Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 1 of 267 PageID #: 11349


                                                                                                                1


    1                     UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
    2    - - - - - - - - - - - - - X
          UNITED STATES OF AMERICA,     :   18-CR-0204(NGG)
    3                                   :
                                        :
    4                                   :   United States Courthouse
                -against-               :   Brooklyn, New York
    5                                   :
                                        :
    6                                   :   May 7, 2019
                                        :   9:30 a.m.
    7     KEITH RANIERE,                :
                                        :
    8             Defendant.            :
         - - - - - - - - - - - - - X
    9
                     REDACTED TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
   10                   BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
                           UNITED STATES SENIOR DISTRICT JUDGE
   11
                                            A P P E A R A N C E S:
   12
        For the Government:                        RICHARD P. DONOGHUE, ESQ.
   13                                                 United States Attorney
                                                      Eastern District of New York
   14                                                   271 Cadman Plaza East
                                                        Brooklyn, New York 11201
   15                                              BY: MOIRA KIM PENZA, ESQ.
                                                        TANYA HAJJAR, ESQ.
   16                                                   MARK LESKO, ESQ.
                                                        Assistant United States Attorneys
   17
        For the Defendant:                         BRAFMAN & ASSOCIATES
   18                                                   767 Third Avenue, 26th Floor
                                                        New York, New York 10017
   19                                              BY: MARC A. AGNIFILO, ESQ.
                                                        TENY ROSE GERAGOS, ESQ.
   20
                                                   Der OHANNESIAN & Der OHANNESIAN
   21                                                   677 Broadway, Suite 707
                                                        Albany, New York 12207
   22                                              BY: PAUL Der OHANNESIAN, ESQ.
                                                        DANIELLE SMITH, ESQ.
   23
        Court Reporter:                                     DENISE PARISI, RPR, CRR
   24                                                       Telephone: (718) 613-2605
                                                            E-mail: DeniseParisi72@gmail.com
   25   P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
        p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.

                                                Denise    Parisi   , RPR , CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 2 of 267 PageID #: 11350


                                           Sidebar                                  2


    1               (In open court; jury not present.)

    2               THE COURT:    Please be seated in the gallery.

    3               (Defendant enters 9:35 a.m.)

    4               THE COURTROOM DEPUTY:           Case on trial.

    5               Counsel, state your appearances, please.

    6               MS. PENZA:    Good morning, Your Honor.          Moira Penza,

    7   Tanya Hajjar, and Mark Lesko for the United States.             Also at

    8   counsel table is Special Agent Michael Weniger from the FBI

    9   and Paralegal Specialist Teri Carby.

   10               THE COURT:    Good morning.

   11               MR. AGNIFILO:     Good morning, Your Honor.        Marc

   12   Agnifilo, Teny Geragos, Paul Der Ohannesian, Danielle Smith

   13   for Keith Raniere who is with us.

   14               THE COURT:    Very well.

   15               Sidebar.

   16               (Sidebar conference.)

   17               THE COURT:    We have two juror issues.          The first

   18   juror issue is that Alternate No. 4 advised Mr. Reccoppa that

   19   she's taking three summer courses at Queensborough Community

   20   College and she provided a fee card that she paid yesterday

   21   for these courses.     She's not a matriculated student.          These

   22   are nondegree courses.      Before I talk to her about her

   23   educational pursuits, I thought I would talk to the parties.

   24   I plan to tell her, unless you object, that she's obligated to

   25   be a juror in this case, she can't sign up for courses after


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 3 of 267 PageID #: 11351


                                            Sidebar                                3


    1   she is told that she's a possible juror and after she's told

    2   that she'd been selected as a juror.

    3               Is there any objection to that?

    4               MR. AGNIFILO:     No.     I think that's right.

    5               MS. PENZA:    We agree.

    6               THE COURT:    Okay.

    7               Next, we have Juror No. 9.             There's no note, but

    8   what did Juror No. 9 tell you?

    9               THE COURTROOM DEPUTY:           That his wife is -- gave him

   10   a hard time, he can't serve, he's -- mentally, he can't think

   11   about this case anymore.       He thought he could serve when he

   12   did the interview, but he can't do it any longer, he's under a

   13   lot of pressure at home.

   14               MR. AGNIFILO:     "The wife is giving me a hard time"

   15   excuse --

   16               THE COURTROOM DEPUTY:           At home.

   17               MR. AGNIFILO:     Yes?

   18               MS. PENZA:    I'm sorry, I just can't -- I have been

   19   thinking about their old juror numbers and I'm just having

   20   trouble picturing exactly --

   21               THE COURT:    What juror number is that?

   22               THE COURTROOM DEPUTY:           Nine is 57.

   23               MS. PENZA:    Off the top of my head --

   24               MR. AGNIFILO:     It's not the Ramadan juror.         We'll

   25   get our notes.


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 4 of 267 PageID #: 11352


                                           Sidebar                                    4


    1               MS. PENZA:    If we can review our notes --

    2               MR. AGNIFILO:     Yeah, yeah.

    3               Juror No. 9, I can't picture him, though.

    4               THE COURT:    Well, let me cut to the chase here.            I

    5   can bring the juror in, he can tell me his story, and then I

    6   can say, well, we're going to get started and at the end of

    7   the day, you know, if he -- if he has to come in tomorrow and

    8   then let me know how he's doing, that's all.                I mean, I just

    9   can't let jurors out because their wife doesn't want them to

   10   serve on the jury.

   11               MR. AGNIFILO:     I agree with you.

   12               THE COURT:    I just can't do it.             And if he decides

   13   to be ill, then we'll deal with him being ill, but the fact

   14   that he's now saying it's inconvenient or his wife doesn't

   15   like that he's on a jury -- I mean, I'm inclined to ask him

   16   have you been discussing this case with your wife, that would

   17   be grounds to strike him, but, you know, I'm going to have him

   18   sit -- if that happens, he will be a juror for the next six

   19   weeks sitting downstairs because, you know, he's got a choice:

   20   He can sit downstairs at that point or he can be a juror.

   21               MR. AGNIFILO:     My concern, Judge, is if you ask him

   22   that question and he sees that as the exit, he will say, yeah,

   23   I --

   24               THE COURT:    If he volunteers it, I will let you

   25   know.


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 5 of 267 PageID #: 11353


                                            Sidebar                               5


    1               MR. AGNIFILO:     Okay.

    2               THE COURT:    I think you make good point.

    3               Is there anything else on that?

    4               MS. PENZA:    No, Your Honor.

    5               MR. AGNIFILO:     No.

    6               THE COURT:    Do you have anything else?

    7               MS. PENZA:    No, Your Honor.

    8               THE COURT:    All right.          I've got other stuff, but

    9   maybe tomorrow we'll start at 9:00, but then the defendant

   10   didn't get here until seconds ago, so --

   11               MS. PENZA:    The Government just does have one

   12   concern regarding --

   13               THE COURT:    Go ahead.         Go ahead.

   14               MS. PENZA:    Sorry.

   15               -- regarding the motion in limine that the

   16   Government filed.     We just would like the opportunity to

   17   advise the witness however Your Honor had ruled prior to her

   18   taking the stand.

   19               THE COURT:    I'm going to rule at the end of the

   20   direct as to what to do --

   21               MS. PENZA:    Okay.

   22               THE COURT:    -- so you will have to tell the witness

   23   that, after I hear the direct testimony, I'll rule on the

   24   question of whether that particular question should be asked

   25   on cross, but, you know, it's a very serious question, but I


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 6 of 267 PageID #: 11354


                                           Sidebar                               6


    1   think I need to hear the testimony.

    2               MR. AGNIFILO:     I have a proposal because I would

    3   imagine I know what you guys are worried about, and this is

    4   just a proposal.     We can get to a point where Your Honor sort

    5   of sees what the testimony is, keep the direct open so that if

    6   you end up allowing it, they can bring it out.            I think it's

    7   fair, if it gets brought out, they should be able to bring it

    8   out rather than make it like I have this cross-examination

    9   moment, which really isn't a fair thing for me to be able to

   10   do, so -- do you understand?          So what I'm saying is at some

   11   point, say, nine-tenths into their direct, Your Honor will

   12   probably have an idea of where you are going on this issue and

   13   you can tell us and they can handle it on their direct.           I'm

   14   trying to be a fair player.

   15               THE COURT:    Well, if you want to take a brief

   16   sidebar at some point toward the end of your direct, I can let

   17   you know at that point.

   18               MS. PENZA:    Okay.      Fair enough, Your Honor.    Thank

   19   you.

   20               THE COURT:    But I think the witness should know that

   21   the Court is seriously examining the issue --

   22               MS. PENZA:    Understood.

   23               THE COURT:    -- with an understanding of your

   24   position and the defense's position and we'll move on from

   25   there.


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 7 of 267 PageID #: 11355


                                           Sidebar                             7


    1               So what I'm now going to do is I'm going to go talk

    2   to these two jurors very briefly and then we'll start.

    3               MR. AGNIFILO:     Very good, Judge.

    4               MS. PENZA:    Thank you, Your Honor.

    5               (Sidebar end.)

    6               (Continued on following page.)

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                  Denise   Parisi   , RPR , CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 8 of 267 PageID #: 11356


                             SEALED BY ORDER OF THE COURT                      8


    1               (The following occurred in the robing room with the

    2   Court and is sealed by order of the Court; counsel not

    3   present.)

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                  Denise   Parisi   , RPR , CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 9 of 267 PageID #: 11357


                             SEALED BY ORDER OF THE COURT                      9


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                  Denise   Parisi   , RPR , CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 10 of 267 PageID #:
                                  11358

                          SEALED BY ORDER OF THE COURT                      10


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 11 of 267 PageID #:
                                  11359

                          SEALED BY ORDER OF THE COURT                      11


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 12 of 267 PageID #:
                                  11360

                          SEALED BY ORDER OF THE COURT                      12


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 13 of 267 PageID #:
                                  11361

                          SEALED BY ORDER OF THE COURT                      13


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 14 of 267 PageID #:
                                  11362

                          SEALED BY ORDER OF THE COURT                      14


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 15 of 267 PageID #:
                                  11363

                          SEALED BY ORDER OF THE COURT                      15


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 16 of 267 PageID #:
                                  11364

                          SEALED BY ORDER OF THE COURT                      16


  1

  2

  3

  4

  5

  6

  7

  8

  9

10

11

12

13

14

15               (End of sealed portion.)

16               (Continued on following page.)

17

18

19

20

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 17 of 267 PageID #:
                                  11365

                                           Sidebar                                17


  1                (In open court; jury not present.)

  2                THE COURT:   We'll take a sidebar.

  3                Everyone can be seated.

  4                (Sidebar conference.)

  5                THE COURT:   With regard to realtime, you don't want

  6   realtime for your client?

  7                MR. AGNIFILO:     No.    Here is the situation --

  8                THE COURT:   Well then we'll discuss it in front of

  9   everybody.

10                 MR. AGNIFILO:     That's fine.

11                 THE COURT:   With regard to Alternate No. 4, I

12    advised her that she would have to serve.

13                 With regard to Juror No. 9, he's unemployed, as you

14    know, he lives in Queens, but he goes up to the Bronx where

15    his wife, from whom he's separated, is living with their

16    six-year-old son.     His wife has stage 4 cancer and she's

17    receiving chemotherapy and, when she's in chemotherapy, she's

18    unable to pick up their son from school -- he is six years

19    old.   And so my question of him was why didn't you just tell

20    us this because you would have been excused if you had told us

21    this before you were selected to be on the jury.              I think he's

22    under a lot of stress.       I tried to explain to him that this

23    creates a problem.     He was very apologetic.            I can't believe

24    that he would be able to concentrate on this case if he

25    remained a juror, plus there's the question of his wife's


                                Denise   Parisi   , RPR , CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 18 of 267 PageID #:
                                  11366

                                         Sidebar                              18


  1   extremely serious illness and his son's safety and well-being,

  2   and so I'm inclined, unless you object, to excuse him and to

  3   replace Juror No. 9 with Alternate No. 1.

  4               Is there any objection to that?

  5               MR. AGNIFILO:     I think that's right.

  6               MS. PENZA:   No objection.

  7               THE COURT:   Okay.       That's what we will do.   I will

  8   put it on the record that Juror No. 9 has been excused and is

  9   being replaced by Alternate No. 1.

10                MR. AGNIFILO:     Fine.

11                MS. PENZA:   That's fine.

12                THE COURT:   I will just go over the realtime in open

13    court --

14                MR. AGNIFILO:     Okay.

15                THE COURT:   -- because I want to know that the

16    defendant is aware that he's not going to have realtime for

17    sidebars.

18                MR. AGNIFILO:     I think the issue is, if Your Honor

19    orders realtime, that's fine.

20                THE COURT:   Is there money to pay for it?

21                MR. AGNIFILO:     There's money to pay for it.     We

22    didn't get --

23                THE COURT:   In the trust.

24                MR. AGNIFILO:     We didn't get clearance from the

25    trust.


                                Denise   Parisi   , RPR , CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 19 of 267 PageID #:
                                  11367

                                          Sidebar                                 19


  1              THE COURT:    Well, do I care?

  2              MR. AGNIFILO:      No.     And if Your Honor orders it,

  3   Your Honor orders it.

  4              THE COURT:    I'll order it.            The reason I will order

  5   it is because I think it's important that the defendant knows

  6   what we're talking about at sidebars.

  7              MR. AGNIFILO:      I think that's fine.           That's good,

  8   Judge.   I appreciate it.

  9              THE COURT:    All right, I will just put it on the

10    record and you can tell them.           I'm not going to send them a

11    note.

12               MR. AGNIFILO:      All right.

13               THE COURT:    All right.           Let's do it.

14               (Sidebar end.)

15               (In open court; jury not present.)

16               THE COURT:    With regard to the availability of the

17    realtime transcript for the defense for Mr. Raniere,

18    especially with regard to sidebars, I understand that it will

19    require that I order that the trust, the irrevocable trust, to

20    the extent there's resources available, that it be required to

21    pay for realtime during the trial, and I so order it.

22               So please advise the trustees that realtime is a

23    necessity, okay?

24               MR. AGNIFILO:      Yes.      Thank you, Judge.

25               THE COURT:    All right, let me follow up on


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 20 of 267 PageID #:
                                  11368

                                     Proceedings                             20


  1   yesterday's discussion regarding Rule 16.

  2              Materials that the defendant introduces as

  3   impeachment evidence that also support the defendant's theory

  4   of the case are not case-in-chief evidence and thus are not

  5   subject to the Rule 16 disclosure requirement.

  6              I reviewed the defendants ex parte letter,

  7   Docket No. 627, regarding the evidence it may introduce in

  8   cross-examination of the Government's first witness.          I find

  9   that the materials attached to the defendant's letter

10    constitute impeachment evidence and are not subject to

11    Rule 16's disclosure requirements.

12               I recognize, however, that the line between

13    impeachment evidence and case-in-chief evidence is blurred

14    with regard to these materials and in this case generally.

15    Accordingly, the defendant shall produce these materials to

16    the Government at the end of the witness's testimony on direct

17    examination.    This should satisfy the defendant's concern that

18    the Government will use these materials to prep its witness

19    before direct examination.

20               I think there were, like, 250 pages of materials; is

21    that about right?

22               MR. AGNIFILO:      It was about that, Judge, yes.

23               THE COURT:    Well, I assume that you are not going to

24    be questioning anybody about 250 pages of materials and I

25    think that what you need to do is to narrow the scope of the


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 21 of 267 PageID #:
                                  11369

                                     Proceedings                                   21


  1   production, or at least identify more generally -- more

  2   specifically, rather, the materials that may be used for

  3   impeachment at that time.

  4              MR. AGNIFILO:      So what I'm happy to do, Judge, is

  5   give the Government everything and the I'll -- within the

  6   universe of everything, I'll take the Government through the

  7   things that I want to ask the witness about.

  8              THE COURT:    I think that would be appropriate.

  9              MR. AGNIFILO:      Thank you.

10               THE COURT:    Okay.

11               All right.    Now, also, the Court has reviewed the

12    parties' sealed letters regarding the motion in limine that

13    the Government filed yesterday morning.                   The Court will be in

14    a better position to determine the relevance of the proposed

15    evidence after the first witness's testimony on direct

16    examination is complete.       Accordingly, the Court reserves

17    judgment on the Government's motion until then.                  The Court

18    does not require any more briefing or argument on this issue.

19               Third, the Government shall notify the Court of any

20    witness it intends to call at the same time it notifies the

21    defendant -- that would be helpful -- that is, 48 hours before

22    the start of the witness's testimony.                The Government may do

23    so by e-mailing the Court or by filing a sealed letter.                  When

24    the Government notifies the Court of its witnesses, it shall

25    also inform the Court whether the sketch artists should be


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 22 of 267 PageID #:
                                  11370

                                     Proceedings                                22


  1   permitted to draw the witnesses' likeness.                The Court has

  2   already informed everyone that, with regard to the alleged

  3   victims who will testify, that their likeness shall not be the

  4   subject of their faces being sketched, but there may be other

  5   witnesses for whom this is not a necessity and the Court would

  6   like to be as specific as possible in directing that the

  7   likeness of witnesses be avoided.

  8              Is that understood?

  9              MS. PENZA:    Yes, Your Honor.

10               THE COURT:    Thank you.

11               Also, Juror No. 9 has indicated a hardship.               I have

12    consulted with the parties about the hardship and there's a

13    general agreement of the parties and the Court that

14    Juror No. 9 should be excused due to a family hardship, and

15    Juror No. 9 will be replaced by Alternate No. 1.

16               Okay, is there anything else before we bring in the

17    jury?

18               MR. AGNIFILO:      Nothing from us, Your Honor.

19               MS. PENZA:    No, Your Honor.

20               THE COURT:    All right.           Let's bring in the jury.

21               Who is opening for the Government?

22               MS. HAJJAR:     I am, Your Honor.

23               (Pause.)

24               (Jury enters.)

25               THE COURT:    Please be seated, everyone.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 23 of 267 PageID #:
                                  11371

                                     Proceedings                                23


  1              Good morning, members of the jury.

  2              THE JURY:    Good morning.

  3              THE COURT:    Members of the jury, we are about to

  4   begin the trial of the United States' criminal case against

  5   defendant, Keith Raniere.          Keith Raniere is the only defendant

  6   who will stand trial before this jury.                Please do not

  7   speculate as to why this is the case.

  8              As the trial begins, I would like to prepare you for

  9   these proceedings by telling you a few things about the

10    process and what is expected of you during the trial.

11               As you know, I am United States District Judge

12    Nicholas G. Garaufis and I will be presiding over this case.

13    At times, I may refer to myself during the trial as "the

14    Court."

15               Today I am wearing my judicial robe, but I may not

16    wear it every day, and that is because I don't find robes

17    particularly comfortable, not because I don't consider this

18    case to be important -- I certainly do -- I rarely wear a robe

19    for any of my cases, so you shouldn't draw any conclusions

20    from this fact.

21               As I advised you during jury selection, this trial

22    is predicted to last about six weeks.                You should already have

23    a copy of the trial schedule.           Generally, testimony will begin

24    each morning at 9:30 and will conclude by 5:00 p.m., there

25    will be a one-hour break for lunch every day at approximately


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 24 of 267 PageID #:
                                  11372

                                     Proceedings                               24


  1   1:00 p.m., and a short break each morning around 11:30 a.m.

  2   and each afternoon around 3:00 p.m.               If at any point you

  3   require an additional break, please raise your hand and we

  4   will try our best to accommodate your needs.              Jurors may take

  5   notes throughout the trial and there are notepads provided in

  6   the jury room for your use.         I also see that many of you have

  7   already taken advantage of that for yourselves.

  8               As this is an anonymous jury, you will be driven to

  9   and from the courthouse each day by the United States Marshal

10    Service and you will be accompanied by the United States

11    Marshal Service if you should go anywhere during your midday

12    breaks.   Lunch will be provided so you will not have to leave

13    the courthouse for lunch.

14                I would now like to introduce to you the parties

15    again.    The United States Government is represented by

16    Assistant United States Attorneys Moira Penza, Tanya Hajjar,

17    and Mark Lesko.    They may be joined at counsels' table from

18    time to time by FBI Special Agents Michael Lever and Michael

19    Weniger and Paralegal Teri Carby.

20                There is one defendant in this case:             Keith Raniere.

21                Please stand, Mr. Raniere.             Thank you.

22                He is represented by attorneys Marc Agnifilo, Teny

23    Geragos, Paul Der Ohannesian, and Danielle Smith.               Thank you.

24                Also present in the courtroom are my Court Deputy,

25    Joseph Reccoppa, who you've already met, and my law clerks


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 25 of 267 PageID #:
                                  11373

                                     Proceedings                                  25


  1   assigned to this case, Andrew Haddad and Sequin Strohmeier.

  2              During the course of these proceedings, you will

  3   hear me use a few terms which you may not have heard before.

  4   Let me now briefly explain some of the most common terms.

  5              This is a criminal case commenced by the United

  6   States, which I may sometimes refer to as "the prosecution" or

  7   "the Government."     This case is against Keith Raniere, whom I

  8   may refer to as "the defendant."              The prosecution and the

  9   defendant together are sometimes called "the parties to the

10    case."   I will sometimes refer to myself as "the Court."               You

11    will sometimes hear me refer to "counsel."                Counsel is another

12    way of saying lawyer or attorney.              You may sometimes hear the

13    attorneys make objections during the trial to certain evidence

14    that the other side is presenting.              When I sustain an

15    objection, this means that I am excluding from trial the

16    evidence to which the party objected.                You may not consider

17    excluded evidence.     When you hear me overrule an objection,

18    this means that I am permitting the evidence to be admitted,

19    which means you can consider it in your deliberations.

20               (Continued on the following page.)

21

22

23

24

25


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 26 of 267 PageID #:
                                  11374

                                                                            26


  1               THE COURT:    When I say "admitted into evidence" or

  2   "received into evidence," I mean that this particular

  3   statement or this particular exhibit or piece of evidence is

  4   now part of the trial and you may consider it when making the

  5   decisions you must make at the conclusion of the case.

  6               The term "burden of proof" or "sustaining its burden

  7   of proof" means the obligations of proving the case.           In this

  8   trial, it is the government's obligation to produce proof

  9   beyond a reasonable doubt of the charges in the indictment.

10                The government began this case by obtaining an

11    indictment.    An indictment is a formal written accusation of a

12    crime which formally commences a prosecution and provides

13    notice to the defendant about the charges.         It is not

14    evidence.    The indictment in this case charges the defendant

15    with crimes that allegedly took place between approximately

16    2003 and March 2018.      There are seven counts in this

17    indictment for you to consider.        I will now describe these

18    charges.

19                The first count is racketeering conspiracy.         The

20    government alleges that in or about and between 2003 and

21    March 2018, Keith Raniere, together with others, knowingly and

22    intentionally conspired to conduct and participate directly

23    and indirectly in the conduct of an enterprise through a

24    pattern of racketeering activity and, further, that Keith

25    Raniere agreed that a conspirator would commit at least two



                    CMH        OCR     RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 27 of 267 PageID #:
                                  11375

                                                                            27


  1   racketeering acts, that is, at least two crimes in the conduct

  2   of the affairs of the enterprise.

  3               The next count is racketeering.       The government

  4   alleges that in or about and between 2003 and March 2018,

  5   Keith Raniere, together with others, employed by and

  6   associated with the enterprise, knowingly and intentionally

  7   conducted and participated in directly and indirectly the

  8   affairs of that organization through a pattern of racketeering

  9   activity.    It charges further that the enterprise engaged in

10    interstate and foreign commerce and its activities affected

11    interstate and foreign commerce.       Within the second count, the

12    indictment alleges 14 racketeering acts or crimes, allegedly

13    committed in furtherance of the enterprise.         These acts

14    include identity theft, visa fraud, forced labor, sex

15    trafficking, extortion, money laundering, sexual exploitation

16    of a child, and possession of child pornography.

17                The next count is forced labor conspiracy.        The

18    government alleges that in or about and between September 2015

19    and June 2017, Keith Raniere, together with others, knowingly

20    and intentionally conspired to provide and obtain the labor

21    and services of one or more persons by means of force,

22    physical restraint or threats of physical restraint, serious

23    harm or threats of serious harm, for one or more schemes,

24    plans or patterns intended to cause them to believe that if

25    they did not perform such labor and services, they and one or



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 28 of 267 PageID #:
                                  11376

                                                                              28


  1   more persons would suffer serious harm.

  2              The next count is wire fraud conspiracy.         The

  3   government alleges that in or about and between September 2015

  4   and June 2017, Keith Raniere, together with others, knowingly

  5   and intentionally conspired to devise a scheme and artifice to

  6   defraud one or more persons and to obtain money and property

  7   from them by means of materially false and fraudulent

  8   pretenses, representations and promises.

  9              The next count is sex trafficking conspiracy.          The

10    government alleges that in or about and between February 2016

11    and June 2017, Keith Raniere, together with others, knowingly

12    and intentionally conspired to recruit, entice, harbor,

13    transport, provide, obtain, maintain, patronize or solicit one

14    or more persons or to benefit from participation in a venture

15    that engaged in such acts, knowing and in reckless disregard

16    of the fact that the means of force, threats of force, fraud

17    or coercion or a combination of such means would be used to

18    cause such persons to engage in one or more commercial sex

19    acts which offense was affected by force, fraud, coercion or a

20    combination of such means.

21               The next count is sex trafficking.        The government

22    alleges that in or about and between February 2016 and

23    June 2017, Keith Raniere, together with others, knowingly and

24    intentionally recruited, enticed, harbored, transported,

25    provided, obtained, maintained, patronized or solicited a



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 29 of 267 PageID #:
                                  11377

                                                                              29


  1   person or benefited from participation in a venture that

  2   engaged in such acts, knowing and in reckless disregard of the

  3   fact that threats of force, fraud or coercion or a combination

  4   of such means would be used to force that person to engage in

  5   one or more commercial sex acts which offense was affected by

  6   force, fraud, coercion or a combination of such means.

  7              The final count is attempted sex trafficking.          The

  8   government alleges that in or about and between February 2016

  9   and June 2017, Keith Raniere, together with others, knowingly

10    and intentionally attempted to recruit, harbor, transport,

11    provide, obtain, maintain, patronize or solicit one or more

12    persons or benefited from participation in a venture that

13    engaged in such acts, knowing and in reckless disregard of the

14    fact that means of force, threats of force, fraud or coercion

15    or a combination of such means would be used to cause such

16    person to engage in one or more commercial sex accounts which

17    offense was affected by force, fraud, coercion or a

18    combination of such means.

19               This concludes the summary of the charged crimes.

20    Again, I remind you that the indictment is simply a charge by

21    the government to begin a case and that it is not in any sense

22    evidence of the allegations or statements it contains.

23               The defendant Keith Raniere has pleaded not guilty

24    to all of the counts charged against him.         You must,

25    therefore, presume that Keith Raniere is not guilty of the



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 30 of 267 PageID #:
                                  11378

                                                                            30


  1   crimes charged in the indictment.       You must maintain this

  2   presumption for the defendant unless you determine, at the

  3   time of your deliberations, after reviewing the evidence and

  4   discussing the case with your fellow jurors that the

  5   government has met its burden of proving each of the elements

  6   of the crimes charged in the indictment beyond a reasonable

  7   doubt.

  8              At the conclusion of the trial, after you have heard

  9   all of the evidence and after I have had the opportunity to

10    confer with the lawyers, I will give you the final and

11    controlling statement concerning the law to be applied in this

12    case including what the elements of the crimes are.          My

13    remarks at this time are preliminary.        I am giving you this

14    preliminary summary now to help you as you hear the evidence

15    and see the exhibits.     My instructions at the end of the trial

16    will provide much more guidance concerning the nature and

17    scope of your deliberations.       They will be provided to you

18    both orally from the bench and in writing so you can consult

19    them during your jury deliberations.

20               The trial will proceed in the following order.

21               The parties have the opportunity to make opening

22    statements.    The government may make an opening statement at

23    the beginning of the case, the defendant may make an opening

24    statement following the government's opening statement or may

25    postpone its opening statement until the close of the



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 31 of 267 PageID #:
                                  11379

                                                                              31


  1   government's case.     The defendant is not obligated to make an

  2   opening statement.     Moreover, whatever is said in the opening

  3   statements is not evidence.      The opening statements simply

  4   serve as an introduction to the evidence that the party making

  5   the opening statement intends to produce during the trial.

  6              Second, after any opening statements, the government

  7   will introduce the evidence that it feels supports the charges

  8   contains in the indictment.

  9              Third, after the government has presented its

10    evidence, the defendant may present evidence but he is not

11    obligated to do so.     The burden or obligation as you will be

12    told many times during the course of this trial is always on

13    the government to prove each and every element of the offenses

14    charged beyond a reasonable doubt.       The law never imposes on a

15    defendant in a criminal case the burden of calling any

16    witnesses, producing any exhibits or introducing any evidence.

17    The defendant is presumed to be innocent of the charges.

18               Fourth, after all of the evidence has been received,

19    in other words, after all the witnesses have testified and

20    after all the exhibits have been admitted, each party will be

21    given the opportunity to present its argument to you in

22    support of its case.     This is called closing argument.

23    Whatever is said in closing argument is not evidence just as

24    whatever is said in opening statements is not evidence.           The

25    closing arguments are designed to present to you the theories



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 32 of 267 PageID #:
                                  11380

                                                                            32


  1   and conclusions of the parties as to what the evidence has

  2   shown and what inferences may be drawn from the evidence.

  3               Fifth, after you have heard the closing arguments of

  4   the parties, I will give you orally and in writing the final

  5   instructions concerning the law which you must apply to the

  6   evidence received during the trial.        Those instructions will

  7   be much more detailed than what I am giving you now.          You will

  8   then retire to consider your verdict.        Your deliberations are

  9   secret.   You will not be required to explain your verdict to

10    anyone.   Your verdict must be unanimous.       In other words, all

11    twelve of you must agree to it.

12                You must keep an open mind to both sides during this

13    trial.    As you know, there are generally two sides to most

14    stories and you must not make up your mind about any of the

15    questions in this case until you have heard each piece of

16    evidence and all of the law that you must apply to that

17    evidence.    In other words, you must not make up your mind

18    until you conduct your deliberations.

19                Your purpose as jurors is to find and determine the

20    facts.    If, at any time, I should make any comment regarding

21    the facts or you think I am making some comment on a piece of

22    evidence, you are at liberty to disregard it entirely.           It is

23    especially important that you perform your duty in determining

24    the facts diligently and conscientiously because ordinarily,

25    there is no means of correcting an erroneous determination of



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 33 of 267 PageID #:
                                  11381

                                                                            33


  1   the facts by a jury.     On the other hand, and with equal

  2   emphasis, I instruct you that the law as given by the Court in

  3   these and other instructions constitutes the only law for your

  4   guidance.    It is your duty to accept and follow the law as I

  5   give it to you even though you may disagree with the law.

  6               You are to determine the facts solely from the

  7   evidence admitted in the case.          This evidence consists of the

  8   testimony of witnesses and exhibits received.         Questions asked

  9   by the lawyers are not evidence.         The evidence consists of the

10    witnesses' answers to the questions, not the questions

11    themselves.    As I said earlier, statements and arguments of

12    counsel are not evidence.       Counsel may, however, enter into

13    agreements or stipulations regarding facts which are not in

14    dispute and when they do so, you may accept the facts as

15    stipulated by counsel.        I may also tell you that I am taking

16    judicial notice of certain facts and you may accept those

17    facts as true.      It is always up to you, however, to decide

18    what facts are established by the evidence and what inferences

19    are to be drawn from the evidence.

20                Now, as I had mentioned earlier, the parties may

21    sometimes raise objections to some of the testimony or

22    exhibits.    It is the duty of a lawyer to object to evidence

23    which he or she believes may not properly be received or

24    admitted and you should not be prejudiced in any way against a

25    lawyer who makes an objection or a party he or she represents.



                    CMH       OCR       RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 34 of 267 PageID #:
                                  11382

                                                                             34


  1   An objection is the only proper method for a lawyer to request

  2   a ruling from the Court concerning evidence.         At times, I may

  3   sustain objections or direct that you disregard certain

  4   testimony or exhibits.        You must not consider any evidence to

  5   which an objection has been sustained or any evidence that I

  6   have instructed you to disregard.

  7              You may have already heard the terms "direct

  8   evidence" and "circumstantial evidence."        Direct evidence is

  9   generally the testimony of a person who claims to have actual

10    and direct knowledge of a fact, for example, the testimony of

11    an eye witness who claims to have seen an event.           So if you

12    went outside and saw that it was raining, this would be direct

13    evidence of rain.     Circumstantial evidence, on the other hand,

14    is generally testimony of a chain of facts which may lead to a

15    conclusion of some kind.

16               For example, if you were to come here to court on a

17    bright sunny day and then after several hours in this

18    courtroom with the shades down, you saw people entering the

19    courtroom from the rear, one wearing a wet raincoat and the

20    other shaking a wet umbrella, you might infer from these

21    circumstances without yourselves ever going outside or even

22    looking out a window that it had rained while you were here in

23    court.   This is circumstantial evidence of rain.

24               In any event, the law makes no distinction between

25    direct evidence and circumstantial evidence.         In considering



                    CMH       OCR       RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 35 of 267 PageID #:
                                  11383

                                                                            35


  1   the evidence in this trial, you should give it such weight or

  2   importance as you think it deserves, whether it is called

  3   direct or circumstantial evidence and make the deductions and

  4   reach the conclusions to which your experience and common

  5   sense lead.

  6              In attempting to determine the facts of this case,

  7   you will be called upon to judge the credibility of witnesses.

  8   In deciding whether or not to believe what a witness has said,

  9   you may consider factors such as the following:            How likely is

10    it that the witness was actually able to see or hear whatever

11    it is the witness says he or she saw or heard; the witness'

12    ability to remember what happened; whether the witness has a

13    strong personal interest in testifying in the case or an

14    interest in how this case is decided; the demeanor of the

15    witness on the witness stand and whether the testimony seems

16    reasonable to you.

17               It is entirely at your discretion how you choose to

18    evaluate each witness' testimony and any evidence submitted in

19    the form of exhibits.     You are free to believe all, some or

20    none of what a witness says on the stand or what an exhibit

21    illustrates.    I will address the subject again in greater

22    detail after you have heard all the evidence in this trial.

23               No statement, ruling, remark or comment which I may

24    make during the course of the trial is intended to indicate my

25    opinion as to how you should thus decide the case or is



                     CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 36 of 267 PageID #:
                                  11384

                                                                            36


  1   intended to influence you in any way in your determination of

  2   facts.

  3              At times, I may ask questions of witnesses and if I

  4   do so, it is for the purpose of bringing out matters that I

  5   feel should be brought out and it is not intended in any way

  6   to indicate my opinion about the facts or to indicate the

  7   weight I feel you should give to the testimony of the witness

  8   so questioned.       I may also find it necessary to admonish the

  9   lawyers and if I do, you should not show prejudice toward a

10    lawyer or that lawyer's client because I have found it

11    necessary to correct him or her.

12               At times during this trial, it will be important for

13    me to confer privately with the lawyers and others about

14    various evidentiary and procedural issues.         During these

15    conferences both here at the bench and in my chambers, it is

16    not our intention to hide anything from you but simply to

17    determine how certain issues will be handled.         Please be

18    patient with us during any such delays.         We are only taking

19    care to ensure that the trial is being conducted fairly.

20               At times, you will be required to wait in the jury

21    room while I am required to hear and decide other matters from

22    other cases not connected with this.        These delays are

23    unavoidable.    I do everything I can to keep these

24    interruptions to a minimum but I can never avoid them entirely

25    so please be patient.



                     CMH       OCR     RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 37 of 267 PageID #:
                                  11385

                                                                             37


  1              You are not to concern yourself in any way with the

  2   sentence the defendant might receive if you should find him

  3   guilty.   Your function is solely to decide whether the

  4   government has sustained or carried its burden of proving the

  5   charges to you beyond a reasonable doubt.         If and only if you

  6   find the defendant guilty of the charges will it become the

  7   duty of the Court to issue a sentence.

  8              The Court and the parties take care in deciding

  9   which evidence is admissible and which is not.         This is

10    because when you are making your decision at the end of the

11    trial, you may only consider the evidence you receive during

12    the formal trial proceedings in this room.         This means, for

13    example, that the attorneys and the parties are not permitted

14    to speak with you outside of official trial proceedings.           I

15    have already instructed them on this point.         In the unlikely

16    event that you see one of the lawyers or parties in the

17    hallway, he or she will not speak to you.         Please be aware

18    that this person is not being rude but is simply following the

19    rules I have set.     It is not appropriate for any party or any

20    lawyer to speak with any of you no matter how innocent or

21    trivial the conversation might be unless that party or lawyer

22    speaks to all of the jurors at once under the Court's

23    supervision.

24               Until you begin your deliberations after the

25    evidence is closed, you must not discuss this case with



                     CMH      OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 38 of 267 PageID #:
                                  11386

                                                                            38


  1   anyone, not even if your fellow jurors.         After you begin

  2   deliberating, you may discuss the case only with your fellow

  3   jurors and only in the jury room and only when all twelve of

  4   you are together.     You may not discuss the case anywhere else

  5   or with anyone else including your family members, friends or

  6   business associates.

  7              In addition, you must not read, listen to, watch or

  8   access any accounts of this case on any form of media,

  9   newspaper, TV, radio, podcasts or the internet, nor research

10    or seek outside information about any aspect of the case.

11    Please do not communicate with anyone about the case on your

12    phone, through e-mail, text messaging or any other means,

13    through any blog or website or by way of any social media

14    including Facebook, Twitter, Instagram, YouTube or other

15    similar sites.      You must not consider anything you may have

16    read or heard about this case outside of this courtroom

17    whether before the trial or during the trial or during the

18    trial or during your deliberations.

19               Do not attempt any independent research or

20    investigation about the case.       Do not visit any of the

21    locations identified during the course of testimony.          Your

22    decision in this case must be based solely and exclusively

23    upon the evidence received during this trial.

24               I will repeat this admonition every day of the trial

25    and every day it is extremely important that you continue to



                    CMH       OCR      RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 39 of 267 PageID #:
                                  11387

                                                                            39


  1   follow this instruction.      We all deeply appreciate your

  2   attention to this instruction.

  3                So, in conclusion, please keep a few key principles

  4   in mind as we begin the trial.         Your job is to decide all of

  5   the factual questions in the case such as who should be

  6   believed and who should not be believed.         How to decide all of

  7   the legal questions in this case such as what testimony or

  8   exhibits are received into evidence and which are not

  9   received, please do not concern yourselves with the legal

10    questions.

11                 The defendant has pleaded not guilty and is presumed

12    to be innocent of the crimes charged against him.          As such,

13    the defendant is not required to produce any evidence

14    whatsoever.    Rather, by bringing the indictment, the

15    government has accepted the responsibility of proving the

16    guilt of the defendant to each of you unanimously beyond a

17    reasonable doubt.

18                 Finally, do not discuss the case with anyone and

19    keep an open mind regarding each issue in the case until all

20    of the evidence has been received.        At that time, I will give

21    you the complete and final instructions you must use to guide

22    you in reaching your decisions.        Then and only then will you

23    be fully prepared to begin your deliberations and reach your

24    verdicts.    Do not permit any other person to discuss the case

25    in your presence and if anyone does so despite your telling



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 40 of 267 PageID #:
                                  11388

                                                                            40


  1   him or her not to, report that fact to the Court as soon as

  2   possible by advising the marshal or my courtroom deputy,

  3   Joseph Reccoppa.     You should not, however, discuss with your

  4   fellow jurors that fact or any other fact that you feel

  5   necessary to bring to the attention of the Court.

  6               Please also remember that because of the media

  7   attention that this trial may receive, you are an anonymous

  8   jury.    That means that nobody except the Court and the parties

  9   knows your identifying information.        Please do not provide

10    this information to anyone.      You may tell your fellow jurors

11    your first name only if you so choose, but you may not tell

12    anyone else any identifying information except for your juror

13    number.   If anyone asks you for your identifying information,

14    please report your experience to the Court by advising the

15    marshal or Mr. Reccoppa.

16                I would like to thank you in advance for your

17    willingness to serve and your careful attention throughout the

18    trial.

19                All right.    At this time, we will begin with opening

20    statements.    The government will give its opening statement

21    first.

22                Ms. Hajjar, you may proceed with the government's

23    opening statement.

24                MS. HAJJAR:    Thank you, Your Honor.     Good morning.

25                THE JURY:    Good morning.



                    CMH        OCR     RMR      CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 41 of 267 PageID #:
                                  11389

                                    Opening - Hajjar                         41


  1               MS. HAJJAR:   The defendant Keith Raniere claimed to

  2   be a leader but he was a con man.         He targeted people who were

  3   looking to improve their lives.          He drew them in slowly with

  4   promises of success, of money, of better relationships, and

  5   once he gained their trust, he exploited it.

  6               The defendant said that he was a mentor but he was a

  7   predator.    He targeted young girls, selecting some for special

  8   attention, but this was an excuse.         He offered to mentor them

  9   to teach them and that was an excuse to groom them for sex.

10    The defendant took advantage of these young women, emotionally

11    and sexually.    The defendant pretended to be a guru but he was

12    a criminal and along with an inner circle of followers, he

13    committed crimes, crimes of extortion, forced labor, sex

14    trafficking, fraud, and the production and possession of child

15    pornography, and that's why we are here.

16                As you have heard, my name is Tanya Hajjar.        I'm an

17    Assistant United States Attorney in the Eastern District of

18    New York.    These are my colleagues, Moira Penza and Mark Lesko

19    and Terry Carby, a paralegal specialist with our office, and

20    we're joined today by Special Agent Michael Weniger of the

21    Federal Bureau of Investigation.         Together we represent the

22    United States in this case.

23                Now, during the course of this trial, you will learn

24    that starting in 2003 and continuing until his arrest in March

25    of last year, the defendant was the leader of a criminal



                    CMH       OCR        RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 42 of 267 PageID #:
                                  11390

                                    Opening - Hajjar                        42


  1   organization in upstate New York and he relied on an inner

  2   circle of followers who supported him and promoted him and

  3   committed crimes for him.        They forced others to do work for

  4   him.   They tracked and monitored the e-mail accounts of his

  5   enemies.   They tampered with material that was to be used for

  6   a court case, they helped him sexually exploit his victims all

  7   at his direction and all for his benefit.

  8                This group became what the law calls a racketeering

  9   enterprise.    They changed over time, the members of this

10    group, but they all had the defendant in common.           They served

11    him and they were loyal to him.          Why?

12                 During the course of this trial, you will learn that

13    some people really believed in the defendant.         He created

14    organizations that supposedly offered self-help programs.           You

15    will hear about one organization that was called NXIVM,

16    spelled N-X-I-V-M, and you will hear about another

17    organization called DOS or The Vow and all of these

18    organizations were based on the defendant's so-called

19    teachings.    They were pyramid in structure with a rank and a

20    hierarchy, and always the defendant was at the top.          His

21    followers called him "Vanguard."         They called him "Grand

22    Master."

23                 Now, the defendant and his followers recruited

24    people from all over the world including from here in

25    Brooklyn, and in order to recruit, he sold himself as the



                     CMH      OCR        RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 43 of 267 PageID #:
                                  11391

                                    Opening - Hajjar                         43


  1   smartest, most ethical man in the world.         He compared himself

  2   to Einstein, to Gandhi, and he recruited millionaire

  3   heiresses, he recruited TV actresses.        He drew in followers

  4   that put their trust in him and he used that trust for the

  5   things that he wanted:        Sex, power and control.

  6              The defendant maintained control over his followers

  7   and his criminal organization in several ways and one of them

  8   was by ensuring that no one questioned him.         No one could

  9   challenge his authority.        If they did, they were called

10    "prideful," they were called "defiant," and they needed to be

11    taken down a notch.     They needed to be put into place.        The

12    defendant used shame and humiliation as ways to break people

13    down.

14               Some of the people the defendant recruited were not

15    U.S. citizens and so could not legally work or live in the

16    United States and so the defendant made them dependent on him

17    in other ways and used the threat of deportation as a way of

18    getting them to do what he wanted.        Another way the defendant

19    maintained control was through isolation.         He got his

20    followers to move to his upstate, to his community in upstate

21    New York, about a 30 minutes drive away from Albany.           He

22    isolated his followers from their family and from their

23    friends, and if anyone spoke out against him, he told his

24    followers to shun that person, to cut that person out of their

25    lives and never speak to them again.



                    CMH       OCR        RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 44 of 267 PageID #:
                                  11392

                                    Opening - Hajjar                         44


  1               The defendant learned that these were powerful tools

  2   to exploit people and to use them to his advantage and I'm

  3   going to talk about a few of the ways, a few of the examples

  4   in which the defendant exploited people and committed the

  5   charged crimes to give you a sense of what the evidence will

  6   show, what it will prove beyond a reasonable doubt.

  7               One example involves a Mexican family that the

  8   defendant recruited to join his community in the early 2000s.

  9   The family had four children:        Three daughters and a son.      The

10    defendant offered to mentor the children, to tutor them, and

11    the parents wanted their children to learn from the defendant,

12    to follow in his teachings, and so the family moved from

13    Mexico to the defendant's community in upstate New York.             But

14    the defendant wasn't really interested in mentoring or

15    teaching.    Instead, he had sex with all three daughters and in

16    order to do it, he turned family against family, sister

17    against sister.

18                This is the middle daughter, Daniella.         She was

19    particularly ripe and useful to defendant.         But when Daniella

20    developed feelings for another man, the defendant punished

21    her.   He told her family that she had done something terrible,

22    an ethical breach he called it, and that the only way for her

23    to fix it would be to stay in a room without human contact

24    and he turned Daniella's parents against her and got them to

25    go along with this plan.



                    CMH       OCR        RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 45 of 267 PageID #:
                                  11393

                                    Opening - Hajjar                          45


  1                It started with a weekend in a little room with

  2   nothing in it but a mattress on the floor, some pens and some

  3   paper, but it turned into weeks.         It turned into months.    It

  4   turned into years.     The door was unlocked but Daniella felt

  5   she couldn't leave.     She was told that if she left the room,

  6   she would be taken back to Mexico, away from her family

  7   without her identification documents so she had no way of

  8   getting back.

  9                Every few days, Daniella wrote letters and notes to

10    the defendant, "I'm sorry,"        "I will be better," "I will be

11    different," she wrote.        "Will this earn your forgiveness?"

12    "Is this sufficient?"     A hundred times she wrote, "I'm sorry."

13    It wasn't enough for the defendant.        It could never be enough.

14                 The defendant told Daniella's parents that she was a

15    liar, that she should stay in the room for longer.          He set up

16    surveillance cameras outside the room so he can make sure she

17    wouldn't leave.      And when Daniella finally left the room,

18    nearly two years had gone by, two years of this young woman's

19    life wasted, and the defendant followed through with threats.

20                 On his orders, Daniella was driven from New York to

21    Mexico with little more than a few dollars and the clothes on

22    her back and still, even then, it didn't satisfy the

23    defendant.    He maintained control of her identification

24    documents and ordered her to do work for him even while she

25    was in Mexico and he withheld those documents including her



                     CMH      OCR        RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 46 of 267 PageID #:
                                  11394

                                    Opening - Hajjar                          46


  1   birth certificate in order to make her do it.

  2              For this conduct, the defendant is charged with

  3   trafficking Daniella for labor and services.

  4              The youngest daughter's name was Camila.           The

  5   defendant had a nickname for her.        "Virgin Camila" he called

  6   her.   The defendant started having sex with Camila when she

  7   was just 15, the age she is in this photograph.            At that time,

  8   the defendant was 45.

  9              The defendant took graphic, naked photographs of

10    Camila, close-up photographs of her private parts.           These

11    images are child pornography and possessing them and producing

12    them is a crime.     During the course of this trial, you will

13    learn that these photographs of Camila were only part of the

14    defendant's collection.        He took dozens of explicit

15    photographs of women's private parts that he kept in a folder

16    on its computer which he labeled his studies, his souvenirs.

17    And over the years, the defendant collected hundreds more of

18    the same kind of photographs, graphic naked photographs, posed

19    the same way that Camila's were.

20               THE COURT:    I'm sorry.      Is this Camila?

21               MS. HAJJAR:    Camila, yes.     Thank you, Your Honor.

22               And you will learn that in the defendant's hands,

23    these photographs didn't just serve his sexual needs.           These

24    photographs became instruments of coercion and of control.           He

25    used them to blackmail and to extort.        He used them to



                    CMH       OCR        RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 47 of 267 PageID #:
                                  11395

                                     Opening - Hajjar                         47


  1   increase his power.

  2                In 2015, the defendant started an organization which

  3   was called DOS or The Vow and the defendant recruited women

  4   into DOS to serve under him as his slaves.         That's what he

  5   called them, his slaves.         These women recruited other women,

  6   women who didn't even know the defendant was the head of it

  7   all.   They thought they were joining a women's-only group that

  8   was all about helping other women.         They didn't know the

  9   defendant was their grand master.

10                 It was through DOS that the defendant executed on a

11    criminal plan involving forced labor, extortion, wire fraud

12    and sex trafficking.      It was a plan in which women pledged

13    their commitment to him, a lifetime commitment, a lifetime of

14    obedience.    No matter what he said, he would be obeyed.         And

15    the defendant controlled these DOS slaves' lives, he

16    controlled their schedule, their diet, where they went, who

17    they saw.

18                 How did the defendant keep them in line, keep them

19    as his slaves?       He demanded collateral, material that they

20    could be extorted with.         What is collateral?    Collateral was a

21    DOS slave's deepest, darkest secrets, accusations, true or

22    false, against family members, her bank account, the deed to

23    her house, graphic naked photographs that she would never want

24    released.    In the defendant's own words, it should be so

25    distasteful to break the vow that a DOS slave would rather die



                     CMH       OCR        RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 48 of 267 PageID #:
                                  11396

                                    Opening - Hajjar                        48


  1   than break it.

  2              At the defendant's orders, dozens of other women

  3   were recruited into DOS and these women believed they were

  4   joining a women's empowerment group to make them happier, to

  5   make them stronger, to make them more successful.          They

  6   trusted the women who recruited them.         They had no idea, no

  7   way of knowing that these women were operating on the

  8   defendant's orders and were under his control.

  9              The DOS slaves were told that they would have to get

10    a brand to symbolize their obedience, to symbolize their

11    commitment, and this brand was done with a cauterizing pen, a

12    handheld surgical tool, that burned the skin and left a

13    permanent mark on their bodies.          This is what the brand looked

14    like.

15               Now, the DOS slaves were told that the branding

16    would be a bonding experience and a symbol of their

17    empowerment, but what they didn't know, what was deliberately

18    withheld from them was they were being branded with the

19    defendant's own initials, a "K" and a backwards "R,"          "KR" for

20    Keith Raniere.      And in the defendant's words, he wanted his

21    DOS slaves to be branded with his monogram.

22               After the DOS slaves were recruited, after they

23    pledged their obedience, they were given assignments.          The

24    defendant gave them assignments that involved providing

25    additional collateral, more naked photographs they didn't want



                    CMH       OCR        RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 49 of 267 PageID #:
                                  11397

                                    Opening - Hajjar                          49


  1   to give but felt they had no choice.          Some of the assignments

  2   involved doing work for the defendant's benefit and some of

  3   the assignments involved having sex with the defendant.           I'm

  4   going to tell you about one of those assignments and a woman

  5   named Nicole.

  6              This is Nicole.       Nicole is an actress in her 30s who

  7   believed that she was joining a women's mentorship group when

  8   she agreed to join DOS and as collateral, she provided letters

  9   making damaging accusations against friends and loved ones.

10    Once she was in DOS, she was told to meet the defendant, she

11    was ordered to meet the defendant, and they met in a room

12    where she was blindfolded and the defendant tied her to a

13    table.   Then a third person, someone Nicole didn't know, came

14    into the room and began performing oral sex on Nicole and

15    Nicole felt she couldn't say no.          That third person, Nicole

16    never found out who she was, but during the course of this

17    trial, you will learn that the third person was Camila, the

18    same girl the defendant victimized when she was just 15 years

19    old.   Now Camila had grown up.          The same girl the defendant

20    robbed of her innocence and of her childhood became a woman he

21    used to victimize others.

22               Year after year, the defendant's criminal

23    organization grew as did his sense that he was unstoppable.

24    If anyone criticized him publicly, the defendant fought back.

25    He kept tabs on his enemies.        He secretly monitored their



                    CMH       OCR        RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 50 of 267 PageID #:
                                  11398

                                    Opening - Hajjar                        50


  1   e-mails.   He hired private investigators.        He filed criminal

  2   complaints to silence his victims.        He filed lawsuits to

  3   intimidate his enemies.        This was organized crime and Keith

  4   Raniere was the crime boss.        Within the community, he was

  5   untouchable.    His inner circle knew to carry out his orders

  6   and they became an extension of him.        They did everything for

  7   him.   They cooked his food, they paid his bills and they

  8   helped him commit crimes.

  9              Through it all, the defendant maintained this

10    charade.   Even though he controlled virtually every aspect of

11    his victim's lives, he said this was all about empowerment,

12    about women's empowerment, but during this trial, you will

13    learn the truth and the evidence will show that what the

14    defendant wanted had nothing to do with empowering women and

15    had everything to do with enslaving them, everything to do

16    with satisfying his desire for sexual gratification, for power

17    and for control.

18               (Continued on next page.)

19

20

21

22

23

24

25



                     CMH      OCR        RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 51 of 267 PageID #:
                                  11399

                           Opening Statement - Hajjar                       51


  1   (Continuing)

  2                MS. HAJJAR:   The defendant is charged with an

  3   involvement in 15 years of criminal activity.         He is charged

  4   in a federal indictment with racketeering charges, which

  5   basically means he is charged with committing a pattern of

  6   crimes as part of a criminal enterprise and those crimes

  7   include extortion, fraud, identity theft, sex trafficking and

  8   forced labor and production and possession of child

  9   pornography.

10                 Now, over the next few weeks, we will present

11    evidence to you that proves these charges beyond a reasonable

12    doubt.   So what is that evidence?      You will see and you will

13    hear the defendant in his own words.         You will see e-mails and

14    messages that he sent to his partners in crime and to his

15    victims.   You will see messages he exchanged with Camilla in

16    which he said that it would be good for her to own a slave for

17    him and that his slave should be branded with his monogram.

18    You will also hear the defendant's voice in videos and in

19    recordings.    You will hear one recordings, for example, in

20    which the defendant says that a DOS slave being branded should

21    be completely nude and held at the table like sort of a

22    sacrifice.

23                 You will also hear from some of the victims and the

24    witnesses themselves, some of the women the defendant

25    exploited.    You will hear from Daniella, the woman the



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 52 of 267 PageID #:
                                  11400

                           Opening Statement - Hajjar                          52


  1   defendant kept in a room, and you will hear from some DOS

  2   slaves, including Nicole, women the defendant had branded with

  3   his initials.

  4              And you will also hear from some members of the

  5   criminal organization the defendant led, including some of his

  6   most-trusted associates.      And these witnesses will give you an

  7   inside look at these organizations.          These are people the

  8   defendant chose to use and employ for a specific purpose and

  9   you will see why he chose them.

10               You will see that the defendant surrounded himself

11    with people who believed he was a good person, who trusted

12    him, who chose to follow him rather than to do the right

13    thing.   And some of these witnesses committed serious crimes

14    with the defendant and they are testifying pursuant to

15    agreements with the Government.       And listen carefully to their

16    testimony and you will see it not only makes sense, it is

17    supported by all the other evidence in this case.

18               Lastly, you will see physical evidence.         You will

19    see the photographs the defendant took of Camilla; you will

20    see the camera that he took those photographs with; you will

21    see the letters and the notes that Daniella wrote; you will

22    see the photographs, the video, the vows of obedience the DOS

23    slaves made to the defendant.

24               This evidence will come in witness by witness.           It

25    won't always come in clean chronological order, but you will



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 53 of 267 PageID #:
                                  11401

                           Opening Statement - Hajjar                        53


  1   see how this evidence fits together and it fits with the

  2   charges in this case.     And when the case is done and all the

  3   evidence is in, we will have an opportunity to review it with

  4   you, and then we will ask you to hold the defendant

  5   accountable, hold him accountable for creating and leading a

  6   criminal organization, hold him accountable for defrauding and

  7   extorting his victims, for taking advantage of them sexually,

  8   for producing and possessing child pornography.         We will ask

  9   you to return a verdict of guilty on all counts.          Thank you.

10                THE COURT:    Does --

11                MR. AGNIFILO:    Can we take a morning break right

12    now?    I just need three minutes to run to the little boy's

13    room.

14                THE COURT:    All right.    At this time we will take a

15    10-minute break.     All rise for the jury.

16                (Jury exits the courtroom.)

17                THE COURT:    We will take a 10-minute break.

18                MR. AGNIFILO:    Thank you, Judge.

19                (Recess taken.)

20                THE COURT:    Please be seated.     All right.   Mr.

21    Agnifilo, how long is your opening?

22                MR. AGNIFILO:    Longer than the Government's opening.

23    I don't know how long.      Maybe 45 minutes.

24                THE COURT:    45 minutes.

25                MR. AGNIFILO:    Maybe 50 minutes.     I don't know.



                          MDL       RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 54 of 267 PageID #:
                                  11402

                           Opening Statement - Hajjar                       54


  1              THE COURT:     I see.   All right.   With regard to next

  2   Friday, a week from Friday and your obligation, I have had the

  3   opportunity to communicate with Judge Furman and he has kindly

  4   advised me that should you send him a communication requesting

  5   an adjournment of the sentencing, he is inclined to consent to

  6   that adjournment in view of the fact that you are actually on

  7   trial here in the Eastern District of New York in a criminal

  8   case.

  9              MR. AGNIFILO:     Very good.

10               THE COURT:     So he is waiting to hear from you.

11               MR. AGNIFILO:     I will not let him down.

12               THE COURT:     Thank you very much.

13               Okay, are we ready?

14               MR. AGNIFILO:     I'm ready.

15               THE COURT:     Let's bring in the jury, please.

16               Ms. Penza, your first witness is ready?

17               MS. PENZA:     She is, Your Honor, and I believe Your

18    Honor has already ordered she will not be sketched.

19               THE COURT:     I have ordered she not be sketched.

20    That is right.

21               MS. PENZA:     Yes.    Thank you.   Prior to calling her,

22    Your Honor, we do have a number of exhibits that the

23    Government intends to enter on consent.

24               THE COURT:     Okay.    You can deal with that before.

25               MS. PENZA:     Before we call her?



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 55 of 267 PageID #:
                                  11403

                            Opening Statement - Hajjar                      55


  1               THE COURT:      Before you call her.

  2               MR. AGNIFILO:     We are inclined, if it's okay with

  3   Your Honor, to just agree on preadmission so we don't have to

  4   go through the admission of certain exhibits.

  5               THE COURT:      Yes, but we have to put them in the

  6   record.

  7               MR. AGNIFILO:     Absolutely.

  8               THE COURT:      All Ms. Penza needs to do is identify

  9   the exhibits by number and that they are being admitted on

10    consent and then I will turn to you and ask you do you

11    consent.

12                MR. AGNIFILO:     That's fine.

13                THE COURT:      When you say yes, I will order them

14    admitted.

15                MR. AGNIFILO:     Thank you.

16                MS. PENZA:      Okay.

17                (Jury enters the courtroom.)

18                THE COURT:      Please be seated.   At this time, the

19    defense will give its opening statement.

20                Mr. Agnifilo, you may proceed with your opening.

21                MR. AGNIFILO:     May it please the Court?

22                THE COURT:      Very well.

23                MR. AGNIFILO:     My colleagues, the Government.

24                Good morning, everybody.

25                JURORS:    Good morning.



                            MDL      RPR       CRR    CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 56 of 267 PageID #:
                                  11404

                          Opening Statement - Agnifilo                        56


  1                MR. AGNIFILO:    I certainly agree with one thing that

  2   my colleagues with the Government said, you are going to hear

  3   the truth.    That's what this trial is all about.        You're going

  4   to hear the truth.     You're going to hear the truth from

  5   witnesses that take that witness stand.        You're going to hear

  6   the truth through documents that you're going to be given to

  7   consider, through e-mails, text messages, and the like.

  8                But I submit to you that you haven't heard much

  9   about the truth so far.      What you've heard is you've heard a

10    lot of conclusion.     You've heard a lot of slogans.       You've

11    heard a lot about the names of certain crimes, but you haven't

12    really heard what you're going to need to know to reach the

13    truth.   And this case is not about slogans or conclusions that

14    are imposed on you.       They're certainly about conclusions that

15    you reach on your own after listening to the evidence.           But

16    this case isn't about labels.       It's not about jargon.     It's

17    not about headlines.      This case is about two things, really.

18    When you break it down, this case is about two things and two

19    things alone:    It's about all of you.      It's about the jury,

20    because you have an amazingly important and difficult job in

21    every case and very much so in this case.         You are all that

22    matters.   You are the judges of the facts.        You will listen to

23    these witnesses and I can say anything I want about them.            My

24    colleagues with the Government can say anything they want

25    about them; it's what you think, what you think matters.           So



                          MDL       RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 57 of 267 PageID #:
                                  11405

                          Opening Statement - Agnifilo                      57


  1   the first of the two things that matter in this case is all of

  2   you.

  3              The second of the two things that matter in this

  4   case is that man, my client, Keith Raniere, because everything

  5   that you consider, the evidence you consider is all about him.

  6   He is on trial.    He is on trial for his life in a very

  7   important, very significant case.       And what you're going to be

  8   doing is you're going to be evaluating the evidence, you're

  9   going to be understanding the evidence, and you're going to be

10    passing judgment ultimately on Keith Raniere.         So the two

11    things that really matter in this trial are all of you and

12    Keith Raniere.    And everything else in this trial, the parties

13    included, even the Court included, everything else that's not

14    all of you and Keith Raniere is here to help you understand,

15    evaluate and judge Keith Raniere.

16               How are you going to do that?       Right now you know

17    nothing about him.     Right now you don't have any evidence.

18    Right now all we have is conclusions because the evidence

19    hasn't started coming in yet.       But here's what I am going to

20    ask you to do as the evidence is coming in, I'm going to ask

21    you to look at the evidence from his point of view, through

22    his eyes, because ultimately at the end of the case, His

23    Honor, Judge Garaufis, is going to instruct you on the law.

24    What the Judge's instructions on the law is is that's it, what

25    the Judge said in the preliminary instructions, that is the



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 58 of 267 PageID #:
                                  11406

                          Opening Statement - Agnifilo                       58


  1   law.

  2               One of the things you're going to hear is intent, a

  3   concept called criminal intent.       There is only one criminal

  4   intent that is worth anything in this case that matters at all

  5   and it's whether he has it.        That's it.   No one else's intent,

  6   no one else's motivation, no one else's good faith or bad

  7   faith matters a lick.     It's all him.      So one of the things you

  8   are going to be doing as the evidence comes in is you are

  9   going to be looking at it through his eyes, what does he think

10    about it?    What is he doing?     And why is he doing it?     Never

11    forget to ask why.     I'm going to talk about that in a minute.

12                Probably the single greatest thing, at least in my

13    humble opinion, that's ever been said about empathy and

14    looking at the world through someone else's eyes was said in

15    the book To Kill a Mocking Bird.       It became a movie and now I

16    understand it's on Broadway.       And To Kill a Mocking Bird,

17    Atticus Finch is talking to his daughter Scout.         Now, the

18    whole premise of the book is Atticus Finch is a defense

19    lawyer, and he's defending someone named Tom Robinson.           And he

20    says to Scout, you know, you can't really understand a man

21    until you crawl inside his skin and walk around in it.           And

22    one of the things I'm going to ask you, and right now as you

23    sit here you might be saying I don't want to do it, but I'm

24    going to ask you, you need to crawl inside his skin and walk

25    around in it.    From the jury box, you will walk through Keith



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 59 of 267 PageID #:
                                  11407

                          Opening Statement - Agnifilo                       59


  1   Raniere's life.    You will hear a tremendous amount about his

  2   life.   You will hear how he started NXIVM with another person

  3   a little over 20 years ago.

  4              Now, the Government says that, well, a lot people

  5   believe in NXIVM and now they don't.         A lot of the Government

  6   witnesses I think are going to take the witness stand and say

  7   NXIVM was wonderful, NXIVM helped me.         And how did it help?

  8   Here's what you're going to hear in the evidence.          The first

  9   thing is I know my colleague with the Government said somehow

10    people are isolated in Clifton Park, New York, outside of

11    Albany.   It's going to be described as idyllic.         It's going to

12    be described as beautiful.      It's going to be described as

13    serene and wonderful.     They had barbecues and they played

14    volleyball and they did all these things and I think people

15    are going to say it was really fun.          That's what they're going

16    to say:   It was fun.     I didn't feel isolated.      It was fun.

17               The other thing they're going to say is they got a

18    lot out of it.    They got a lot out of NXIVM.         Let me tell you

19    what they're going to say they got out of it.          They're going

20    to say basically -- and there's going to be a lot of content

21    on this, but let me give you kind of the basic, if I had to

22    dumb it down, NXIVM for dummies, whatever those books are

23    called, is basically this:      What makes people happy?      And the

24    premise of what makes people happy is when they develop a

25    theory of their own ethics, when they have a strong sense of



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 60 of 267 PageID #:
                                  11408

                          Opening Statement - Agnifilo                         60


  1   their own ethics.     You want to be happy?     Keep your word.      You

  2   want to be happy?     Do what you say you're going to do.        You

  3   want to be happy?     Live up to your responsibilities, because

  4   you get a form of self-confidence when you realize you're

  5   being a good person.

  6              On the other hand, happiness is not material items.

  7   Happiness isn't really oh, I have a nice car, I have a nice

  8   house.   Those things are conveniences.       They're luxuries.

  9   Those are not the things that make us happy.          And a lot of

10    what you're going to hear in the NXIVM curriculum is around

11    this topic area, what makes people happy.         And that

12    basically -- I don't know that Keith Raniere invented it.            I

13    have no idea if he invented it.       I would imagine someone along

14    the lines, someone else said, you know, all this stuff in my

15    life is not making me happy.       How am I going to be happy?

16    Maybe I'll try to be a better person.        I mean, religions tell

17    us that, a lot of things tell us that.        A lot of philosophy

18    tells us that.    So I don't know that anything you're going to

19    hear in this case is brand, brand new.        We've had civilization

20    for a long time.     A lot of people have come up with a lot of

21    ideas, so I don't know that any of this is earth shattering

22    and new, but the fact is that you're going to hear that 17,000

23    people took NXIVM courses, all sorts of successful people:

24    CEO's, executives, actors, actresses, and they took them not

25    because they were all bamboozled and fooled.          They took them



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 61 of 267 PageID #:
                                  11409

                          Opening Statement - Agnifilo                      61


  1   because they got something out of them and you're going to

  2   hear this not from me, you're going to hear this from the

  3   witnesses who testify on the stand.

  4                Now, one of the things you're going to hear a lot

  5   about, and then I'm going to segue into something else, is

  6   satiation.    There's going to be in the e-mail are you being

  7   satiated.    I'm going to explain it because this is going to

  8   come into evidence.       The idea is everybody is different.      And

  9   listen, everybody is different and I don't know who this is

10    true for; I think it's true for a lot of people.          Rather than

11    like working on yourself, rather than like making yourself a

12    better person, you know, I don't know, I feel a certain way, I

13    think I'll eat; I'm not really that hungry, but I just want to

14    eat.   That will make me feel better.        Or I'm going to drink,

15    or I'm going to go shopping.        I don't really need anything,

16    but I'm going to go shopping because I need something to do

17    and it takes my mind off the other stuff.         And what you're

18    going to see, as the evidence comes in, is that's not seen as

19    a good thing with NXIVM.      I mean, I'm not saying you can't go

20    shopping and stuff, but that's not really being on point.           And

21    a lot of what you're going to see, a lot of what I think --

22    people are going to come here and say, look, Raniere is

23    abusing me.    That's what they're saying now.        That's not what

24    they said at the time.      And you know they're not going to say

25    it at the time because you're going to see the e-mails.           This



                          MDL       RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 62 of 267 PageID #:
                                  11410

                          Opening Statement - Agnifilo                      62


  1   is an odd case in one very important respect and let me tell

  2   you how.   It's sort an odd case when the defense lawyer says

  3   pay attention to the e-mails, look at the e-mails, look at the

  4   text messages.    That's your reality, because a lot of things

  5   have happened between 2017 and today and I'm going to get to

  6   some of them in about 20 minutes or 30 minutes, that people

  7   have a change in perspective.       And one of the things you are

  8   going to see about this case, a lot of it is about

  9   perspective:    I liked it at the time.      I was having fun at the

10    time.   These were my best friends.

11               One of the things about NXIVM, people are going to

12    come in and say these were my best friends.           We were in a

13    beautiful place.     I was with people that I love and these were

14    my best friends.     They're going to come in here and they're

15    going to say -- I don't know what they're going to say.           They

16    can't say it wasn't a beautiful place, they can't say they

17    weren't best friends, so they're going to try and say Raniere

18    was hard on us, but that's what they wanted.

19               Now, one of the things that my colleague with the

20    Government talked about was control; he's controlling people.

21    So I want to talk to you about control for a few minutes

22    because this is a very important theme in the evidence too.

23    Every downhill skier who won a gold medal was controlled by

24    some ski coach.    Every 18 year-old kid who comes from Biloxi,

25    Mississippi or Hauppauge, Long Island who becomes a marine, is



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 63 of 267 PageID #:
                                  11411

                          Opening Statement - Agnifilo                      63


  1   controlled by a drill instructor.       The issue isn't the

  2   control; the issue is the intention.         The issue is always the

  3   intention, and this is going to be a theme that I come back to

  4   again and again.     The issue isn't the control; the issue is

  5   the intention.

  6                What's behind the control?      Control can be very,

  7   very bad.    Control can also make marines.       Control could also

  8   bring gold medal winners.      What's behind the control?      So when

  9   I said in my first few minutes always ask the why, always ask

10    the why.    Is he being controlling?     Well, a lot of times he

11    is, a lot of times he is.      Ask the why.    What is happening?

12    Why is he doing this?     And what you will see is you will see

13    this is something these people signed up for.         They are not

14    there to go shopping and eat cake and do these things.

15    They're there for a reason and they are there to make their

16    lives better and they have signed on to this.

17                 One of the things that's going to occur to you at

18    some point during the evidence in this case is what about

19    personal responsibility.      What role does one's own personal

20    responsibility have?      You heard a lot about someone got

21    recruited and then someone, you know, did something they

22    didn't want to do and then somehow someone got forced in to do

23    something.    And as you're listening to the evidence, sit here

24    and think what about personal responsibility?         What about

25    saying hey, I don't want to do that or I do want to do that or



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 64 of 267 PageID #:
                                  11412

                          Opening Statement - Agnifilo                      64


  1   whatever it is.    It's going to be one of the major themes in

  2   this case.

  3                Now, there are a lot of things that you're going to

  4   see in the evidence that are unusual.        Okay.    That's why we

  5   had that jury questionnaire that you guys spent all that time

  6   on, all right.    So I want to talk to you about some of them

  7   because there are going to be very important things in the

  8   evidence.    There's going to be evidence of branding.        I'm

  9   going to talk about that in a few minutes, but that's an

10    unusual thing.    It's not unheard of, there are certain sports

11    figures that are members of fraternities that get brands.

12    Sometimes you watch a football game and you see a guy who has

13    a big brand on his arm.      The branding here, though, was done

14    only of women.    So, I don't know.     I mean, you can't want a

15    brand.    You're going to see.     You're going to see a video, I

16    expect, of a branding.      And I'm going to talk about that in a

17    minute.   But one of the things I want you to look for, see if

18    anyone seems forced, see if the women seem forced, or they're

19    doing it because they want to do it because, in their own

20    words, they want to bad ass, their words.

21                 Another thing that you're going to see a lot of in

22    this case is you're going to see a lot of naked photos.           So I

23    want to talk to you a minute about them.        One of the themes

24    you're going to hear a lot about in the trial, in the evidence

25    is vulnerability, the importance of vulnerability and how



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 65 of 267 PageID #:
                                  11413

                          Opening Statement - Agnifilo                         65


  1   vulnerability is not a bad thing and how it can be created and

  2   how it can be destroyed.      Now, when we think vulnerability, I

  3   think a lot of people say, hum, that's a bad thing.

  4   Vulnerability is bad.     We don't want our country vulnerable to

  5   attack.   And, so, I don't want my home vulnerable to a

  6   burglary and, so, I don't want to be vulnerable.          Vulnerable

  7   is bad.   The definition of vulnerable is something capable of

  8   being wounded, something capable of being wounded.          And

  9   anybody who I think is or has been a child, or a lover, a

10    parent, a sister, a friend, we all know absolutely 100 percent

11    each and every one of us is capable of being wounded.          I'm not

12    talking physical wounds, I'm talking emotional wounds.            It's

13    just a reality, every one of us is capable of being wounded.

14    It's not something -- I don't know, maybe guys don't think

15    about it a lot and that's going to be one of the themes that

16    you'll hear in the evidence too; how men think as opposed to

17    how women think and I don't think that, at the end of the day,

18    you're going to think it is sexist.          I think you're going to

19    think a lot of it is accurate, but certainly men don't like to

20    think I'm wounded, I can be wounded but, yes, we can, and we

21    are all the time.     We are all the time.      We love somebody;

22    they don't love us, that's a wound.          As a kid I didn't get

23    something I really, really needed, that's a wound.          What

24    happens when you're wounded?       You close down.     You close down.

25    I open myself up and I got wounded and I'm now closed down.



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 66 of 267 PageID #:
                                  11414

                          Opening Statement - Agnifilo                      66


  1   And what happens, it's a natural thing that that should

  2   happen, but what's the result?        You're lonely.   You're not

  3   with people.    You're not as engaged, you're not as open,

  4   you're not as out there.      So one of things -- and you're going

  5   to see this theme, which is why I'm bringing it up now in the

  6   opening statement -- one of the things you're going to see in

  7   the evidence, time and again, is sort of lessons in how to be

  8   vulnerable.    And why?    Not to be weak, vulnerable is not weak;

  9   vulnerable is strong if your insides are strong.          If you're

10    insides are strong, you can love, you can trust, you can do

11    those things because you might get hurt.        You might get hurt,

12    but if you do, you're fine.         You're fine because you're

13    insides are strong.       And a lot of what NXIVM teaches is don't

14    put a shell around a soft core, make a strong core and be

15    vulnerable.

16               And here's where the pictures come in.         The

17    pictures, you will hear -- and what I mean by the pictures,

18    there are naked pictures and there are going to be a lot, are

19    about vulnerability.      One of the things that you're going to

20    hear in the evidence is no one had pictures taken without

21    their knowledge, that would totally defeat the point, but idea

22    is that men and women -- but for the time being I'm talking

23    mostly about women because the pictures tend to be about

24    women, speaking in generalities -- sometimes have issues with

25    their own bodies.     I don't want to think about my body, people



                          MDL       RPR       CRR     CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 67 of 267 PageID #:
                                  11415

                          Opening Statement - Agnifilo                       67


  1   don't like my body, I'm very happy to just cover my body with

  2   clothing.    Is it shameful?    Is it bad?     Should it be covered

  3   up?    Is there anything wrong with the body?          No, of course

  4   not.    Especially not your own body.        Why would anyone dislike

  5   their own body?    Now, to make the point, there's a part of the

  6   curriculum called Möbius and Möbius is sort of a reference to

  7   Augustus Ferdinand Möbius -- you will hear this from the

  8   evidence -- who was a German mathematician from 200 years ago,

  9   and here is what Ferdinand Möbius did, here's a piece of

10    paper, right, I fold it over.       There's an inside, right, and

11    there's an outside.       There are two sides to my little thing

12    here.   If I fold it 180 degrees, there's one side.          You can do

13    it; go back in the jury room when you're deliberating and do

14    it.    There is one side, it doesn't end; you can run your

15    finger along the edge and it never ends because there is only

16    one side.    Here, you can't do that.        You would have to do it

17    once, take your finger off and there is another side.           What's

18    the significance of it?      The significance of it for NXIVM

19    isn't the significance of it for Mr. Möbius, the

20    mathematician.    The significance for NXIVM is that your

21    insides are your outsides, there is no distinction; it is all

22    one side.    It is all one side and one of the lessons that they

23    teach in Möbius is something along the following lines:           If I

24    was a person doing it, I'd be looking into a mirror, okay, and

25    there would be a person next to me and they would say tell me



                          MDL       RPR      CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 68 of 267 PageID #:
                                  11416

                          Opening Statement - Agnifilo                       68


  1   something about your face that you don't like.          And I would

  2   look in the mirror and I would say I have bags under my eyes

  3   and I'm self-conscious and, so, part of the reason I wear

  4   glasses is so people doesn't see them.        And the person next to

  5   me would say but aren't those bags part of your identity,

  6   don't they mean that maybe you worry, you worry about your

  7   children, you worry about your life.         Maybe it means that your

  8   father had bags under his eyes and so you are your father's

  9   son, so you have bags too.      You should be proud of them, you

10    should embrace them, they are not shameful.           If you want to

11    wear glasses because you can't see, wear glasses, but don't

12    glasses to cover up those bags under your eyes because it's

13    part of you.    And people get paid to do this.        The photographs

14    are the same thing.       The naked photographs are the same thing,

15    there's nothing wrong; there's nothing wrong with your body,

16    there is nothing wrong with you, there's nothing to be ashamed

17    of and it should be celebrated.       It's not sexual.     And when

18    you look at the pictures, look closely, look at everything,

19    looking at the lighting; there's nothing that changes sort of

20    the simple fact that this is just a body.         That's all it is;

21    it's not sexualized, it is none of those things.          It is just a

22    body, a natural body in its natural state.         That's what you

23    will see.

24                All right, let's talk about DOS for a little bit.

25    DOS was created by Keith Raniere.       No doubt about it, it was



                          MDL       RPR      CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 69 of 267 PageID #:
                                  11417

                          Opening Statement - Agnifilo                        69


  1   created by Keith Raniere.      He created DOS to be a sisterhood.

  2   He created it to be a woman's organization, yet he did create

  3   it.    And let me tell you a little bit about what you're going

  4   to hear about the evidence on DOS.        The idea is this, it's a

  5   secret society of women.      From the beginning of this country,

  6   men have had secret societies; get a dollar bill, turn it

  7   over, look at the other side and there is a pyramid with an

  8   eye as homage to the Freemasons, who had a major role in the

  9   creation of this country.      All men.      All men.   Keith Raniere

10    thought that women should have a secret society of their own.

11    Now, did he create it?      Yes, he created it.        He created it and

12    what he did, though, is he wanted it to be a sisterhood, he

13    wanted it to last forever, and so there are vows, there is

14    something what they call collateral.         Now, I think some of the

15    witnesses are going to say I was intimidated by the

16    collateral, I was coerced by the collateral.            I don't think

17    those are conclusions you're going to come to, but why

18    collateral?    Why collateral?     Because it backs up your work,

19    and I was trying to think of an example of like collateral in

20    a place where you wouldn't expect collateral, and I thought of

21    one.   When I was a kid, if I said to somebody I swear to you I

22    climbed that tree to the top, they will say no, you didn't;

23    and I would say cross my heart, hope to die, stick a needle in

24    my eye.   I don't know if people still say that, but they said

25    it when I was a kid.      Cross my heart, hope to die, stick a



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 70 of 267 PageID #:
                                  11418

                          Opening Statement - Agnifilo                       70


  1   needle in my eye.     What are you talking about?       It's a silly

  2   way of saying basically no, no, I did do it, I'm standing by

  3   my word.   Cross my heart, hope to die, stick a needle in my

  4   eye?   No one is going to stick a needle in my eye, I don't

  5   hope to die.    It's a way of showing that I mean it.        Sort of a

  6   silly example, but it isn't.       And the collateral is the same

  7   thing; if you mean it, put something behind it, put something

  8   behind your word.     And you're going to hear that collateral

  9   didn't start with DOS, collateral started way before DOS.           It

10    is a very mainstay concept in a lot of the NXIVM teaching that

11    Raniere then applied to DOS.       It is very simple.     I mean let's

12    say, for instance, I was a guitar player and I wanted to lose

13    weight and, you know, I come to one of you and say, you know,

14    what I'm having the hardest time losing weight, you know, I'm

15    just not doing it.     And you say to me, you know what, I'll

16    tell you what, you don't lose two pounds in a month, give me

17    your guitar.    That's collateral, that's all it is.        There's

18    nothing more than that.      It is a way of basically backing up

19    my promise to something I want to do, and you're going to hear

20    this; it doesn't have a bad intention, it has a good

21    intention.

22                 Now, one of the things I think is important, none of

23    collateral was ever released all this time.           You know, some of

24    the women are giving naked photos, some of the women are

25    writing things about, you know, family members that are false



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 71 of 267 PageID #:
                                  11419

                          Opening Statement - Agnifilo                       71


  1   or true or whatever.      None of it was ever released ever, not a

  2   single bit, not a single time.       You know how they say never

  3   say never?    I'm saying never, it was never released.        It what

  4   that means is they never had any intention of releasing it.

  5   You can take the fact that it was never released and backfill

  6   it to what they were intending to do and it was never released

  7   because there was no intention of it ever being released.

  8                Now, there is going to be a lot of talk that this

  9   was sex trafficking because women were bringing women into the

10    group.   Let me tell you why as you hear the evidence this

11    isn't going to make any sense to you.        These are best friends.

12    These women love each other.       They trust each other, they're

13    best buddies.    For you to believe the Government's core

14    premise on this, you would have to conclude, somehow, that

15    these best friends, one of their hearts darkened to the other

16    one and rather than being their best friend, rather than

17    looking out for their self interests, rather than doing this

18    out of love and because they love each other and are close and

19    are best friends, something else entirely, something

20    inexplicable is happening and instead they're looking to hurt

21    their best friend.     It's like they become a vampire, you know,

22    now they are looking to harm their best friend; we are not

23    really best friends anymore, now I'm looking to hurt you.           You

24    know what?    You're not going to believe it.         You are not going

25    to believe it because it doesn't make any sense.          And all of



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 72 of 267 PageID #:
                                  11420

                          Opening Statement - Agnifilo                       72


  1   this will make sense.     You will listen to all of this, step by

  2   step, and if it doesn't make sense, if it doesn't make sense,

  3   it probably means it didn't happen that way.          One of the rules

  4   of trials, you can accept it or not, if it doesn't make sense

  5   to you, it probably didn't happen that way.           And one of the

  6   things you will conclude doesn't make sense is that these best

  7   friends would darken on each other and look to hurt each

  8   other.   It doesn't make sense and it doesn't make sense

  9   because it didn't happen that way.

10                As my colleagues with the Government mentioned,

11    there was a family that came from Mexico.         It was Dani.    There

12    was Cami.    There was Marianna.     There was Adrienne.     And there

13    was the dad and the mom.      The first one to come was Dani and

14    the Government said that Dani is going to testify and so let's

15    talk about that for a second.       Dani, you will likely conclude

16    -- and there is certainly other evidence of this -- is

17    unusually smart, maybe even brilliant.        And she took a NXIVM

18    class in Mexico.     She loved it.    She had opportunities to

19    study in Switzerland on a scholarship because she was that

20    smart.   And she said, you know what, the only thing I ever

21    really kind of took to is this NXIVM and I want to leave

22    Mexico and I want to go to the Albany area and I want to take

23    classes because I really believe in it.        I don't know how old

24    she was, she was 16, 17, she was young, she comes to Albany

25    and she was working in the administrative office, and she is



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 73 of 267 PageID #:
                                  11421

                          Opening Statement - Agnifilo                       73


  1   not doing really intellectually challenging work.          It is kind

  2   of boring and one day there is a lecture and Keith Raniere

  3   throws out like a brain teaser of some sort, and it's a very

  4   difficult brain teaser.      Okay, she gets it, she answers it

  5   because she is unusually smart.       And she and Raniere start a

  6   friendship, it starts out as a friendship.         He has a lot of

  7   respect for her, she has a great deal of respect for him.

  8   What I think you are going to hear on the evidence is that, a

  9   week after her eighteenth birthday, they do have a sexual

10    relationship.    And, you know, I just want to be up front about

11    it, I mean, he was in his forties, she was eighteen and it

12    happened.    I'm not saying it's good, bad, or in different.

13    I'm just putting it out there, it happened.           I think what you

14    will find is that their relationship was not abusive.          Their

15    relationship was mutual, their relationship was consensual and

16    I think their relationship meant a lot.        I don't know that

17    that many people in Dani's life really took a special interest

18    in her and said, you know what, you're really smart.          And I

19    think she was greatly complimented and it made her feel good

20    that Raniere saw her that way.

21                Now, as soon as a 40-something year old man is with

22    an 18-year old person, I suppose you could spin that all sorts

23    of nefarious ways and this is where I'm going to ask you to

24    look at the evidence in the details.         You know, don't stop at

25    conclusions.    Don't stop at broad brush, you know, labels or



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 74 of 267 PageID #:
                                  11422

                          Opening Statement - Agnifilo                        74


  1   things like that.     Look at the evidence, you know, in detail.

  2   One of the things that Dani does at one point, you know, while

  3   she and Keith are in this sort of relationship of trust, in a

  4   moment of frustration I suppose, she steals money.          She works

  5   in the administrative office and she steals several thousands

  6   dollars and a few days later she tells Keith I stole several

  7   thousands dollars.     Keith gets angry; we don't do that had in

  8   this community, you can't steal.       You can't steal here.      And

  9   he is mad at her and things start to change.          Dani is a little

10    bit of precocious person and some of what she does sometimes

11    is she steals; not only that time, other times too; not

12    because she necessarily need the money, almost just as an I

13    can get away with it, you know.       And she also starts a

14    relationship with another person.

15               Now, she and others will explain to you that there

16    are ground rules, so let's talk about them right now in the

17    opening statement.     There are ground rules for women having a

18    relationship with Keith Raniere so let me tell you what they

19    are.   Ground rule number one is, if a woman want to be with

20    Keith Raniere, she can't be with anybody else.         You want to

21    sign on to that, you're in; you don't want to sign on, you're

22    not.   Ground rule number two, that rule doesn't apply to Keith

23    Raniere.   He can be with multiple people.        He can be with

24    whoever he wants.     You don't want to sign up, don't go.        You

25    want to sign up, that's the rule.       Dani breaks the rule.



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 75 of 267 PageID #:
                                  11423

                          Opening Statement - Agnifilo                      75


  1   That's it.    Dani breaks the rule and she's kind of in trouble,

  2   you know.    And what starts out as what's supposed to be a

  3   temporary thing -- and she is living in a house with her

  4   family.    You know, when we say she is in a room, when the

  5   Governments points out the room isn't locked, it's because the

  6   room isn't locked; she is basically in her family's house in a

  7   bedroom with her family there, okay.         So two days goes to two

  8   weeks, goes to two months and ended up being 20 months or 21

  9   months that she is in the room and she is in the room because

10    she is refusing -- there's letters every day between her and

11    Raniere and you're going to see a lot of them.         You know,

12    there's quite frankly, I think, I mean, hundreds of letters,

13    hundreds of letters.      She writes a letter every day, or every

14    other day, for the entire time she is in the room.          And she is

15    talking about sometimes I do want to be here, I don't want to

16    be here.    You know, this is good for me, this is helping me,

17    this is not helping me, this is driving me crazy, and you will

18    see it all and you will reach your own conclusion as to

19    whether she is a captive.      I mean, I'm not saying it is an

20    easy situation, but it is a situation she could have dealt

21    with differently if she wanted to, but she didn't want to.

22    What ends up happening, to make this situation even more

23    unusual, at one point her mother decides, you know what, I'm

24    going to go into a bedroom too.       And so, for a period of time

25    you have Dani in one bedroom, you have the mom in another



                          MDL      RPR       CRR      CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 76 of 267 PageID #:
                                  11424

                          Opening Statement - Agnifilo                       76


  1   bedroom, and they are both basically, you know, in the house.

  2   Unlocked doors, but in the house.       One of the ways that Keith

  3   and Dani got close is that Dani, at one point, confided in

  4   Keith it seemed like her parents were headed for divorce and

  5   that was a subject of conversation.          I think she is going to

  6   tell you, on the witness stand, Keith helped her with that.

  7   She went to him with that.      At one point, the mother has some

  8   kind of relationship with an Argentine singer named Facundo

  9   Cabral.   Facundo Cabral is kind of a famous Argentine singer

10    and Facundo Cabral dies on July 9th, 2011, and the mother

11    says, you know what, I'm going to go to his funeral.          He is

12    shot to death in Guatemala, there's going to be a funeral, and

13    she leaves the room.      After she leaves the room, Dani realizes

14    she wants to leave the room and she leaves the room.          My point

15    is, when she wanted to leave the room, she left the room.           And

16    her father, her father drove -- with another woman, drove her

17    to the border where she crossed over the border because, at

18    the time, she was illegal and she didn't want to get caught --

19    drove her to the border, she crosses the border and then meets

20    up with a business colleague of the father and is fine.

21               (Continued on next page.)

22

23

24

25



                          MDL      RPR       CRR       CSR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 77 of 267 PageID #:
                                  11425

                        Opening Statement - Mr. Agnifilo                   77


  1               MR. AGNIFILO:    Drove her to the border.      She crosses

  2   to the boarder and meets up with a business colleague of the

  3   father and is fine.     So when she wanted to leave, she left.

  4               So you're going do hear a lot about life back in the

  5   day, life in Clifton Park, 2001 to 2017, all right?            So what

  6   happened?    This was going along fine.      Everybody was fine.

  7   Everybody was happy.     Everybody was, you know, playing their

  8   volleyball and having their picnics and doing...

  9               So what happens?    So here's what happens and here's

10    what the evidence is going to show you what happens.           There is

11    a woman who recruits a DAS slave.        And there's something

12    called "Abrahamic Tests" and you're going to hear about this

13    in the evidence.     And for all of you that know your Old

14    Testament, Abraham was given an assignment to take his son

15    Isaac and take Isaac to Mount Moriah and offer him to God.

16                And Abraham being a man of faith endeavored to do it

17    and at the last minute God says, You showed that you're a man

18    of faith, you don't have to do it.        And Abraham -- Isaac is

19    spared and Abraham becomes a hero in a sense.          He's a biblical

20    hero.   He's the ultimate man of faith.

21                So one of things that happened in DAS is the women

22    are given an assignment to seduce Raniere.         Seduce him.    They

23    can be very clear that the assignment was not to have sex with

24    him.    The Government said the assignment was to have sex with

25    him.    That's not the case.    Let them describe it, okay?       The


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 78 of 267 PageID #:
                                  11426

                        Opening Statement - Mr. Agnifilo                    78


  1   assignment was to seduce Raniere.        This one particular young

  2   woman, her name is India gives the assignment to a second

  3   person named Jessica, and Jessica misunderstands the

  4   assignment.    And I think this is what the testimony is going

  5   to be.   Jessica thinks the assignment is I have to sleep with

  6   Raniere.    Jessica says, I don't want to do that.        I don't want

  7   to do that.    That is not something I want to do and I'm not

  8   going to do it.

  9              Someone named Mark Vicente finds out about this and

10    you're going to meet Mark Vicente in the next few days and you

11    will size him up the way you size him up.         He loses his mind.

12    He goes off the rails.      This is a terrible thing.      He goes to

13    India's mother and does what I am going to describe as, "He

14    pushes the mom button."      He goes to the mom and says, Your

15    daughter is in grave danger.       This is really serious.      You

16    have to do something.

17               And there's this huge groundswell because of this to

18    basically obliterate DAS, NXIVM.       And what you end up having

19    is you have this schism.      You have this sort of schism in the

20    family, okay?    There's one big happy family, now it's not.

21    Now, it breaks into two.

22               And I expect that a lot of the people on the Vicente

23    side of the ledger are going to come here and testify and

24    they're going to talk about what a horrible time they had, I

25    suppose, in NXIVM, and how they were coerced and abused and


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 79 of 267 PageID #:
                                  11427

                        Opening Statement - Mr. Agnifilo                      79


  1   all these things are terrible.       But you guys will have the

  2   e-mails.    You guys will have the text messages.        You guys will

  3   go back in time before their perspectives changed and you see

  4   will see the truth because this is the truth.

  5               Now, there are a lot of controversial aspects about

  6   this case and I don't want to lead you to believe for a second

  7   that I don't recognize it, all right?

  8               There's going to be evidence Keith Raniere had

  9   multiple intimate partners over a very long period of time.

10    He had some intimate partners for 30 years, for 35 years,

11    40 years.    He had some for a couple of years.        And basically,

12    what you're going to see, though, is you're going to see -- do

13    me a favor, evaluate each relationship for itself.             You're

14    going to have to.     This is where we have to look beyond kind

15    of a why.    And you're going to say, I don't like that.          I

16    would never do that.     I think it's morally wrong.       You are

17    absolutely entitled to that opinion.        You're absolutely

18    entitled to the opinion, I think it's morally wrong for a man

19    to have multiple intimate partners.        And that's your opinion.

20    One of the thing that you're going to find that's not charged.

21    That's not a charge.     That's not one of the charges.

22                You're going to find that he had sex at one time or

23    another in which each of the three sisters who came from

24    Mexico, Dani, Cammy, and Mariana.        You're going to find he has

25    a baby with Mariana.     You might say that's terrible.         For my


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 80 of 267 PageID #:
                                  11428

                        Opening Statement - Mr. Agnifilo                  80


  1   personal ethics, I think that's morally wrong.          Absolutely you

  2   should feel that way if that's your personal ethics and I get

  3   it.   Not charged with that.      Just not charged with that.

  4               You're going to hear evidence that he was having sex

  5   with a fair amount of people.       Some of them got abortions.

  6   You might say, I'm against abortion.        Abortion is killing.

  7   Abortion is wrong.     Abortion is repugnant, it's morally wrong.

  8   I get it.    He's not charged with that.      I don't have to defend

  9   everything.    I don't have to defend every part of this case.

10    Parts of this case you're going to find distasteful.           Parts of

11    this case you're going to find are inconsistent with your own

12    morality and that's okay.

13                I'll tell you one thing I am going to defend.         I'm

14    going to defend his intentions.       I'm going to defend his

15    intentions to my last breath in this courtroom.          I'm going to

16    defend his good faith.      I'm going to defend his good faith to

17    my last breath in this courtroom.

18                So there are a lot of things that look bad for me,

19    let's be honest.     You know, there are a lot of cosmetic parts

20    about this case that are difficult.        I acknowledge them.     And

21    I was thinking, is there an example I could think of -- and I

22    only have another few minutes and I'm going to sit down --

23    that I can talk to you about that kind of sums this up.           And

24    the thing that I thought was this.

25                In 1940, in late May to June the 3rd of 1940, okay,


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 81 of 267 PageID #:
                                  11429

                        Opening Statement - Mr. Agnifilo                     81


  1   the British get stuck in the north of France and they commit a

  2   tremendous military blunder and literally the Germans marched

  3   them up to the ocean in a little town called Dunkirk.           It's

  4   famous now because there have been a couple of movies about

  5   all of this in the last year or.

  6              So the British are stuck up in Dunkirk, and

  7   famously, British citizens take their boats and go across the

  8   Channel and save a lot of the soldiers, but it is a military

  9   disaster for Great Britain and it's a year and a half before

10    the United States would enter World War II.

11               So there's a real fear that there's not going to be

12    an England.    There's a real fear that England is just going to

13    lose and be overtaken by the Germans.        And on June 4, 1940,

14    Winston Churchill goes into Parliament and he gives one of the

15    great speeches of the 20th century.        And when he says to

16    Parliament:    In the face of fear, in the face of what seems to

17    be overwhelming force against him, he says, We will defend our

18    island home.    We will defend it on the shores.        We will defend

19    it on the seas.     We will defend it in the air.       We will defend

20    it in the cities and in the towns.

21               And I will defend my island home in this courtroom

22    and my island home is that man's good faith.         My island home

23    is that man's good intentions.       And I will fight with my every

24    last breath until this trial is over, until all the evidence

25    is in, until the shooting is done.        And, at the end of all of


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 82 of 267 PageID #:
                                  11430

                        Opening Statement - Mr. Agnifilo                   82


  1   that, the flag of freedom will be flying above my island home

  2   because I will have successfully defended it.

  3              I don't have to defend everything.        I don't have to

  4   defend everything to win this case.        But I will defend his

  5   good faith.    And, at the end of the day, if you find that he

  6   had good faith and, look, look hard, look hard, examine it.

  7   Don't take my conclusions, don't take my word for it, you guys

  8   study the evidence.     Study the text messages.       Study the

  9   e-mails.    And ask why, why did he do it?       Why did he do it?

10    What's going on here?

11               If you do that, you'll conclude that at the end of

12    this case that I have defended my island home and he was

13    acting in good faith.      That is all I have for you at this

14    point.

15               Thank you.

16               THE COURT:    All right.    Members of the jury, just

17    stand up for a minute and stretch before we start the

18    Government's case.      Everyone else can stand up, too, for that

19    matter.

20               (A brief pause in the proceedings was held.)

21               THE COURT:    The Government may call its first

22    witness.

23               MS. PENZA:    Yes, Your Honor.     The Government calls

24    the witness.

25               THE COURT:    Did you want to introduce some evidence.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 83 of 267 PageID #:
                                  11431

                                      Proceedings                         83


  1              MS. PENZA:    I would like to put something on the

  2   record, your Honor.

  3              THE COURT:    Go ahead.

  4              MS. PENZA:    The Government respectfully moves to

  5   admit into evidence the following Government Exhibits 202,

  6   203, 1004, 1005.      1007, 1008, and 1009.     And then Government

  7   Exhibits 1405 through 1411.         And then 1413 and then 1414.

  8              MR. AGNIFILO:     We have no objection to the admission

  9   of those exhibits.

10               THE COURT:    Those exhibits are she have had in

11    evidence without objection.

12               (Government's Exhibits 202, 203, 1004, 1005, 1007,

13    1008, and 1009; 1405 through 1411; 1413 and 1414 were

14    received in evidence as of this date.)

15               MS. PENZA:    Thank you, your Honor.

16               And the Government calls the witness who will be

17    identified as Sylvie.

18               THE COURT:    Sylvie?

19               MS. PENZA:    Yes.

20               (Witness takes the witness stand.)

21               COURTROOM DEPUTY:      Raise your right hand.

22    SYLVIE, called by the Government, having been first duly

23               sworn/affirmed, was examined and testified as

24               follows:

25               THE WITNESS:     I do.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 84 of 267 PageID #:
                                  11432

                             Sylvie - Direct/Ms. Penza                    84


  1                 THE COURT:   You may inquire.

  2   DIRECT EXAMINATION

  3   BY MS. PENZA:

  4   Q      Good morning, Sylvie.

  5   A      Good morning.

  6   Q      Have you heard of an organization named NXIVM?

  7   A      Yes.

  8   Q      Were you part of that organization?

  9   A      Yes.

10    Q      For approximately for how long were you part of that

11    organization?

12    A      Around 13 years.

13    Q      I'm sorry, can you repeat that?

14    A      13 years.

15                  THE COURT:   You can pull the microphone closer to

16    you.

17                  THE WITNESS:   Thank you.

18    Q      From what age to what age?

19    A      18 up to 31.

20    Q      And where was that organization headquartered?

21    A      Clifton Park, New York, or that is Clifton Park, sorry.

22    Albany, New York.

23    Q      Is Clifton Park near Albany?

24    A      Yes.

25    Q      And as part of the NXIVM organization, did you receive a


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 85 of 267 PageID #:
                                  11433

                             Sylvie - Direct/Ms. Penza                      85


  1   certain rank in the organization?

  2   A     Yes, I made it to Coach, Three Stripe Coach.

  3   Q     And we'll talk about that a little bit more in a while,

  4   okay?

  5   A     Okay.

  6   Q     At some point, were you also recruited into an

  7   organization that you've come to learn is called sometimes

  8   termed DAS?

  9   A     Yes.

10    Q     And for how long were you in DAS?

11    A     From 2015, and I'd say that was around September,

12    October, until it finished, it fell apart.

13    Q     And when, approximately, would you describe it as falling

14    apart?

15    A     2017 in the summer and officially, really, once Keith

16    Raniere was arrested.

17    Q     Let's walk through what happened that first led you to

18    NXIVM.

19                  Where did you grow up?

20    A     I near a village in England near Bristol.

21    Q     And can you describe your childhood a little bit?

22    A     Yes.    I'm the youngest of four children.       I normally

23    describe it as a bit of an enchanted childhood.           We had horses

24    growing up.      I was very involved in pony club and competing my

25    horses.      My family traveled with us a lot.      We were a close


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 86 of 267 PageID #:
                                  11434

                            Sylvie - Direct/Ms. Penza                        86


  1   family and a big family and we had a lot of fun, basically.

  2   Q     And I think you just said at some point did you begin

  3   competing in horse shows?

  4   A     Yes.   And, yeah, I'd say I was riding horses from before

  5   I can remember.     But competing probably from three, four,

  6   around that age.

  7   Q     And, at some point, did you develop the desire to make

  8   that more of a long-term commitment?

  9   A     Yes, definitely.    I always envisioned becoming -- I was

10    trying to become the best rider in the world.          That was my

11    idea in my head.

12    Q     And so, how did you -- when you were younger, how were

13    doing competitively in these horse shows?

14    A     I was sort of working my way up the ranks of ponies which

15    is you ride up until you're 16.       And I had to two national

16    final wins in ponies.      And then I was sort of, yeah, moving up

17    the levels with an aim to become professional.

18    Q     How far did you go in school?

19    A     I left school at 16, so I didn't finish, well, you are to

20    finish school completely would be A levels in the UK.           So I

21    left after my two SE's at 16.

22    Q     And why did you quit school at 16?

23    A     So that I could show jump.      I wanted to focus completely

24    on riding.

25    Q     And was that decision unusual in terms of what your other


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 87 of 267 PageID #:
                                  11435

                            Sylvie - Direct/Ms. Penza                     87


  1   family members did?

  2   A     Definitely.

  3   Q     Can you explain that a little bit?

  4   A     Yeah, I will.    Everyone else in my family went to

  5   university which means doing another two levels of school.

  6   Which two years in school which is A levels and then you go to

  7   university.    And I'm from a family of people who have been

  8   very successful in business and different small professional

  9   pursuits, we say, in that way so it stood out a lot that I

10    didn't finish school.

11    Q     And so, what did you -- after quitting school, what did

12    you do next?

13    A     I left home and I went and based myself with two British

14    riders about two and a half or three hours away from my family

15    home.

16    Q     What was that like?

17    A     I was sort of an apprentice; and so, they were teaching

18    me, well, I groomed for them which means looking after their

19    horses and getting to travel all over the world while they're

20    competing at top level.      And then I was also taught how to

21    back and break in young horses.       I was getting the chance to

22    have some training riding.      So, really, showing me the ropes

23    of what it means to be a professional show jumper.

24    Q     At some point did something happen?

25    A     Yeah, at a horse show in Oslo or Helsinki, I can't really


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 88 of 267 PageID #:
                                  11436

                            Sylvie - Direct/Ms. Penza                     88


  1   remember.     But one of those where I was working for the

  2   British riders I met Clare Bronfman.        I met her cousin who was

  3   working for her and introduced me to her.

  4   Q     Have you ever heard of Clare Bronfman at that point?

  5   A     Vaguely because she had a couple of big wins at the top

  6   level.   But national massively because she was an American

  7   rider and my focus was more on the European riders.

  8   Q     What did you know about Clare Bronfman at that time?

  9   A     Not a lot.    I know that there had been some rumors and

10    things, like, people had some things about her being a bit

11    weird, or that someone called her, like, a tree hugger or

12    something like that but I didn't know her.         And she was a

13    very, I thought she was a very talented rider and she was very

14    calm in the way that she rode.       So apart from that, I didn't

15    know anything about her.

16    Q     Did you know anything about her finances?

17    A     I knew that she was -- not really.       But, I mean, like you

18    could tell she was wealthy because she didn't have any owners,

19    she owned her own horses.

20    Q     Was that something that was unusual?

21    A     Yeah.   So, for instance, the people I worked for were

22    really employees of an owner that owned all of their horses.

23    They owned some of their own horses, but the top level horses

24    would be millions of dollars, let's say, or a lot of money and

25    it's very expensive to compete at that level.          So it was


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 89 of 267 PageID #:
                                  11437

                             Sylvie - Direct/Ms. Penza                      89


  1   unusual even for a professional rider to own any and

  2   definitely not all of their horses.

  3   Q     At some point, did you have an accident when you were

  4   working with the other family?

  5   A     Yeah, they were called the Davenports the people I worked

  6   for in the UK.     Yeah, my parents purchased my own horse,

  7   purchased me a horse from the Davenports so that I could train

  8   more officially with them as a rider.         And I had an accident

  9   that really knocked my confidence on that horse.           I lost a

10    front too and it was quite a bad accident and it really

11    spooked me.

12    Q     At some point did you stop working for them?

13    A     I did.    It was decided that just -- I was really having a

14    hard time with my nerves; and so, I basically went home with

15    my horse to just compete at a lower level.          And so, trying to

16    figure out what to do next.

17    Q     At that point, did you learn of a new job opportunity?

18    A     Yeah, a friend of mine who had worked for the Davenports

19    was working for Clare Bronfman and she was about to leave and

20    so she asked me whether I'd be interested in taking her

21    position.

22    Q     Did you know where that position would be?

23    A     Yeah in America.

24    Q     And how did the actual job get arranged?

25    A     I think I spoke to another girl that I had known when she


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 90 of 267 PageID #:
                                  11438

                            Sylvie - Direct/Ms. Penza                       90


  1   was working for someone else who is now working for Clare.            So

  2   that was, like, another connection.        We spoke over e-mail,

  3   over the phone, I don't really remember.         But it was decided

  4   that I would come out for three months and see whether I liked

  5   it or see whether I was suited.

  6   Q     Before you left, did you do any more research on Clare

  7   Bronfman?

  8   A     I didn't personally, but my dad had printed out some

  9   stuff about NXIVM and he slowed it to me.

10    Q     And did you have any concerns at that time?

11    A     Not really.    Like, he said to me, it looks like she's in

12    a cult.   And he showed me some stuff from the website.          But I

13    don't even really remember reading it properly.          And, to be

14    honest, I was excited at the opportunity that I might be able

15    to get back in track to do the career as a show jumper and not

16    always lost.    And so, I was still willing no matter what,

17    really, it give it a go because you I thought this was my

18    chance to get back on my feet.

19    Q     So what was your vision of what was going to happen when

20    you got to the United States?

21    A     I was hoping to impress her, honestly, and work as hard

22    as I could and that I would get opportunities with her to

23    still become this professional rider that I wanted to be.

24    Q     And so, did you end up traveling to the United States?

25    A     I did, yeah.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 91 of 267 PageID #:
                                  11439

                            Sylvie - Direct/Ms. Penza                        91


  1   Q     And when was that?

  2   A     That was I think it was, like, October 2005.

  3   Q     How old were you then?

  4   A     18.

  5   Q     What was your legal status?

  6   A     I came on the Tourist Visa Waiver Program.

  7   Q     Did you expect to be paid for your work with Clare?

  8   A     I did, yeah.

  9   Q     And did you have an understanding of whether that was

10    okay?

11    A     I think, I mean, I think in retrospect, I did think it

12    was wrong and I don't think that I really put enough thought

13    into the gravity of the fact that that was not legal.           But,

14    yeah, I did know that I was on a tourist visa and I was being

15    paid.

16    Q     How did you rationalize that?

17    A     I think I thought, well, I mean, I was 18 and not that

18    that just it at all.     But I think the way that things worked a

19    lot in horses anyway is people got paid cash and it was all

20    quite casual.    And I think I must have thought, well, I'm

21    going to get paid cash and it's only a short time or something

22    like that.

23                But I honestly probably -- I definitely didn't think

24    it through enough and I don't remember putting much thought

25    into it all, so I don't think I really took in the gravity of


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 92 of 267 PageID #:
                                  11440

                             Sylvie - Direct/Ms. Penza                    92


  1   of it, to be honest.

  2   Q     Where were you living when you arrived?

  3   A     Duanesburg which is, I guess, it's in the Albany area.

  4   I'm not sure what county that is.         But it's the farm where

  5   Clare had her horses was called Duanesburg.

  6   Q     Can you describe what your life was like when you

  7   arrived?

  8   A     Yeah.    When I first got there, it wasn't exactly how I

  9   expected.      There was two other girls and my friend Catherine

10    was there.      There was an overlap of us for, like, a couple of

11    weeks.   But things were definitely different to how they were

12    done in the UK.

13    Q     How so?

14    A     Well, I mean we didn't have -- there was a few things.            I

15    think something that totally stood out is we didn't have the

16    same routine, for one.       Like, people -- it seemed like the

17    rider -- Clare wasn't there as much as the Davenports.

18    Everybody was there every morning.         All the riders, everyone,

19    and there was a very professional structure.

20                  So it was much more down to me and the girls, like,

21    a lot of the time and Clare wasn't really there.           And when I

22    very first got there, the girls were very different, like,

23    they were very focused on, for instance, like food and their

24    weight and their bodies and I had never been around that in

25    the show jumping world.       That wasn't -- food wasn't thing.


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 93 of 267 PageID #:
                                  11441

                            Sylvie - Direct/Ms. Penza                        93


  1   Most of us ate burgers and chips because that's horse show

  2   food, that's what's around.       There wasn't a focus on health

  3   and image and all of these kind of things.

  4              And, yeah, I think I remember on my first day there,

  5   we they took me to lunch but they didn't eat anything and only

  6   I got like a slice of pizza or something.         And they were kind

  7   of like can obsessively talking about calories and things.

  8   And I actually just didn't even know what calories were.           I

  9   had never heard of a calorie before which does sound weird but

10    it's just -- it wasn't talked about in the UK.          So stuff like

11    that really stuck out for me.

12    Q     Were the girls that you were living with taking any NXIVM

13    curriculum?

14    A     Yes, both of them were.      And Catherine, my friend, told

15    me she had taken one day.

16    Q     And what did they tell you?

17    A     Well, Catherine gave me the impression she didn't like

18    it.   But she said she wasn't supposed to tell me anything

19    about it or something.      And she was just kind of like you

20    should make up your own mind about that.         But the other two

21    girls were quite -- they were enthusiastic about it and

22    telling me about how much it could help me get through my

23    limitations they called it and things like that.

24    Q     During the time you were there for during that on the

25    tourist visa, did you interact with Clare Bronfman?


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 94 of 267 PageID #:
                                  11442

                            Sylvie - Direct/Ms. Penza                     94


  1   A     Yes.

  2   Q     And what was the level of interaction?

  3   A     Well, in the beginning not so much.        I mean, like I say,

  4   I really just wanted to do a good job and stand out in that

  5   way so not like in a friendly basis in the beginning.           She was

  6   just my boss.

  7                And then, yeah, it kind of -- I interacted with her

  8   a lot more after taking ESP, for instance.         Is that what

  9   you're asking, I'm not sure I'm answering the question.

10    Q     You're doing fine.

11                 So did you take any steps to increase your

12    relationship with Clare?

13    A     Yes, I did.    Well, from the standpoint, first of all, the

14    girl that worked for her was telling me a lot about ESP and

15    suggesting I take the five-day training and I think it was

16    coming up quite soon after that.       And so, she arranged for me

17    to talk to Clare about it.      That's the first time I'd say I

18    probably sat down and really talked to Clare.

19    Q     You used the term "ESP," what is that?

20    A     That's Executive Success Programs.       And I guess that's

21    part of NXIVM or that's what -- I don't really actually don't

22    know I'm -- I actually don't understand the relationship of

23    that.   But NXIVM is, like, ESP is part of NXIVM.         It runs the

24    programs from what I understand.

25    Q     And you mentioned a five-day.       Can you just give us a


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 95 of 267 PageID #:
                                  11443

                             Sylvie - Direct/Ms. Penza                       95


  1   brief explanation of what you meant by that?

  2   A     Yes.    They call that, like, a Level 1 Intensive.        It's

  3   actually 16 days long, but they break it down into a five-day

  4   and an 11-day, or just you could do the whole 16 days in one

  5   go.

  6                 And I think it's sort of described as, like, the

  7   pillars of Keith Raniere's teachings.         And, yeah, the five

  8   days is sort of the first part of it.

  9   Q     At some point, did you have a discussion with Clare

10    Bronfman about taking the five-day program?

11    A     Yes.

12    Q     And can you describe that meeting?

13    A     Yeah.    She asked me why I wanted to take it, I think, and

14    I said, well, I've heard, like, it can help me get through all

15    my limitations or something like that.         I basically told her,

16    like, what the girls had said to me about why they thought it

17    would help me.      And she -- I think she encouraged me that,

18    yes, it could help me with those things.          And I think that she

19    told me that she would pay for it because I don't remember

20    paying for it at all myself.

21    Q     Do you remember, approximately, how much the five-day

22    would have cost them?

23    A     I don't know exactly, but I think it was around three and

24    a half grand or something like that.         It may have been less

25    than that, but I wasn't paying and I don't remember, I'm


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 96 of 267 PageID #:
                                  11444

                             Sylvie - Direct/Ms. Penza                       96


  1   sorry.

  2   Q      You said somebody enrolled you.       Who was that?

  3   A      I think on paper -- I'm not sure officially because later

  4   on it becomes more relevant in what they call the Stripe Path

  5   I guess we can talk about.       But I think at that time they put

  6   my person that enrolled down as Anna Boies who is the girl

  7   that worked for Clare.       One of the girls that worked for

  8   Clare.    She was Clare's barn manager, I believe that was her

  9   job title.

10    Q      And so, did you end up taking the five-day?

11    A      I did, yeah.

12    Q      And where was that held?

13    A      At the Albany Center which is nearer Albany than

14    Clifton Park is.      The city, I mean.

15    Q      Do you remember the street that that's on?

16    A      I think it's 455 New Pond Road.

17    Q      And so, can you describe your impressions of the

18    five-day?

19    A      Yeah.   I mean, on the first day I got -- I was pretty

20    freaked out straight away.       For one, there was a lot of people

21    at the center.     It was quite overwhelming for me.         The day

22    started off with lots of questionnaires that were like

23    personal questionnaires, and I feel like some of them asked

24    you:    What's the worth thing that ever happened, or worst

25    thing you've ever done or something like that.           They were,


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 97 of 267 PageID #:
                                  11445

                            Sylvie - Direct/Ms. Penza                     97


  1   like, questions that were pretty intense and I had never

  2   done -- I had never taken any kind of personal growth courses.

  3   I didn't know what personal growth was.         It was a lot even at

  4   the start.

  5              And then, just each part of the first day even was

  6   just a big ask for me, but then you went into the classroom

  7   and there were people standing up meeting to introducing

  8   themselves and why they were there and that was all very scary

  9   for me.

10               And we went into the first class that had a lot of

11    things in it that really threw me called "Rules and Rituals."

12    So I'd say to some extent I found it very scary and weird on

13    that very first day.

14    Q     Have you ever, as part of NXIVM, have you ever had to

15    sign a nondisclosure agreement?

16    A     Yes, many.

17    Q     Did you have to sign one for the first five-day

18    intensive?

19    A     Yeah, I'm sure I would have done.

20    Q     And can you explain the concept of a nondisclosure

21    agreement?

22    A     I think it's like anything that you learned there you

23    can't tell people about and that you can't recreate the

24    materials.    And it's, like, basically I took it as, like, a

25    confidentiality agreement.      So anything that happens here is


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 98 of 267 PageID #:
                                  11446

                            Sylvie - Direct/Ms. Penza                     98


  1   kind of confidential.

  2   Q     And how were people interacting?

  3              What were your observations about how people were

  4   interacting with each other?

  5   A     Well, people seemed, like, extremely kind of happy and

  6   affectionate with each other.       So there was sort of people

  7   kissing, you know, kissing on the lips.         They were very -- I

  8   would call it "over the top," I think, at the time because it

  9   was very unusual for me.      But I thought maybe it was a bit of

10    an American thing because in England people are much more

11    reserved and my family we're not super touchy in that way.           So

12    it was pretty overwhelming for me.

13    Q     Did you know anyone else in that five-day course?

14    A     No. One of the shadow coaches they call it was someone

15    that also worked for Clare.       He was a land manager or

16    something, so I had met him but I didn't know him, know him.

17    So, no.

18    Q     How did your age compare to the age of the other people

19    who were taking the courses?

20    A     I would say it was I was the youngest in the room.          And I

21    think there was a guy anyway that was a couple of years or few

22    years older than me.     But then the rest of the people were

23    much older.

24    Q     What else did you note about the room where you were

25    actually taking the intensive?


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 99 of 267 PageID #:
                                  11447

                            Sylvie - Direct/Ms. Penza                        99


  1   A      There were lots of sashes on the wall in there.         There

  2   were -- it was quite a big room and there's, like, a big chair

  3   or two big chairs at the front of the room that were much

  4   higher than everybody else.

  5   Q      Who sits in the big chairs?

  6   A      The head trainers.

  7   Q      What was the daily schedule for a -- for the five-day

  8   intensive?

  9   A      It was long.   Like, we needed to be there early in the

10    morning.    I think we had to be there around 7:00 or 7:15 and

11    that way you would have breakfast and start probably somewhere

12    around 8:00.    And you'd always start with a thing that they

13    taught us on the first day that was called "The

14    Mission Statement."     So you go through, like, a whole ritual

15    when you started.     Then the days could run from 9:00 or later

16    at night and we'd get an hour for lunch and a half an hour for

17    supper or dinner or tea whatever you call it here, sorry.              The

18    evening meal, let's say.      So, yeah, they were long days.

19    Q      Were there any pictures in the room?

20    A      Yeah, in the Center, there were pictures of Keith Raniere

21    and Nancy Salzman.     And there were multiple pictures, there

22    was a collage as well, so there were more artistic takes and

23    then some photographs.

24    Q      I'm holding up what is in evidence as Government Exhibit

25    203.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 100 of 267 PageID #:
                                   11448

                            Sylvie - Direct/Ms. Penza                     100


  1    A    That's Nancy Salzman.      That's who she was referred to as

  2    Prefect that was at the center.

  3    Q    Was this actual an picture in the center?

  4    A    Yes.

  5    Q    Was this picture in the center during what time period?

  6    A    As long as I can remember.

  7    Q    Did the picture themselves change over time?

  8    A    I think that that one may -- I think that may have been

  9    an older one when I first came.       But that one's been there for

 10    as long as I can remember.      So I think it's been there a

 11    while.   There was always a picture, it just may be a different

 12    hairstyle from the first one, you know.

 13    Q    Okay.   And how was, I'm sorry, how was she referred to in

 14    the NXIVM class?

 15    A    Nancy Salzman was referred to as "Prefect" and Keith

 16    Raniere was referred to as "Vanguard."

 17    Q    What do those names -- were you told what those names

 18    meant?

 19    A    Yes.    Well, actually, I can't remember what I was told

 20    Prefect was -- it was described to me.        I just know what I

 21    understood a Prefect to be is like an educational leader.           But

 22    Vanguard was described as leader of a philosophical movement.

 23    Q    And would the students and the trainers actually refer to

 24    him as "Vanguard"?

 25    A    Yes.    Yeah, you were required to call him "Vanguard" and


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 101 of 267 PageID #:
                                   11449

                              Sylvie - Direct/Ms. Penza                   101


  1    call Nancy "Prefect."

  2    Q      And now, showing you what is in evidence as Government

  3    Exhibit 202.

  4                  Do you recognize that?

  5    A      Yes.

  6    Q      What is this?

  7    A      That's a picture of Vanguard or Keith Raniere.

  8    Q      Was this also --

  9    A      This was also in the center.      Yeah, they sat next -- they

 10    didn't sit -- the pictures were next to each other.

 11    Q      And was this one -- did this picture change over time?

 12    A      I believe it did, too, because I don't think that was how

 13    he looked when I first joined.         But I think it was there when

 14    I was there as well at the same time the other Nancy photo

 15    was.

 16    Q      I'm showing you a page from what is in evidence as

 17    Government Exhibit 1007.

 18                  Were you familiar with this document?

 19    A      Yeah, that's the papers that the coach would have in

 20    leading Rules and Rituals.

 21    Q      What is -- can you just describe, generally, what Rules

 22    and Rituals is?

 23    A      So that would be where you're kind of introducing the

 24    idea of the rules and rituals or the of ESP to the students.

 25    And so you would get them to come up with other places that


                      Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 102 of 267 PageID #:
                                   11450

                             Sylvie - Direct/Ms. Penza                    102


  1    they might imagine people using rules and rituals or wearing

  2    uniforms or addressing people with titles.         So that you'd kind

  3    of, like, encourage them to be, like, where else might you

  4    have -- where might you have seen somebody, you know, get

  5    addressed with a title, or what other professions do you know

  6    where people wear a uniform?

  7                So you're kind of, like, normalizing the idea of

  8    people being addressed with a title or being, yeah, I guess

  9    that's the way I would say it.

 10    Q    Why was it -- let me just back up for one second.

 11                So you mentioned at the beginning you eventually

 12    became a coach?

 13    A    Correct.

 14    Q    So would you actually?

 15    A    Go through it?     Yes.

 16    Q    I'm sorry.

 17                Would you take people through the curriculum

 18    eventually?

 19    A    Yes.

 20    Q    I'm sorry.    Would you take people through the curriculum

 21    eventually?

 22    A    I would, yes.

 23    Q    Did you have an understanding from your time as a coach

 24    later on why it was important to normalize these things?

 25    A    Yeah, because I think they were, well, from my


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 103 of 267 PageID #:
                                   11451

                             Sylvie - Direct/Ms. Penza                    103


  1    perspective they were quite weird.        And so, I think you needed

  2    to set it up for people to think, well, I've seen this in

  3    other ways in life where it is quite normal, so it helped them

  4    feel more comfortable with what is going on.

  5    Q    And in your time as a coach, did you ever observe other

  6    students taking the course?       Did they ever express kind of

  7    those same feelings that you had?

  8    A    Yes, definitely.     I coached for a long time.       So I think

  9    I coached -- I don't even know how many years, but I saw all

 10    kinds of reactions to it for sure.        I think it helped people

 11    feel more comfortable by asking them those questions because

 12    if you say, well, you know, you'd call a police officer

 13    whatever you call a police officer, sorry, I don't want to use

 14    that example because I can't think, but basically you'd use

 15    titles in others ways.      But there were definitely people that

 16    were probably more uncomfortable with things like the

 17    Mission Statement and the clapping and stuff like that.          Than

 18    they were the titles even.

 19    Q    Okay.    So let's -- we'll go through some more of the

 20    rules and rituals.

 21                 Would you read Number 2 for us from the Rules and

 22    Rituals.     Can you see it on your screen?

 23    A    Yes.    I'm going to move the microphone if that's okay.

 24                 So promotion -- is this the one you're asking for?

 25    Q    Yes, please.


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 104 of 267 PageID #:
                                   11452

                            Sylvie - Direct/Ms. Penza                     104


  1    A    In business there are certain requisite skills for

  2    success.    Each of the requirements for promotion is a way of

  3    developing skill sets and giving tribute to the mission.           ESP

  4    grants rank and promotion for making contributions to the

  5    mission of the organization and for meeting certain personal

  6    growth requirements; these criteria are ESP's way of measuring

  7    individual progress.     Promotion is not a requirement of the

  8    program; however, with rank comes certain privileges.          When

  9    rank is awarded, Coaches and Proctors become eligible for

 10    additional programs, special information, facilitation

 11    training, and business opportunities.

 12    Q    Were you familiar with that principle?

 13    A    Yes.   It was there was a lot of encouragement to get to

 14    Proctor because it seemed like if you became a Proctor or it

 15    seemed through a lot of the talk there was a lot more

 16    opportunity.    And I think people would say, Once you've become

 17    Proctor you could have a business or work directly with

 18    Vanguard or something like that.       And so, you were really

 19    encouraged to move at least up the Stripe Path to the Proctor

 20    rank.

 21    Q    And the Number 4 where it says, "Pictures of Founders."

 22    Is that the pictures that we just saw?

 23    A    Yes.   Did you want me to read it?

 24    Q    I think we can move on.

 25                Moving on to -- this is still Government


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 105 of 267 PageID #:
                                   11453

                             Sylvie - Direct/Ms. Penza                    105


  1    Exhibit 1007.

  2                 Can you read Number 9?

  3    A    Yeah.    It says, The exercise, so this is what the coaches

  4    were going to be asking people to do, is to think of three

  5    situations where groups begin a meeting or a session by

  6    reciting a statement.

  7    Q    And so, what was -- I'll just stop you for a second.

  8                 What was the purpose of having participants do that

  9    exercise?

 10    A    I guess so that they weren't weirded out by the

 11    Mission Statement.     At least they could say, oh, yeah, this is

 12    something that is used somewhere else as well it's not just

 13    here.

 14    Q    And then can you read the explanation of the recitation

 15    of the Mission Statement?

 16    A    Yes.    It says, The 12-point Mission Statement is a

 17    cornerstone of ESP's program.       As such, it is recited before

 18    the start of each session.      As a participant's -- I'm sorry, I

 19    can't read -- as a participant's understanding and integration

 20    evolves, the repetition of this statement brings even deeper

 21    meaning to the purpose of ESP.        Upon completion of the

 22    Mission Statement, all recite, "Thank you, Vanguard," as a

 23    tribute to its author.

 24    Q    And so, how would that actually work, the

 25    Mission Statement?


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 106 of 267 PageID #:
                                   11454

                             Sylvie - Direct/Ms. Penza                      106


  1    A    So the entire room would recite it together.          I can't

  2    remember we did, like, a little thing either before or

  3    afterwards.    I think it was before where you'd get round in a

  4    circle and put your arms around each other and we had to say

  5    to each other, "We are committed to our success."

  6    Q    And would people say, Thank you, Vanguard," after the

  7    Mission Statement?

  8    A    There was a clapping thing that happened, and for some

  9    reason I can't remember any more whether it was before or

 10    after the Mission Statement.       But, like, the Proctor would

 11    clap, and then the coach would clap, and everyone else had to

 12    clap with the coach.     And then you'd say, "Thank you,

 13    Vanguard; thank you, Prefect; thank you, Proctors."

 14    Q    Moving on to Number 11, Confidentiality and Materials.

 15    It says, We ask all participants to sign confidentiality

 16    agreements and then it goes on.

 17                Is this the concept you were talking about earlier

 18    regarding nondisclosure agreements?

 19    A    Yes.

 20    Q    And was that something that was considered very

 21    important?

 22    A    Yeah, we had a lot of signing.        In all the intensives,

 23    you signed a lot of confidentiality, different papers, and I

 24    started to not really pay attention to what I was signing, to

 25    be honest.    But we were signing papers a lot, again, every


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 107 of 267 PageID #:
                                   11455

                             Sylvie - Direct/Ms. Penza                       107


  1    week because it would be nondisclosure.         And also like the one

  2    to do with people being able to use your image and video and

  3    stuff like that.     So we always had a lot of papers to sign.

  4    Q    Would you have felt comfortable violating the

  5    nondisclosure agreement?

  6    A    No.

  7    Q    Turning to the next slide.       Again, we're still on

  8    Government Exhibit 1007.

  9                 Can you read Number 18?

 10    A    Okay.    This is where it was talking about the circle.           So

 11    this is the huddle and commitment to success.          It says, At the

 12    beginning of each session, the group forms a circle and in

 13    union says, sorry, I'm going to push the screen a tiny bit.

 14    In union, it says, We are committed to our success.            The

 15    purpose of this is to create an interaction on a closer than

 16    normal level, more like a team.        It's an informal and what

 17    some people might call a warm/fuzzy interaction.

 18                 By having this type of direct, imperfect, close

 19    face-to-face, eye-to-eye interaction we believe people will

 20    see each other not as objects but rather as people.

 21    Q    And then the next three bullets discuss handshakes.

 22                 Can you just describe the handshake process in

 23    NXIVM?

 24    A    Yes.    So you were taught that people of higher rank would

 25    have their -- you had to shake hands in a specific way.              And


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 108 of 267 PageID #:
                                   11456

                             Sylvie - Direct/Ms. Penza                    108


  1    the lower-ranked person had their hands kind of lower, I

  2    guess, in the pile of hands.       I don't really know how to

  3    describe it.     So the higher ranked person would always have

  4    their hand on top of the lower-ranked person.

  5    Q    And if we move down to Number 21.        Was this what you were

  6    describing before at the end of the session, the

  7    highest-ranking participant under Proctor says to Vanguard, is

  8    that something?

  9    A    Oh, yeah, this is the part where you would do the bowing

 10    and saying the thank yous.

 11    Q    So how does it actually work?

 12    A    I'm just reminding myself what actually...

 13    Q    Is that consistent with what you remembered?

 14    A    Yeah.

 15    Q    Okay.

 16    A    Sorry.    Do you want me to describe it?

 17    Q    Is it consistent with what you remember, please.

 18    A    It is.    So we would do the clap.      And then everybody

 19    clapped.     And then the, "Thank you Vanguard; Thank you,

 20    Prefect."     But you're saying to Vanguard.      I used to always

 21    get that wrong I just realized.       You're saying to Vanguard to

 22    Prefect to Proctors.

 23                 THE COURT:   And when you did this, was Vanguard in

 24    the room, or?

 25                 THE WITNESS:   Rarely.


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 109 of 267 PageID #:
                                   11457

                            Sylvie - Direct/Ms. Penza                     109


  1                THE COURT:    So you thanked him in absentia most of

  2    the time?

  3                THE WITNESS:    Yes.   The vast majority of the time.

  4                THE COURT:    All right.    Go ahead.

  5   EXAMINATION BY

  6   MS. PENZA:

  7   (Continuing.)

  8    Q    Turning to the next slide.        It says, "Scripting."

  9                Is scripting a concept you're familiar with?

 10    A    Yes.

 11    Q    Can you describe what it is?

 12    A    It was -- my understanding is it's like a way to come up

 13    with a kind of script of how you would try and sell someone

 14    something.

 15    Q    And was this actually taught on the first day of the

 16    intensive?

 17    A    This is in that first class, I think, in Rules and

 18    Rituals.

 19    Q    So could you read the scripting that is in the Rules and

 20    Rituals?

 21    A    Yes.    So it says, The first part is you come up with a

 22    statement of truth.      This tells the person why you're calling

 23    and what you want.       Always be honest.   Pretending a false

 24    intention is deceitful and can lead people to distrust you.

 25    If you're calling about a business issue, don't act like it's


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 110 of 267 PageID #:
                                   11458

                              Sylvie - Direct/Ms. Penza                    110


  1    a social call.       Example:   John, I know I haven't spoken to you

  2    in five years, but the reason I'm calling is...

  3                I'm not sure if you want me to read this

  4    specifically.

  5    Q      No, you're doing very well.     Keep going down.

  6    A      Then there is the statement of need.      So you tell the

  7    person honestly what you need from them.        Example:      I just got

  8    involved with this great company called Executive Success

  9    Programs and I want to tell you about it.        I think it's the

 10    greatest thing I've done for myself in years, and I thought of

 11    you.

 12                Then you do the take away and this removes pressure.

 13    So when you push someone, their natural response is to resist.

 14    As soon as you take something away from someone, they somehow

 15    feel a little rejected and they want it back.         For example, I

 16    don't even know if this is something you'd be interested in,

 17    but if I could have 15 minutes of your time we could get

 18    together and see if it's a fit, if we have a fit.          And then

 19    you book the appointment.

 20    Q      And so what is the context of this?

 21    A      This is in that first class, and I think it's used as an

 22    example of how you should enroll people in ESP.

 23    Q      And so can you just describe the concept of enrolling

 24    people into ESP and the importance of that?

 25    A      Well, yeah.    It was encouraged a lot and it's really,


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 111 of 267 PageID #:
                                   11459

                            Sylvie - Direct/Ms. Penza                     111


  1    it's the one of the main parts of how you would move up the

  2    ranks in ESP.    So as a, Coach, well, as a student, even you

  3    had to do certain things in order to be promoted as a coach.

  4    And then, as a Coach, promoted as a Proctor and so on.          And

  5    so, a big part of that was growing, what they called "Growing

  6    Your Organization."     So that's like enrolling people into the

  7    program for them to become students and for them to become

  8    coaches and that kind of thing.

  9    Q    And now, I'm showing you what is in evidence as

 10    Government Exhibit 1008.      And in the background there, is that

 11    the Mission Statement that you were talking about earlier?

 12    A    Yeah, that's the Mission Statement.

 13    Q    Can you read the first callout from the

 14    Mission Statement?

 15    A    It says, There are no ultimate victims; therefore, I will

 16    not choose to be a victim.

 17    Q    And can you explain what that concept was?

 18    A    I feel like this was something that was taught a lot;

 19    that there's really no such thing as victims, and anything

 20    that happens to you is created by you.        So this was something

 21    I must have recited hundreds and hundreds and hundreds of

 22    times because it's the second sentence of the

 23    Mission Statement.     But it was also interwoven into different

 24    classes in different ways.

 25    Q    And then can you read the second callout, please.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 112 of 267 PageID #:
                                   11460

                            Sylvie - Direct/Ms. Penza                      112


  1    A    This says, People control the money, wealth, and

  2    resources of the world.     It is essential for the survival of

  3    humankind for these things to be controlled by successful,

  4    ethical people.    I pledge to ethically control as much as the

  5    much wealth and resources in the word as possible within my

  6    success plan.    I will always support the ethical control of

  7    these things.

  8    Q    Was that something you understood as part of the NXIVM

  9    model?

 10    A    Yes.

 11    Q    Okay.   Going back to when you took the first five-day

 12    intensive.   How did you feel about the Rules and Rituals?

 13    A    Like I say, I got very spooked.       I think just it was so

 14    far outside anything I've ever experienced before.            And also,

 15    I'm not from a background where there's any kind of

 16    idolization of any one individual.       And, yeah, so it was

 17    definitely not just a normal person, let's say.         So it was

 18    unusual.

 19    Q    Was there one individual who you felt was being idolized?

 20    A    Yeah, Vanguard.     Like, to address someone as "Vanguard"

 21    and it kind of -- it seems like people were very enthusiastic

 22    about Vanguard, like, that was unnerving for me.         And yeah, I

 23    got a massive headache on that first day and I actually threw

 24    up later during that first day.       So I was just, in general, I

 25    felt I was not doing well.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 113 of 267 PageID #:
                                   11461

                             Sylvie - Direct/Ms. Penza                    113


  1    Q    Did you end up continuing the five-day curriculum?

  2    A    Yeah, I did.     I found those first few days really hard

  3    and I wasn't really answering the questions in this group

  4    because you do breakout groups.       The structure is they kind of

  5    a head trainer -- or there's, like, a video of Nancy telling

  6    you what the questions are.       Then the head trainer repeats the

  7    questions and you'd break up into smaller groups.          And you'd

  8    have to answer the questions.       And I found that really hard

  9    and I wasn't doing -- I just didn't want to answer the

 10    questions, I really didn't understand how to answer them and

 11    so all of it was very foreign.

 12    Q    Did something happen that shifted your experience a

 13    little bit?

 14    A    Yeah.    So on the evening, I think, it's of the third day

 15    they teach a class called, "The Fall."

 16    Q    Can you explain what the Fall Module -- I'm sorry, do you

 17    ever refer to them as modules?

 18    A    Yeah, that's what the classes were.         They're not called

 19    "classes," they're called "modules."

 20    Q    Can you describe the Fall Module for us?

 21    A    Yes.    The Fall Module is where they introduce this idea

 22    of suppressives.     And these are people that we're taught that

 23    get joy from destroying things.       And kind of the set up of

 24    this module was based -- it started off with sort of asking

 25    questions what a person with low self-esteem like.


                     Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 114 of 267 PageID #:
                                   11462

                            Sylvie - Direct/Ms. Penza                      114


  1                So this was the first time I felt like I could

  2    answer the questions just because they seemed more

  3    straightforward.    And also, just I could relate to that,

  4    honestly, like, well, they're not very healthy, they're

  5    depressed.    These were things I could answer, so I started to

  6    get into it a little bit more.

  7    Q    And can you describe a little bit more about what the

  8    story is within the Fall Module?

  9    A    Yes.    When they're doing what I guess what you'd call the

 10    debrief, they use the -- the way, the metaphor they used to

 11    explain the Fall, what they called the Fall, was is, I think,

 12    it's a Bible story, that's what you would call it.            But it's

 13    about Lucifer and falling from grace.        And falling from grace

 14    if that's how you probably call it.       The story of Lucifer

 15    becoming the devil.

 16    Q    Was there an example about anyone who had actually come

 17    into the NXIVM organization?

 18    A    Yeah, they all talked about how one of the stories that

 19    related it was more related specifically in human life was

 20    about how someone had come into the organization and

 21    befriended Keith, or made out like they were going to be

 22    friends with Keith or something like that, and then had tried

 23    to tear down the organization from the inside out is the one

 24    they described it.

 25                (Continued on the next page.)


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 115 of 267 PageID #:
                                   11463

                              Sylvie - direct - Penza                      115


  1   DIRECT EXAMINATION

  2   BY MS. PENZA: (Continued.)

  3   Q     Who taught that module?

  4   A     That night, it was pretty unusual because Nancy came in

  5   to teach it or present, Nancy Salzman, and so the room was

  6   completely packed because the whole organization, for some

  7   reason, or everyone that wanted to come in opening was allowed

  8   to attend, so there was a lot of people in the room that

  9   night.

 10   Q     So what happened while you were taking the fall module?

 11   A     Well, I was, like, more enthusiastically answering the

 12   questions than anyone else because I didn't know the punch

 13   line, and I thought -- I was actually starting to feel like,

 14   Oh, wow, I can, like, be part -- I can understand how to

 15   answer these things and I know this, but then when I heard the

 16   punch line about being suppressives, I started to get scared,

 17   like, Oh, my god, maybe I'm a suppressive because this is the

 18   only thing that I can understand, so I felt very motivated to,

 19   basically, like, listen in the classes and try and do better

 20   because I was worried that I was a bad person.

 21   Q     Was there talk of certain people actually being

 22   suppressives?

 23   A     Well, there was this story of the person that came into

 24   the organization and that they were suppressive and so I felt

 25   like anyone could be a suppressive and that you might not even


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 116 of 267 PageID #:
                                   11464

                              Sylvie - direct - Penza                      116


  1   know if you were one was the way I took it.

  2   Q     During the rest of your time in NXIVM, was that a

  3   continuing thought?

  4   A     Definitely, and people -- it tended to be geared towards

  5   people that left the organization and had a problem with the

  6   organization, they were the people that would be labeled -- or

  7   they were suppressive or they are suppressives or that in

  8   various ways.

  9   Q     And is that something that you were concerned about being

 10   labeled?

 11   A     Yeah, I just thought people that didn't like Keith would

 12   be labeled a suppressive or that didn't like the program or

 13   thought that ESP was bad were suppressive people.

 14   Q     Did you ever hear any other types of words like that used

 15   to label people?

 16   A     Well, I mean, way later there was talk about psychopaths,

 17   but that was much later on.

 18   Q     Okay.   And what was that?      We can just skip ahead for a

 19   moment.    What was the talk about psychopaths?

 20   A     I remember it being more around when they did the

 21   ethicist trainings, I think, which were much later on, and

 22   then there were just like various forums where Keith would

 23   talk about psychopaths and it was like -- it seemed to be,

 24   like, a real discussion what you would call "in the

 25   community," and you said -- I remember it, several forums,


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 117 of 267 PageID #:
                                   11465

                               Sylvie - direct - Penza                      117


  1   things like, There's at least one psychopath in the room, so

  2   it was a similar thing, I think for me and for other people

  3   that I spoke to, where there was, like, this fear of, like,

  4   Could I be a psychopath, or, like, Who is a psychopath, and it

  5   was another scary word.

  6   Q       Going back to your experience in the five-day intensive,

  7   how did you feel at the end when you had gone through the five

  8   days?

  9   A       I was proud of myself for finishing it.        I didn't think I

 10   would ever take another one, so I was more like just, yeah,

 11   pleased that I made it through and that I felt like, yeah,

 12   glad that I stuck with it, I guess.

 13   Q       How did Clare Bronfman react to your having taken --

 14   finished the five-day?

 15   A       She said that I did really well.         She was definitely

 16   happy with me and I was happy about that because I felt like I

 17   had made it through and I had done a good thing that might

 18   impress her or get me more opportunities and so I felt good

 19   about it and it seemed to me that she felt good about it, too.

 20   Q       At some point, did you meet Keith Raniere.

 21   A       Yes.

 22   Q       When was that?

 23   A       I believe it was at volleyball session that Clare invited

 24   me and Katie, who was the other girl that worked at the farm,

 25   to come to volleyball.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 118 of 267 PageID #:
                                   11466

                                      Proceedings                           118


  1   Q     And can you describe the concept of volleyball within the

  2   NXIVM community?

  3   A     Yes, it was like your chance, I guess, to get to meet

  4   Keith and he would play volleyball starting -- I don't really

  5   know what time they started, but you would be encouraged to

  6   come at like 1:00 or 2:00 or 3:00 in the morning, so it was in

  7   the middle of the night, and Keith would be playing volleyball

  8   with a few other people and there would be, like, kind of tons

  9   of people just hanging out sort of either hoping to see him or

 10   to connect with him for a moment, that kind of thing.

 11   Q     Did you actually meet Keith Raniere at one of these?

 12   A     Yeah.    So I went to volleyball and I went with Katie and

 13   I didn't really know anyone else, but that's -- I saw -- I was

 14   kind of surprised, like, he was, like, a short, I thought,

 15   quite creepy-looking man playing volleyball, looked pretty

 16   normal compared to what the -- normal compared to the Vanguard

 17   that he was supposed to be and -- but, yeah, there was lots of

 18   people, kind of, kissing on the lips again and there was a lot

 19   of touchy-feeliness and it was just another very unusual

 20   experience for me.

 21                 THE COURT:    Ms. Penza, we've reached lunchtime, so

 22   why don't we take our lunch break now --

 23                 MS. PENZA:    Yes, Your Honor.

 24                 THE COURT:    -- and continue after lunch.    We will

 25   take a one-hour lunch.


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 119 of 267 PageID #:
                                   11467

                                       Proceedings                         119


  1               All rise for the jury.

  2               (Jury exits.)

  3               THE COURT:    Please remain standing.

  4               Everyone may be seated.

  5               I'm going to remind the witness not to discuss her

  6   testimony with anyone and you are excused until 2:00 p.m.

  7               THE WITNESS:     Thank you.

  8               THE COURT:    You may leave the room.

  9               (Witness excused.)

 10               THE COURT:    About how much more do you have for this

 11   witness?

 12               MS. PENZA:    A couple hours, Your Honor.

 13               THE COURT:    Couple of hours?

 14               MS. PENZA:    Yes.

 15               THE COURT:    All right.      We'll take a one-hour lunch

 16   break.    Thank you.

 17               (A recess in the proceedings was taken.)

 18

 19

 20

 21

 22

 23

 24

 25


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 120 of 267 PageID #:
                                   11468

                                      Proceedings                                 120


  1                      A F T E R N O O N          S E S S I O N

  2                (In open court; jury not present.)

  3                THE COURT:    All right, we will wait for the

  4   defendant.

  5                (Defendant enters the courtroom at 2:09 p.m.)

  6                THE COURT:    All right, you may be seated.

  7                I just want to bring up one issue that --

  8   Mr. Agnifilo, you mentioned in passing in your opening that

  9   the -- that Mr. Raniere is on trial for his life and he's not

 10   on trial for his life because, if he were on trial for his

 11   life, that would be a death penalty case and this is not a

 12   death penalty case.       Do you understand?           He may be on trial

 13   for a lot of things, but it's not a death penalty case, so I

 14   don't want any misimpression on the part of the jury.               And

 15   this may have been hyperbole, but I think I have a duty to

 16   tell the jury that the death penalty is not a potential

 17   penalty in this case.

 18                MR. AGNIFILO:     Well, what I was referring to is the

 19   very real possibility, as has been discussed on the record, of

 20   life in prison.

 21                THE COURT:    You can say that.           That's another thing

 22   you could have said, you know, "and he could spend his life in

 23   prison if he's convicted of all the crimes," or whatever it is

 24   you think would be the penalty, but he's not on trial for his

 25   life.   I've tried three death penalty cases and it took me


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 121 of 267 PageID #:
                                   11469

                                     Proceedings                              121


  1   seven weeks to pick a jury in each one of them and this is not

  2   one of them and that's why it didn't take us seven weeks to

  3   pick the jury, so you have to be careful about these things.

  4   I don't want any misimpression on the part of jurors that they

  5   have now been thrust into a death penalty case, which they

  6   have not, and that's really my problem.               I will try to be as

  7   delicate as I can, but I just think I have an obligation to

  8   the jurors so they don't go home tonight and think they are

  9   now on a death penalty case.         So, I mean, that's just the way

 10   it is.    If there's some way you think I ought to say this that

 11   would be less injurious to your position, tell me what that is

 12   because I'm going to say something.

 13               MR. AGNIFILO:     I'm thinking.

 14               THE COURT:    Well, okay, everyone may be seated.

 15   Let's call in the witness.

 16               (Witness resumes the stand.)

 17               THE COURT:    I believe that our audio problem has

 18   been resolved for the overflow room.

 19               You may be seated, ma'am, for the moment.

 20               THE WITNESS:     Thank you.

 21               THE COURT:    Let's call in the jury.

 22               Just try to get close to the microphone when you

 23   testify.

 24               THE WITNESS:     Sorry.

 25               THE COURT:    Thank you.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 122 of 267 PageID #:
                                   11470

                                     Proceedings                           122


  1               Oh, and with regard to the sketch artists, as long

  2   as you don't sketch the face of the witness, which would

  3   convey the likeness of the witness, you can sketch the

  4   witness.    It's just that we can't have you sketch the face of

  5   the witnesses.

  6               Thank you.

  7               (Jury enters.)

  8               THE COURT:    Okay.   Please be seated, everyone.

  9               You may be seated, ma'am.

 10               Members of the jury, I just want to make mention

 11   briefly that, in his opening, Mr. Agnifilo mentioned in

 12   passing that the defendant is on trial for his life.           Now, I

 13   think that was a hyperbole because the death penalty is not an

 14   issue in this case, it's not a potential penalty in the case,

 15   and the only penalties have to do with the -- should the

 16   defendant be convicted of crimes, how long his sentence would

 17   be.   So I just wanted to make it very clear to you, if the

 18   impression might have been conveyed that the death penalty was

 19   a possible penalty in this case, that is not the case.           I just

 20   point that out to you, all right?

 21               Okay.   I remind the witness that she is still under

 22   oath.

 23               Direct examination may continue.

 24               MS. PENZA:    Thank you, Your Honor.

 25               THE COURT:    Please.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 123 of 267 PageID #:
                                   11471

                              Sylvie - direct - Penza                      123


  1   DIRECT EXAMINATION

  2   BY MS. PENZA: (Continued.)

  3   Q     Good afternoon, Sylvie.

  4   A     Good afternoon.

  5   Q     When we last left off, you were describing your first --

  6   your first in-person interaction with Keith Raniere; is that

  7   right?

  8   A     Yes.

  9   Q     And in addition to what you already told us, was there

 10   anything else you noted about him or the way he interacted

 11   with other people?

 12   A     Well, I think -- I may have already said this right

 13   before lunch, I'm sorry if I'm repeating myself, but he is

 14   very touchy-feely and he was kissing a lot of the women on the

 15   lips, so that definitely stood out to me.            And there were --

 16   yeah, there were women there -- there were a lot of women

 17   there, to be -- like, I don't really know if I've said -- what

 18   else I've already said, but those were the things that really

 19   stood out to me.

 20   Q     At that time, did you know anything about his

 21   relationship with any of those women?

 22   A     No.    Not at that time, no.      I mean, there were women in

 23   particular that I think that he was closer to, but I didn't

 24   have any background information on that at all.

 25   Q     Who were the women that you observed him being closer to?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 124 of 267 PageID #:
                                   11472

                              Sylvie - direct - Penza                      124


  1   A     Marianna -- Marianna.

  2   Q     Yes.    I'm sorry, thank you.       We are only going to use her

  3   first name.

  4   A     Perfect.

  5                And Pamela Cafritz.

  6   Q     You can use her last name.

  7                Do you see Keith Raniere in the courtroom today?

  8   A     Yes (indicating).

  9   Q     Can you please identify him by a piece of clothing that

 10   he's wearing?

 11   A     He's wearing a -- I think I would call it grainy brown

 12   jumper.

 13                MS. PENZA:    Your Honor, may the record reflect that

 14   the witness has identified the defendant as Keith Raniere?

 15                THE COURT:    Yes.

 16   BY MS. PENZA:

 17   Q     Now, how long did you stay -- we were talking about you

 18   were in the United States on a tourist visa.          How long did you

 19   stay in the United States on that visa?

 20   A     I stayed up to -- I would say it was about three months

 21   because I left in the middle of December for a family party.

 22   Q     And what was the -- was there an understanding that you

 23   would leave for that party?

 24   A     Yes.    I had spoken to Clare before I left about me coming

 25   back but leaving for this party for sure.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 125 of 267 PageID #:
                                   11473

                              Sylvie - direct - Penza                       125


  1   Q      And where did you go?

  2   A      I went to Brussels for my -- I think it was my uncle's

  3   either 60th or 70th -- it must be 60th because he's not that

  4   old.

  5   Q      And had there been a discussion about you coming back?

  6   A      Yes.   I had a return flight and it was for between

  7   Christmas and New Year.

  8   Q      And was there -- at that time, was there any discussion

  9   about your horse?

 10   A      Yes.   So I had proposed to Clare -- by that point, I

 11   think Clare had been happy with my work and I had proven

 12   myself to a certain extent, and I proposed to her that she --

 13   that I bring my horse over from England and that she help pay

 14   for that and that I would somehow work it off.          There was a

 15   proposal that I would work for her that would include her

 16   training me as a rider with my own horse at her property.

 17   Q      Why was it important for you to have your own horse over

 18   in the United States?

 19   A      Because if I had my own horse, I felt like it guaranteed

 20   me the opportunity to compete because it was my horse and I

 21   didn't need to be dependent on her for her, you know, giving

 22   me the ride on one of her own, so it was much more likely that

 23   I could continue my path as trying to become a professional

 24   rider.

 25   Q      Did you end up returning to the United States when you


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 126 of 267 PageID #:
                                   11474

                              Sylvie - direct - Penza                      126


  1   had intended to at that time?

  2   A     No.

  3   Q     What happened?

  4   A     I went to the airport to get the flight and I was asked

  5   questions at the -- the bit that you always get asked about

  6   where that sort of -- who packed your bags and that kind of

  7   thing, and I think they asked me my intentions on staying, and

  8   I didn't feel comfortable going without a visa and so I didn't

  9   get on the plane.

 10   Q     What did you do after that?

 11   A     I went back home.     I think my dad probably took me.       We

 12   went back and I told Clare what had happened and --

 13   Q     How did Clare react?

 14   A     I feel like she was disappointed because it was, like,

 15   not what was planned.

 16   Q     Did she ask you any questions?

 17   A     Yeah.   I think she was asking me, like, what happened

 18   specifically and I felt -- I sort of felt guilty about the

 19   fact that I didn't get on the plane, but I also hadn't felt

 20   comfortable about getting on the plane, so I felt in an

 21   awkward position.

 22   Q     Did you eventually get another type of visa?

 23   A     Yes.    She, first of all, employed a lawyer to try and get

 24   me a professional athlete-type visa, but I didn't have enough

 25   athletic credentials or I wasn't professional enough to


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 127 of 267 PageID #:
                                   11475

                              Sylvie - direct - Penza                      127


  1   qualify for that one, so eventually we found another kind of

  2   visa that I was suitable for which was the J1 visa.

  3   Q     What was your understanding of what that visa is for?

  4   A     It's used for people to -- they call it -- I think they

  5   called it a training visa and I went through an agricultural

  6   organization, it's called Communicating for Agriculture, I

  7   think, and basically it's like you're an apprentice with a

  8   professional and they train you and they provide you with

  9   housing and an allowance and you work for them and also train

 10   under them in your chosen field, which was a question for them

 11   and show jumping more specifically.

 12   Q     Were you expecting to participate in some sort of

 13   training with Clare -- with Clare Bronfman?

 14   A     Yes, definitely at that point, because my horse had also

 15   flown out there.     So my horse flew out there I would say

 16   January or February, so yeah, that was a hundred percent my

 17   understanding.

 18   Q     And had you discussed with Clare any specific plans about

 19   riding?

 20   A     Well, we had --

 21   Q     Specific shows or anything?

 22   A     She had -- the plan that I understood is that we were

 23   either going to go to -- I think it was Florida, where there's

 24   a -- there's a long professional horse show, or there's one in

 25   Spruce Meadows, Calgary, that she had been to previous years


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 128 of 267 PageID #:
                                   11476

                              Sylvie - direct - Penza                      128


  1   multiple times before, and that was sort of the one on the

  2   schedule that we were aiming for, so I was hoping that I would

  3   be competing at Calgary or Spruce Meadows that year.

  4   Q     Did you end up getting the J1 visa?

  5   A     Yes.

  6   Q     Approximately when did you return to the United States?

  7   A     It was March 20 -- no, 2006.

  8   Q     What happened once you arrived?

  9   A     Not long after getting there, things -- like, I don't

 10   really know how long into me being back it was, but things

 11   were really starting to fizzle out on the riding front for

 12   Clare, even more than they had before, so she wasn't coming to

 13   the stables so much and it was really just me and Katie a lot

 14   on our own.    She was -- she taught me a bit with my horse

 15   Peggy, and so I had some training with her, but things had

 16   changed even more so than they had before and, yeah, she was

 17   doing some different weird things with the horses that I

 18   hadn't seen before, like some new practices in the way that

 19   she was riding, and she just wasn't coming as frequently.

 20   Q     Can you explain a little bit more about her own training

 21   program and what you understood about that?

 22   A     Well, I understood at that point that her -- that

 23   Vanguard or Keith Raniere was her train -- her horse-riding

 24   trainer at that point and was overseeing her training -- well,

 25   she didn't have a trainer, like he was her mentor I think she


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 129 of 267 PageID #:
                                   11477

                              Sylvie - direct - Penza                      129


  1   referred to him as, and so she started doing some different

  2   things with the horses that I hadn't say seen at the other

  3   professional place that I was riding.           Like she was riding the

  4   horses bareback and doing a lot of things just very different

  5   to what I had seen before in the professional world.

  6   Q     Did the defendant ever come to the farm?

  7   A     Not that I remember in that time, apart from if there was

  8   a party or something like a community party that would be held

  9   out there, but that was social and related to NXIVM.

 10   Q     Do you know whether the defendant has any experience with

 11   horses?

 12   A     I don't believe so, not that I know of.

 13   Q     So do you have any understanding of why, then, he was

 14   training Clare Bronfman in horse riding?

 15   A     No, but I mean the way that he was always presented to

 16   me, and I think to others, is that he was like one of the most

 17   intelligent men in the world and like that he had the highest

 18   IQ or scored the highest IQ on some kind of test, and that he

 19   had been an athlete and he had been a musician and he had been

 20   this, that and the other type thing, so he was presented as

 21   like extremely talented in everything really and able to teach

 22   anyone in anything.

 23   Q     At that point in time, what did you think about the way

 24   the defendant was being presented within this community?

 25   A     It was still weird to me, but -- but so many people kind


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 130 of 267 PageID #:
                                   11478

                              Sylvie - direct - Penza                        130


  1   of were reaffirming it all around me.           The -- yeah, that I

  2   would kind of -- I was like, um, okay.           You know, like trying

  3   to come to terms with that, I guess, because there wasn't

  4   anyone saying that that wasn't true, if that makes sense.

  5   Q     At this point in time, when you're there on the J1 visa,

  6   do you start becoming more involved in the community?

  7   A     Yeah.   I became a coach during that time or if -- yeah, I

  8   think it was during that time, and I ended up taking another

  9   intensive class or -- I'm not sure if I called it intensive

 10   before, but it's the same, the training -- the five-day, I

 11   took the last 11 days, so yeah -- and I was taking ethos, so I

 12   became more and more involved I would say.

 13   Q     What is ethos?

 14   A     Ethos is -- they're these weekly classes or they were

 15   held several times a week, or modules, sorry, where you would

 16   go and take -- they are not called classes, I keep calling

 17   them classes, but they are actually called modules.           So you

 18   would take a module, but it would be like one module that was

 19   from the 16 day or from the 5 day, I think, more specifically.

 20   Q     Why did you want to become a coach?

 21   A     I knew that -- so Clare was trying to become a proctor at

 22   that time and because I was part of her organization, it was

 23   sort of important and encouraged that we all move up the

 24   Straight Path, and I wanted to help Clare become proctor, so

 25   that was a big motivation for me because, you know, I wanted


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 131 of 267 PageID #:
                                   11479

                              Sylvie - direct - Penza                      131


  1   to do a good job for her and do things that would earn me more

  2   opportunities.     And so that was one of them, in my mind, like

  3   if I could become a coach that kind of gave me, you know,

  4   another -- another chance to show whether I was, like,

  5   committed and that I was committed to my grove with like

  6   different terms that were used and so that was a strong

  7   motivation for me.

  8   Q       And I think you touched upon this briefly before, but the

  9   idea of becoming proctor, what were some of the reasons why

 10   that was important within the community?

 11   A       Well, the thing that was always talked about, at least

 12   that I remember, is that's when you could run your own

 13   business, that was one thing that was said, and also that you

 14   would be able to work with Vanguard is what I remember from

 15   that.    Like you couldn't -- as a coach, you couldn't have say

 16   a business with Vanguard, that was what I understood.

 17   Q       At some point, did Clare Bronfman's training of you

 18   fizzle out I think is the word you used?

 19   A       Yeah.   So I don't remember specific conversation about

 20   her saying that she was quitting riding, or I don't remember

 21   how it went, but she kind of came less and less and less and

 22   then eventually she quit riding, so she quit show jumping

 23   completely.

 24   Q       What did Clare Bronfman quitting show jumping mean for

 25   you and for your life?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 132 of 267 PageID #:
                                   11480

                              Sylvie - direct - Penza                      132


  1   A     Well, I didn't really have -- I didn't have another life

  2   path honestly.     I didn't have another career planned out, I

  3   didn't have anything else that I thought I was going to do

  4   with my life or that I had envisioned for myself, apart from

  5   being an elite equestrian rider at that time, and there's a

  6   lot that I don't remember from that time.            It's like a really

  7   dark time in my life because I really don't think I knew, you

  8   know, like what to do and I don't have really have a sense of

  9   my future.    I just felt -- yeah, I didn't really remember -- I

 10   just remember it was a very dark time for me.

 11   Q     Why didn't you leave the United States at that point when

 12   Clare quit riding -- when Clare Bronfman quit riding?

 13   A     Well, for one, my horse was out there.           I think my sister

 14   was out there by that point.        I didn't really have -- I didn't

 15   have a community back home anymore with the horses, I didn't

 16   see any other way that I was going to become a show jumper,

 17   like I kind of like put all my eggs in one basket in this way.

 18   And also, I was only -- I think I was only a few months into

 19   my J1 visa, so it -- I just felt very dependent on Clare in

 20   many different ways and I just didn't see a future or like

 21   where I could go from there.

 22   Q     You said it was a dark period of time for you.           Did you

 23   have any other symptoms of that?

 24   A     Yes.   So while things were kind of I guess phasing out or

 25   fizzling out with the horses, I had started to become -- I


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 133 of 267 PageID #:
                                   11481

                              Sylvie - direct - Penza                        133


  1   slipped back -- I say slipped back into, but I had become very

  2   anorexic and I had lost a lot of weight and maybe that's

  3   partly why I don't remember a lot from that time, but I was

  4   extremely underweight at that time and really all my thoughts

  5   were around sort of restricting food and not -- not eating

  6   properly and so I just was extremely low in many different

  7   ways.

  8   Q       And had you been anorexic previously in your life?

  9   A       Yeah, I had a bout of anorexia sort of around sort of

 10   twelve -- eleven, twelve.

 11   Q       When you first came to the United States, were you

 12   suffering from anorexia at that point?

 13   A       No.

 14   Q       About how much did you weigh when you came to the United

 15   States?

 16   A       I didn't weigh myself at the time.           I'd say, from looking

 17   at pictures, around 120 pounds.

 18   Q       Ant at your lowest weight, when you were suffering from

 19   anorexia while you were in the United States on the visa, how

 20   low did you go down to?

 21   A       I think I got down to around 89 or 90 pounds.

 22   Q       Can you describe what the -- I think you mentioned it

 23   briefly before, but the relationship of food to members of the

 24   community?

 25   A       Yeah.   I'd say, like, pretty much all the women that I


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 134 of 267 PageID #:
                                   11482

                              Sylvie - direct - Penza                      134


  1   interacted with seemed to have some kind of thing they were

  2   doing with food, whether it be a diet or a cleanse or eating a

  3   specific number of calories.        Like I think Clare was raw vegan

  4   when I went and she would talk a lot about how she only needed

  5   800 calories a day and that her body was very efficient, and

  6   then the other girl that I lived with seemed to have some kind

  7   of issue with like binge eating and potentially bulimia,

  8   although I never asked her directly.           A lot of the women were

  9   very, very thin which really stood out to me, I guess from

 10   having an eating disorder in the past, like, that was like

 11   unnerving to me, but it was very normalized.          So these people

 12   weren't saying they had a problem with food, it was just like

 13   it was normal, and so, yeah, it was -- it was unnerving to me

 14   and easy for me to, like, slip back into that kind of

 15   thinking.

 16   Q     How about cleanses?     Was anybody in the community doing

 17   cleanses?

 18   A     Yeah, there was a lot of people did something that was

 19   called the master cleanse, which is where you would like only

 20   drink water, I think lemon, and they had a bit of maple syrup

 21   in it and cayenne pepper, and then they would also take this

 22   herbal blend that would make you go to the bathroom.           And so

 23   it was -- yeah, a lot of people were doing that frequently.

 24   Q     And how long -- is there a set time period that the

 25   master cleanse normally lasts?


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 135 of 267 PageID #:
                                   11483

                              Sylvie - direct - Penza                      135


  1   A     I'm not sure if there's an official time period, but I

  2   remember people saying like ten days or, like, there were

  3   people doing various amounts of time, but I'm not sure if

  4   there's meant to be an official amount of days.

  5   Q     You mentioned earlier that, before you had come to the

  6   United States, you had never heard of calories; is that right?

  7   A     Yeah.   I mean, I -- yeah, we don't -- we didn't have the

  8   same packaging on food and people didn't speak in my house

  9   about how many calories someone should or shouldn't eat, like

 10   it just wasn't a thing.      I don't remember it ever getting

 11   towards school, although it probably did at some point in

 12   biology, I'm not even sure, but I had not.           For whatever

 13   reason, I hadn't come across what a calorie was.

 14   Q     At some point did you develop what you now think is a

 15   like misconception about calories?

 16   A     Yeah, definitely.     For a while, I believed that you could

 17   only eat the number of calories that matched the number that

 18   you had burned on a machine at the gym because the girls that

 19   I worked with on the horses in the farm used to go to the gym

 20   as well and they would take me, or I would go with them, and

 21   so I thought if I ran and burned a hundred calories that I

 22   could eat a hundred calories.        Like that was what I might say

 23   my allowance for the day, so I used to try and find -- I

 24   started eating bars that would match the number of calories

 25   that I had burnt and so, yeah, I didn't really understand what


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 136 of 267 PageID #:
                                   11484

                              Sylvie - direct - Penza                      136


  1   they were for.

  2   Q     Were there ever -- did anyone in the community ever make

  3   comparisons about their body and yours?

  4   A     Yeah.   Later on, I -- I used to -- I eventually ended up

  5   moving in with Clare and later on she would, at different

  6   times, when I had -- I had gained some weight back and I was a

  7   bit healthier, but I was still under 110 pounds and I had to

  8   check in my weight with her every day, and Keith, but part of

  9   it, especially with Clare, she would ask me what my weight was

 10   in the morning and then at different times she would be like,

 11   oh, I'm lighter than you today and would like make comments

 12   about things like that that was very I'd say triggering for

 13   me, or it was very uncomfortable for me, and -- yeah, so I

 14   found that unnerving.

 15   Q     During the time when you were -- during this time period

 16   when you were suffering from anorexia, are you also

 17   exercising?

 18   A     Yeah.   I had started running as we quit the riding, so I

 19   guess that was like my new athletic outlet, in a way, and so

 20   then, yeah, I was running every day basically.

 21   Q     And so what happened in terms of your running?

 22   A     Yeah, like, how did I get into it type thing?

 23   Q     Was there anyone in the community who suggested anything

 24   regarding your running?

 25   A     Yeah.   So as the riding was winding down, we were planned


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 137 of 267 PageID #:
                                   11485

                              Sylvie - direct - Penza                      137


  1   to go to V Week that year, and that would be the first time I

  2   went to V Week.

  3                I don't know if you want me to explain what V Week

  4   is.

  5   Q       I would love you to explain what V Week is.

  6   A       I'm sorry, I just realized I started talking about V

  7   Week.

  8                So V Week is a ten-day week -- well, it's not a

  9   week.    It's 10 days where you celebrate Vanguard's birthday

 10   and it's called V Week and so, yeah, it's a celebration of

 11   Keith Raniere.

 12   Q       Let's take one second on that.       Where is V Week typically

 13   held?

 14   A       It was always held, when I went, at the same place which

 15   was I think it's called Silver Bay.          It's like a YMCA-type

 16   hotel in the Adirondacks.

 17   Q       Do you know what the defendant's birthday is?

 18   A       The 26th of August, I think.

 19   Q       And was V Week around that time?

 20   A       Yeah, it was always sort of before and after that and

 21   that was specifically Vanguard day was his birthday.

 22   Q       And so what would happen at V Week?

 23   A       Well, people from all the different centers would come to

 24   celebrate Keith, so there were different -- like, tons of

 25   different activities going on all the time and in the evening


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 138 of 267 PageID #:
                                   11486

                              Sylvie - direct - Penza                      138


  1   there was always sort of entertainment or different kind of

  2   tribute ceremonies to Keith from the different centers, or

  3   there would be like performances of singers, but it was kind

  4   of all centered around the idea of a tribute to Keith and

  5   celebrating Keith's work.

  6   Q     Did V Week cost money for the people who attended?

  7   A     Yeah, it definitely -- I mean, it ranged from -- I think

  8   the cheapest way you could do it, if you signed up really far

  9   in advance, would be like 1,400 in rustic accommodation, and I

 10   think the most expensive could have been like -- I don't know,

 11   probably over 3,000 or more.

 12   Q     So you mentioned something happened at V Week?

 13   A     Oh, yeah.    So they were having a triathlon and me and

 14   Katie, who -- and Clare were going to train to do the

 15   triathlon.    I hadn't done a triathlon before, but anyway, so

 16   that's how I got into running.        I started running and I told

 17   Clare that I had done two miles in like 14 minutes, which

 18   was -- I didn't know that, but apparently that was quite fast

 19   for someone who doesn't run and --

 20   Q     And did -- I'm sorry.

 21   A     Yeah, so I was just going to say, so I think she must

 22   have told at least Pam, or Pam and Keith, because then it was

 23   suggested, like, that I come to volleyball and that Pam wanted

 24   to film me and they wanted to watch me run.          And so, yeah, it

 25   became a thing, like, I was good at running.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 139 of 267 PageID #:
                                   11487

                              Sylvie - direct - Penza                       139


  1   Q     When you say "suggested," what do you mean by that?

  2   A     Yeah, I'm sorry, I use that word a lot.            But things -- I

  3   say things were suggested to you because a lot of the time the

  4   language that was used was kind of like you might want to

  5   consider doing this, or -- yeah.         So I would say there's sort

  6   of a lot of language where it wasn't you are being directly

  7   told to do something, but you were kind of suggested through,

  8   yeah, it might be good for you, or it might be a good idea if

  9   you did such and such, or you might want to consider doing

 10   blah-blah-blah, and so, yeah, that's where I would use the

 11   term suggested.

 12   Q     How would you take those suggestions?

 13   A     I took them more as directives because I found that, if

 14   you didn't do those things, you might be told that you are not

 15   upholding yourself.      That was a common phrase, or you would

 16   get some kind of feedback or further questioning on why you

 17   didn't want to do the thing.

 18   Q     And so did it end up that you -- that you ran on the

 19   treadmill?

 20   A     Yeah, I did run on the treadmill at volleyball.            I went

 21   to ABC Fitness at night, which was where volleyball -- and I

 22   ran and I think Pam at least watched me.             I'm not sure if she

 23   filmed me, I don't really remember, but, yeah, it was like

 24   kind of confirmed that running could be a good thing for me

 25   because I was good at it.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 140 of 267 PageID #:
                                   11488

                              Sylvie - direct - Penza                      140


  1   Q     And so then did you compete in the triathlon?

  2   A     I did, but I had like a panic attack in the water and I

  3   completely -- I didn't finish it, but -- I finished it, but I

  4   didn't finish the swim, so I didn't do very well in the

  5   triathlon after all.

  6   Q     What was the reaction when you did not do very well in

  7   the triathlon?

  8   A     Well, there had been some kind of -- like, people saying

  9   that I was going to win it and stuff before, because I was

 10   able to run fast, and so I had felt -- I felt really nervous

 11   and a lot of pressure going into it just because I guess I'm a

 12   competitive person and I wanted to perform, but then when I

 13   failed in the water and I came out, I just felt really ashamed

 14   and I felt like -- I was embarrassed and I think Pamela said

 15   to me that she thought maybe it's because I was too skinny to

 16   be in the water because the water was cold and -- but, yeah,

 17   it was kind of -- I was just ashamed and I felt like there

 18   wasn't much comfort on the other side, so I was just

 19   embarrassed and I felt like a loser.

 20   Q     At that point in time, did there start to become more

 21   interventions regarding your weight?

 22   A     Yeah, I'm not sure directly when, but around that time

 23   there were more interventions.        Like Pam and Clare came to me

 24   and said that they were going to, like, yeah, make -- help me

 25   get better somehow, or do something.           I don't really remember


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 141 of 267 PageID #:
                                   11489

                              Sylvie - direct - Penza                      141


  1   what the actual conversations were, but they started making me

  2   food and I think I went to stay at Sara's, which is Clare's

  3   sister Sara Bronfman, for a bit, and then I was staying with

  4   Clare.    Like there was much more monitoring of me and what I

  5   was doing and I needed to start checking in my weight more

  6   regularly, which I think was every day, but I'm not sure at

  7   that point.

  8   Q     When you stayed with Clare, where did you sleep?

  9   A     In her room.    She had a room in a house in Clifton Park,

 10   as well as the farm, and she actually was there way more than

 11   she was ever at the farm and she -- I was in her room with her

 12   on the floor.

 13   Q     And where were your things?

 14   A     Yeah, I just had my stuff, like, in a little kind of

 15   circle around my bed.

 16   Q     Did anything happen next in terms of the community and

 17   your weight?

 18   A     Yeah.    Well, I was kind of lying about my weight to

 19   people quite a lot.      I was -- like I say, I think really

 20   struggling with anorexia at that point and I was pretending I

 21   was heavier than I was, or I was doing things to manipulate

 22   the number on the scale, so, like drinking tons of water,

 23   holding all my possessions and things before I stood on the

 24   scale and then reporting that number versus the real number.

 25   I kept myself not knowing what the real number was a lot of


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 142 of 267 PageID #:
                                   11490

                              Sylvie - direct - Penza                        142


  1   the time.     And then -- I was going to say it was suggested,

  2   but some -- somehow I ended up in -- I was told it was a good

  3   idea for me to take levels 2A and then level 2B, which are

  4   another type of ESP training, and in the first one is called

  5   anatomy of mind/body and I don't really remember that one so

  6   much, but the second one called breaches of ethics and in that

  7   one I had admitted that I had been lying about my weight to

  8   the head trainer which was Lauren Salzman.

  9   Q     What is an ethical breach?

 10   A     I think it's when you -- well, the words that I would say

 11   were used in ESP is like if you don't uphold yourself, so --

 12   sorry.    I'm just having a hard time thinking how I would

 13   describe what that means.       I guess it's like not being the

 14   person you should be or something like that.

 15   Q     And was -- was that type of language used in the

 16   community?

 17   A     Yeah, definitely, and there were people -- I think if you

 18   were a proctor, I think it was a proctor, you even had to --

 19   you had to write like a breach plan, like how you were going

 20   to overcome your ethical breach.         So it was definitely a thing

 21   that was talked about a lot.

 22   Q     At some point, did you have a conversation with anyone

 23   else about your weight?

 24   A     Yeah.    I think at some point after I had admitted that I

 25   was lying about my weight at that time.              I was called to


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 143 of 267 PageID #:
                                   11491

                              Sylvie - direct - Penza                      143


  1   Nancy's office, Nancy Salzman, and she told me that if I

  2   didn't get to a hundred pounds -- and I was given I think a

  3   two-week period, if I didn't do that, then I would have to

  4   leave the community.

  5   Q     And did you -- did you take that seriously?

  6   A     Yeah, definitely.     I was extremely scared by that.

  7   Q     Why was that so scary to you?

  8   A     Because I didn't really feel like I had anywhere else to

  9   go.   I didn't have another -- like I say, I didn't have

 10   another life plan.     I didn't really have any friends anywhere

 11   else, I didn't -- I felt so dependent on Clare and I didn't

 12   want to leave -- leave the community, so that was a huge

 13   motivator for me, yeah.

 14   Q     At any time, did anyone in the community suggest that you

 15   get professional help for your anorexia?

 16   A     No, not that I remember.

 17   Q     So what happened after that conversation with Nancy

 18   Salzman?

 19   A     Yeah, I needed to start checking in my weight to -- at

 20   that time, I think it was Nancy, Clare and Keith every day,

 21   and my -- a report of what I had eaten, and -- and so -- and

 22   my sister needed to come and watch me weigh myself each

 23   morning.    So I basically just started eating as much as I

 24   possibly could because I was going to make sure that I hit

 25   that hundred pounds in that time.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 144 of 267 PageID #:
                                   11492

                              Sylvie - direct - Penza                      144


  1   Q     At some point, did you begin doing daily check-ins?

  2   A     Yeah, it was around then.

  3   Q     And who would you do those with?

  4   A     Keith and Clare primarily, but during that two-week

  5   period that I had to get to a hundred pounds, I also checked

  6   in with Nancy every day.

  7   Q     And I know we are spanning a lot of time, but going

  8   forward, did these check-ins continue for that time?

  9   A     Yeah, for a lot of years of like checking-in my food and

 10   my weight.

 11   Q     And how often would you say you skipped a day of

 12   checking-in with Keith and -- with Keith Raniere and Clare

 13   Bronfman?

 14   A     Very rarely.    Like, I would say the only times that that

 15   would happen is if I felt like I had a really strong

 16   legitimate excuse for not doing it, which would be like I once

 17   went to Spain with a boyfriend and I didn't want to take the

 18   computer just so that I could check-in, and a scale just so

 19   that I could check-in my weight.         So I feel like that was a

 20   time where I didn't do it, but I almost can't remember when I

 21   didn't not do it, if that makes sense.

 22   Q     While you were on the J1 visa, did you ever go home?

 23   A     Yeah, I went home.     I think it was Christmas 2006.       Yeah,

 24   it would have been Christmas 2006.

 25   Q     What was the reaction when you planned to go home for


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 145 of 267 PageID #:
                                   11493

                              Sylvie - direct - Penza                        145


  1   Christmas?

  2   A     A lot -- I felt like Clare was very anti that idea and so

  3   were others, like it was suggested that I get a lot of EM's

  4   because they thought it wasn't a good idea for me to go back.

  5   I think because I was so thin and it didn't look good.           I'm

  6   not sure -- that was the impression that I got, anyway.

  7   Q     Did you end up going home?

  8   A     I did, yeah.

  9   Q     How did your family react when you got home?

 10   A     I honestly don't remember that much of that Christmas,

 11   but I think they were worried about -- well, they were

 12   definitely worried about me, but not a lot was said, and that

 13   was, I guess, quite common for how we dealt with difficult

 14   things at the time.      So, yeah, it was a pretty dark Christmas,

 15   honestly.

 16   Q     Did you then return to the United States?

 17   A     Yeah.

 18   Q     When did your J1 visa expire?

 19   A     I think it expired -- I think it expired at the end of

 20   September and then I was allowed to stay an extra month and so

 21   I stayed through October, like, as part of the visa or it

 22   expired in October and I stayed an extra month, but it was

 23   around that time of 2007.

 24   Q     And did you leave Albany at that time?

 25   A     Yes.


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 146 of 267 PageID #:
                                   11494

                              Sylvie - direct - Penza                      146


  1   Q     When you returned to -- did you then return to England?

  2   A     Yeah.

  3   Q     And what did you do once you were there?

  4   A     Well, I'm not -- I'm pretty sure it was even before I

  5   left there were discussions about getting me another visa and

  6   me coming back, so I think really I was kind of in limbo just

  7   waiting for that -- you know, like that was being done or

  8   directed by Clare for me and I was kind of, I guess -- I don't

  9   even remember what I was doing.            I think the thing I remember

 10   that I was doing like Rosetta stone and trying to learn

 11   Spanish kind of -- like I really wasn't doing very much with

 12   my days.     I think I was still running, but I don't really

 13   remember.

 14   Q     So were efforts made to bring you back to the United

 15   States?

 16   A     Yes.

 17   Q     Was it -- was there any importance within the NXIVM

 18   community of people being in the Albany area?

 19   A     Yeah, definitely -- well, and I'd say especially with me,

 20   a lot of the time, it was sort of presented to me that it was

 21   most upholding of me to be in Albany and that I would sort of

 22   lose myself in my indoctrination if I was back in England and,

 23   yeah, so it was almost like the best place for me was in

 24   Albany.

 25                 MR. AGNIFILO:     Your Honor, can we have people


                              Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 147 of 267 PageID #:
                                   11495

                              Sylvie - direct - Penza                      147


  1   talking rather than just this passive voice?          I just want to

  2   figure out who is saying these things.

  3               MS. PENZA:    I don't know whether that was an

  4   objection or --

  5               MR. AGNIFILO:     I'm trying to be helpful.

  6               THE COURT:    Do you want to ask her a more specific

  7   question about that subject?

  8               MS. PENZA:    Yes.

  9   BY MS. PENZA:

 10   Q     Can you describe who was -- who was talking to you about

 11   returning to Albany?

 12   A     Clare Bronfman.

 13   Q     Did you ever have discussions with anyone else about

 14   returning to Albany?

 15   A     Right at that time or in general?

 16   Q     In general.

 17   A     Yes, Keith Raniere.

 18   Q     And when -- just kind of as a broad overview, this

 19   concept of your indoctrination, can you explain what that was?

 20   A     I believe that it was taught in the ESP curriculum or, if

 21   not, it was said to me by Keith and Clare at different times

 22   that it's like what your family has kind of taught you, or the

 23   they use the word programming.         I'd say Keith and Clare when I

 24   say "they," that it's your programming from your family.

 25   Q     And was there --


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 148 of 267 PageID #:
                                   11496

                              Sylvie - direct - Penza                      148


  1                THE COURT:    I'm sorry, the family meaning --

  2                THE WITNESS:    My -- my mom and dad and, like, they

  3   kind of programmed you with the way -- and that's -- you've

  4   become a certain kind of person because your family had

  5   programmed you, that's like your indoctrination.

  6                THE COURT:    Is that a form of criticism or it --

  7                THE WITNESS:    That's what I understood it to be,

  8   like you're just -- because another nickname that they had for

  9   me was Sylvie-bot, like I was a robot, and it was like I'm a

 10   robot of my indoctrination is the way that I understood it.

 11                THE COURT:    And that you were indoctrinated by your

 12   family.

 13                THE WITNESS:    Correct.

 14                THE COURT:    And the purpose of this process you were

 15   in was to --

 16                THE WITNESS:    Undo my indoctrina -- like I shouldn't

 17   be just living by my indoctrination, like that's a bad thing.

 18                THE COURT:    Okay, go on.

 19   BY MS. PENZA:

 20   Q     And what were the types of things that were considered

 21   part of your indoctrination that you would want?

 22   A     For me specifically?

 23   Q     Yes.

 24   A     Like getting married and having a family, like that was

 25   told -- that was, like, my indoctrination versus whereas it


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 149 of 267 PageID #:
                                   11497

                              Sylvie - direct - Penza                      149


  1   was presented to me that it was more upholding of me like when

  2   I talk about wanting to be an athlete, like that's not in my

  3   indoctrination, let's say, would be the way that Clare would

  4   speak to me about.     It's like it's upholding for me to pursue

  5   my running versus like wanting to have a family.

  6   Q       How about the defendant, did he ever have those

  7   conversations with you?

  8   A       We talked about my indoctrination in the context of

  9   genus, from what I remember for sure, and about taking the

 10   genus tracks.     Sorry, this is another ESP training.

 11   Q       We will come back to the genus tracks in a little bit.

 12                You said the defendant called you Sylvie-bot; is

 13   that correct?

 14   A       Yeah, Clare and -- and the defendant, or Keith Raniere,

 15   would call me Sylvie-bot.

 16   Q       Did the defendant have any other nicknames for you?

 17   A       For a short period, at some time I remember him teasing

 18   me at volleyball and calling me -- I think it was the Spanish

 19   version of piggy, or something related to that, but it didn't

 20   last very long, but I remember him calling me something like

 21   that.

 22   Q       Turning back to efforts -- now, when you were turning

 23   back, just to situate us, when you have returned to England

 24   after the J1 visa and efforts to bring you back, can you

 25   describe more what the efforts were to bring you back to the


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 150 of 267 PageID #:
                                   11498

                              Sylvie - direct - Penza                      150


  1   United States?

  2   A     Yes.   So Clare and -- I believe she had lawyers -- visa

  3   lawyers that she was working with, she had a plan that we

  4   could create a company -- or she already had a company name or

  5   an LLC or something that was called Athletics, and that I

  6   could be made to look like an investor of that company and use

  7   the investor visa to come across to the States.

  8   Q     When you say "made to look like," what do you mean?

  9   A     Well, I didn't obviously at that point have the business

 10   credentials or the money to invest in any company, and so we

 11   talked about or she gave me the idea that she could buy my

 12   horse, like use money that would go into my account and sort

 13   of pretend to buy my horse, and then the money from that would

 14   go back out of my account into either the business or

 15   somewhere else, I'm not sure where it was going back to, but

 16   to make it look like I had invested that money into the

 17   company and therefore qualify for that visa.

 18   Q     Did you -- did this plan come into fruition?         Did you

 19   take steps towards it?

 20   A     Yes, we did.

 21   Q     And so can you walk through those steps?

 22   A     So the money went from Clare's account into my account to

 23   make it look like she had bought Butterfly, my horse, or Peggy

 24   is what I would call her, and then the money went back out

 25   again and into -- I'm not even sure what account, but another


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 151 of 267 PageID #:
                                   11499

                              Sylvie - direct - Penza                      151


  1   account that was related to either her or Athletics.

  2   Q     Did you actually sell your horse to Clare?

  3   A     No.    I sold my horse to someone else a few years later.

  4   Q     At any point after that transaction for the investor

  5   visa, did you relinquish ownership of your horse?          Did you --

  6   A     Oh, sorry -- relinquish, does that mean not have

  7   ownership of my horse?

  8   Q     Yes.

  9   A     No, I kept ownership of my horse throughout.

 10   Q     And so did this plan work?

 11   A     No, 'cause the -- I think they put in an initial -- I say

 12   they, Clare and the lawyers put in an initial application that

 13   came back saying not -- like that basically there wasn't

 14   enough evidence to show that I qualified for the visa and so

 15   the idea was abandoned at that point.

 16                (Continued on the following page.)

 17

 18

 19

 20

 21

 22

 23

 24

 25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 152 of 267 PageID #:
                                   11500

                               Sylvie - direct - Penza                     152


  1   BY MS. PENZA:     (Continuing)

  2   Q     During this period of time, what were you, what was your

  3   life like in England?

  4   A     I wasn't really doing anything from what I remember.          I

  5   mean, I was -- I think I still had an ESP coach.           I'm pretty

  6   sure I was running.      Like I said, I was trying to fill my days

  7   and I was living at my parents', from what I remember.

  8   Q     At some point, did you settle in to more of a routine in

  9   England?

 10   A     Yes.   After that visa, after that visa was abandoned, at

 11   some point then, I got a job in Bristol and I moved in with my

 12   sister in Bristol and I started working as an assistant on

 13   marketing, like, a personal assistant, marketing assistant for

 14   a company called EthosEnergy.

 15   Q     At that point in time, did you have any interest in

 16   returning to the Albany area?

 17   A     Not then.      I was sort of settled, trying to build a life

 18   back in the UK.

 19   Q     Did something then happen?

 20   A     Yes.   Me and Clare started talking again about the idea

 21   of me coming back and she said -- she gave me the idea that

 22   she would help me get a visa to be a student, like, a student

 23   visa and doing a university degree which actually did appeal

 24   to me because I didn't have a degree and I hadn't finished

 25   school and I thought that would be a cool idea.



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 153 of 267 PageID #:
                                   11501

                                Sylvie - direct - Penza                    153


  1   Q       Did that work out?

  2   A       No.    I went -- I did come and visit and I did, I visited

  3   a university and I met, you know, for the interview at the

  4   university and was accepted through that, but the visa

  5   application got denied.

  6   Q       After that visa application was denied, did you take more

  7   steps to solidify your life in England?

  8   A       Yes.   I decided to move to London and I started working

  9   for Goldman Sachs.

 10   Q       What else was going on in your life at that point in

 11   time?

 12   A       I started running for the running club in the UK in

 13   London and I started to build a new network of friends out

 14   there, like, dating.       I got a boyfriend.    Like, I just started

 15   to build my life in England, in London.

 16   Q       At that time, were you still doing your check-ins with

 17   Clare Bronfman and Keith Raniere?

 18   A       Yes, I was still checking in every day and I still had a

 19   coach, I think.        Yes, I'm sure I still had a coach, so I would

 20   speak to my coach once a week and things like that.

 21   Q       During that time period, were there any conversations

 22   with people about the lifestyle that you were -- were there

 23   any conversations with people in the NXIVM community about the

 24   lifestyle that you were living in London?

 25   A       Yes.   Clare used to say things were, like, that she



                       CMH      OCR     RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 154 of 267 PageID #:
                                   11502

                              Sylvie - direct - Penza                       154


  1   thought I had sort of lost myself in my indoctrination since I

  2   started working at Goldman's and I, but they didn't pick up

  3   the phone so often when I was doing my check-ins.          I wasn't

  4   talking to them that frequently, but I did speak to Keith

  5   Raniere a few times during that time where he would talk to me

  6   about some things that later I thought became curriculum in

  7   the Jness Tracks.     More specifically, he was talking to me

  8   about the idea that women sort of walk around with a checklist

  9   looking for a man that they want to marry and they're kind of,

 10   like, objectifying men in a certain way being, like, well,

 11   does he match this, that and the other, and I started

 12   thinking, oh, is that what I'm doing with my boyfriend and I

 13   was paranoid about that.

 14   Q     What kind of categories of things had you been looking

 15   for in a man at that time that would have been considered

 16   problematic?

 17   A     Well, probably like whether they were, like, financially

 18   stable or -- I would imagine the things, I don't know.           Like

 19   whether -- I'm not sure, really.        I don't even know --

 20   Q     What I'm trying to understand is what your conception was

 21   of this checklist.

 22               MR. AGNIFILO:      I'm going to object to her conception

 23   of a checklist.      It's irrelevant.

 24               MS. PENZA:    It's her understanding, Your Honor.

 25               THE COURT:    You may answer.



                     CMH       OCR      RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 155 of 267 PageID #:
                                   11503

                              Sylvie - direct - Penza                      155


  1                THE WITNESS:       Okay.

  2                THE COURT:    Restate the question, please.

  3   Q     When the defendant told you that you were walking around

  4   looking for a checklist and that you were asking, you were

  5   trying to tick off items on a checklist when you were looking

  6   for men, what was your understanding of what these checklist

  7   items were?

  8   A     Well, I'm pretty sure that he said it more in the way

  9   like this is what women do and I assume that meant me too, but

 10   I think it was, like, my understanding would have been that

 11   I'm just looking at a man as, like, a functional thing versus,

 12   like, a life partner.       That's what I was -- thought he was

 13   alluding to, is, like, just looking at, like, can you provide

 14   for me, like, are you going to be a good dad for me to have,

 15   you know, are you going to provide me children, like, this

 16   kind of a thing.

 17   Q     And what was wrong with that?

 18   A     I'm not sure but I understood it to be a bad thing to do

 19   that at that point.       I started to feel like, okay, that's a

 20   bad thing, I shouldn't do that.

 21   Q     I'd like to turn your attention to 2011.         At that time,

 22   did you attend the week 2011?

 23   A     Yes.

 24   Q     And during that V Week, did you have a discussion with

 25   the defendant?



                     CMH        OCR       RMR    CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 156 of 267 PageID #:
                                   11504

                              Sylvie - direct - Penza                       156


  1   A     Yes.    I was, I was running and competing a lot in that

  2   year and I had done, for the Serpentine Club in London and I

  3   had gotten some, like, good -- I would say they were decent

  4   results.     I got silver at the London championships.        I had

  5   come in 19th in the national cross-country finals.          So I was

  6   doing well.    And I bumped into the defendant while running

  7   training early in the morning and we started having a

  8   conversation and he suggested that I have a go at becoming an

  9   elite runner, so I could quit Goldman's and give it a go, but

 10   I wasn't -- it was like a good last chance to do that

 11   essentially.

 12                THE COURT:    Was this in London that you met?

 13                THE WITNESS:       No, I went to V Week.   That was at V

 14   Week that I bumped into him.

 15                THE COURT:    And V Week was at --

 16                THE WITNESS:       Silver Bay.

 17                THE COURT:    -- the Adirondacks?

 18                THE WITNESS:       Correct.

 19                THE COURT:    Go ahead.

 20   Q     So was there discussion about your current job and what

 21   were you doing at that time?

 22   A     Yes, that I would quit my job and that he could train me.

 23   Q     Were there any specific visions that he mentioned in

 24   terms of what you could achieve?

 25   A     I was -- well, yeah, he used to say that I could be an



                     CMH        OCR       RMR       CRR   FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 157 of 267 PageID #:
                                   11505

                              Sylvie - direct - Penza                      157


  1   elite runner and that I could run, you know, with the best,

  2   with the best, like, I could make it to the elite standard.

  3   And I wanted to go to the Olympics and I made that clear.

  4   Q     And so what was the defendant's role going to be in

  5   regards to you being an elite runner?

  6   A     My running coach.

  7   Q     And did you -- had you ever seen the defendant run?

  8   A     Have I?    No, I haven't seen him run.

  9   Q     So what did you do after that conversation?

 10   A     I planned -- I started to plan my quitting my job in

 11   London.    So I planned to quit in February of 2012 which was,

 12   you know, after bonuses and all of that kind of thing.

 13   Q     And so what was the plan for what you were going to do?

 14   A     Well, I was going to quit.       I, I asked Sara Bronfman

 15   whether I could work for her and whether she had a job for me

 16   and she did because I still wanted to try to earn money

 17   obviously to pay for myself so I could be, like, be a runner

 18   full time.    So the plan was to run full time and train full

 19   time and support myself through work for Sara and I would come

 20   back and forth to the States to be trained by Keith Raniere

 21   but I was essentially still living in London.

 22   Q     How did your family react when you quit your job?

 23   A     I think -- I mean, because I had always, I guess, seemed

 24   like chosen different paths to everyone else, I think they

 25   thought it was quite typical of me, but it wasn't looked upon



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 158 of 267 PageID #:
                                   11506

                              Sylvie - direct - Penza                      158


  1   as the most sensible idea because I was quite stable in my

  2   job, I was doing well with the running club, and this was,

  3   like, going out on a limb being trained on my own as a runner

  4   with Keith Raniere.      It just -- it didn't make a massive

  5   amount of sense.

  6   Q       Did you have any conversations with anyone in the NXIVM

  7   community about any other changes that you had to make to your

  8   life in London?

  9   A       Yes.   Somewhere in that time, Clare spoke to me on the

 10   phone and said that I would need to quit running for the

 11   Serpentine Club in order to be trained by Keith and stop

 12   racing for them.

 13   Q       And did she provide you any reasoning for that?

 14   A       I don't remember.     I remember getting really upset on

 15   that phone call because I had -- I mean, I had become team

 16   captain for the ladies at the Serpentine Club, they supported

 17   me through so many different things, I trained with them, they

 18   were all my friends.      So it was very -- that was really hard,

 19   but I wanted to be trained by Keith.        I thought, you know,

 20   he's going to make me into an Olympian.          So, yes, it was

 21   upsetting but I thought that was the sacrifice that I had to

 22   make.

 23   Q       And so did you make that sacrifice?

 24   A       Yes.

 25   Q       And what happened after that?



                      CMH     OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 159 of 267 PageID #:
                                   11507

                              Sylvie - direct - Penza                       159


  1   A     I went out to the States and I think it was supposed to

  2   be for, like, four or five weeks and I ended up staying a

  3   little bit longer to take part in the Freihofer which is a 5K

  4   race in Albany.

  5   Q     And did you participate in that?

  6   A     In the race?    Yes.

  7   Q     And did you have any understanding about the defendant's

  8   interest in you participating in that race?

  9   A     Yeah, it was always presented by, I'd say, Pam and Keith

 10   and Clare that the Freihofer was, like, an important race and

 11   that it was a good chance to sort of be, like, a platform to

 12   show, I think it was called R-Tech which was Keith's, the name

 13   for Keith's running program, and so it was a way to show

 14   Keith's abilities in training runners.

 15   Q     Where is the Freihofer held?

 16   A     In Albany.

 17   Q     When you came back for this period of time to train in

 18   the United States, would you actually meet with the defendant?

 19   A     In that time, I actually did a few times.         So, yes, he

 20   came to a few of my training sessions.

 21   Q     Did you ever have any conversations with the defendant on

 22   any of those sessions?

 23   A     My running sessions?

 24   Q     Yes.

 25   A     In that time, yes, I mean, yes.       Do you mean --



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 160 of 267 PageID #:
                                   11508

                              Sylvie - direct - Penza                       160


  1   Q     At some point -- at any point, did you have any romantic

  2   conversations with the defendant?

  3   A     Then?    No, not that I remember.

  4                 I mean, way earlier and I think that was sort of in

  5   two thousand -- I don't know, but another time where I --

  6   maybe it was during that time.         Honestly, I'm sorry, I don't

  7   remember exact years or chronologically, but at some point, we

  8   had gone on a walk about my running and he had said something

  9   that I thought was a bit funky but I kind of let it go or I

 10   just thought it was weird because he was my running coach.

 11   And I just didn't get into it, but he said something -- he was

 12   talking about relationships in general and said, was, like,

 13   talking about how -- you know, he said, he made some kind of

 14   comment that said, If we were to ever have a sexual

 15   relationship, like we'd become really good friends first, or

 16   something like that and that was the way to do it.          And I was

 17   like, yes, I thought, yes, you always become friends with

 18   someone before you have sex with them.           I was sort of -- I

 19   thought it was weird but I let it go.

 20   Q     Did you have any interest in a sexual relationship with

 21   the defendant?

 22   A     No.   He was my running coach and much old -- more like an

 23   authority, older man.

 24   Q     After you spent the time in the United States, did you go

 25   back to, did you go back to London?



                      CMH     OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 161 of 267 PageID #:
                                   11509

                              Sylvie - direct - Penza                        161


  1   A     Yes.

  2   Q     And then did you -- when did you come back again?

  3   A     I think probably not until V Week because, actually, that

  4   year was the London Olympics and I was living in London and I

  5   really wanted to be at as many of the events as I could so I'm

  6   pretty sure I didn't come again until V Week.

  7   Q     Did you make any changes in your life in London before

  8   V Week, before the next V Week?

  9   A     I ended up breaking up with my boyfriend at the time

 10   because, really, I -- yes, I broke up with my boyfriend and I

 11   started to become more separated from the Serpentine because

 12   he was really sort of my last contact in that community that I

 13   was spending any significant time with.          So then we broke up

 14   and, yeah, then I really didn't have any connection to friends

 15   in London anymore.

 16   Q     Why did you break up with him?

 17   A     Well, honestly, I don't really know specifically the

 18   answer to that because he was a really nice, really nice guy,

 19   but he said to me that -- yeah, he -- I think from his

 20   perspective, it was like, it seemed like I was invested in

 21   being back in Albany more and I felt like I needed to be back

 22   there training to be a runner.         And, yeah, I don't know.    I

 23   just -- there was a lot.      I was so invested in the ESP

 24   community, I guess, so I'm not really sure.

 25                I'm sorry I'm not answering it very specifically but



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 162 of 267 PageID #:
                                   11510

                              Sylvie - direct - Penza                      162


  1   I honestly don't have a, don't have a direct answer to that.

  2   Q     What happened -- when you went back for V Week 2012, did

  3   you stay beyond V Week?

  4   A     Yeah.   From what I remember, yeah.

  5   Q     And why was that?

  6   A     To do more training.

  7   Q     And at some -- you had mentioned earlier Jness.          Can you

  8   explain what Jness is?

  9   A     Yes.    So, Jness had been going on for a while and that

 10   was, like, these -- it was like a women's organization where I

 11   think the point of it was, they called it -- I say "they," I'm

 12   talking about Jness, the organization -- called it distilling

 13   what it means to be a woman.       So it's, like -- the question

 14   was, like, what are women separate from men and what I

 15   understood the point to be was for women to work out what they

 16   were uninfluenced by men.

 17   Q     And who was the head of Jness?

 18   A     Well, I think it was supposed to be Pam and Nancy Salzman

 19   or one or two, both of them, or maybe Marianna, I'm not sure,

 20   but the curriculum I understood always came from Keith.

 21   Q     Who did you understand that from?

 22   A     Well, when Nancy Salzman would do the dispositions and

 23   things, she would -- her, and I knew from her assistant, that

 24   she would get what she would call a download from Keith and

 25   that would be what she used to write the disposition.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 163 of 267 PageID #:
                                   11511

                              Sylvie - direct - Penza                      163


  1   Q     And when you say "disposition," what does that mean?

  2   A     It's basically the teaching.       So it would be, like, a

  3   long kind of, like, a monologue or something.          It could be up

  4   to an hour of them talking at you which is, like, talking --

  5   basically, the lesson would be in this long speech.

  6   Q     So who would give the lesson?

  7   A     Nancy Salzman.

  8   Q     And who did you understand the lesson to have been from?

  9   A     Keith Raniere.

 10   Q     At some point, did something called Jness Tracks develop?

 11   A     Yes.   I think that was after V Week in 2012 from what I

 12   remember, yeah.

 13   Q     And so how did you hear about Jness Tracks?

 14   A     I think I first heard about it from Clare or Pam or

 15   really the whole -- I say the whole community but people in

 16   Albany.    We're talking about a lot because it was a big effort

 17   from the salespeople to get everybody into the Jness Tracks,

 18   like to sell everyone on the idea.

 19   Q     When you say "salespeople," what do you mean?

 20   A     There were people in, in the ESP that were salespeople

 21   but I think when it came to me, that the people that would

 22   talk to me about getting into intensive were most typically

 23   Pam or Clare.

 24   Q     Understanding that, but just can you describe a little,

 25   in a little bit more detail what salespeople did and what



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 164 of 267 PageID #:
                                   11512

                              Sylvie - direct - Penza                      164


  1   their, how they made money?

  2   A     They make money by people taking courses.         So they would

  3   have meetings with people to persuade them to take different

  4   courses basically.

  5   Q     Did they -- do you know whether salespeople earned more

  6   money by having people they had brought into the organization

  7   bring you people into the organization?

  8   A     Yeah.   I think, I mean, I never did any of that so I'm

  9   not sure on the specifics of the structure, but I believe --

 10   well, like, there were different ways that you could make

 11   money from what I understand.       As a proctor, you made money by

 12   the people underneath you and people that you enrolled

 13   enrolling people.     Like, you would earn commission off all of

 14   the sales and then there was a separate thing that was

 15   salespeople and then they -- there was something that they

 16   called, if you became a certain -- they're called field

 17   trainer.    That was it.      That's, like, if you, you called loads

 18   of people on lots of courses and then you trained other people

 19   how to sell other people and they started selling people

 20   underneath that.     You know, like, it was a chain effect, I

 21   guess.

 22   Q     So turning back to Jness Tracks, was this happening

 23   around the time of V Week 2012?

 24   A     Jness Tracks?     Yes.

 25   Q     And was this the first time that it was being offered?



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 165 of 267 PageID #:
                                   11513

                              Sylvie - direct - Penza                      165


  1   A     Yes, it was a new thing where Jness was going to include

  2   men too so it was, like, men and women.

  3   Q     And when -- can you describe the importance in the

  4   community of taking curriculum the first time it comes out?

  5   A     There was always a lot of persuasion particularly for the

  6   first time because it would say, like, this is the only time

  7   that Vanguard is going to be teaching it himself directly and

  8   he's going to be there in the room and this will be your only

  9   chance to have it taught to you by him.

 10   Q     Was there a term for that, for the first iteration of any

 11   curriculum?

 12   A     Oh, first generation, yeah.

 13   Q     And after the first generation, what would, how would it

 14   be shown to the next group to take it?

 15   A     On video, and then they would be called second generation

 16   and third generation, et cetera, et cetera.

 17   Q     Did you personally like taking first generation

 18   curriculum?

 19   A     No.   I mean, I didn't -- I didn't really like taking

 20   incentives in general.        I definitely didn't like taking the

 21   first generation because they would always be extra long hours

 22   and it seemed like they were kind of figuring out what was

 23   happening while it was happening so sometimes people wouldn't

 24   get out of the training until 2 or 3 in the morning.           Just the

 25   hours were, like, really, really long and especially at that



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 166 of 267 PageID #:
                                   11514

                              Sylvie - direct - Penza                      166


  1   time, I really wanted to focus on my running and being an

  2   athlete and it didn't make sense to me to be doing an

  3   intensive when, really, I was trying to become an athlete.

  4   Q     And so did you tell anyone that you didn't want to take

  5   Jness Tracks?

  6   A     Yes.   I told Clare and Pam from what I remember that I

  7   didn't want to take it and then either one or both of them

  8   suggested I go for a walk with Keith.

  9   Q     And did you go for a walk with the defendant?

 10   A     I did, yeah.

 11   Q     And can you describe what happened on the walk?

 12   A     I remember getting really upset on the walk because -- I

 13   don't really remember how the conversation started, but he was

 14   basically telling me why it was a good idea for me to do the

 15   Jness Tracks and he said things like, that I was always, that

 16   I was cold and that I would always be coldhearted, and that my

 17   children wouldn't love me or, like, those were the things that

 18   really I remember from it that really upset me and it was,

 19   like, I needed the Jness Tracks to make sure that that didn't

 20   happen.

 21   Q     Did you tell anyone what Keith, what the defendant had

 22   said to you?

 23   A     I'm not sure whether I did because obviously, I mean I

 24   was ashamed about that I didn't want to think of myself as

 25   being coldhearted and that my children wouldn't love me so



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 167 of 267 PageID #:
                                   11515

                               Sylvie - direct - Penza                     167


  1   that, like, wasn't something I wanted to talk about.           I don't

  2   remember whether I even told anyone about it.          I'm not sure.

  3   Q     And so did you end up taking Jness Tracks?

  4   A     Not then.      I didn't take the first generation but then I

  5   took the second generation.

  6   Q     And can you describe what Jness Tracks was like?

  7   A     Yes.

  8                That first one, I don't remember it super clearly,

  9   but there were a couple of things that stood out from it to me

 10   that I found difficult.        There was a session in it where I

 11   think -- you were given, like, male mentors as part of it.            So

 12   there would be like three men and you would be what they call

 13   the focus in different kind of, I guess they called them,

 14   like, breakout groups or something and they would take you

 15   through a process.

 16                One of those processes, it was, like, the men

 17   teaching the women what it's like to be a man.          So I just -- I

 18   found it quite, just threatening and uncomfortable because

 19   they were correcting you on the way that you were sitting,

 20   trying to change your -- telling you that were doing different

 21   antics that were, like -- so, apparently, the kind of general

 22   teaching was that women do a lot of antics and a lot of

 23   different things to try and get stuff from men and so this

 24   part of the training was to kind of snap that out of you.           So

 25   it would be, like, correcting your behavior or getting you to



                     CMH       OCR      RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 168 of 267 PageID #:
                                   11516

                              Sylvie - direct - Penza                      168


  1   lower the tone of your voice, sit straight in your chair, and

  2   it was very kind of regimental and I found that really

  3   uncomfortable and scary.

  4   Q     Were there any teachings about -- were there any specific

  5   teachings about women and sex?

  6   A     There was a lot of conversation about how, and we had

  7   different discussion groups and debriefs from what I remember,

  8   where it was, like, men are very -- and these were probably

  9   not the exact words from the training, but this is what I

 10   understood.    Men were very obsessive about sex and that all

 11   that they thought about was sex and that's all they really

 12   wanted, whereas, women were really materialistic and

 13   self-absorbed and narcissistic.        That's what I took away from

 14   it, and that all we wanted was stuff and be taken care of and

 15   not be responsible for anything.        And for, like, men to be

 16   healthy or primitive men, they would have had sex with

 17   multiple people and had multiple partners and that was somehow

 18   kind of healthier or normal, whereas, women should be loyal to

 19   only one man or that's what's natural for them and if they go

 20   beyond that, it's more likely to be something spiteful or, in

 21   some way, yes, trying to get back at the man and it's not the

 22   normal thing for them.

 23   Q     Were there any teachings regarding women withholding sex?

 24   A     I don't really remember that specifically but I think

 25   that it was maybe discussed as, like, a pattern that women,



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 169 of 267 PageID #:
                                   11517

                              Sylvie - direct - Penza                      169


  1   like, try to do to try to get something.

  2   Q       Was there ever another time when there was curriculum

  3   offered that you didn't want to take?

  4   A       Yes.   At some point, I think it was in 2013, but SOP

  5   Complete One came out and, again, it was a new training that

  6   was going to be taught by Keith.

  7   Q       So let me just stop you for one second.

  8                  SOP, what does that stand for?

  9   A       Society of Protectors.

 10   Q       And how would you describe Society of Protectors?

 11   A       It was, like, the men's version of Jness from what I --

 12   Jness was the women's organization.        Society of Protectors was

 13   the men's organization and I think it was supposed to be men,

 14   like, being honorable or upholding their word or something

 15   like that and it was kind of like men becoming better men in

 16   some way.

 17   Q       And so SOP Complete, what was going to be the plan of

 18   that?

 19   A       It was to teach women what it would be like to be a man,

 20   I think.

 21   Q       And why didn't you want to take this?

 22   A       Well, because it didn't appeal to me.      It sounded scary

 23   based on my little experience of what I had even in Jness One,

 24   I think it that all was in Jness One, the experience with the

 25   men giving you that direct teaching of how to be a man type



                       CMH     OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 170 of 267 PageID #:
                                   11518

                              Sylvie - direct - Penza                      170


  1   thing.    I assumed it was going to be that but way more intense

  2   because it was eight days.       I had heard some kind of rumors

  3   about what might be involved in it and that freaked me out.

  4   And at the time, I was staying in Vancouver in my aunt and

  5   uncle's house and doing some coaching in Vancouver and also

  6   running stuff out there and I was having a really good time so

  7   I just didn't want to come back to Albany to take this

  8   training.

  9   Q     Were there -- was there any discussion with you about why

 10   women needed to take SOP Complete?

 11   A     Well, it had been presented, I think, in Jness

 12   specifically that women lacked character and the SOP Complete

 13   would teach us character.

 14   Q     And were there -- was there any discussion about SOP

 15   Complete and women, and women dieting?

 16   A     I think that was one of the examples of how women lacked

 17   character, like, we're impulsive and we can't uphold our

 18   words.    If we say we're going to be on a diet, then we can't

 19   uphold the diet, we just eat and, like, we're not conscious of

 20   our actions and what we're doing and things like that.

 21   Q     Did you believe that that described you?

 22   A     Well, no, partly because I had, I had anorexia and I

 23   still wasn't -- I was still very restrictive and controlling

 24   around food so I didn't have -- specifically with food, I

 25   definitely didn't have an issue with making sure I didn't eat



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 171 of 267 PageID #:
                                   11519

                              Sylvie - direct - Penza                        171


  1   more food than I should, let's say, whatever that means, but

  2   also I was an athlete.        I was able to be very regimented in a

  3   lot of different ways.        I didn't have any struggle with that

  4   personally.

  5   Q       And so what happened when you didn't -- what was the

  6   transition where you said you didn't want to take it?           What

  7   happened?

  8   A       Well, Pamela called me and told me about -- I already

  9   knew about SOP Complete, but she was wanting to talk to me

 10   about why I should take it and she made a comment like, What,

 11   do you just want to be Clare's lackey for the rest of your

 12   life?    And that really upset me and, yes, I felt offended but

 13   I still didn't want to take it.         So I sort of didn't say yes

 14   to her on the phone but didn't, you know -- I just tried to

 15   kind of lay low and I hoped that nobody else would try to get

 16   me to do it, but I think I probably went back and forth with

 17   Clare a bit and I agreed that I would have an EM about my

 18   resistance to do it.

 19                An EM, I don't know if you've introduced what that

 20   is.

 21   Q       I haven't.   Can you explain what an EM is?

 22   A       It's stands for exploration of meaning.      And I think

 23   it's, like, where they -- I keep saying "they."            I'm sorry if

 24   I'm not being clear, but the teaching from ESP or Vanguard or

 25   whoever would say they created that, I believe it's Vanguard,



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 172 of 267 PageID #:
                                   11520

                               Sylvie - direct - Penza                     172


  1   it was, the teaching was that you had these beliefs, like, two

  2   different beliefs that didn't match up, and the EM would meld

  3   these beliefs and that would be called an integration.

  4   Q       And in what circumstances were people directed to get

  5   EMs?

  6   A       I felt, like, in my personal experience, it was a lot of

  7   the time, if I didn't want to do something, that others would

  8   say it was upholding of me but if I didn't want to do it, it

  9   was suggested that I get an EM because that would somehow, you

 10   know, help.     I thought it was to make me change my mind

 11   honestly.

 12   Q       Do EMs cost money?

 13   A       Yeah.   If you work with an EMP, you could pay, I think

 14   the cheapest was $80 and the most expensive could be $250 or

 15   $300.

 16   Q       What's an EMP?

 17   A       That's someone who becomes a professional EM person, an

 18   EM'er, or I don't know what you call it.

 19   Q       So, did you end up having EMs about this?

 20   A       I think I had an EM.    From what I remember, I had an EM

 21   with Dani Padilla.

 22   Q       Who is Dani Padilla?

 23   A       She was a Mexican lady that lived in the community and

 24   she was an EMP and a proctor.

 25   Q       And after the EM, what happened?     Did you have any



                      CMH      OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 173 of 267 PageID #:
                                   11521

                              Sylvie - direct - Penza                          173


  1   further conversations with people in the community?

  2   A       Well, I still wasn't agreeing to do it and then I got a

  3   call from Clare, I think, at the end of the first day of SOP

  4   Complete.    So I believe it had already started.          And I

  5   remember just, again, like, crying on the phone because I felt

  6   very bullied by her and I felt -- I think she said things,

  7   like, You're never really going to amount to anything.             She

  8   was going very hard on me about taking this training and I

  9   was -- yeah, I just remember crying a lot and I think after

 10   that conversation, I still didn't say I would definitely do

 11   it.   I think I told her I would look into changing my flights

 12   but I hadn't committed that I was going to be there but I

 13   ended up calling someone else.

 14   Q       Who was that person?

 15   A       Nicki, Nicki Clyne.    I called her and, just to console me

 16   somehow because I was upset and I thought that she would

 17   understand and yet, she seemed pretty understanding but she

 18   didn't really have anything to say to me, I don't think.            She

 19   was doing SOP Complete herself so she was already in it but,

 20   yeah.

 21   Q       How much did SOP Complete cost?

 22   A       I don't know because I think maybe Clare was going to pay

 23   for it again but I would say it was probably 5 or more grand,

 24   it might have been 8 grand, I'm not really -- 8,000 or 5,000.

 25   I'm not 100 percent sure.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 174 of 267 PageID #:
                                   11522

                                 Sylvie - direct - Penza                     174


  1   Q       And did you end up taking the training?

  2   A       Not then.      I changed my flights and I did come back but I

  3   didn't take the training.        I took it later in the second time

  4   it was offered again.

  5   Q       Can you describe what the SOP Complete training was like?

  6   A       Yeah.    It was very, I would use the word "regimented."        I

  7   found it extremely stressful and scary.          The whole way

  8   through, it's basically, yes, it's kind of, like, that section

  9   that I described from Jness but intensified a lot, and then

 10   there were different things thrown in that seemed, like,

 11   exercises in humiliation, of humiliating the women so that

 12   they can see where, like, sort of what they were doing wrong,

 13   let's say.

 14   Q       Were there any -- were there any videos shown during

 15   that?

 16   A       Yes -- well, see there were different things that

 17   happened.       There were videos, I think, too.     That was just all

 18   part of the different humiliation exercises.          Like, for

 19   instance, in the beginning, there was a girl in the training

 20   that got dressed up as a princess and she had to carry a

 21   princess wand because they said she was too princess-y.           So

 22   she had Disney-like clothing put on her so that, to show that

 23   she was trying to be too flashy and be too much of a princess.

 24   And then at some point, they also did, like, a prize giving

 25   ceremony where they pretended the women were, like, cows in a



                       CMH       OCR     RMR     CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 175 of 267 PageID #:
                                   11523

                              Sylvie - direct - Penza                        175


  1   county fair because, apparently, they had their boobs on show

  2   too much.    So they were given like rosettes and prizes.         It

  3   was prizes for their utter-type things as cows.

  4   Q     So now going back to the time period between 2012 and

  5   2014, are you continuing this training as a runner?

  6   A     Yes, although at the end of 2012, I got really sick and

  7   so things kind of started to fall apart in my running.

  8   Q     So let's -- we'll talk about when you got sick in a

  9   second.    Before that, did you -- where were you living?

 10   What's going on in terms of your living situation, like, in

 11   2012, after Vancouver?

 12   A     I was staying -- I think, Vancouver was 2013 although I'm

 13   not 100 percent sure, sorry about that -- but I had a place in

 14   London for a certain amount of time.        I don't remember exactly

 15   when I moved out, but then I started to stay a lot more with

 16   Clare State-side.     So, yes, I had been going back and forth

 17   but for the majority of that time, I had, I still had a place

 18   in London and all my stuff there.

 19   Q     During that period of time, what type of visa are you

 20   traveling on?

 21   A     I was on the tourist visa waiver.

 22   Q     Were there ever any -- did anybody from the NXIVM

 23   community ever speak to you about any potential immigration

 24   difficulties you could have?

 25   A     Yeah, I think Clare suggested flying through different



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 176 of 267 PageID #:
                                   11524

                              Sylvie - direct - Penza                      176


  1   airports that weren't JFK because it seemed it was harder to

  2   get through immigration at JFK.        So I flew through Charlotte

  3   pretty frequently or I think I flew through Chicago and maybe

  4   also Atlanta at different times but definitely through

  5   Charlotte.

  6   Q       At this point in time, before you get sick, how much are

  7   you training?

  8   A       Well, I had made a comment that I wanted to, that I

  9   thought maybe I wanted to be a triathlete to, to Keith and

 10   Clare, I think, and they had mentioned or I think it was Keith

 11   that mentioned that triathletes have to train so much more

 12   than runners and even up to sort of six hours a day or

 13   something like that, and I took that as, like, verbatim so I

 14   started training six hours a day minimum, like, cardio and,

 15   yeah.

 16   Q       And how would those results get reported?       How would your

 17   training schedule get back --

 18   A       I sent my training schedule and my results of my schedule

 19   every day to Keith and to Clare.

 20   Q       Would either of them give you feedback on that?

 21   A       Not very often but they did.     Clare ran Athletics Goals

 22   Lab which I was a member of and so in my understanding, she

 23   was the go-between between me and Keith, essentially, for my

 24   training and that she was to oversee my training so she

 25   directed me more through Athletics Goals Lab.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 177 of 267 PageID #:
                                   11525

                               Sylvie - direct - Penza                     177


  1   Q     Was there ever a specific discussion about how you should

  2   train in terms of your running?

  3   A     Not really.      I never got a running program or anything

  4   like that.

  5   Q     Well, what pace were you at?

  6   A     I was given specific sessions I needed to do by Keith and

  7   that was running, that was -- I had to run for as long as I

  8   could at 12.1 miles an hour on a treadmill which is a 4:59 per

  9   mile pace and then there was another pace which I think was

 10   11.3 or 11.8 or something like that.        So I was given these two

 11   different paces and told that I needed to extend that time as

 12   long as I could.

 13   Q     And was there ever a discussion about how long you had

 14   gone and whether that was enough?

 15   A     Yeah, every time that I did it.       I used to run on the

 16   treadmill in Clare's basement and she was often upstairs

 17   working so I would come up.       I needed to report my times every

 18   time I did it and the point was to be increasing, but whenever

 19   I was sort of -- I was never -- I never reached a point where

 20   it was enough.       So it never was, like, Oh, you've run long

 21   enough at this time.      That never happened.     So it was

 22   basically a failure every time and always looking at, like,

 23   Oh, where did you fail, and I felt like I was being told that

 24   it was an emotional issue most of the time because I was

 25   getting EMs on why I stopped when I stopped and things like



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 178 of 267 PageID #:
                                   11526

                                Sylvie - direct - Penza                    178


  1   that.

  2   Q       Were you ever tasked with getting EMs regarding your

  3   running?

  4   A       Yeah, about why I stopped when I did speed work.

  5   Q       And who would perform those EMs on you?

  6   A       I myself worked with people like Dani Padilla, I worked

  7   with Karen Unterreiner.         I worked with Siobhan Hotaling, and I

  8   worked with, I think I worked with Lauren Salzman quite a few

  9   times.    I worked with several people.

 10   Q       Karen Unterreiner, who is she?

 11   A       She was a proctor and the head trainer and she lived in

 12   the community.        She trained a lot of the incentives.

 13   Q       Did you know anything about her relationship with the

 14   defendant?

 15   A       I think she had known him since university from what I

 16   understood and she seems like, yes, a very devoted friend, I

 17   would describe her, of the defendant.

 18   Q       Now, you said that at some point, you got sick.        Can you

 19   describe what happened?

 20   A       Yes.   I was, like I said, training, like, six, six or

 21   more hours a day of cardio and I started feeling very bad and

 22   it was very hard to complete the sessions, but by that point,

 23   I had, I really thought that it could be in my head.           A lot to

 24   do with, I think, the training I got in the ESP and I always

 25   thought it was some kind of an emotional failing, that I



                      CMH       OCR      RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 179 of 267 PageID #:
                                   11527

                              Sylvie - direct - Penza                      179


  1   couldn't do what I was trying to do.        So I was more focused on

  2   just trying to push through because I thought it was more an

  3   emotional issue so I was forcing my body very hard

  4   essentially.     It got worse and worse and worse and then I

  5   ended up having an abscess.       Eventually, I went to the doctor

  6   about it and he told me I was, like, on the verge of sepsis

  7   because I had got a really bad, intense infection.

  8   Q     Prior to going to the doctor, had you ever discussed with

  9   the defendant or anyone else in the community the fact that

 10   you were not feeling well?

 11   A     In my check-ins, I was writing about it, yeah, my

 12   check-ins to Keith and Clare.       I was saying, like, I'm not

 13   feeling very good and, yes, I don't feel, I'm not doing well

 14   and I don't feel well.

 15   Q     And how would they respond?

 16   A     I don't remember anyone encouraging me to go to the

 17   doctor, not that I remember.       I don't remember that being

 18   addressed specifically.

 19   Q     Did you feel like you could ease up on your training?

 20   A     No.

 21   Q     I'm showing you what is in evidence as Government

 22   Exhibit 1405.     Can you see it on your screen?

 23   A     Yes.

 24   Q     And is this an e-mail that you wrote to Clare Bronfman

 25   and Keith Raniere in November, on November 30, 2012?



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 180 of 267 PageID #:
                                   11528

                              Sylvie - direct - Penza                      180


  1   A     Yes.

  2   Q     And is it just redacted to remove your last name?

  3   A     Correct.

  4   Q     And so in this e-mail, are you describing to Clare

  5   Bronfman and Keith Raniere the illness that you described to

  6   us?

  7   A     Yes.    I'm explaining, because I was in a lot of pain and

  8   I didn't know why, so I'm explaining the pain in my bum.

  9   Q     And I know this is a little bit hard to see, but is this

 10   an example -- what is this an example of?

 11   A     This is my training log that I would attach to all of the

 12   e-mails so that they could see exactly what I did and then

 13   there's a column that you can't see, but there was a column of

 14   notes about how I felt that came after the actual column on

 15   the very end.

 16                 MS. PENZA:    Mr. Reccoppa, can I have the ELMO for a

 17   second?    I can go back to it later on -- there it is.         Okay.

 18                 THE COURT:    All right.

 19   Q     Sylvie, can you see this on your screen?

 20   A     Now I can, yes.

 21   Q     Okay.    So, again, this is the same Government

 22   Exhibit 1405 that there was an excerpt of on the PowerPoint

 23   that was in front of you before, and I just wanted to show you

 24   the, I wanted to direct you to, I think, the column that you

 25   were describing before.



                      CMH        OCR    RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 181 of 267 PageID #:
                                   11529

                               Sylvie - direct - Penza                        181


  1   A     Yes.    That would be where I would talk about how I was

  2   feeling and what was going on with me.

  3   Q     Okay.

  4   A     Yes, how I was feeling basically.

  5   Q     And so can you read some of the notes that you were

  6   including at this time to the defendant and to Clare Bronfman?

  7   A     I said:    Feeling quite sicky (sic) and run down today.

  8   That was one day.     The next day, I've said:      Had a disrupted

  9   night's sleep again.      My jaw is painful.     Bum is painful too

 10   but better than last week.       And then I said:    Had disrupted

 11   sleep again.     Waking up with pain.     Had an amazing sleep last

 12   night.    Pain severe in bum.     Not sit.   I'm not sure.     I guess

 13   I'm saying I can't sit down, it hurts to sit down.           And then:

 14   Woke up with pain and fear in the night.

 15   Q     And then can you read these notes?

 16   A     Yes.    It says:   Emotionally quite afraid about the pain

 17   in left bum.     Realized --

 18   Q     Sorry.    There you go.

 19   A     Realized I am afraid to push and often feel like I am

 20   holding back.     And then I said I had a massage.         Very tired

 21   today but emotionally good.       Less anxious than normal.      I

 22   think that says, "anxious."       Felt particular pretty good

 23   emotionally.     Just noticed how much anxiety seems to be a base

 24   state for me though.      I felt groggy for a lot of the day.        I

 25   think I have been in a self-beating and punishing mode for a



                      CMH      OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 182 of 267 PageID #:
                                   11530

                              Sylvie - direct - Penza                      182


  1   few days.      I think Clare helped snap me out of it.

  2                  And then I said:   Pretty consistently good today.

  3   Then the last one, I said:        Realized how angry, fearful and

  4   defensive I have been feeling.          Had a good chat with C -- that

  5   he means Clare -- and going to look at my choice points this

  6   week.

  7   Q       What does that mean?

  8   A       I think that -- choice points was, like, I would say in

  9   the teaching described as where you would kind of come to a

 10   crossroad, say, in a basic thing.         You could decide to have

 11   the coffee or the cake if you're hungry or thirsty or

 12   whatever, and you would, the choice point would be, like,

 13   which do you decide and why.

 14   Q       I'm going to show you what's in evidence as Government

 15   Exhibit 1406.      Can you see that?

 16   A       Yes.

 17   Q       And if I direct your attention to the middle of the page,

 18   is this the e-mail that we had just looked at?

 19   A       Yes.

 20   Q       And then there is a, at the top, is there a response from

 21   Clare Bronfman?

 22   A       Yes.

 23   Q       And in the response, does she -- she says:         Look at the

 24   fears which come up around not being able to run or do

 25   exercise.      This might help also.



                       CMH     OCR      RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 183 of 267 PageID #:
                                   11531

                              Sylvie - direct - Penza                      183


  1                 What was your understanding of what that meant?

  2   A     I think that's, like, how I relate to running and

  3   exercise or how I use it in a certain way.

  4   Q     At this point, had you been describing to her that there

  5   was some limitations in your running because of the pain you

  6   were in?

  7   A     Yes.    I said I was having a hard time, having a hard time

  8   forcing myself through my sessions and I think my results were

  9   really going downhill and you could probably see that if you

 10   went through all of the check-ins.        I wasn't able to get as

 11   far as those 12.1 sessions.       I just -- yes, everything was

 12   sort of going downhill massively.

 13   Q     Okay.    And now I'm going to show you what's in evidence

 14   as government Exhibit 1407.       Can you see it?

 15   A     Yes.

 16   Q     And is this in -- so there's a forwarded message and at

 17   the top, it says, this is from you on December 3, 2012, to

 18   Keith Raniere and Clare Bronfman, and you said:            With my log.

 19                 What does "With my log" mean?

 20   A     I think I had sent it a bit earlier without my training

 21   log attached so I was sending it five minutes later with my

 22   training log attached.

 23   Q     And then could you read this middle two, and then the --

 24   the message that you had then forwarded also on December 3,

 25   2012 from you and also to Keith Raniere and Clare Bronfman, is



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 184 of 267 PageID #:
                                   11532

                               Sylvie - direct - Penza                       184


  1   that correct?

  2   A     Correct.

  3   Q     Okay.    And then could you read the middle two paragraphs

  4   please?

  5   A     Yes.    It says:   I have spent a lot of today crying.       I

  6   think just general fatigue and overwhelm of suppressed

  7   emotions caught up with me.       My body feels very taxed and I

  8   didn't really want to do anything but I thought it would be

  9   good to move so I did 30 minutes on the cross-trainer.           That

 10   felt pretty good but my heart rate went into the 160s

 11   considering that I was going light ... then I tried to follow

 12   it up with a swim but then my chest started hurting and I felt

 13   super weak.     I was averaging 3 minutes 23 seconds for 100

 14   meters.

 15                 What do you think I should do RE my training?       I

 16   have -- that's a type of antibiotic, I'm sorry I'm not going

 17   to be able to pronounce it -- flucloxacillin six tablets daily

 18   until Wednesday when the doctor looks at the abscess again to

 19   decide if it needs surgery.       I was thinking maybe just super

 20   light until I start feeling a bit normal again.

 21   Q     What you did you mean, "I was thinking super light"?

 22   A     Like hardly any exercise.        I was trying it see if I could

 23   do less training.

 24   Q     At that time, how would you describe the amount of

 25   training that you were doing?



                      CMH      OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 185 of 267 PageID #:
                                   11533

                              Sylvie - direct - Penza                      185


  1   A      Well, I had been attempting to continue my six hours a

  2   day but I literally couldn't get through it, like, I felt so

  3   ill.   So I think -- I'm not really sure what I meant

  4   specifically.     I would have had the training log to match it

  5   but I was trying to do a lot less than that.         I couldn't get

  6   through the sessions.

  7               THE COURT:    Was this six hours all on a treadmill?

  8               THE WITNESS:       I was doing, like, 10 to 12 miles

  9   running, maybe three hours on the bike, an hour on the

 10   cross-trainer, an hour or two hours in the pool.           Like, that's

 11   how I would make it out.        I would spread it across the

 12   running, the pool and the cross-trainer and the bike.

 13               THE COURT:    And who was overseeing your training?

 14               THE WITNESS:       Keith and Clare.   They were the people

 15   that were basically overseeing it, yes.

 16               THE COURT:    Were they on the scene when you were

 17   doing your training?

 18               THE WITNESS:       I did some of it in Albany because I

 19   was going back and forth.        I was also doing it in London but

 20   sending the training log with this style of message every day.

 21               (Continued on next page.)

 22

 23

 24

 25



                     CMH       OCR       RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 186 of 267 PageID #:
                                   11534

                              Sylvie - direct - Penza                      186


  1   (Continued.)

  2               THE COURT:    And in terms of your pulse rate and so

  3   forth, you were keeping that information as part of your

  4   training?

  5               THE WITNESS:    Yes, so they could see where I was

  6   fitness-wise and so we could record all of that data.           I think

  7   I recorded the number of calories I ate, my heart rate, my --

  8   I'm not sure if I had my temperature, but I used to record my

  9   temperature at some point and I had all of these different

 10   data points and I would put it in that spreadsheet for them

 11   and send it to them daily.

 12               THE COURT:    Were you seeing a doctor for issues

 13   having to do with your heart rate and so forth?          In other

 14   words, did you have medical supervision?

 15               THE WITNESS:    No, not until I got the issue and then

 16   I went to the doctor.

 17               THE COURT:    Go on.

 18   BY MS. PENZA:

 19   Q     I can just pull up an example of your log again.          This is

 20   on 1407 and it's one of the ones we have looked at already.

 21   Maybe you can walk through the actual --

 22   A     Yeah, so it's got --

 23   Q     -- on a single day.

 24   A     Say, Monday, if you looked at Monday, and I have -- let's

 25   say up to Monday morning and Monday afternoon, and then you


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 187 of 267 PageID #:
                                   11535

                              Sylvie - direct - Penza                        187


  1   can see in the running, that was what I planned to do but what

  2   I was actually able to make happen.          This is when I started

  3   getting sick.     So the plan was to do five miles, but I ended

  4   up only walking two miles.

  5               And then the bike, the plan was to do two hours in

  6   the morning, looks like two or -- two blocks of two hours or

  7   something the way that I had written it, but I did manage to

  8   do that.

  9               And then for the swim, the plan was a mile plus

 10   drills, 45 minutes in total, and what I actually did was a

 11   mile in 33 minutes and kicks and pulls.

 12               And then planned hours training was six hours.         I

 13   did manage to do six hours, and if you scrolled across you

 14   would see some more data points which is -- my weight at the

 15   time is 105.6, I think that says; my heart -- resting heart

 16   rate was 67; my blood pressure is 107 over 70; I slept for --

 17   that's either a six or an eight, I can't see it, my eyesight

 18   is not great; and then I had written notes about what was

 19   going on.

 20               THE COURT:    Your blood pressure where it says BP, is

 21   that your resting blood pressure?

 22               THE WITNESS:    Yeah.

 23               THE COURT:    And when you were actually exercising

 24   where is that information about your --

 25               THE WITNESS:    My heart rate in there -- what heart


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 188 of 267 PageID #:
                                   11536

                              Sylvie - direct - Penza                      188


  1   rate when I was exercising?

  2               THE COURT:    Yes.

  3               THE WITNESS:     I didn't have that on here.

  4               THE COURT:    No?

  5               THE WITNESS:     No.   I don't know whether I recorded

  6   my heart rate while I was exercising.

  7               THE COURT:    Okay.

  8               THE WITNESS:     I think I mentioned the 160 on the

  9   cross-trainer because it shows you on the screen when you hold

 10   the things, but I don't think I was wearing a heart rate

 11   monitor while exercising.

 12               THE COURT:    All right.      I think we should take our

 13   ten minute break, our afternoon break right now.

 14               MS. PENZA:    Okay, Your Honor.

 15               THE COURT:    All right, all rise for the jury.

 16               (Jury exits.)

 17               THE COURT:    All right, you may step down, please.

 18   Do not discuss your testimony with anyone.

 19               (Witness excused.)

 20               THE COURT:    Everyone may be seated.

 21               About how much more do you have of this witness?

 22               MS. PENZA:    I still think -- I think we are -- at

 23   least, like, two more hours.

 24               THE COURT:    What's that?

 25               MS. PENZA:    An hour and a half to two hours.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 189 of 267 PageID #:
                                   11537

                              Sylvie - direct - Penza                           189


  1                THE COURT:    More?

  2                MS. PENZA:    Yes.

  3                THE COURT:    So we're going to go into tomorrow

  4   morning, that's what I need to know.             That's fine.    I just

  5   need to have an idea so the other side can be ready for

  6   cross-examination.

  7                MR. AGNIFILO:     That's fine.       Thank you.

  8                THE COURT:    Okay.    Let's take a ten-minute break.

  9   Thank you.

 10                MS. PENZA:    Thank you.

 11                (Defendant exits the courtroom at 3:50 p.m.)

 12                (A recess in the proceedings was taken.)

 13                (Defendant enters the courtroom at 4:06 p.m.)

 14                THE COURT:    Let's bring in the witness, please.

 15                (Witness resumes the stand.)

 16                THE COURT:    Bring in the jury.

 17                We will go until 5:00.

 18                MR. AGNIFILO:     Very good.

 19                (Jury enters.)

 20                THE COURT:    Please be seated.           I remind the witness

 21   that she is still under oath.

 22                You may continue your examination of the witness.

 23                MS. PENZA:    Thank you, Your Honor.

 24   BY MS. PENZA:

 25   Q     Sylvie, I'm going to show you what is in evidence as


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 190 of 267 PageID #:
                                   11538

                               Sylvie - direct - Penza                     190


  1   Government's Exhibit 1409, this is an e-mail chain, and as you

  2   can see it, begins with the e-mail that you -- that we just

  3   looked at that you had sent to Keith Raniere and Clare

  4   Bronfman, and in that e-mail, you had mentioned that you were

  5   thinking maybe just super light until I start feeling a bit

  6   more normal again; is that right?

  7   A       Correct.

  8   Q       And you described that that was maybe taking it easier on

  9   your training at that point?

 10   A       Yeah.

 11   Q       And if I could direct you to the middle of the page,

 12   there is an e-mail from Clare Bronfman to you copying the

 13   defendant and it said -- it says:           Hi, Sylv.   Keith has

 14   suggested to continue exercising so long as it does not hurt.

 15                   At that point in time, had you been telling the

 16   defendant and Clare Bronfman that you were indeed in pain?

 17   A       Yeah.    Yes.

 18   Q       And then if we look at the top of the page, is this your

 19   response to Clare Bronfman and the defendant?

 20   A       Yes.

 21   Q       And you write:    Doesn't hurt, LOL, it's been hurting for

 22   weeks, but yes, okay.       I think I will avoid bike for now until

 23   I can sit down or maybe try the bike with the other kind of

 24   seat.    I will feel it out and do what I can.

 25                   So can you describe what you were thinking when you


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 191 of 267 PageID #:
                                   11539

                                Sylvie - direct - Penza                    191


  1   were writing this?

  2   A     Yeah.    I think I was sort of -- I was upset because if

  3   you had -- well, you saw in my previous check-ins and in that

  4   column, I had been talking about the pain and waking up in the

  5   night scared with the pain and things like that, and so, I

  6   don't know, it just felt a little bit like all of that was

  7   dismissed or not even read maybe because the comment was to

  8   keep exercising if it doesn't hurt.            I just -- I didn't really

  9   feel like I was -- had the care from the people that were

 10   supposed to be my coaches.

 11   Q     I'm just going back just for the date.           That was on

 12   December 4th, 2012, that you sent that e-mail?

 13   A     Yes.

 14   Q     And then I will show you what's in evidence as

 15   Government's Exhibit 1410, and this is an e-mail on

 16   December 5th from you to Clare Bronfman and would you -- would

 17   you read starting from the second paragraph for us?

 18                 THE COURT:    Excuse me.     Could you just -- that's it.

 19   That helps making it a little larger for those of us who are

 20   over the age of 20.

 21                 Go ahead.

 22   A     Okay.    So it says:     RE doctor, he is happy that the

 23   abscess is getting bigger, as it gives them a better chance of

 24   being accurate when they cut into it and cause less overall

 25   damage.    He thinks the pain I have had in the whole area may


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 192 of 267 PageID #:
                                   11540

                              Sylvie - direct - Penza                        192


  1   be an effect of the infection but we'll know more once we have

  2   healed this part.     He said the reason why being an elite

  3   athlete is hard on the body is because you are stressing every

  4   system to its max and if you have a high stress temperament,

  5   you burn out in all areas, which I think is an accurate

  6   assessment of me.     My body has hit burnout a few times.        He

  7   thinks heal time will likely be four to six weeks with an open

  8   wound that will need monitoring and redressing by the nurse

  9   and probably more antibiotics.        He said that with good

 10   management, the infection should not come back but they can.

 11   He thinks I just really need to back off for a while and take

 12   things steady.

 13   Q     And so what did that mean when you wrote that?

 14   A     But, like, stop training so much and just let me body get

 15   better.

 16   Q     And then could you read the next paragraph?

 17   A     I said:    I also just wanted to share my process with you

 18   more, maybe so you can understand what is going on for me

 19   better.    I have been pushing through and fighting myself for a

 20   long time ignoring my body to try to do what I thought was the

 21   right thing and really feeling like I am -- I am feeling --

 22   really feeling like I am like a wound up ball of fear and

 23   tension for so long.      I have always felt compelled to try to

 24   achieve something or be something and I'm now starting to

 25   consider that maybe I don't need to be the best at something


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 193 of 267 PageID #:
                                   11541

                              Sylvie - direct - Penza                        193


  1   to love myself and be okay with me.          I feel quite out of touch

  2   with what I truly want.      A lot of the time I feel like I'm

  3   trying to gain love or acceptance through results and being

  4   good at something.     Not being able to train, not doing much on

  5   the work front, and generally not feeling like I'm achieving

  6   any external results anywhere has actually been quite freeing

  7   and scary at the same time.       It is making me think about what

  8   do I really want outside of all of these things.          I'm not sure

  9   the elite athlete part is the one I want, but I don't know

 10   whether I know what else I want.         I know I want to have

 11   self-love, peace, and compassion and to have deep meaningful

 12   relationships, a family, and also to feel I am challenging

 13   myself physically because I do love movement and physical

 14   exertion and the beauty of sport and challenging myself

 15   emotionally and in the thought realm.           I have been feeling

 16   very lonely on the path of training.           I have a deep respect

 17   for it and the people that take it.          It's a lonely ride and

 18   there are no shortcuts.      If you want to get to the top, it

 19   takes many hours, days, weeks, years of singular dedication to

 20   the goal.    I don't think I appreciated that before having this

 21   taster period of committing to it wholly.

 22   Q     Can you read the last paragraph also, please?

 23   A     So that is an insight into my world right now and what

 24   I'm thinking.     Everyone from ESP or not has suggested that

 25   before making any major decisions I get well, rest, heal, and


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 194 of 267 PageID #:
                                   11542

                               Sylvie - direct - Penza                     194


  1   take some objective time, which I think is a very good idea.

  2   I know that I needed a break before I threw the baby out with

  3   the bath water, so this has enforced a break before I broke

  4   myself.

  5   Q     Well, what was your intention in sending that e-mail?

  6   A     I really felt like what -- like I said, for a long time,

  7   I had been really lonely and really struggling to keep going

  8   with this and I just felt completely my own and I really was

  9   trying to get Clare to understand what it was like to be me

 10   because I didn't feel supported in that at all and I felt like

 11   she was always trying to channel me into continuing doing what

 12   I was doing and so I was trying to express how I felt.

 13   Q     I'm showing you what's in evidence as Government's

 14   Exhibit 1411, and this is the e-mails that we just read, and

 15   is this Clare Bronfman's response to you?

 16   A     Yes.

 17   Q     And can you read her response?

 18   A     Yes.

 19                She said:    Dear Sylvie, I felt sad in reading this

 20   e-mail, as it seems to me from your language and your weight

 21   and your eating patterns you've slipped back into the robot

 22   Sylvie perspective.      I can certainly understand this has been

 23   a scary time for you.      It must feel very alone scary and

 24   unsure.    Try allowing yourself to feel these things.         I also

 25   understand the temptations and what in a moment seems like an


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 195 of 267 PageID #:
                                   11543

                              Sylvie - direct - Penza                      195


  1   easier path, to disconnect, and resort what is most

  2   comfortable during this time to find some predictability, some

  3   sense of feeling strong, et cetera, dot, dot, dot.          Love

  4   Clare.

  5   Q     What did you understand from this e-mail to you?

  6   A     I felt like this was a -- quite a common response from

  7   her and I had somehow let her down and that if I was to quit

  8   being an athlete, that it was me going back in the robot

  9   perspective, like saying that I wanted a family or that

 10   potentially this isn't what I wanted was me being a robot, and

 11   so I just felt backed into a corner.           Again, like, I just --

 12   I feel like these kind of things wore me down over time and I

 13   became more and more apathetic about what I should be doing

 14   with my life.

 15   Q     Over the course of the next several months, did you end

 16   up having various medical procedures related to the abscess?

 17   A     Yes.   At that time, they drained the abscess and I had

 18   all these antibiotics and I think I had -- it was, like, a

 19   lot -- it was antibiotics over at least a couple of months or

 20   something, but I had a very high dose of antibiotics and the

 21   draining process, but it turned out that that didn't work and

 22   it turned into a fistula which is -- I don't know if you want

 23   the medical -- I don't even think I can give the medical

 24   explanation, but basically, it's like a channel in your body

 25   that shouldn't be there and I ended up having to have a


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 196 of 267 PageID #:
                                   11544

                              Sylvie - direct - Penza                         196


  1   surgery where they lay the wound open and it needs to heal

  2   from the inside out, which is like a six- to eight-week

  3   process of having the wound packed every day by a nurse.

  4   Q     And did you follow the protocols that were suggested by

  5   your doctor after that?

  6   A     No.   I carried on running and training.

  7   Q     Why did you do that?

  8   A     Because I felt like that's what I was supposed to be

  9   doing, that's what I needed to do to make sure I wasn't being

 10   a robot.

 11   Q     Were you having conversations with the -- were you

 12   continuing to do your check-ins with the defendant and with

 13   Clare Bronfman?

 14   A     Yeah, my daily check-ins carried on.

 15   Q     Did they ever encourage you to follow your doctor's

 16   directions?

 17   A     I don't remember that.      I mean, I continued following the

 18   program and they had my running program.             I don't remember

 19   them saying you should stop running and rest.

 20   Q     And did you end up going back to Albany?

 21   A     Yeah.

 22   Q     And was that in the same time frame that your doctor had

 23   recommended?

 24   A     No.   I don't remember my doctor recommending a time

 25   frame, but I didn't want to travel because I was needing to go


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 197 of 267 PageID #:
                                   11545

                              Sylvie - direct - Penza                      197


  1   to the nurse every day to have this wound packed and so I was

  2   kind of pushing back on the idea from Clare that I should come

  3   back because I just -- I didn't want to sit on the plane seat

  4   with this wound and also the nurses in the U.K. were doing it,

  5   but she had suggested there was someone in the ESP community

  6   who used to be a nurse that could pack it for me, and so I

  7   think a couple of weeks left of the packing process, I -- with

  8   a couple weeks still left, I came back to the states and had

  9   this person in the ESP community pack it for me.

 10                 THE COURT:    When you say "pack it," you mean this

 11   was an open wound that had to be drained and dressed?

 12                 THE WITNESS:    Yeah.

 13                 THE COURT:    On a daily basis?

 14                 THE WITNESS:    Correct.     It had to be packed with a

 15   special fiber that would make it heal from the inside out.

 16                 THE COURT:    All right.     Go ahead.

 17   BY MS. PENZA:

 18   Q     And while that was happening, were you still training?

 19   A     Yeah, I was still running, and I think at some point I

 20   think I got back on the bike, too, but I was definitely still

 21   running.

 22   Q     And you were reporting all of those --

 23   A     Yeah, I was still checking in my training.

 24   Q     And some of that was while you were in Albany?

 25   A     Yeah.


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 198 of 267 PageID #:
                                   11546

                              Sylvie - direct - Penza                      198


  1               THE COURT:    Where were you living when you were in

  2   Albany?

  3               THE WITNESS:    I would stay at Clare's house.

  4               THE COURT:    Still?

  5               THE WITNESS:    Yes.

  6   BY MS. PENZA:

  7   Q     During the time period when you were traveling back and

  8   forth, do you still not have a visa?

  9   A     Correct.

 10   Q     Was there continued talk within the community about you

 11   getting a visa?

 12   A     On and off, yeah.

 13   Q     Did you ever -- what other conversations did you have

 14   with the defendant about a visa?

 15   A     I remember the defendant -- or Keith Raniere joking with

 16   me about getting married for a visa way earlier on -- I think

 17   that was when I had been denied either the investor or student

 18   visa -- and at that time, I was like, No way, and kind of

 19   laughed it off because I -- I didn't want to just marry

 20   someone for the sake of a visa.

 21   Q     Did you know whether there was encouragement of the other

 22   people in the NXIVM community to get married for visas?

 23   A     Yeah, I knew that people had done it and so I did know

 24   that that was something that had happened, but I didn't want

 25   to just, like, marry a random person for a visa.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 199 of 267 PageID #:
                                   11547

                              Sylvie - direct - Penza                      199


  1   Q       At some point, did you meet someone within the NXIVM

  2   community who you did believe you could develop a relationship

  3   with?

  4   A       Yes.

  5   Q       And what happened?

  6   A       So I met John, my husband -- my now husband.       I met him

  7   for the first time probably in 2008, so I already knew him,

  8   and -- and then we both started working on a project called

  9   The Knife -- well, I was already working on it and he started

 10   working on it and -- sorry.         I thought you were about to ask

 11   me something.      But anyway, so we were working on this project

 12   within the community called The Knife and we were -- I was in

 13   London, I think, at that time and we were spending hours a day

 14   on Skype basically -- whoops, I'm not even talking into the

 15   mic -- we were spending, like, hours a day on Skype working on

 16   this project, and -- with him and several others, but he kind

 17   of headed up the group that I was working in, so I got to know

 18   him really well and I was, like, flirting with him a lot

 19   through message and things and I was taking a real liking to

 20   him.

 21                  (Continued on the following page.)

 22

 23

 24

 25


                               Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 200 of 267 PageID #:
                                   11548

                              Sylvie - direct - Penza                      200


  1   BY MS. PENZA:     (Continuing)

  2   Q     And did you eventually decide to take that liking

  3   further?

  4   A     Yes.   I started to kind of scheme in my head that he is

  5   someone that I would marry though I would -- that sounded

  6   really weird but it is sort of weird.        I mean, he was someone

  7   that I wanted to build a relationship with and if I was going

  8   to get married and develop a life in America, he was the

  9   person I would want to do that with.

 10   Q     And you are married to him now?

 11   A     Yes, we are married now.

 12   Q     And where is he today?

 13   A     He's in the courtroom with my dad.         I can see my dad but

 14   I think he might be sat behind you.

 15   Q     But you live together in a legitimate marriage?

 16   A     Yes, we did.    I mean, at the moment, he's been staying in

 17   the States working on a green card or equivalent for the UK

 18   but, yes, the whole time we've been married.

 19   Q     Going back though now to before, to before you actually

 20   were married, once you had this idea, what did you do?

 21   A     I thought -- in my head, I thought the only way that I

 22   was going to be able to get married without it being seen as

 23   me being still being the rover is if I got it, like, kind of

 24   approved by Keith first and present it to Keith and Clare in a

 25   way that they would accept.       So I told Clare that I had this



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 201 of 267 PageID #:
                                   11549

                              Sylvie - direct - Penza                      201


  1   idea that I wanted to do this with John and that I was going

  2   to speak to Keith about it.       And so I met -- I asked Keith if

  3   I could meet with him to speak to him about it.

  4   Q     And where did you meet with him?

  5   A     In, I think it's Pamela, either him or Pamela's car

  6   outside of the house.      I think he was living in Clifton Park.

  7   Q     Do you remember where that house was?

  8   A     It's on Oregon Trail.      I just don't remember what number

  9   it is.

 10   Q     So you met in the car?

 11   A     Yes, we met in the car.      I don't remember why in the car

 12   but we did meet in the car.

 13   Q     Okay.   And can you describe the conversation?

 14   A     Yes.    So I sort of told him what I wanted to do.        I said

 15   I wanted to see if John would consider marrying me and that we

 16   would -- that I would, obviously, work on getting a green card

 17   but we would kind of develop a relationship and sort of do it

 18   backwards, I guess, and I wanted to see if John would consider

 19   that and what did he think.

 20   Q     Okay.   And how did Keith respond?

 21   A     He suggested doing a business arrangement at least for

 22   the first two years and that it should be platonic.           So he was

 23   talking about it a lot like that, but I didn't make any sort

 24   of commitments for doing anything in a specific way but I just

 25   remember at the end of the conversation, he like put his



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 202 of 267 PageID #:
                                   11550

                               Sylvie - direct - Penza                     202


  1   finger on my arm and saying, Oh, it's a shame, we could have

  2   had fun.     And I remember laughing and thinking that was a

  3   creepy comment but sort of laughing it off.

  4   Q     After that, did you end up -- what happened?         Did you

  5   actually end up having a conversation with John?

  6   A     Yes.    John had invited me down to New York for the

  7   weekend anyway so I thought this would be an opportunity to

  8   kind of make, like, present it to him and that's what I did

  9   basically, yeah.

 10   Q     And how did he respond?

 11   A     He said he would -- his exact words was he would consider

 12   it, but then we basically spent a month having sort of

 13   in-depth conversations about what we would want out of this

 14   situation, like, could we see ourselves having a future

 15   together, did we both want a family, basically seeing if we

 16   could arrange our relationship and do our relationship

 17   backwards in that way, getting married first and then

 18   developing the relationship from there.

 19   Q     Where was John living at that time?

 20   A     New York City.

 21   Q     And did you come down to New York City?

 22   A     Yes, I had come down to have that discussion with him but

 23   then I ended up staying longer to talk, to have these

 24   conversations.       Like, we decided this is something obviously

 25   we didn't want to just do.       We needed to figure out whether we



                     CMH       OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 203 of 267 PageID #:
                                   11551

                              Sylvie - direct - Penza                       203


  1   had, like, a match in intentions of what we really wanted.

  2   Q      And did -- when you extended your trip, did anything

  3   happen?

  4   A      Yes.    At some point, I think it was after, like, the

  5   second extra night or something like that, I got a call from

  6   Clare and she seemed pretty, like, freaked out and she was --

  7   she said something like, Have you had sex with him?           And I

  8   said, like, no, but she says, Well, don't have sex, you

  9   shouldn't have sex with him and you shouldn't have sex with

 10   him yet.

 11                  It was all around -- I got really freaked out and I

 12   basically came back to Albany.         I felt like I was being told

 13   off.

 14   Q      Did you end up getting married?

 15   A      We did get married.

 16   Q      What date?

 17   A      The 7th of July of 2015.

 18   Q      And who was there?

 19   A      My mom, my sister and her husband, obviously, I was going

 20   to say John, but that one's obvious, his friends Mark and Ken,

 21   Clare was there and we had our friend Harjay take pictures.

 22   Q      And did Clare say anything to you on your wedding day?

 23   A      Yeah.    At some point, she pulled me aside and said,

 24   You're acting -- it was almost, like, I was acting too happy

 25   and I was lost in the bubble or something, which is a phrase



                       CMH     OCR     RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 204 of 267 PageID #:
                                   11552

                              Sylvie - direct - Penza                       204


  1   that was used in, I think, it's SOP Complete or Jness, like,

  2   women live in a bubble.       And she used "in a bubble," like, we

  3   don't have to be responsible for anything, we live in fantasy

  4   land and everything gets taken care of.          You're lost in the

  5   bubble or you're acting too happy or something like that, so I

  6   remember trying to tone it down.

  7   Q     Did anyone else in the community have any -- did you have

  8   any further discussion with anyone in the community about your

  9   sex life with John?

 10   A     Yes.    So Clare had said to me about not having sex with

 11   him, but then also my coach approached me.         I was being

 12   coached by someone called Rosa Laura.

 13   Q     You can give her last name?

 14   A     Rosa Laura Junco.       And she said to me, I think Keith

 15   suggested that you don't have sex for two years.           I don't

 16   remember what the official explanation of why that was but I

 17   think that was to develop our relationship more or something

 18   but it should be two years specifically.         So, yeah, it was,

 19   like, we were getting these messages about that we shouldn't

 20   be having sex.

 21   Q     And did you and John at that point in time decide to stay

 22   celibate for two years?

 23   A     Yeah.   So, we did, and I think from what I understood

 24   from -- well, from what John had shared with me, he wasn't --

 25   we were planning on building our relationship first anyway.



                     CMH      OCR       RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 205 of 267 PageID #:
                                   11553

                              Sylvie - direct - Penza                      205


  1   So we didn't have, like, specific expectations around that,

  2   but we would have just more naturally allowed things to

  3   develop, I think, or at least that's what I would have planned

  4   on doing, but now we had this, like, weird rule which we

  5   decided to stick to which was two years.         At that time we

  6   decided to stick to it.

  7   Q       Did you and John set any other, like, ground rules for

  8   your relationship?

  9   A       Yeah, we said we would be -- I don't know how to say that

 10   word.    Monogamous?

 11   Q       Yes.

 12   A       Yes.   Basically, we wouldn't be -- we wouldn't have

 13   relationships with other people.        We were still committed to

 14   our relationship between us.       That was definitely one of them.

 15   And we -- I mean, we had written a whole contract about where

 16   we would spend time, you know, that we would spend half the

 17   time in Albany, half the time in New York City.            It contained

 18   a whole bunch of different things in it, but we had written

 19   that up before we got married.

 20   Q       Did you and John discuss what your living arrangements

 21   would be?

 22   A       Yes.   So it was supposed to be that I would spend time in

 23   New York City and then he would also spend time in Albany

 24   because he lived in New York City and at that time, I had been

 25   staying at Clare's in Albany and my sister was up in



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 206 of 267 PageID #:
                                   11554

                              Sylvie - direct - Penza                      206


  1   Clifton Park too and the whole community was in Clifton Park,

  2   however, I didn't want to live in New York full time, I don't

  3   remember why, but we agreed.       We got a place in a community

  4   called Twin Lakes in Clifton Park and he had his place in New

  5   York City and we were going to spend time in both.

  6   Q     Would you describe people in the community as supportive

  7   of your marriage?

  8   A     I didn't feel like it because comments were made to me at

  9   some point specifically by Lauren Salzman that I wasn't doing,

 10   that I hadn't been well, she said, since I've been with John

 11   and I felt like that was saying, like, somehow it was John's

 12   fault and she sort of started to think that in certain ways.

 13   And then also Clare had said to me how I was acting like a

 14   robot when I was spending a lot of time in New York City.           So

 15   I just always felt the pressure to not come across as, like,

 16   too committed to John or something or I felt, like, I would

 17   get these comments about robot and indoctrination.          So I

 18   wasn't acting like I didn't want to be married or something.

 19   It was weird.

 20   Q     Turning your attention next to Jness training in, I

 21   believe, around October 2015.

 22   A     Yes.

 23   Q     Did something happen there?

 24   A     Yes.   So I was in the Jness room and I think I was going

 25   through all of that time just trying to figure out how to be a



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 207 of 267 PageID #:
                                   11555

                              Sylvie - direct - Penza                      207


  1   wife without being told I was acting too much like a wife or

  2   something, and I was just having a hard time figuring all of

  3   that out and I was approached by Monica.

  4   Q       You can use the last name.

  5   A       Duran.   And she said to me, like, you seem really

  6   unhappy, like -- yeah, she was just talking to me about that,

  7   and I was, like, thinking, oh, yes, I am quite unhappy.           She

  8   said, Well, there's something that I have for you that's

  9   basically going to -- I don't remember her exact words, but I

 10   got the impression from whatever she said that she had this

 11   special project that could change everything for me and that

 12   it would help me be the person that I've always wanted to be

 13   and then different things like that that gave me some hope

 14   that there was something that was potentially for me that

 15   would make everything better.

 16   Q       Who was Monica Duran to you at that point in time?

 17   A       Well, it wasn't like we were super close then, but when I

 18   had been anorexic, when I was really anorexic, like, I needed

 19   people -- well, the way it was set up was that people were

 20   monitoring my meals within the community.         Clare put Monica in

 21   charge of taking care of me and so me and Moni -- Monica

 22   became close during that time because she was almost like a

 23   big sister or a mother to me.       She would cook meals for me.        I

 24   went everywhere with her.       She would take me to the salsa

 25   club.    We went salsa dancing.     She was really fun.     Like, she



                       CMH    OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 208 of 267 PageID #:
                                   11556

                              Sylvie - direct - Penza                      208


  1   was someone that I felt, yeah, that I could trust and that she

  2   was fun to be around and nice to me always.

  3   Q     I think you referred to her as "Moni" at one point?

  4   A     Yes, Moni.     I used to call her "Moni."

  5   Q     Did people in the community call her that?

  6   A     Yes, people that were close or knew her called her Moni.

  7               (Continued on next page.)

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 209 of 267 PageID #:
                                   11557

                                        Sidebar                               209


  1               MR. AGNIFILO:      Your Honor, before we go on, can we

  2   have a sidebar?

  3               THE COURT:     All right.

  4               (The following occurred at sidebar.)

  5               THE COURT:     Sir?

  6               MR. AGNIFILO:      So I have objected to this whole "You

  7   can use her first name," "You can't use her first name" basis.

  8   I'm moving for a mistrial.        I think what's happening here is

  9   unprincipled.     I think it's destructive.       I think it is

 10   absolutely going to be leaving the jury wondering why do we

 11   use some people's full names, why do we use some people's half

 12   names, first names.

 13               This is exactly the issue I raised in writing.          I

 14   said, in practice, this is going to be very difficult and I

 15   think what's happening here is this is becoming -- I don't

 16   like this procedure.      I don't think it's fair.      I don't think

 17   it's fair for the government to basically be in this cat-bird

 18   seat about how people are referred to at this trial and they

 19   give dispensation.      You can say her full name.      You can't say

 20   her full name.       There's been no factually specific finding

 21   made as to any specific person and I think this is a violation

 22   of due process.

 23               These are the issues I raised in my motion.           I think

 24   it's a violation of right to a fair trial and I'm moving for a

 25   mistrial and I think we're playing games with the presumption



                     CMH       OCR      RMR       CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 210 of 267 PageID #:
                                   11558

                                       Sidebar                             210


  1   of innocence and I think we're impeding on the province of the

  2   jury in terms of there's been no specific finding and we're

  3   being fast and loose, in my opinion, with how we're making

  4   these decisions and I raised all this before the trial started

  5   and the way it's playing out is exactly what I was afraid of

  6   and exactly what I warned about and I'm moving for a mistrial.

  7               THE COURT:    All right.    We will take it up after the

  8   jury leaves for the day.       Thank you.

  9               (Sidebar ends.)

 10               (Continued on next page.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     CMH       OCR     RMR        CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 211 of 267 PageID #:
                                   11559

                                Sylvie - direct - Penza                    211


  1                  THE COURT:    All right.   You may continue your

  2   examination.

  3   BY MS. PENZA:

  4   Q      So when Monica came up to you, what else did she say to

  5   you?

  6   A      Yes.    She told me that she had this special project and

  7   that it had nothing to do with the ESP or NXIVM but it was

  8   something that could really help me but if I wanted to hear

  9   what it was, she needed to give me some collateral.

 10   Q      When she told you it had nothing to do with NXIVM or ESP,

 11   what assumptions did you make?

 12   A      I was intrigued because I was, like, wow, this is a whole

 13   new thing that has nothing to do with the community or Keith

 14   or no one, it was, like, a new thing, and I'm pretty much sure

 15   she told me at that point, it's free.         So I was, like, wow,

 16   this is not something to do with Nexium or anything of this

 17   structure.

 18   Q      And so what else did she say to you?

 19   A      Yeah, that if I wanted to -- she couldn't tell me what it

 20   was unless I was willing to provide some collateral.

 21   Q      Had you heard the term "collateral" before?

 22   A      Yeah.    I'm pretty sure it was either introduced in Jness

 23   or The Ethicist.       So I had heard it, like, multiple times

 24   before so it wasn't a new thing to me.

 25   Q      All right.      Can you explain what your understanding of



                       CMH        OCR    RMR      CRR     FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 212 of 267 PageID #:
                                   11560

                              Sylvie - direct - Penza                      212


  1   collateral was?

  2   A     Yeah.   It was, like, something that -- see, the way that

  3   I remember it being taught was that, say, if you had -- if I

  4   had agreed to cut your lawn, then I would give you the keys to

  5   my, I could give you the keys to my house and say if I don't

  6   cut your lawn, then you have my house.           So it's kind of used

  7   to make you do the thing that you said you were going to do.

  8   Q     So what happened next?

  9   A     So I -- she gave me some ideas about what the collateral

 10   should be and that it should be something that was, like,

 11   extremely embarrassing or, like, ruinous, like, something that

 12   you would never want somebody to know about you and if they

 13   did, then they would think completely differently about you

 14   and it could, like, destroy your relationship with them.           So

 15   it should be something, like, so strong that, you know, not

 16   even your family would look at you the same way.            That was the

 17   kind of thing that she said.

 18   Q     And how did you feel when she said that?

 19   A     I was sort of, like, oh, wow, like, this must be, like,

 20   that could be a very special project or, like, a big deal

 21   because, I don't know, it just sounded quite extreme, but I

 22   was up for doing it.      So I came up with an idea and I

 23   presented it to her that she told me -- and she took it away

 24   for a night and she came back the next day and was, like,

 25   Lauren told me it wasn't strong enough and I thought it was



                     CMH      OCR      RMR       CRR       FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 213 of 267 PageID #:
                                   11561

                              Sylvie - direct - Penza                      213


  1   pretty extreme so I was surprised it wasn't strong enough.

  2   Q     And then what happened next?

  3   A     I think I presented at least one more idea that got, that

  4   I was told wasn't strong enough and then she gave me some

  5   more, like, direct ideas about what I should use.          Like, I

  6   think she said, like, why don't you say, like, that you want

  7   to be a prostitute or that you are a prostitute or something

  8   like that.    She gave me more specific ideas.       And she

  9   suggested that I write it, like, in a letter to my parents,

 10   that I put it in a stamped addressed envelope so that all she

 11   would have to do is send it to my parents if I was ever to,

 12   you know, break the collateral.

 13   Q     And is that what you ultimately provided?

 14   A     Yeah.   I wrote a letter about, you know, that I was a

 15   prostitute and I made it, like, really detailed and very,

 16   reflecting really badly on me in the way that I saw it and it

 17   was addressed to my parents.

 18   Q     And Monica thought that was strong enough?

 19   A     Yes, she thought that was strong enough.         So she invited

 20   me to meet her at her house and then when I got to her house,

 21   I needed to go upstairs, she asked me to go upstairs, and I

 22   had to provide a picture to go with the collateral.

 23   Q     And what happened when you went upstairs?

 24   A     She asked me for it to be, like, a full frontal naked

 25   photo and she had set up a camera in her spare bedroom for me



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 214 of 267 PageID #:
                                   11562

                               Sylvie - direct - Penza                     214


  1   to do that.

  2   Q       And did she tell you anything about what would happen to

  3   the picture?

  4   A       She said she was going to put it in a safe and I remember

  5   her saying she wasn't going to look at it because I was, like,

  6   wow, I was embarrassed, but she tried to minimize my feelings,

  7   like, no one's going to look at it, like, it's no big deal

  8   type of thing.

  9   Q       So did you take the pictures?

 10   A       Yes, I did, on her camera and gave her her camera back.

 11   Q       After you gave her the pictures, what did she tell you?

 12   A       So she told me what the special project was and she

 13   called it the Master/Slave project and she told me that she

 14   would be my, she would be my master and that I would be her

 15   slave.

 16                   Do you want me to go into detail about what she

 17   said?

 18   Q       Sure.

 19   A       So, then she told me about what that would mean, like,

 20   that she would be giving me special assignments that are

 21   designed to make me push through my fears and -- yeah,

 22   basically make me push through my fears and make me do things

 23   that I probably wouldn't want to do but they would be, like,

 24   good for me and make me stronger or, like, better in some way.

 25   And the -- yeah, basically, that I needed to do whatever she



                        CMH     OCR     RMR      CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 215 of 267 PageID #:
                                   11563

                              Sylvie - direct - Penza                      215


  1   tasked me to do.

  2               She told me that I would need to do acts of care for

  3   her.   So these would be just things that she needed done and I

  4   could anticipate things she might need done to try to make her

  5   life easier basically.         I can't remember what else she told me

  6   in that first conversation.

  7   Q      At that time, did you feel like you were already in this

  8   special project?

  9   A      Yeah, definitely.

 10   Q      Did you feel -- at that point, did you feel like there

 11   was an option to get out of it?

 12               MR. AGNIFILO:       Can she not lead through this part of

 13   the testimony?

 14               MS. PENZA:     Your Honor, if Mr. Agnifilo could just

 15   say "objection."

 16               MR. AGNIFILO:       Leading.

 17               THE COURT:     Rephrase the question.

 18               MS. PENZA:     Thank you, Your Honor.

 19   Q      Sylvie, at that time -- when you were told -- at that

 20   point, what did you believe what the collateral was doing?

 21   A      I thought I was in the project and the collateral would

 22   basically keep my mouth shut about it and do what I -- yes, so

 23   now I was Monica's slave and she was my master and the

 24   collateral was in place to keep that going.

 25   Q      Later on, did you ever have other conversations about



                     CMH       OCR       RMR     CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 216 of 267 PageID #:
                                   11564

                              Sylvie - direct - Penza                       216


  1   collateral with Monica?

  2   A     Yes.   So at some point, I don't remember when exactly but

  3   she told me that the collateral needed to be made stronger

  4   month by month.      I think it was, yes, it was month by month

  5   and that I would need to bring her new collateral that was,

  6   you know, more damaging and that it would need to basically

  7   make my commitment stronger and stronger.

  8   Q     And was that something you did?

  9   A     Yes.

 10   Q     When you joined, did you know you would have to provide

 11   additional collateral?

 12   A     No.

 13   Q     You mentioned that Monica said that this would help you

 14   with your fears?

 15   A     Yes.

 16   Q     What type of fears did you have at that time?

 17   A     I wasn't really sure.      My fears -- what my actual fears

 18   were, I'm not sure what she was talking about, but my --

 19   Q     What did you perceive as things you wanted to improve at?

 20   A     I wanted to be a better wife and a better partner.          I

 21   felt really incapable of being just, like, honest with people

 22   about my feelings because I always felt like I needed to do

 23   what was pleasing to people so I was hoping to be a more

 24   honest, be able to, you know, be more myself with people, I

 25   guess.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 217 of 267 PageID #:
                                   11565

                              Sylvie - direct - Penza                      217


  1   Q     At that point in time, how did you feel about what had

  2   happened with your career?

  3   A     I don't really have a career anymore.        Like, I don't --

  4   I've really felt like I really didn't know what I was doing.

  5   I was working on The Knife.       I was still doing work for Sarah.

  6   I was still kind of running but I didn't think I would ever

  7   make it as an elite athlete anymore and I'm pretty sure I

  8   wouldn't have done -- I didn't feel like I had a proper

  9   career.

 10   Q     Did Monica tell you anything else about what would happen

 11   as part of the Master/Slave project?

 12   A     In that first meeting?

 13   Q     Yes.

 14   A     No.

 15   Q     What did you -- did you learn anything else after that?

 16   A     You're talking about -- I mean, I got assigned to do

 17   things.

 18   Q     What about other than -- we'll talk about the specific

 19   assignments in a second.

 20   A     Okay.   Yeah, I learned -- you're talking about branding,

 21   giving her a vow.     So I learned about several other aspects

 22   over time but, yeah, not in that first meeting.

 23   Q     How about your communication, your daily communications

 24   with her?

 25   A     So, yeah, Monica, and this may have been in that first



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 218 of 267 PageID #:
                                   11566

                              Sylvie - direct - Penza                      218


  1   meeting, I'm sorry, but Monica asked me to create a secret

  2   chat with her and Telegram so I needed to invite her to a

  3   secret chat in the messaging app Telegram.

  4   Q     And what is Telegram?

  5   A     So it's an app that you download on your phone and

  6   they're encrypted messages.       So it's encrypted end to end but

  7   then it also has another feature where you can make the chat

  8   secret which I'm not really sure exactly what that means, but

  9   basically it's even harder to get into it or to be able to see

 10   what's in it.

 11   Q     At that time, did you start participating in something

 12   called "readiness"?

 13   A     Yes.   So the secret chat was going to be used for

 14   communication from Monica to me and vice versa.            And so,

 15   basically, there were things called readiness drills in the

 16   Master/Slave program where I needed to have my phone with me

 17   at all times.     I was never allowed to not have my phone on me.

 18   She said there was no going dark which was something that you

 19   could do in a different organization called SOP.           There was a

 20   concept of being ready and you had to respond to a drill on

 21   your phone, when you were asked whether you were ready, you

 22   had to say, yes, I was ready, but you could go dark in that

 23   organization in that I could say, I'm not going to have my

 24   phone with me today, I'm not reachable, whereas Monica told me

 25   in this, in the Master/Slave program, there is no going dark



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 219 of 267 PageID #:
                                   11567

                              Sylvie - direct - Penza                       219


  1   so you need to be available 24/7.

  2   Q     What times of day would you receive readiness drills?

  3   A     Often, like, 3 in the morning.       It was, like -- it was

  4   all times of the day or night but, definitely, it happened

  5   through the night several times and I had a loud buzzer thing

  6   for it to make sure I could hear it because if you were late

  7   in readiness, you had to do something called a penance.

  8   Q     And what was your understanding of penances?

  9   A     It's -- you do something that's physically painful to you

 10   to motivate you to do better next time or to make sure you

 11   didn't fail again.

 12   Q     What was the next step in the Master/Slave project?

 13   A     So after -- I think it was after two weeks, I'm not

 14   really sure of the time span, but Monica asked me to meet her

 15   because she told me she had her first assignment for me.

 16   Q     Did she use the word "assignment"?

 17   A     Yes.   And she said my assignment -- when we met in

 18   person, she told me that my assignment was to seduce Keith.

 19   Q     And how did you, how did you feel when she said that?

 20   A     I think I, like, almost thought of laughed in shock

 21   because I was, like, What do you mean, seduce him?          And she

 22   went on to explain what she meant by that.         And I was, like,

 23   Oh, God, like, this is not what I want to do, but my

 24   understanding was it was an assignment from my master and I

 25   didn't have a choice, so I was freaked out basically.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 220 of 267 PageID #:
                                   11568

                              Sylvie - direct - Penza                      220


  1   Q     When you say you didn't have a choice, what do you mean?

  2   A     Well, I thought I didn't have a choice.        She told me that

  3   I was -- she was my master and that I needed to do whatever

  4   she said and I had given her this collateral so my

  5   understanding was that I had to do what my master said or my

  6   collateral would be released.

  7   Q     So after -- but you said that she, she gave you more of

  8   an explanation.      What did she tell you?

  9   A     She was, like, you know, how you would seduce any guy,

 10   like, that you wanted to date or something, just like how you

 11   would seduce them.     So I didn't, I didn't -- I didn't want to

 12   do it anyway, but I was kind of just, like, Oh, God like what

 13   does that even mean.

 14   Q     And then what happened next?

 15   A     I didn't do anything for a little bit about it.          I'm not

 16   sure how long it was but I just sort of didn't do anything and

 17   then she came to me and prompted me that I needed to start my

 18   assignment.    And so, eventually, I sent Keith a What'sApp

 19   message saying something like, "Your glasses look hot" or "You

 20   look hot in your glasses" or something like that.

 21   Q     And did he respond?

 22   A     Yeah.   I don't remember what the initial exact response

 23   was but we were -- we were What'sApp'ing back and forth and he

 24   said something at some point along the lines of, what I

 25   remember to be, "You are going to have to do better than



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 221 of 267 PageID #:
                                   11569

                              Sylvie - direct - Penza                      221


  1   that."

  2   Q     And what did you think when he said that?

  3   A     Well, I think at the time, I was kind of, like, oh,

  4   that's weird, it seems like he knows what I'm supposed to be

  5   doing.    I thought it was a secret.      I didn't know, I didn't

  6   know whether he knew that I was supposed to seduce him.           I was

  7   hoping that maybe he didn't know that, that this was from

  8   Monica, and so I thought that was weird.

  9   Q     What happened next?

 10   A     Over the course of an evening, I don't remember how it

 11   started, but I think that he suggested, I think that he

 12   suggested that I send him a picture and I started off sending

 13   him a picture of my face.       And then I think he was, like,

 14   prompting me to be more vulnerable or something were the words

 15   that I remember being used.

 16               I just want to say I did delete all these messages

 17   so I don't remember exactly what I said or exactly what he

 18   said so this is from my memory, but what I remember is that

 19   the pictures -- that he was suggesting pictures become lower

 20   and become more vulnerable and more vulnerable and more

 21   vulnerable, and in the end, whether it was that night or the

 22   following day or in the course of the next few days, I was

 23   sending him naked pictures.

 24   Q     How explicit did the pictures get?

 25   A     In the end, they were literally just photos, like, of my



                     CMH      OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 222 of 267 PageID #:
                                   11570

                              Sylvie - direct - Penza                      222


  1   vagina basically with not my face, like, nothing.

  2   Q     And were those suggested by the defendant?

  3   A     Yeah.    I think at times, he gave me actual poses that

  4   would be good to do, but, yeah.

  5   Q     Did you want to send those pictures to him?

  6   A     No.    I thought it was part of my assignment, that I had

  7   to do it.

  8   Q     What was the impact on your life of having to send those

  9   pictures?

 10   A     Well, I was spending all this time in the bathroom trying

 11   to get, I don't know if you would call it a good picture, but,

 12   like, it was a freaky thing that I had to do in secret and,

 13   obviously, I lived with John, my husband.         It was really

 14   affecting my psyche now having this weird side assignment that

 15   seemed to have turned quite dark.        I was, like, very anxious

 16   and cagey.     It was, like, an extremely weird, stressful time.

 17                 (Continued on next page.)

 18

 19

 20

 21

 22

 23

 24

 25



                      CMH     OCR      RMR       CRR      FCRR
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 223 of 267 PageID #:
                                   11571

                              Sylvie - direct - Penza                         223


  1   DIRECT EXAMINATION

  2   BY MS. PENZA: (Continued.)

  3   Q       At that point, were you still honoring your celibacy with

  4   John?

  5   A       Well, yeah, me and John were not having sex, so, yeah.

  6   Q       How long did you -- for how long were you sending the

  7   defendant these types of pictures?

  8   A       I think it was a really long time.            I don't know the --

  9   what I call a long time.       It must have been a few months

 10   because the date -- I mean, I can remember the time frame that

 11   it stopped because of an incident that happened with my dad.

 12   Q       So what happened?

 13   A       My dad contacted me on Facebook and said something

 14   like -- I think it started with him saying, like, You're going

 15   to have to get your own iCloud account, or something like

 16   that, because I didn't realize the iCloud accounts -- I knew

 17   that he had -- he had given me access to his iTunes library

 18   and that had somehow linked to iCloud account, and so when I

 19   was deleting these photos, it was creating a deleted photos

 20   file or something in the iCloud and he must have gone in there

 21   and he sent me another message saying, I found you medical

 22   pictures -- he called them medical pictures -- and so I was

 23   just, like, absolutely horrified.

 24   Q       And so what happened next?

 25   A       I begged him not to say anything to anyone and I, like,


                              Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 224 of 267 PageID #:
                                   11572

                              Sylvie - direct - Penza                         224


  1   apologized because I -- I assumed he thought I was sending

  2   them to John and I definitely didn't go into details about

  3   what was happening with him, I didn't want to -- you know, I

  4   just begged him not to tell anyone basically and said, I'm so

  5   sorry, and then I stopped sending the pictures.

  6   Q     And after you stopped sending the pictures, what

  7   happened?

  8   A     Monica came to me and said -- sorry.

  9   Q     It's okay.    She -- wait a second.        I'm sorry.   I think

 10   Monica said, like --

 11               THE WITNESS:    Thanks.

 12   A     -- that I shouldn't have just stopped sending the

 13   pictures without permission and so I needed to ask Keith's

 14   permission to stop sending the pictures, and so I did ask his

 15   permission, and I'm pretty sure I explained what had happened

 16   with the photos of my dad, and I definitely told Monica about

 17   what had happened with my dad, and so he said I could stop

 18   sending the photos and the next thing would be in person.

 19               MS. PENZA:    Your Honor, I don't know if this would

 20   be a natural breaking point.

 21               THE COURT:    It's about five o'clock.       We'll suspend

 22   at this point and resume tomorrow morning at 9:30.

 23               Let me remind the jury that it is extremely

 24   important that you follow my instruction that you not discuss

 25   this case with anyone, not your family, friends, or business


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 225 of 267 PageID #:
                                   11573

                                     Proceedings                           225


  1   associates, and not your fellow jurors.

  2               In addition, you must not read, listen to, watch, or

  3   access any accounts of this case on any form of media,

  4   newspapers, TV, radio, podcasts, or the Internet, no research

  5   or seek outside information about any aspect of the case.

  6   Please do not communicate with anyone about the case on the

  7   phone, whether through e-mail, text messaging, or any other

  8   means, through any blog or website or by way of any social

  9   media, including Facebook, Twitter, Instagram, You Tube or

 10   other similar sites.      You must not consider anything you may

 11   have read or heard about the case outside of this courtroom,

 12   whether you read it before or during the jury selection

 13   process or trial.     Do not attempt any independent research or

 14   investigation about this case; do not visit any of the

 15   locations identified in the questionnaire or discussed during

 16   the course of jury selection, the jury selection process, or

 17   trial; and we will see you tomorrow morning at 9:30.           Please

 18   get a good night's sleep.        Thank you for your attention today.

 19               All rise for the jury.

 20               (Jury exits.)

 21               THE COURT:    All right, the witness is excused for

 22   the evening.     Please do not discuss your testimony with

 23   anyone.    We will resume tomorrow morning at 9:30.        You may go

 24   now.

 25               Everyone else may be seated.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 226 of 267 PageID #:
                                   11574

                                     Proceedings                             226


  1               (Witness excused.)

  2               THE COURT:    Ms. Penza, about how much more do you

  3   have for this witness?

  4               MS. PENZA:    I think her direct will be about an hour

  5   longer.

  6               THE COURT:    An hour longer, okay.

  7               At this point, there was a motion at the sidebar,

  8   you can repeat your motion, and then I will deal with the

  9   technical aspects of what's going on here.            Go ahead.

 10               MR. AGNIFILO:     Your Honor, I'm moving for a

 11   mistrial.    I'm moving for a mistrial because before the trial

 12   started, I strongly objected to the Government's use of first

 13   names, partial names, or nicknames for anybody that the

 14   Government deemed to be a victim.          I raised this objection for

 15   many reasons and every one of the objections I have raised has

 16   now played itself out on the very first day of testimony.

 17   Specifically, I was concerned that by using full names for

 18   some people and first names for other people we would be

 19   unfairly singling to the jury that in some collective way,

 20   which I very much object to, the Court deems and the

 21   Government deems that a certain person is a victim and other

 22   people are not victims; and at this point in this trial,

 23   Mr. Raniere is innocent, there are no victims, and the problem

 24   with this procedure is by saying, for instance, you can say

 25   Rosa Laura Junco's name, I don't get a vote in that.              No one


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 227 of 267 PageID #:
                                   11575

                                     Proceedings                             227


  1   asked me if the witness can say Rosa Laura Junco's name, and

  2   the problem with this procedure is to keep facts from a jury

  3   about a person's actual name, I submit, you have to make

  4   specific factual findings for each person that you are going

  5   to give a first, partial, nickname to and we have not done

  6   that.    And instead what's happening is we are going on the

  7   fly, the Government is making a decision based on -- I have no

  8   idea what.    You can say that person's name, you can't say that

  9   person's last name, and I don't have a vote in this?            It's

 10   being condoned by the Court in the presence of the jury, and

 11   the jury is now set with a very clear signal that in the

 12   Court's view, certain people are victims of crimes and in the

 13   Court's view, some people are not victims of crimes, and that

 14   is -- there's no remedy at this point, this is an objection I

 15   raised before the trial started, and here we are a few hours

 16   into the trial and exactly the problem that I raised in the

 17   papers has come to pass, so I'm moving for a mistrial.

 18                THE COURT:    I see.

 19                Can I hear from the Government, please?

 20                MS. PENZA:    Yes, Your Honor.

 21                First of all, to the extent there's been any

 22   prejudice, it can be easily cured with an instruction at this

 23   point.    Mr. Agnifilo didn't object until the end of the day

 24   today; he could have objected earlier on.             Obviously, he

 25   didn't think that the concern was so great earlier on in the


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 228 of 267 PageID #:
                                   11576

                                     Proceedings                           228


  1   day.    That being said, the Government wants a better process,

  2   and the Government -- first of all, Mr. Agnifilo knows exactly

  3   the line that the Government is drawing and the Government is

  4   not -- is not holding back the last names of first line DOS

  5   slaves who are directly under the defendant, and so the --

  6   Mr. Agnifilo knows that, so the fact --

  7               MR. AGNIFILO:     That's not --

  8               THE COURT:    Just sit down, I have heard from you.

  9   Let me hear and you can respond.

 10               MR. AGNIFILO:     All right.      Fair enough.

 11               MS. PENZA:    And so the Government is very happy and

 12   wishes to submit a cheat sheet, and we are happy to submit it

 13   to the Court, however we want this to be done, but these are

 14   names that are familiar to all of these participants and it is

 15   crucial that we protect the privacy of the people who were

 16   indeed victims.     And, yes, there is a presumption of

 17   innocence, but these people are indeed victims right now.

 18   Co-defendants have pleaded guilty to crimes involving these

 19   individuals, and so to act as if their privacy should not be

 20   protected is unconscionable, in my view, and so -- courts have

 21   done this in cases that are far less extreme.          Here the facts

 22   are truly horrific and humiliating and so we need to protect

 23   them.

 24               THE COURT:    All right.      But the question is how best

 25   to do that.    I think that it is awkward, at best, for you to


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 229 of 267 PageID #:
                                   11577

                                     Proceedings                           229


  1   be saying, well, you can mention this last name or that last

  2   name, but you can't mention some other last name, and I think

  3   that what we need to do, and you can propose a solution in

  4   writing to the Court, is for those witnesses who you believe

  5   are the victims and you've provided discovery to the defense

  6   regarding their victimization, as alleged -- as alleged --

  7   that they be, if they're testifying, be provided with the

  8   names of people whose names they can only state by their first

  9   names, and otherwise everybody can be mentioned by their full

 10   names, and if the defense has a problem with that list, then

 11   we will go over that and resolve it.

 12                MS. PENZA:    Fair enough.      Agreed.

 13                THE COURT:    It's a limited group of people.      I don't

 14   know how limited, but you will let the Court know.          Remember,

 15   the Court does not have all the -- has not received the

 16   discovery in this case.       The discovery has been exchanged

 17   between -- well, from the Government to the defense as it

 18   turns out.    There's been no reciprocal discovery, as I

 19   understand it.

 20                MS. PENZA:    That's correct, Your Honor.

 21                THE COURT:    But that's not the point.     The point is

 22   that it's, at best, an awkward situation for you to say to a

 23   witness, Oh, you can mention that last name and you can't --

 24   and implying that there are certain last names you can't

 25   mention, but I think it would be useful and appropriate for us


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 230 of 267 PageID #:
                                   11578

                                      Proceedings                          230


  1   to have a better approach to this and then we'll see if we

  2   need to do this all over again in September or October and

  3   November, which is another possibility, of course, since a

  4   motion has been made to do just that, so I hope your fall is

  5   not busy.

  6               MR. AGNIFILO:     A fair trial is more important than

  7   my schedule.

  8               THE COURT:    A fair trial is the most important thing

  9   and that's what we're going to have here.

 10               MR. AGNIFILO:     I believe that's true.     And, Your

 11   Honor, here's the problem:        The problem is the time to do this

 12   was before the trial started, that's why I objected.           I

 13   objected to this procedure for the exact reasons that have

 14   panned out today and --

 15               THE COURT:    No.    What you objected to was the use --

 16   correct me if I'm wrong -- the use of only first names; isn't

 17   that right?

 18               MR. AGNIFILO:     I objected to the use of --

 19               THE COURT:    For the people who are allegedly

 20   victims, that was your objection.

 21               MR. AGNIFILO:     I think that in this case people

 22   should have their names.        There's been no -- no one has pled

 23   to sex trafficking, so the Government's point that somehow

 24   these people are victims through someone else's guilty plea is

 25   not actually true because nobody has pled guilty to sex


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 231 of 267 PageID #:
                                   11579

                                     Proceedings                            231


  1   trafficking, so there are no sex victims in this case unless

  2   we are presuming that Mr. Raniere is guilty and we are not

  3   presuming that he's guilty and the problem with this procedure

  4   is we have already done it.        We will go through the

  5   transcript, but on at least two occasions, Ms. Penza has

  6   told --

  7               THE COURT:    Stop.    You sat in silence through

  8   90 percent of this.      You didn't raise this the first time she

  9   made that --

 10               MR. AGNIFILO:     I raised this before the trial

 11   started.

 12               THE COURT:    You didn't raise it here in this

 13   courtroom today, that's what I'm saying.

 14               MR. AGNIFILO:     I understand.

 15               THE COURT:    You want to backtrack now and say you're

 16   going to count the times.        That doesn't work.    Listen, I

 17   didn't stop you when you compared your client to Winston

 18   Churchill, so don't tell me about excess, okay?          I saw that

 19   movie three times, really.

 20               MS. PENZA:    We'll submit something.

 21               THE COURT:    By tomorrow morning.

 22               MS. PENZA:    Yes, Your Honor.

 23               THE COURT:    Anything else?

 24               MR. AGNIFILO:     Nothing from us.

 25               MS. PENZA:    No, Your Honor.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 232 of 267 PageID #:
                                   11580

                                       Proceedings                         232


  1               THE COURT:       Be here at nine o'clock tomorrow

  2   morning, we'll discuss it more.

  3               MS. PENZA:       Yes, Your Honor.

  4               (Matter adjourned to May 8, 2019, at 9:00 a.m.)

  5

  6                            *      *      *      *         *

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                               Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 233 of 267 PageID #:
                                   11581

                                                                           233


  1                                  I N D E X

  2

  3           WITNESS                                              PAGE

  4

  5

  6            SYLVIE                                                 83

  7            DIRECT EXAMINATION

  8            BY MS. PENZA                                           84

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 234 of 267 PageID #:
                                   11582

                                                                            234


  1                               E X H I B I T S

  2

  3

  4        Government's Exhibits 202, 203, 1004, 1005,

  5        1007, 1008, and 1009; 1405 through 1411;

  6        1413 and 1414 were received in evidence as

  7        of this date                                                83

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 235 of 267 PageID #:
                                   11583

                                                                                                                                        1
                          $                                         2                       40-something [1] - 73:21
                                                                                            45 [4] - 46:8, 53:23, 53:24, 187:10
   $250 [1] - 172:14                            2 [2] - 103:21, 165:24                      455 [1] - 96:16
   $300 [1] - 172:15                            20 [5] - 59:3, 62:6, 75:8, 128:7, 191:20    48 [1] - 21:21
   $65 [2] - 8:21, 9:13                         200 [1] - 67:8                              4:06 [1] - 189:13
   $80 [1] - 172:14                             2000s [1] - 44:8                            4:59 [1] - 177:8
                                                2001 [1] - 77:5                             4th [1] - 191:12
                          1                     2003 [4] - 26:16, 26:20, 27:4, 41:24
                                                2005 [1] - 91:2
   1 [4] - 18:3, 18:9, 22:15, 95:2
                                                2006 [3] - 128:7, 144:23, 144:24
                                                                                                                    5
   1,400 [1] - 138:9
                                                2007 [1] - 145:23                           5 [2] - 130:19, 173:23
   10 [2] - 137:9, 185:8
                                                2008 [1] - 199:7                            5,000 [1] - 173:24
   10-minute [2] - 53:15, 53:17
                                                2011 [3] - 76:10, 155:21, 155:22            50 [1] - 53:25
   100 [4] - 65:10, 173:25, 175:13, 184:13
                                                2012 [11] - 157:11, 162:2, 163:11,          57 [1] - 3:22
   10017 [1] - 1:18
                                                 164:23, 175:4, 175:6, 175:11, 179:25,      5:00 [3] - 14:13, 23:24, 189:17
   1004 [3] - 83:6, 83:12, 234:4
                                                 183:17, 183:25, 191:12                     5K [1] - 159:3
   1005 [3] - 83:6, 83:12, 234:4
                                                2013 [2] - 169:4, 175:12                    5th [1] - 191:16
   1007 [6] - 83:6, 83:12, 101:17, 105:1,
                                                2014 [1] - 175:5
    107:8, 234:5
   1008 [4] - 83:6, 83:13, 111:10, 234:5
                                                2015 [6] - 27:18, 28:3, 47:2, 85:11,                                6
                                                 203:17, 206:21                             60th [2] - 125:3
   1009 [3] - 83:6, 83:13, 234:5
                                                2016 [3] - 28:10, 28:22, 29:8               613-2605 [1] - 1:24
   105.6 [1] - 187:15
                                                2017 [8] - 27:19, 28:4, 28:11, 28:23,       627 [1] - 20:7
   107 [1] - 187:16
                                                 29:9, 62:5, 77:5, 85:15                    67 [1] - 187:16
   11 [2] - 106:14, 130:11
                                                2018 [3] - 26:16, 26:21, 27:4               677 [1] - 1:21
   11-day [1] - 95:4
                                                2019 [2] - 1:6, 232:4
   11.3 [1] - 177:10
                                                202 [4] - 83:5, 83:12, 101:3, 234:4
   11.8 [1] - 177:10
                                                203 [4] - 83:6, 83:12, 99:25, 234:4
                                                                                                                    7
   110 [1] - 136:7                                                                          7 [1] - 1:6
                                                20th [1] - 81:15
   11201 [1] - 1:14                                                                         70 [1] - 187:16
                                                21 [2] - 75:8, 108:5
   11:30 [1] - 24:1                                                                         707 [1] - 1:21
                                                23 [1] - 184:13
   12 [1] - 185:8                                                                           70th [1] - 125:3
                                                24/7 [1] - 219:1
   12-point [1] - 105:16                                                                    718 [1] - 1:24
                                                250 [2] - 20:20, 20:24
   12.1 [2] - 177:8, 183:11                                                                 767 [1] - 1:18
                                                26th [2] - 1:18, 137:18
   120 [1] - 133:17                                                                         7:00 [1] - 99:10
                                                271 [1] - 1:14
   12207 [1] - 1:21                                                                         7:15 [1] - 99:10
                                                2:00 [2] - 118:6, 119:6
   13 [2] - 84:12, 84:14                                                                    7th [1] - 203:17
                                                2:09 [1] - 120:5
   14 [2] - 27:12, 138:17
                                                2A [1] - 142:3
   1405 [5] - 83:7, 83:13, 179:22, 180:22,
    234:5
                                                2B [1] - 142:3                                                      8
   1406 [1] - 182:15                                                                        8 [2] - 173:24, 232:4
   1407 [2] - 183:14, 186:20                                        3                       8,000 [1] - 173:24
   1409 [1] - 190:1                             3 [5] - 165:24, 183:17, 183:24, 184:13,     800 [1] - 134:5
   1410 [1] - 191:15                             219:3                                      83 [2] - 233:6, 234:7
   1411 [4] - 83:7, 83:13, 194:14, 234:5        3,000 [1] - 138:11                          84 [1] - 233:8
   1413 [3] - 83:7, 83:13, 234:6                30 [5] - 43:21, 62:6, 79:10, 179:25,        89 [1] - 133:21
   1414 [3] - 83:7, 83:13, 234:6                 184:9                                      8:00 [1] - 99:12
   15 [4] - 46:7, 49:18, 51:3, 110:17           30s [1] - 49:6
   16 [10] - 20:1, 20:5, 72:24, 86:15, 86:19,   31 [1] - 84:19                                                      9
    86:21, 86:22, 95:3, 95:4, 130:19            33 [1] - 187:11                             9 [45] - 3:7, 3:8, 4:3, 9:25, 10:2, 10:4,
   16's [1] - 20:11                             35 [1] - 79:10                               10:7, 10:8, 10:10, 10:20, 10:23, 11:4,
   160 [1] - 188:8                              3:00 [3] - 14:20, 24:2, 118:6                11:15, 11:18, 11:23, 12:1, 12:8, 12:13,
   160s [1] - 184:10                            3:50 [1] - 189:11                            12:16, 12:20, 12:25, 13:3, 13:10,
   17 [1] - 72:24                               3rd [1] - 80:25                              13:17, 13:25, 14:4, 14:8, 14:10, 14:15,
   17,000 [1] - 60:22                                                                        14:20, 14:24, 15:4, 15:7, 15:10, 15:13,
   18 [5] - 62:24, 84:19, 91:4, 91:17, 107:9                        4                        15:19, 16:11, 16:14, 17:13, 18:3, 18:8,
   18-CR-0204(NGG [1] - 1:2                                                                  22:11, 22:14, 22:15, 105:2
                                                4 [22] - 2:18, 8:4, 8:5, 8:9, 8:11, 8:12,
   18-year [1] - 73:22                           8:14, 8:21, 8:24, 9:2, 9:12, 9:15, 9:17,   90 [2] - 133:21, 231:8
   180 [1] - 67:12                               9:20, 9:23, 10:11, 11:1, 11:6, 17:11,      9:00 [4] - 5:9, 15:24, 99:15, 232:4
   1940 [3] - 80:25, 81:13                       17:16, 81:13, 104:21                       9:30 [6] - 1:6, 14:12, 23:24, 224:22,
   19th [1] - 156:5                             40 [1] - 79:11                               225:17, 225:23
   1:00 [2] - 24:1, 118:6                                                                   9:35 [1] - 2:3



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 236 of 267 PageID #:
                                   11584

                                                                                                                                         2
   9th [1] - 76:10                            acts [9] - 27:1, 27:12, 27:13, 28:15,         212:4, 229:12
                                               28:19, 29:2, 29:5, 29:13, 215:2             agreeing [1] - 173:2
                      A                       actual [9] - 34:9, 89:24, 100:3, 141:1,      agreement [5] - 22:13, 97:15, 97:21,
                                               180:14, 186:21, 216:17, 222:3, 227:3         97:25, 107:5
   A-4 [1] - 8:12
                                              actually.. [1] - 108:12                      agreements [4] - 33:13, 52:15, 106:16,
   a.m [5] - 1:6, 2:3, 15:24, 24:1, 232:4
                                              addition [3] - 38:7, 123:9, 225:2             106:18
   abandoned [2] - 151:15, 152:10
                                              additional [4] - 24:3, 48:25, 104:10,        agricultural [1] - 127:5
   ABC [1] - 139:21
                                               216:11                                      Agriculture [1] - 127:6
   abilities [1] - 159:14
                                              address [2] - 35:21, 112:20                  ahead [9] - 5:13, 83:3, 109:4, 116:18,
   ability [1] - 35:12
                                              addressed [5] - 102:5, 102:8, 179:18,         156:19, 191:21, 197:16, 226:9
   able [27] - 6:7, 6:9, 9:8, 10:16, 11:20,
                                               213:10, 213:17                              aided [1] - 1:25
    12:11, 14:5, 14:15, 14:16, 14:17,
                                              addressing [1] - 102:2                       aim [1] - 86:17
    14:19, 17:24, 35:10, 90:14, 107:2,
                                              Adirondacks [2] - 137:16, 156:17             aiming [1] - 128:2
    129:21, 131:14, 140:10, 171:2,
                                              adjourned [1] - 232:4                        air [1] - 81:19
    182:24, 183:10, 184:17, 187:2, 193:4,
                                              adjournment [2] - 54:5, 54:6                 airport [1] - 126:4
    200:22, 216:24, 218:9
                                              administrative [2] - 72:25, 74:5             airports [1] - 176:1
   abortion [4] - 80:6, 80:7
                                              admissible [1] - 37:9                        Albany [30] - 1:21, 43:21, 59:11, 72:22,
   abortions [1] - 80:5
                                              admission [2] - 55:4, 83:8                    72:24, 84:22, 84:23, 92:3, 96:13,
   Abraham [4] - 77:14, 77:16, 77:18,
                                              admit [1] - 83:5                              145:24, 146:18, 146:21, 146:24,
    77:19
                                              admitted [9] - 25:18, 26:1, 31:20, 33:7,      147:11, 147:14, 152:16, 159:4,
   Abrahamic [1] - 77:12
                                               33:24, 55:9, 55:14, 142:7, 142:24            159:16, 161:21, 163:16, 170:7,
   abscess [5] - 179:5, 184:18, 191:23,
                                              admonish [1] - 36:8                           185:18, 196:20, 197:24, 198:2,
    195:16, 195:17
                                              admonition [1] - 38:24                        203:12, 205:17, 205:23, 205:25
   absentia [1] - 109:1
                                              Adrienne [1] - 72:12                         allegations [1] - 29:22
   absolutely [7] - 55:7, 65:10, 79:17,
                                              advance [2] - 40:16, 138:9                   alleged [3] - 22:2, 229:6
    80:1, 209:10, 223:23
                                              advantage [4] - 24:7, 41:10, 44:2, 53:7      allegedly [3] - 26:15, 27:12, 230:19
   absorbed [1] - 168:13
                                              advise [3] - 5:17, 10:22, 19:22              alleges [8] - 26:20, 27:4, 27:12, 27:18,
   abused [1] - 78:25
                                              advised [4] - 2:18, 17:12, 23:21, 54:4        28:3, 28:10, 28:22, 29:8
   abusing [1] - 61:23
                                              advising [2] - 40:2, 40:14                   allow [1] - 9:8
   abusive [1] - 73:14
                                              affairs [2] - 27:2, 27:8                     allowance [2] - 127:9, 135:23
   accept [5] - 33:4, 33:14, 33:16, 72:4,
                                              affected [4] - 27:10, 28:19, 29:5, 29:17     allowed [4] - 115:7, 145:20, 205:2,
    200:25
                                              affecting [1] - 222:14                        218:17
   acceptable [1] - 9:3
                                              affectionate [1] - 98:6                      allowing [2] - 6:6, 194:24
   acceptance [1] - 193:3
                                              afraid [3] - 181:16, 181:19, 210:5           alluding [1] - 155:13
   accepted [3] - 8:17, 39:15, 153:4
                                              afternoon [7] - 12:19, 12:20, 24:2,          almost [6] - 74:12, 144:20, 146:23,
   access [3] - 38:8, 223:17, 225:3
                                               123:3, 123:4, 186:25, 188:13                 203:24, 207:22, 219:20
   accident [3] - 89:3, 89:8, 89:10
                                              afterwards [1] - 106:3                       alone [2] - 56:19, 194:23
   accommodate [1] - 24:4
                                              age [7] - 46:7, 84:18, 86:6, 98:18,          ALTERNATE [10] - 8:9, 8:12, 8:14, 8:21,
   accommodation [1] - 138:9
                                               191:20                                       8:24, 9:2, 9:12, 9:15, 9:17, 9:20
   accompanied [1] - 24:10
                                              Agent [2] - 2:8, 41:20                       alternate [2] - 9:1, 15:25
   accordingly [2] - 20:15, 21:16
                                              Agents [1] - 24:18                           Alternate [9] - 2:18, 8:4, 8:5, 8:11, 9:23,
   account [9] - 47:22, 150:12, 150:14,
                                              AGNIFILO [66] - 1:19, 2:11, 3:4, 3:14,        17:11, 18:3, 18:9, 22:15
    150:22, 150:25, 151:1, 223:15, 223:18
                                               3:17, 3:24, 4:2, 4:11, 4:21, 5:1, 5:5,      alternates [1] - 16:1
   accountable [3] - 53:5, 53:6
                                               6:2, 7:3, 17:7, 17:10, 18:5, 18:10,         amazing [1] - 181:11
   accounts [5] - 29:16, 38:8, 42:4,
                                               18:14, 18:18, 18:21, 18:24, 19:2, 19:7,     amazingly [1] - 56:20
    223:16, 225:3
                                               19:12, 19:24, 20:22, 21:4, 21:9, 22:18,     America [2] - 89:23, 200:8
   accurate [3] - 65:19, 191:24, 192:5
                                               53:11, 53:18, 53:22, 53:25, 54:9,           AMERICA [1] - 1:2
   accusation [1] - 26:11
                                               54:11, 54:14, 55:2, 55:7, 55:12, 55:15,     American [2] - 88:6, 98:10
   accusations [2] - 47:21, 49:9
                                               55:21, 55:23, 56:1, 77:1, 83:8, 120:18,     amount [7] - 59:1, 80:5, 135:4, 158:5,
   achieve [2] - 156:24, 192:24
                                               121:13, 146:25, 147:5, 154:22, 189:7,        173:7, 175:14, 184:24
   achieving [1] - 193:5
                                               189:18, 209:1, 209:6, 215:12, 215:16,       amounts [1] - 135:3
   acknowledge [1] - 80:20
                                               226:10, 228:7, 228:10, 230:6, 230:10,       anatomy [1] - 142:5
   act [2] - 109:25, 228:19
                                               230:18, 230:21, 231:10, 231:14,             Andrew [1] - 25:1
   acting [7] - 82:13, 203:24, 204:5,          231:24                                      angry [2] - 74:7, 182:3
    206:13, 206:18, 207:1                     Agnifilo [10] - 2:12, 24:22, 53:21, 55:20,   Anna [1] - 96:6
   actions [1] - 170:20                        120:8, 122:11, 215:14, 227:23, 228:2,       anonymous [2] - 24:8, 40:7
   activities [2] - 27:10, 137:25              228:6                                       anorexia [7] - 133:9, 133:12, 133:19,
   activity [3] - 26:24, 27:9, 51:3           ago [3] - 5:10, 59:3, 67:8                    136:16, 141:20, 143:15, 170:22
   actors [1] - 60:24                         agree [5] - 3:5, 4:11, 32:11, 55:3, 56:1     anorexic [4] - 133:2, 133:8, 207:18
   actress [1] - 49:6                         agreed [6] - 26:25, 49:8, 171:17, 206:3,     answer [9] - 113:8, 113:9, 113:10,
   actresses [2] - 43:3, 60:24



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 237 of 267 PageID #:
                                   11585

                                                                                                                                      3
    114:2, 114:5, 115:15, 154:25, 161:18,      166:24                                     awkward [3] - 126:21, 228:25, 229:22
    162:1                                     aside [1] - 203:23
   answering [4] - 94:9, 113:3, 115:11,       aspect [3] - 38:10, 50:10, 225:5                                B
    161:25                                    aspects [3] - 79:5, 217:21, 226:9
                                                                                          baby [2] - 79:25, 194:2
   answers [2] - 33:10, 73:4                  ass [1] - 64:20
                                                                                          backed [1] - 195:11
   ant [1] - 133:18                           assessment [1] - 192:6
                                                                                          backfill [1] - 71:5
   anti [1] - 145:2                           assigned [2] - 25:1, 217:16
                                                                                          background [3] - 111:10, 112:15,
   antibiotic [1] - 184:16                    assignment [16] - 77:14, 77:22, 77:23,
                                                                                           123:24
   antibiotics [4] - 192:9, 195:18, 195:19,    77:24, 78:1, 78:2, 78:4, 78:5, 219:15,
                                                                                          backing [1] - 70:18
    195:20                                     219:16, 219:17, 219:18, 219:24,
                                                                                          backs [1] - 69:18
   anticipate [1] - 215:4                      220:18, 222:6, 222:14
                                                                                          backtrack [1] - 231:15
   antics [2] - 167:21, 167:22                assignments [7] - 48:23, 48:24, 49:1,
                                                                                          backwards [3] - 48:19, 201:18, 202:17
   anxiety [1] - 181:23                        49:3, 49:4, 214:20, 217:19
                                                                                          bad [19] - 58:6, 63:7, 64:20, 65:1, 65:3,
   anxious [3] - 181:21, 181:22, 222:15       assistant [4] - 152:12, 152:13, 162:23
                                                                                           65:4, 65:7, 67:2, 70:20, 73:12, 80:18,
   anyway [8] - 91:19, 98:21, 138:15,         Assistant [3] - 1:16, 24:16, 41:17
                                                                                           89:10, 115:20, 116:13, 148:17,
    145:6, 199:11, 202:7, 204:25, 220:12      associated [1] - 27:6
                                                                                           155:18, 155:20, 178:21, 179:7
   apart [6] - 85:12, 85:14, 88:14, 129:7,    associates [3] - 38:6, 52:6, 225:1
                                                                                          badly [1] - 213:16
    132:4, 175:7                              ASSOCIATES [1] - 1:17
                                                                                          bags [6] - 68:2, 68:5, 68:8, 68:9, 68:12,
   apathetic [1] - 195:13                     assume [2] - 20:23, 155:9
                                                                                           126:6
   apologetic [1] - 17:23                     assumed [2] - 170:1, 224:1
                                                                                          ball [1] - 192:22
   apologize [1] - 15:19                      assumptions [1] - 211:11
                                                                                          bamboozled [1] - 60:25
   apologized [1] - 224:1                     ate [2] - 93:1, 186:7
                                                                                          bank [1] - 47:22
   app [2] - 218:3, 218:5                     athlete [10] - 126:24, 129:19, 149:2,
                                                                                          barbecues [1] - 59:13
   appeal [2] - 152:23, 169:22                 166:2, 166:3, 171:2, 192:3, 193:9,
                                                                                          bareback [1] - 129:4
   appearances [1] - 2:5                       195:8, 217:7
                                                                                          barn [1] - 96:8
   application [4] - 8:22, 151:12, 153:5,     athlete-type [1] - 126:24
                                                                                          bars [1] - 135:24
    153:6                                     athletic [2] - 126:25, 136:19
                                                                                          base [1] - 181:23
   applied [2] - 30:11, 70:11                 Athletics [4] - 150:5, 151:1, 176:21,
                                                                                          based [6] - 38:22, 42:18, 87:13, 113:24,
   apply [3] - 32:5, 32:16, 74:22              176:25
                                                                                           169:23, 227:7
   appointment [2] - 10:14, 110:19            Atlanta [1] - 176:4
                                                                                          basement [1] - 177:16
   appointments [5] - 10:11, 10:14, 12:10,    attach [1] - 180:11
                                                                                          basic [2] - 59:21, 182:10
    12:11, 12:15                              attached [3] - 20:9, 183:21, 183:22
                                                                                          basis [3] - 94:5, 197:13, 209:7
   appreciate [2] - 19:8, 39:1                attack [2] - 65:5, 140:2
                                                                                          basket [1] - 132:17
   appreciated [1] - 193:20                   attempt [2] - 38:19, 225:13
                                                                                          bath [1] - 194:3
   apprentice [2] - 87:17, 127:7              attempted [2] - 29:7, 29:10
                                                                                          bathroom [2] - 134:22, 222:10
   approach [1] - 230:1                       attempting [2] - 35:6, 185:1
                                                                                          Bay [2] - 137:15, 156:16
   approached [2] - 204:11, 207:3             attend [2] - 115:8, 155:22
                                                                                          beating [1] - 181:25
   appropriate [3] - 21:8, 37:19, 229:25      attended [1] - 138:6
                                                                                          beautiful [3] - 59:12, 62:13, 62:16
   approved [1] - 200:24                      attention [11] - 39:2, 40:5, 40:7, 40:17,
                                                                                          beauty [1] - 193:14
   April [3] - 11:16, 11:17, 11:18             41:8, 62:3, 106:24, 155:21, 182:17,
                                                                                          became [14] - 42:8, 46:24, 49:20, 50:6,
   area [6] - 60:11, 72:22, 92:3, 146:18,      206:20, 225:18
                                                                                           58:15, 102:12, 104:14, 130:7, 130:12,
    152:16, 191:25                            Atticus [2] - 58:17, 58:18
                                                                                           138:25, 154:6, 164:16, 195:13, 207:22
   areas [1] - 192:5                          Attorney [2] - 1:13, 41:17
                                                                                          become [26] - 37:6, 71:21, 86:10, 86:17,
   Argentine [2] - 76:8, 76:9                 attorney [1] - 25:12
                                                                                           90:23, 104:9, 104:16, 111:7, 125:23,
   argument [5] - 14:18, 21:18, 31:21,        Attorneys [2] - 1:16, 24:16
                                                                                           130:20, 130:21, 130:24, 131:3,
    31:22, 31:23                              attorneys [3] - 24:22, 25:13, 37:13
                                                                                           132:16, 132:25, 133:1, 140:20, 148:4,
   arguments [3] - 31:25, 32:3, 33:11         audio [1] - 121:17
                                                                                           158:15, 160:15, 160:17, 161:11,
   arm [2] - 64:13, 202:1                     August [2] - 15:14, 137:18                   166:3, 221:19, 221:20
   arms [1] - 106:4                           Augustus [1] - 67:7                         becomes [4] - 62:25, 77:19, 96:4,
   arrange [1] - 202:16                       aunt [1] - 170:4                             172:17
   arranged [2] - 89:24, 94:16                author [1] - 105:23                         becoming [7] - 86:9, 114:15, 130:6,
   arrangement [1] - 201:21                   authority [2] - 43:9, 160:23                 131:9, 156:8, 169:15, 209:15
   arrangements [1] - 205:20                  availability [1] - 19:16                    bed [1] - 141:15
   arrest [1] - 41:24                         available [2] - 19:20, 219:1                bedroom [5] - 75:7, 75:24, 75:25, 76:1,
   arrested [1] - 85:16                       Avenue [1] - 1:18                            213:25
   arrived [3] - 92:2, 92:7, 128:8            averaging [1] - 184:13                      BEFORE [1] - 1:10
   artifice [1] - 28:5                        avoid [3] - 12:23, 36:24, 190:22            befriended [1] - 114:21
   artistic [1] - 99:22                       avoided [2] - 15:22, 22:7                   began [2] - 26:10, 49:14
   artists [2] - 21:25, 122:1                 awarded [1] - 104:9                         begged [2] - 223:25, 224:4
   ashamed [4] - 68:16, 140:13, 140:17,       aware [2] - 18:16, 37:17                    begin [11] - 23:4, 23:23, 29:21, 37:24,



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 238 of 267 PageID #:
                                   11586

                                                                                                                                           4
    38:1, 39:4, 39:23, 40:19, 86:2, 105:5,      blocks [1] - 187:6                           bring [18] - 4:5, 6:6, 6:7, 8:4, 22:16,
    144:1                                       blog [2] - 38:13, 225:8                       22:20, 40:5, 54:15, 63:8, 120:7,
   beginning [7] - 30:23, 69:5, 94:3, 94:5,     blood [3] - 187:16, 187:20, 187:21            125:13, 146:14, 149:24, 149:25,
    102:11, 107:12, 174:19                      blunder [1] - 81:2                            164:7, 189:14, 189:16, 216:5
   begins [2] - 23:8, 190:2                     blurred [1] - 20:13                          bringing [4] - 36:4, 39:14, 66:5, 71:9
   behavior [1] - 167:25                        Board [2] - 8:15, 9:6                        brings [2] - 16:1, 105:20
   behind [5] - 63:6, 63:8, 70:7, 70:8,         boarder [1] - 77:2                           Bristol [3] - 85:20, 152:11, 152:12
    200:14                                      boats [1] - 81:7                             Britain [1] - 81:9
   beliefs [3] - 172:1, 172:2, 172:3            bodies [3] - 48:13, 66:25, 92:24             British [5] - 81:1, 81:6, 81:7, 87:13, 88:2
   believes [1] - 33:23                         body [19] - 66:25, 67:1, 67:3, 67:4, 67:5,   broad [2] - 73:25, 147:18
   bench [2] - 30:18, 36:15                      68:15, 68:20, 68:22, 134:5, 136:3,          Broadway [2] - 1:21, 58:16
   benefit [3] - 28:14, 42:7, 49:2               179:3, 184:7, 192:3, 192:6, 192:14,         broke [3] - 161:10, 161:13, 194:3
   benefited [2] - 29:1, 29:12                   192:20, 195:24                              Bronfman [29] - 88:2, 88:4, 88:8, 89:19,
   best [22] - 24:4, 62:10, 62:12, 62:14,       Boies [1] - 96:6                              90:7, 93:25, 95:10, 117:13, 127:13,
    62:17, 71:11, 71:13, 71:15, 71:16,          bonding [1] - 48:16                           129:14, 131:24, 132:12, 141:3,
    71:19, 71:21, 71:22, 71:23, 72:6,           bonuses [1] - 157:12                          144:13, 147:12, 153:17, 157:14,
    86:10, 146:23, 157:1, 157:2, 192:25,        boobs [1] - 175:1                             179:24, 180:5, 181:6, 182:21, 183:18,
    228:24, 228:25, 229:22                      book [3] - 58:15, 58:18, 110:19               183:25, 190:4, 190:12, 190:16,
   better [23] - 12:4, 21:14, 41:4, 45:10,      books [1] - 59:22                             190:19, 191:16, 196:13
    60:16, 61:12, 61:14, 63:16, 115:19,         border [5] - 76:17, 76:19, 77:1              Bronfman's [2] - 131:17, 194:15
    140:25, 169:15, 181:10, 191:23,             boring [1] - 73:2                            Bronx [2] - 14:25, 17:14
    192:15, 192:19, 207:15, 214:24,             boss [2] - 50:4, 94:6                        Brooklyn [3] - 1:4, 1:14, 42:25
    216:20, 219:10, 220:25, 228:1, 230:1        bot [3] - 148:9, 149:12, 149:15              brought [3] - 6:7, 36:5, 164:6
   between [18] - 20:12, 26:15, 26:20,          bought [1] - 150:23                          brown [1] - 124:11
    27:4, 27:18, 28:3, 28:10, 28:22, 29:8,      bout [1] - 133:9                             brush [1] - 73:25
    34:24, 62:5, 75:10, 125:6, 175:4,           bowing [1] - 108:9                           Brussels [1] - 125:2
    176:23, 205:14, 229:17                      box [1] - 58:25                              bubble [4] - 203:25, 204:2, 204:5
   beyond [10] - 26:9, 30:6, 31:14, 37:5,       boy's [1] - 53:12                            buddies [1] - 71:13
    39:16, 44:6, 51:11, 79:14, 162:3,           boyfriend [5] - 144:17, 153:14, 154:12,      build [4] - 152:17, 153:13, 153:15, 200:7
    168:20                                       161:9, 161:10                               building [1] - 204:25
   Bible [1] - 114:12                           BP [1] - 187:20                              bulimia [1] - 134:7
   biblical [1] - 77:19                         BRAFMAN [1] - 1:17                           bullets [1] - 107:21
   big [16] - 14:18, 64:13, 78:20, 86:1,        brain [2] - 73:3, 73:4                       bullied [1] - 173:6
    88:5, 97:6, 99:2, 99:3, 99:5, 111:5,                                                     bum [4] - 180:8, 181:9, 181:12, 181:17
                                                brand [7] - 48:10, 48:11, 48:13, 60:19,
    130:25, 163:16, 207:23, 212:20, 214:7                                                    bumped [2] - 156:6, 156:14
                                                 64:13, 64:15
   bigger [1] - 191:23                                                                       bunch [1] - 205:18
                                                branded [5] - 48:18, 48:21, 51:17,
   bike [6] - 185:9, 185:12, 187:5, 190:22,                                                  burden [6] - 26:6, 30:5, 31:11, 31:15,
                                                 51:20, 52:2
    190:23, 197:20                                                                            37:4
                                                branding [5] - 48:15, 64:8, 64:13, 64:16,
   bill [1] - 69:6                                                                           Bureau [1] - 41:21
                                                 217:20
   bills [1] - 50:7                             brands [1] - 64:11                           burgers [1] - 93:1
   Biloxi [1] - 62:24                           breach [4] - 44:22, 142:9, 142:19,           burglary [1] - 65:6
   binge [1] - 134:7                             142:20                                      burn [1] - 192:5
   biology [1] - 135:12                         breaches [1] - 142:6                         burned [3] - 48:12, 135:18, 135:21
   bird [1] - 209:17                            break [22] - 23:25, 24:1, 24:3, 43:12,       burnout [1] - 192:6
   Bird [2] - 58:15, 58:16                       47:25, 48:1, 53:11, 53:15, 53:17,           burnt [1] - 135:25
   birth [1] - 46:1                              56:18, 87:21, 95:3, 113:7, 118:22,          business [14] - 38:6, 76:20, 77:2, 87:8,
   birthday [4] - 73:9, 137:9, 137:17,           119:16, 161:16, 188:13, 189:8, 194:2,        104:1, 104:11, 104:17, 109:25,
    137:21                                       194:3, 213:12                                131:13, 131:16, 150:9, 150:14,
   bit [31] - 68:24, 69:3, 71:2, 74:10, 85:3,   breakfast [1] - 99:11                         201:21, 224:25
    85:21, 85:23, 87:3, 88:10, 98:9,            breaking [2] - 161:9, 224:20                 busy [1] - 230:5
    107:13, 113:13, 114:6, 114:7, 126:5,        breakout [2] - 113:4, 167:14                 Butterfly [1] - 150:23
    128:14, 128:20, 134:20, 136:7, 141:3,       breaks [4] - 24:12, 74:25, 75:1, 78:21       button [1] - 78:14
    149:11, 159:3, 160:9, 163:25, 171:17,       breast [3] - 10:11, 11:1, 11:6               buy [2] - 150:11, 150:13
    180:9, 183:20, 184:20, 190:5, 191:6,                                                     buzzer [1] - 219:5
                                                breath [3] - 80:15, 80:17, 81:24
    220:15
                                                brief [3] - 6:15, 82:20, 95:1                BY [19] - 1:15, 1:19, 1:22, 84:3, 109:5,
   blackmail [1] - 46:25
                                                briefing [1] - 21:18                          115:2, 123:2, 124:16, 147:9, 148:19,
   blah [3] - 139:10                                                                          152:1, 186:18, 189:24, 197:17, 198:6,
                                                briefly [5] - 7:2, 25:4, 122:11, 131:8,
   blah-blah-blah [1] - 139:10                                                                200:1, 211:3, 223:2, 233:8
                                                 133:23
   blend [1] - 134:22
                                                bright [1] - 34:17
   blindfolded [1] - 49:12
                                                brilliant [1] - 72:17




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 239 of 267 PageID #:
                                   11587

                                                                                                                                       5
                                                casual [1] - 91:20                           51:11, 53:2, 79:21
                       C
                                                cat [1] - 209:17                            Charlotte [2] - 176:2, 176:5
   Cabral [3] - 76:9, 76:10                                                                 chase [1] - 4:4
                                                cat-bird [1] - 209:17
   Cadman [1] - 1:14                                                                        chat [5] - 182:4, 218:2, 218:3, 218:7,
                                                categories [1] - 154:14
   Cafritz [1] - 124:5                                                                       218:13
                                                Catherine [3] - 92:9, 93:14, 93:17
   cagey [1] - 222:16                                                                       cheapest [2] - 138:8, 172:14
                                                caught [2] - 76:18, 184:7
   cake [2] - 63:14, 182:11                                                                 cheat [1] - 228:12
                                                CAUSE [1] - 1:9
   Calgary [2] - 127:25, 128:3                                                              check [14] - 9:14, 136:8, 144:1, 144:8,
                                                caused [2] - 14:18
   callout [2] - 111:13, 111:25                                                              144:18, 144:19, 153:16, 154:3,
                                                causing [2] - 13:4
   calm [1] - 88:14                                                                          179:11, 179:12, 183:10, 191:3,
                                                cauterizing [1] - 48:11
   calorie [2] - 93:9, 135:13                                                                196:12, 196:14
                                                cayenne [1] - 134:21
   calories [12] - 93:7, 93:8, 134:3, 134:5,                                                check-in [2] - 144:18, 144:19
                                                celebrate [2] - 137:9, 137:24
    135:6, 135:9, 135:15, 135:17, 135:21,                                                   check-ins [10] - 144:1, 144:8, 153:16,
                                                celebrated [1] - 68:17
    135:22, 135:24, 186:7                                                                    154:3, 179:11, 179:12, 183:10, 191:3,
                                                celebrating [1] - 138:5
   camera [4] - 52:20, 213:25, 214:10                                                        196:12, 196:14
                                                celebration [1] - 137:10
   cameras [1] - 45:16                                                                      checked [1] - 144:5
                                                celibacy [1] - 223:3
   Cami [1] - 72:12                                                                         checking [6] - 141:5, 143:19, 144:9,
                                                celibate [1] - 204:22
   Camila [9] - 46:4, 46:5, 46:6, 46:10,                                                     144:12, 153:18, 197:23
                                                Center [2] - 96:13, 99:20
    46:13, 46:20, 46:21, 49:17, 49:19                                                       checking-in [2] - 144:9, 144:12
                                                center [5] - 96:21, 100:2, 100:3, 100:5,
   Camila's [1] - 46:19                                                                     checklist [6] - 154:8, 154:21, 154:23,
                                                 101:9
   Camilla [2] - 51:15, 52:19                                                                155:4, 155:5, 155:6
                                                centered [1] - 138:4
   Cammy [1] - 79:24                                                                        chemo [1] - 15:14
                                                centers [2] - 137:23, 138:2
   cancer [6] - 10:11, 11:1, 11:7, 11:18,                                                   chemotherapy [2] - 17:17
                                                century [1] - 81:15
    15:11, 17:16                                                                            chest [1] - 184:12
                                                CEO's [1] - 60:24
   capable [4] - 65:7, 65:8, 65:11, 65:13                                                   Chicago [1] - 176:3
                                                ceremonies [1] - 138:2
   captain [1] - 158:16                                                                     chief [2] - 20:4, 20:13
                                                ceremony [1] - 174:25
   captive [1] - 75:19                                                                      child [7] - 27:16, 41:14, 46:11, 51:8,
                                                certain [25] - 10:15, 25:13, 33:16, 34:3,
   car [6] - 60:7, 201:5, 201:10, 201:11,                                                    53:8, 65:9
                                                 36:17, 55:4, 56:11, 61:12, 64:10, 85:1,
    201:12                                                                                  childhood [3] - 49:20, 85:21, 85:23
                                                 104:1, 104:5, 104:8, 111:3, 115:21,
   Carby [3] - 2:9, 24:19, 41:19                                                            children [8] - 44:9, 44:10, 44:11, 68:7,
                                                 125:12, 148:4, 154:10, 164:16,
   card [3] - 2:20, 200:17, 201:16                                                           85:22, 155:15, 166:17, 166:25
                                                 175:14, 183:3, 206:12, 226:21,
   cardio [2] - 176:14, 178:21                   227:12, 229:24                             chips [1] - 93:1
   care [9] - 14:25, 19:1, 36:19, 37:8,         certainly [7] - 16:3, 23:18, 56:1, 56:14,   choice [8] - 4:19, 49:1, 182:5, 182:8,
    168:14, 191:9, 204:4, 207:21, 215:2          65:19, 72:16, 194:22                        182:12, 219:25, 220:1, 220:2
   career [5] - 90:15, 132:2, 217:2, 217:3,     certificate [2] - 11:13, 46:1               choose [3] - 35:17, 40:11, 111:16
    217:9                                       cetera [3] - 165:16, 195:3                  chose [3] - 52:8, 52:9, 52:12
   careful [2] - 40:17, 121:3                                                               chosen [2] - 127:10, 157:24
                                                chain [3] - 34:14, 164:20, 190:1
   carefully [1] - 52:15                                                                    Christmas [6] - 125:7, 144:23, 144:24,
                                                chair [3] - 8:7, 99:2, 168:1
   carried [3] - 37:4, 196:6, 196:14                                                         145:1, 145:10, 145:14
                                                chairs [2] - 99:3, 99:5
   carry [2] - 50:5, 174:20                                                                 chronological [1] - 52:25
                                                challenge [1] - 43:9
   case [102] - 2:4, 2:25, 3:11, 4:16, 10:17,                                               chronologically [1] - 160:7
                                                challenging [3] - 73:1, 193:12, 193:14
    17:24, 20:4, 20:13, 20:14, 23:4, 23:7,                                                  Churchill [2] - 81:14, 231:18
                                                chambers [1] - 36:15
    23:12, 23:18, 24:20, 25:1, 25:5, 25:7,                                                  circle [7] - 41:12, 42:2, 50:5, 106:4,
                                                championships [1] - 156:4
    25:10, 26:5, 26:7, 26:10, 26:14, 29:21,                                                  107:10, 107:12, 141:15
                                                chance [8] - 87:21, 90:18, 118:3, 131:4,
    30:4, 30:12, 30:23, 31:1, 31:15, 31:22,                                                 circumstances [2] - 34:21, 172:4
                                                 156:10, 159:11, 165:9, 191:23
    32:15, 33:7, 35:6, 35:13, 35:14, 35:25,                                                 circumstantial [5] - 34:8, 34:13, 34:23,
                                                change [7] - 62:7, 74:9, 100:7, 101:11,
    37:25, 38:2, 38:4, 38:8, 38:10, 38:11,                                                   34:25, 35:3
                                                 167:20, 172:10, 207:11
    38:16, 38:20, 38:22, 39:5, 39:7, 39:18,                                                 cities [1] - 81:20
                                                changed [4] - 42:9, 79:3, 128:16, 174:2
    39:19, 39:24, 41:22, 42:6, 52:17, 53:2,                                                 citizens [2] - 43:15, 81:7
                                                changes [3] - 68:19, 158:7, 161:7
    54:8, 56:13, 56:16, 56:17, 56:18,
                                                changing [1] - 173:11                       city [1] - 96:14
    56:21, 57:1, 57:4, 57:7, 57:22, 58:4,
                                                channel [2] - 194:11, 195:24                City [7] - 202:20, 202:21, 205:17,
    60:19, 62:1, 62:2, 62:8, 63:18, 64:2,
                                                Channel [1] - 81:8                           205:23, 205:24, 206:5, 206:14
    64:22, 77:25, 79:6, 80:9, 80:10, 80:11,
                                                character [3] - 170:12, 170:13, 170:17      civic [1] - 16:7
    80:20, 82:4, 82:12, 82:18, 120:11,
                                                charade [1] - 50:10                         civil [1] - 12:2
    120:12, 120:13, 120:17, 121:5, 121:9,
                                                charge [3] - 29:20, 79:21, 207:21           civilization [1] - 60:19
    122:14, 122:19, 224:25, 225:3, 225:5,
                                                charged [15] - 29:19, 29:24, 30:1, 30:6,    claimed [1] - 41:1
    225:6, 225:11, 225:14, 229:16,
                                                 31:14, 39:12, 44:5, 46:2, 51:2, 51:3,      claims [2] - 34:9, 34:11
    230:21, 231:1
                                                 51:5, 79:20, 80:3, 80:8                    clap [4] - 106:11, 106:12, 108:18
   case-in-chief [2] - 20:4, 20:13
                                                charges [13] - 26:9, 26:13, 26:14, 26:18,   clapped [1] - 108:19
   cases [4] - 23:19, 36:22, 120:25, 228:21
                                                 27:9, 31:7, 31:17, 37:5, 37:6, 51:4,       clapping [2] - 103:17, 106:8
   cash [2] - 91:19, 91:21



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 240 of 267 PageID #:
                                   11588

                                                                                                                                      6
   clare [1] - 147:12                           130:7, 130:20, 131:3, 131:15, 152:5,      Communicating [1] - 127:6
   Clare [102] - 88:2, 88:4, 88:8, 89:19,       153:19, 153:20, 157:6, 160:10,            communication [3] - 54:4, 217:23,
    90:1, 90:6, 91:7, 92:5, 92:17, 92:21,       160:22, 204:11                             218:14
    93:25, 94:12, 94:17, 94:18, 95:9, 96:7,    Coach [4] - 85:2, 111:2, 111:4             communications [1] - 217:23
    96:8, 98:15, 117:13, 117:23, 124:24,       coached [3] - 103:8, 103:9, 204:12         community [47] - 43:20, 44:8, 44:13,
    125:10, 125:11, 126:12, 126:13,            coaches [4] - 98:14, 105:3, 111:8,          50:4, 74:8, 116:25, 118:2, 129:8,
    127:13, 127:18, 128:12, 129:14,             191:10                                     129:24, 130:6, 131:10, 132:15,
    130:21, 130:24, 131:17, 131:24,            Coaches [1] - 104:9                         133:24, 134:16, 136:2, 136:23,
    132:12, 132:19, 134:3, 136:5, 136:9,       coaching [1] - 170:5                        141:16, 142:16, 143:4, 143:12,
    138:14, 138:17, 140:23, 141:4, 141:8,      coerced [2] - 69:16, 78:25                  143:14, 146:18, 153:23, 158:7,
    143:11, 143:20, 144:4, 144:12, 145:2,      coercion [7] - 28:17, 28:19, 29:3, 29:6,    161:12, 161:24, 163:15, 165:4,
    146:8, 147:21, 147:23, 149:3, 149:14,       29:14, 29:17, 46:24                        172:23, 173:1, 175:23, 178:12, 179:9,
    150:2, 151:2, 151:12, 152:20, 153:17,      coffee [1] - 182:11                         197:5, 197:9, 198:10, 198:22, 199:2,
    153:25, 158:9, 159:10, 163:14,             coinciding [1] - 11:19                      199:12, 204:7, 204:8, 206:1, 206:3,
    163:23, 166:6, 171:17, 173:3, 173:22,      cold [2] - 140:16, 166:16                   206:6, 207:20, 208:5, 211:13
    175:16, 175:25, 176:10, 176:19,            coldhearted [2] - 166:16, 166:25           Community [1] - 2:19
    176:21, 179:12, 179:24, 180:4, 181:6,      collage [1] - 99:22                        company [7] - 110:8, 150:4, 150:6,
    182:1, 182:5, 182:21, 183:18, 183:25,      collateral [33] - 47:19, 47:20, 48:25,      150:10, 150:17, 152:14
    185:14, 190:3, 190:12, 190:16,              49:8, 69:14, 69:16, 69:18, 69:19,         compare [1] - 98:18
    190:19, 191:16, 194:9, 194:15, 195:4,       69:20, 70:6, 70:8, 70:9, 70:17, 70:23,    compared [4] - 43:1, 118:16, 231:17
    196:13, 197:2, 200:24, 200:25, 203:6,       211:9, 211:20, 211:21, 212:1, 212:9,      comparisons [1] - 136:3
    203:21, 203:22, 204:10, 206:13,             213:12, 213:22, 215:20, 215:21,           compassion [1] - 193:11
    207:20                                      215:24, 216:1, 216:3, 216:5, 216:11,      compelled [1] - 192:23
   Clare's [7] - 96:8, 141:2, 150:22,           220:4, 220:6                              compete [4] - 88:25, 89:15, 125:20,
    171:11, 177:16, 198:3, 205:25              colleague [4] - 59:9, 62:19, 76:20, 77:2    140:1
   class [7] - 72:18, 97:10, 100:14, 109:17,   colleagues [5] - 41:18, 55:23, 56:2,       competing [6] - 85:24, 86:3, 86:5,
    110:21, 113:15, 130:9                       56:24, 72:10                               87:20, 128:3, 156:1
   classes [8] - 72:23, 111:24, 113:18,        collected [1] - 46:17                      competitive [1] - 140:12
    113:19, 115:19, 130:14, 130:16,            collection [1] - 46:14                     competitively [1] - 86:13
    130:17                                     collective [1] - 226:19                    complaints [1] - 50:2
   classroom [1] - 97:6                        College [1] - 2:20                         Complete [11] - 169:5, 169:17, 170:10,
   clean [1] - 52:25                           column [5] - 180:13, 180:14, 180:24,        170:12, 170:15, 171:9, 173:4, 173:19,
   cleanse [3] - 134:2, 134:19, 134:25          191:4                                      173:21, 174:5, 204:1
   cleanses [2] - 134:16, 134:17               combination [6] - 28:17, 28:20, 29:3,      complete [3] - 21:16, 39:21, 178:22
   clear [5] - 77:23, 122:17, 157:3, 171:24,    29:6, 29:15, 29:18                        completely [8] - 51:21, 86:20, 86:23,
    227:11                                     comfort [1] - 140:18                        115:6, 131:23, 140:3, 194:8, 212:13
   clearance [1] - 18:24                       comfortable [7] - 23:17, 103:4, 103:11,    completion [1] - 105:21
   clearly [1] - 167:8                          107:4, 126:8, 126:20, 195:2               complimented [1] - 73:19
   clerks [1] - 24:25                          coming [9] - 57:19, 57:20, 94:16,          Computer [1] - 1:25
   client [4] - 17:6, 36:10, 57:4, 231:17       124:24, 125:5, 128:12, 128:19, 146:6,     computer [2] - 46:16, 144:18
   Clifton [11] - 59:10, 77:5, 84:21, 84:23,    152:21                                    Computer-aided [1] - 1:25
    96:14, 141:9, 201:6, 206:1, 206:4          commenced [1] - 25:5                       computerized [1] - 1:25
   climbed [1] - 69:22                         commences [1] - 26:12                      con [1] - 41:2
   close [12] - 30:25, 46:10, 65:24, 71:18,    comment [8] - 32:20, 32:21, 35:23,         concentrate [1] - 17:24
    76:3, 85:25, 107:18, 121:22, 207:17,        160:14, 171:10, 176:8, 191:7, 202:3       concept [10] - 58:3, 70:10, 97:20,
    207:22, 208:6                              comments [3] - 136:11, 206:8, 206:17        106:17, 109:9, 110:23, 111:17, 118:1,
   close-up [1] - 46:10                        commerce [2] - 27:10, 27:11                 147:19, 218:20
   closed [2] - 37:25, 65:25                   commercial [3] - 28:18, 29:5, 29:16        conception [2] - 154:20, 154:22
   closely [1] - 68:18                         commission [1] - 164:13                    concern [6] - 4:21, 5:12, 20:17, 37:1,
   closer [4] - 84:15, 107:15, 123:23,         commit [3] - 26:25, 50:8, 81:1              39:9, 227:25
    123:25                                     commitment [6] - 47:13, 48:11, 86:8,       concerned [3] - 16:4, 116:9, 226:17
   closing [4] - 31:22, 31:23, 31:25, 32:3      107:11, 216:7                             concerning [4] - 30:11, 30:16, 32:5,
   clothes [1] - 45:21                         commitments [1] - 201:24                    34:2
   clothing [3] - 67:2, 124:9, 174:22          committed [12] - 27:13, 41:13, 42:3,       concerns [1] - 90:10
   club [4] - 85:24, 153:12, 158:2, 207:25      44:4, 52:13, 106:5, 107:14, 131:5,        conclude [5] - 23:24, 71:14, 72:6,
   Club [3] - 156:2, 158:11, 158:16             173:12, 205:13, 206:16                     72:15, 82:11
   Clyne [1] - 173:15                          committing [2] - 51:5, 193:21              concludes [1] - 29:19
   co [1] - 228:18                             common [6] - 25:4, 35:4, 42:10, 139:15,    conclusion [6] - 26:5, 30:8, 34:15, 39:3,
   co-defendants [1] - 228:18                   145:13, 195:6                              56:10, 75:18
   coach [20] - 62:24, 101:19, 102:12,         communicate [3] - 38:11, 54:3, 225:6       conclusions [9] - 23:19, 32:1, 35:4,
    102:23, 103:5, 106:11, 106:12, 111:3,



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 241 of 267 PageID #:
                                   11589

                                                                                                                                        7
    56:13, 56:14, 57:18, 69:17, 73:25,        Continuing [4] - 51:1, 109:7, 152:1,           5:13, 5:19, 5:22, 6:15, 6:20, 6:23, 8:4,
    82:7                                       200:1                                         8:7, 8:10, 8:13, 8:19, 8:23, 8:25, 9:3,
   condoned [1] - 227:10                      contract [1] - 205:15                          9:13, 9:16, 9:18, 9:22, 9:25, 10:3,
   conduct [5] - 26:22, 26:23, 27:1, 32:18,   contributions [1] - 104:4                      10:6, 10:9, 10:19, 10:21, 10:24, 11:6,
    46:2                                      control [19] - 43:5, 43:6, 43:19, 45:23,       11:16, 11:21, 11:25, 12:5, 12:11,
   conducted [2] - 27:7, 36:19                 46:24, 48:8, 50:17, 62:20, 62:21, 63:2,       12:14, 12:18, 12:21, 13:1, 13:7, 13:13,
   confer [2] - 30:10, 36:13                   63:4, 63:6, 63:7, 63:8, 112:1, 112:4,         13:19, 14:1, 14:6, 14:9, 14:12, 14:19,
   conference [2] - 2:16, 17:4                 112:6                                         14:22, 15:2, 15:6, 15:9, 15:12, 15:16,
   conferences [1] - 36:15                    controlled [6] - 47:15, 47:16, 50:10,          15:21, 16:12, 17:2, 17:5, 17:8, 17:11,
   confided [1] - 76:3                         62:23, 63:1, 112:3                            18:7, 18:12, 18:15, 18:20, 18:23, 19:1,
   confidence [2] - 60:4, 89:9                controlling [4] - 30:11, 62:20, 63:10,         19:4, 19:9, 19:13, 19:16, 19:25, 20:23,
   confidential [1] - 98:1                     170:23                                        21:8, 21:10, 22:10, 22:20, 22:25, 23:3,
   Confidentiality [1] - 106:14               controversial [1] - 79:5                       26:1, 46:20, 53:10, 53:14, 53:17,
   confidentiality [3] - 97:25, 106:15,       conveniences [1] - 60:8                        53:20, 53:24, 54:1, 54:10, 54:12,
    106:23                                    conversation [14] - 37:21, 76:5, 131:19,       54:15, 54:19, 54:24, 55:1, 55:5, 55:8,
   confirmed [1] - 139:24                      142:22, 143:17, 156:8, 157:9, 166:13,         55:13, 55:18, 55:22, 82:16, 82:21,
   connect [1] - 118:10                        168:6, 173:10, 201:13, 201:25, 202:5,         82:25, 83:3, 83:10, 83:18, 84:1, 84:15,
                                               215:6                                         108:23, 109:1, 109:4, 118:21, 118:24,
   connected [1] - 36:22
                                              conversations [13] - 141:1, 149:7,             119:3, 119:8, 119:10, 119:13, 119:15,
   connection [2] - 90:2, 161:14
                                               153:21, 153:23, 158:6, 159:21, 160:2,         120:3, 120:6, 120:21, 121:14, 121:17,
   conscientiously [1] - 32:24
                                               173:1, 196:11, 198:13, 202:13,                121:21, 121:25, 122:8, 122:25,
   conscious [2] - 68:3, 170:19
                                               202:24, 215:25                                124:15, 147:6, 148:1, 148:6, 148:11,
   consensual [1] - 73:15
                                              convey [1] - 122:3                             148:14, 148:18, 154:25, 155:2,
   consent [4] - 54:5, 54:23, 55:10, 55:11
                                              conveyed [1] - 122:18                          156:12, 156:15, 156:17, 156:19,
   consider [20] - 23:17, 25:16, 25:19,
                                              convicted [2] - 120:23, 122:16                 180:18, 185:7, 185:13, 185:16, 186:2,
    26:4, 26:17, 32:8, 34:4, 35:9, 37:11,
                                                                                             186:12, 186:17, 187:20, 187:23,
    38:15, 56:7, 57:5, 139:5, 139:9,          cook [1] - 207:23
                                                                                             188:2, 188:4, 188:7, 188:12, 188:15,
    192:25, 201:15, 201:18, 202:11,           cooked [1] - 50:7
                                                                                             188:17, 188:20, 188:24, 189:1, 189:3,
    225:10                                    cool [1] - 152:25
                                                                                             189:8, 189:14, 189:16, 189:20,
   considerations [1] - 16:6                  copy [2] - 9:18, 23:23
                                                                                             191:18, 197:10, 197:13, 197:16,
   considered [3] - 106:20, 148:20, 154:15    copying [1] - 190:12
                                                                                             198:1, 198:4, 209:3, 209:5, 210:7,
   considering [2] - 34:25, 184:11            core [3] - 66:14, 71:13
                                                                                             211:1, 215:17, 224:21, 225:21, 226:2,
   consistent [2] - 108:13, 108:17            corner [1] - 195:11
                                                                                             226:6, 227:18, 228:8, 228:24, 229:13,
   consistently [1] - 182:2                   cornerstone [1] - 105:17
                                                                                             229:21, 230:8, 230:15, 230:19, 231:7,
   consists [2] - 33:7, 33:9                  correct [14] - 10:7, 36:11, 102:13,
                                                                                             231:12, 231:15, 231:21, 231:23, 232:1
   console [1] - 173:15                        148:13, 149:13, 156:18, 180:3, 184:1,
                                                                                            Court [37] - 1:23, 6:21, 8:2, 9:3, 12:24,
   conspiracy [4] - 26:19, 27:17, 28:2,        184:2, 190:7, 197:14, 198:9, 229:20,
                                                                                             14:13, 21:11, 21:13, 21:16, 21:17,
    28:9                                       230:16
                                                                                             21:19, 21:23, 21:24, 21:25, 22:1, 22:5,
   conspirator [1] - 26:25                    correcting [3] - 32:25, 167:19, 167:25
                                                                                             22:13, 23:14, 24:24, 25:10, 33:2, 34:2,
   conspired [4] - 26:22, 27:20, 28:5,        cosmetic [1] - 80:19                           37:7, 37:8, 40:1, 40:5, 40:8, 40:14,
    28:12                                     cost [4] - 95:22, 138:6, 172:12, 173:21        55:21, 57:13, 226:20, 227:10, 228:13,
   constitute [1] - 20:10                     counsel [8] - 2:5, 2:8, 8:2, 25:11, 33:12,     229:4, 229:14, 229:15
   constitutes [1] - 33:3                      33:15                                        court [8] - 2:1, 17:1, 18:13, 19:15,
   consult [1] - 30:18                        counsels' [1] - 24:17                          34:16, 34:23, 42:6, 120:2
   consulted [1] - 22:12                      count [9] - 26:19, 27:3, 27:11, 27:17,        Court's [3] - 37:22, 227:12, 227:13
   contact [2] - 44:23, 161:12                 28:2, 28:9, 28:21, 29:7, 231:16              courthouse [2] - 24:9, 24:13
   contacted [1] - 223:13                     country [4] - 65:4, 69:5, 69:9, 156:5         Courthouse [1] - 1:4
   contained [1] - 205:17                     counts [3] - 26:16, 29:24, 53:9               COURTROOM [7] - 2:4, 3:9, 3:16, 3:22,
   contains [2] - 29:22, 31:8                 county [2] - 92:4, 175:1                       8:6, 9:24, 83:21
   content [1] - 59:20                        couple [11] - 79:11, 81:4, 88:5, 92:10,       courtroom [17] - 24:24, 34:18, 34:19,
   context [2] - 110:20, 149:8                 98:21, 119:12, 119:13, 167:9, 195:19,         38:16, 40:2, 53:16, 55:17, 80:15,
   continue [9] - 38:25, 118:24, 122:23,       197:7, 197:8                                  80:17, 81:21, 120:5, 124:7, 189:11,
    125:23, 144:8, 185:1, 189:22, 190:14,     course [16] - 25:2, 31:12, 35:24, 38:21,       189:13, 200:13, 225:11, 231:13
    211:1                                      41:23, 42:12, 46:12, 49:16, 67:3,            courts [2] - 15:1, 228:20
   continued [5] - 50:18, 185:21, 196:17,      98:13, 103:6, 195:15, 221:10, 221:22,        cousin [1] - 88:2
    198:10, 222:17                             225:16, 230:3                                cover [2] - 67:1, 68:12
   Continued [13] - 7:6, 16:16, 25:20,        courses [11] - 2:19, 2:21, 2:22, 2:25,        covered [1] - 67:2
    76:21, 114:25, 115:2, 123:2, 151:16,       8:13, 60:23, 97:2, 98:19, 164:2, 164:4,      cows [2] - 174:25, 175:3
    186:1, 199:21, 208:7, 210:10, 223:2        164:18
                                                                                            crawl [2] - 58:21, 58:24
   continuing [6] - 41:24, 113:1, 116:3,      COURT [197] - 1:1, 2:2, 2:10, 2:14, 2:17,
                                                                                            crazy [1] - 75:17
    175:5, 194:11, 196:12                      3:6, 3:21, 4:4, 4:12, 4:24, 5:2, 5:6, 5:8,
                                                                                            create [6] - 15:21, 69:2, 69:11, 107:15,




                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 242 of 267 PageID #:
                                   11590

                                                                                                                                          8
    150:4, 218:1                                Daniella [9] - 44:18, 44:19, 45:4, 45:9,      82:3, 82:4
   created [10] - 42:13, 65:1, 68:25, 69:1,      45:17, 45:20, 46:3, 51:25, 52:21            defendant [127] - 1:8, 2:3, 5:9, 18:16,
    69:2, 69:11, 111:20, 171:25                 Daniella's [2] - 44:24, 45:14                 19:5, 20:2, 20:15, 21:21, 23:5, 24:20,
   creates [1] - 17:23                          Danielle [2] - 2:12, 24:23                    25:8, 25:9, 26:13, 26:14, 29:23, 30:2,
   creating [2] - 53:5, 223:19                  DANIELLE [1] - 1:22                           30:23, 31:1, 31:10, 31:15, 31:17, 37:2,
   creation [1] - 69:9                          dark [8] - 132:7, 132:10, 132:22, 145:14,     37:6, 39:11, 39:13, 39:16, 41:1, 41:6,
   credentials [2] - 126:25, 150:10              218:18, 218:22, 218:25, 222:15               41:10, 41:11, 41:25, 42:10, 42:13,
   credibility [1] - 35:7                       darken [1] - 72:7                             42:20, 42:23, 43:6, 43:12, 43:14,
   creepy [2] - 118:15, 202:3                   darkened [1] - 71:15                          43:16, 43:18, 44:1, 44:4, 44:8, 44:10,
   creepy-looking [1] - 118:15                  darkest [1] - 47:21                           44:11, 44:14, 44:19, 44:20, 45:10,
   crime [5] - 26:12, 46:12, 50:3, 50:4,        DAS [5] - 77:11, 77:21, 78:18, 85:8,          45:13, 45:14, 45:19, 45:23, 46:2, 46:5,
    51:14                                        85:10                                        46:6, 46:8, 46:9, 46:17, 47:2, 47:3,
   crimes [22] - 26:15, 27:1, 27:12, 29:19,     data [3] - 186:6, 186:10, 187:14              47:6, 47:9, 47:10, 47:15, 47:18, 48:24,
    30:1, 30:6, 30:12, 39:12, 41:13, 42:3,      date [6] - 83:14, 191:11, 203:16, 220:10,     49:3, 49:10, 49:11, 49:12, 49:18,
    44:5, 50:8, 51:6, 52:13, 56:11, 120:23,      223:10, 234:7                                49:19, 49:24, 50:9, 50:14, 51:2, 51:13,
    122:16, 227:12, 227:13, 228:18              dating [1] - 153:14                           51:20, 51:24, 52:1, 52:2, 52:5, 52:8,
   CRIMINAL [1] - 1:9                           daughter [3] - 44:18, 58:17, 78:15            52:10, 52:14, 52:19, 52:23, 53:4,
   criminal [16] - 23:4, 25:5, 31:15, 41:12,    daughter's [1] - 46:4                         120:4, 120:5, 122:12, 122:16, 124:14,
    41:25, 43:7, 47:11, 49:22, 50:1, 51:3,                                                    129:6, 129:10, 129:24, 149:6, 149:12,
                                                daughters [2] - 44:9, 44:15
    51:6, 52:5, 53:6, 54:7, 58:3                                                              149:14, 149:16, 155:3, 155:25, 156:6,
                                                Davenports [4] - 89:5, 89:7, 89:18,
   criteria [1] - 104:6                                                                       157:7, 159:18, 159:21, 160:2, 160:21,
                                                 92:17
   criticism [1] - 148:6                                                                      166:9, 166:21, 178:14, 178:17, 179:9,
                                                days [21] - 45:9, 74:6, 75:7, 78:10, 95:3,
                                                                                              181:6, 189:11, 189:13, 190:13,
   criticized [1] - 49:24                        95:4, 95:8, 99:15, 99:18, 113:2, 117:8,
                                                                                              190:16, 190:19, 196:12, 198:14,
   Cross [1] - 70:3                              130:11, 135:2, 135:4, 137:9, 146:12,
                                                                                              198:15, 222:2, 223:7, 228:5
   cross [11] - 5:25, 6:8, 20:8, 69:23,          152:6, 170:2, 182:1, 193:19, 221:22
                                                                                             Defendant [1] - 1:17
    69:25, 156:5, 184:9, 185:10, 185:12,        deal [7] - 4:13, 9:9, 54:24, 73:7, 212:20,
                                                                                             defendant's [18] - 20:3, 20:9, 20:17,
    188:9, 189:6                                 214:7, 226:8
                                                                                              42:18, 44:13, 46:14, 46:22, 47:24,
   cross-country [1] - 156:5                    dealt [3] - 11:10, 75:20, 145:13
                                                                                              48:2, 48:8, 48:19, 48:20, 49:2, 49:22,
   cross-examination [3] - 6:8, 20:8,           dear [1] - 194:19
                                                                                              51:18, 137:17, 157:4, 159:7
    189:6                                       death [10] - 76:12, 120:11, 120:12,
                                                                                             defendants [2] - 20:6, 228:18
   cross-trainer [4] - 184:9, 185:10,            120:13, 120:16, 120:25, 121:5, 121:9,
                                                                                             defended [2] - 82:2, 82:12
    185:12, 188:9                                122:13, 122:18
                                                                                             defending [1] - 58:19
   crossed [1] - 76:17                          debrief [1] - 114:10
                                                                                             defense [7] - 19:17, 55:19, 58:18, 62:2,
   crosses [2] - 76:19, 77:1                    debriefs [1] - 168:7
                                                                                              229:5, 229:10, 229:17
   crossroad [1] - 182:10                       deceitful [1] - 109:24
                                                                                             defense's [1] - 6:24
   CRR [1] - 1:23                               December [5] - 124:21, 183:17, 183:24,
                                                                                             defensive [1] - 182:4
   crucial [1] - 228:15                          191:12, 191:16
                                                                                             defiant [1] - 43:10
   crying [3] - 173:5, 173:9, 184:5             decent [1] - 156:3
                                                                                             definitely [29] - 86:9, 87:2, 89:2, 91:23,
   cult [1] - 90:12                             decide [11] - 33:17, 35:25, 36:21, 37:3,
                                                                                              92:11, 103:8, 103:15, 112:17, 116:4,
   cured [1] - 227:22                            39:4, 39:6, 182:10, 182:13, 184:19,
                                                                                              117:15, 123:15, 127:14, 135:16,
   current [1] - 156:20                          200:2, 204:21
                                                                                              138:7, 142:17, 142:20, 143:6, 145:12,
   curriculum [13] - 60:10, 67:6, 93:13,        decided [7] - 35:14, 89:13, 90:3, 153:8,
                                                                                              146:19, 165:20, 170:25, 173:10,
    102:17, 102:20, 113:1, 147:20, 154:6,        202:24, 205:5, 205:6
                                                                                              176:4, 197:20, 205:14, 215:9, 219:4,
    162:20, 165:4, 165:11, 165:18, 169:2        decides [2] - 4:12, 75:23
                                                                                              224:2, 224:16
   cut [5] - 4:4, 43:24, 191:24, 212:4, 212:6   deciding [2] - 35:8, 37:8
                                                                                             definition [1] - 65:7
                                                decision [4] - 37:10, 38:22, 86:25, 227:7
                                                                                             defraud [1] - 28:6
                       D                        decisions [4] - 26:5, 39:22, 193:25,
                                                                                             defrauding [1] - 53:6
                                                 210:4
   dad [11] - 72:13, 90:8, 126:11, 148:2,                                                    degree [2] - 152:23, 152:24
                                                dedication [1] - 193:19
    155:14, 200:13, 223:11, 223:13,                                                          degrees [1] - 67:12
                                                deductions [1] - 35:3
    224:16, 224:17                                                                           delays [2] - 36:18, 36:22
                                                deed [1] - 47:22
   daily [7] - 99:7, 144:1, 184:17, 186:11,                                                  delete [1] - 221:16
                                                deemed [1] - 226:14
    196:14, 197:13, 217:23                                                                   deleted [1] - 223:19
                                                deems [2] - 226:20, 226:21
   damage [1] - 191:25                                                                       deleting [1] - 223:19
                                                deep [2] - 193:11, 193:16
   damaging [2] - 49:9, 216:6                                                                deliberately [1] - 48:17
                                                deeper [1] - 105:20
   dancing [1] - 207:25                                                                      deliberating [2] - 38:2, 67:13
                                                deepest [1] - 47:21
   danger [1] - 78:15                                                                        deliberations [9] - 25:19, 30:3, 30:17,
                                                deeply [1] - 39:1
   Dani [16] - 72:11, 72:13, 72:14, 72:15,                                                    30:19, 32:8, 32:18, 37:24, 38:18,
                                                defeat [1] - 66:21
    74:2, 74:9, 74:25, 75:1, 75:25, 76:3,                                                     39:23
                                                defend [16] - 80:8, 80:9, 80:13, 80:14,
    76:13, 79:24, 172:21, 172:22, 178:6                                                      delicate [1] - 121:7
                                                 80:16, 81:17, 81:18, 81:19, 81:21,
   Dani's [1] - 73:17                                                                        demanded [1] - 47:19



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 243 of 267 PageID #:
                                   11591

                                                                                                                                         9
   demeanor [1] - 35:14                          164:10, 167:13, 167:20, 167:23,              distrust [1] - 109:24
   denied [3] - 153:5, 153:6, 198:17             168:7, 171:3, 172:2, 174:10, 174:16,         divorce [1] - 76:4
   DENISE [1] - 1:23                             174:18, 175:25, 176:4, 177:11, 186:9,        Docket [1] - 20:7
   DeniseParisi72@gmail.com [1] - 1:24           205:18, 207:13, 218:19                       doctor [10] - 179:5, 179:8, 179:17,
   dependent [4] - 43:16, 125:21, 132:19,       differently [2] - 75:21, 212:13                184:18, 186:12, 186:16, 191:22,
    143:11                                      difficult [6] - 56:20, 73:4, 80:20, 145:13,    196:5, 196:22, 196:24
   deportation [1] - 43:17                       167:10, 209:14                               doctor's [2] - 11:13, 196:15
   depressed [1] - 114:5                        difficulties [1] - 175:24                     document [1] - 101:18
   depth [1] - 202:13                           diligently [1] - 32:24                        documents [4] - 45:7, 45:24, 45:25,
   Deputy [1] - 24:24                           dinner [1] - 99:17                             56:6
   DEPUTY [7] - 2:4, 3:9, 3:16, 3:22, 8:6,      DIRECT [5] - 84:2, 115:1, 123:1, 223:1,       doing.. [1] - 77:8
    9:24, 83:21                                  233:7                                        dollar [1] - 69:6
   deputy [1] - 40:2                            direct [25] - 5:20, 5:23, 6:5, 6:11, 6:13,    dollars [4] - 45:21, 74:6, 74:7, 88:24
   Der [5] - 1:20, 1:22, 2:12, 24:23             6:16, 20:16, 20:19, 21:15, 34:3, 34:7,       done [24] - 9:5, 44:21, 48:11, 53:2,
   describe [34] - 26:17, 77:25, 78:13,          34:8, 34:10, 34:12, 34:25, 35:3,              64:13, 81:25, 92:12, 96:25, 97:2,
    85:13, 85:21, 85:23, 92:6, 95:12,            107:18, 122:23, 162:1, 169:25,                97:19, 110:10, 117:17, 138:15,
    96:17, 101:21, 107:22, 108:3, 108:16,        180:24, 182:17, 190:11, 213:5, 226:4          138:17, 146:7, 156:2, 198:23, 215:3,
    109:11, 110:23, 113:20, 114:7, 118:1,       directed [3] - 146:8, 172:4, 176:25            215:4, 217:8, 227:5, 228:13, 228:21,
    133:22, 142:13, 147:10, 149:25,             directing [1] - 22:6                           231:4
    163:24, 165:3, 166:11, 167:6, 169:10,       direction [1] - 42:7                          DONOGHUE [1] - 1:12
    174:5, 178:17, 178:19, 184:24,              directions [1] - 196:16                       door [1] - 45:4
    190:25, 201:13, 206:6                       directives [1] - 139:13                       doors [1] - 76:2
   described [12] - 59:11, 59:12, 95:6,         directly [8] - 26:22, 27:7, 104:17, 134:8,    DOS [25] - 42:17, 47:3, 47:4, 47:10,
    100:20, 100:22, 114:24, 170:21,              139:6, 140:22, 165:7, 228:5                   47:15, 47:21, 47:25, 48:3, 48:9, 48:15,
    174:9, 180:5, 182:9, 190:8                  disagree [1] - 33:5                            48:21, 48:22, 49:8, 49:10, 51:20, 52:1,
   describing [5] - 108:6, 123:5, 180:4,        disappointed [1] - 126:14                      52:22, 68:24, 68:25, 69:1, 69:4, 70:9,
    180:25, 183:4                               disaster [1] - 81:9                            70:11, 228:4
   deserves [1] - 35:2                          disclosure [2] - 20:5, 20:11                  dose [1] - 195:20
   designed [2] - 31:25, 214:21                 disconnect [1] - 195:1                        dot [3] - 195:3
   desire [2] - 50:16, 86:7                     discovery [4] - 229:5, 229:16, 229:18         doubt [8] - 26:9, 30:7, 31:14, 37:5,
   despite [1] - 39:25                          discretion [1] - 35:17                         39:17, 44:6, 51:12, 68:25
   destroy [1] - 212:14                         discuss [17] - 14:1, 15:17, 16:9, 17:8,       down [37] - 10:6, 12:4, 13:23, 15:1,
   destroyed [1] - 65:2                          37:25, 38:2, 38:4, 39:18, 39:24, 40:3,        16:1, 34:18, 43:11, 43:13, 54:11,
   destroying [1] - 113:23                       107:21, 119:5, 188:18, 205:20,                56:18, 59:22, 65:24, 65:25, 80:22,
   destructive [1] - 209:9                       224:24, 225:22, 232:2                         92:20, 94:18, 95:3, 96:6, 108:5, 110:5,
   detail [4] - 35:22, 74:1, 163:25, 214:16     discussed [6] - 16:10, 120:19, 127:18,         114:23, 133:20, 133:21, 136:25,
   detailed [2] - 32:7, 213:15                   168:25, 179:8, 225:15                         181:7, 181:13, 188:17, 190:23, 195:7,
   details [2] - 73:24, 224:2                   discussing [2] - 4:16, 30:4                    195:12, 202:6, 202:21, 202:22, 204:6,
   determination [2] - 32:25, 36:1              discussion [14] - 20:1, 95:9, 116:24,          228:8
   determine [6] - 21:14, 30:2, 32:19, 33:6,     125:5, 125:8, 155:24, 156:20, 168:7,         downhill [3] - 62:23, 183:9, 183:12
    35:6, 36:17                                  170:9, 170:14, 177:1, 177:13, 202:22,        download [2] - 162:24, 218:5
   determining [1] - 32:23                       204:8                                        downstairs [2] - 4:19, 4:20
   develop [9] - 59:24, 86:7, 135:14,           discussions [2] - 146:5, 147:13               dozens [2] - 46:14, 48:2
    163:10, 199:2, 200:8, 201:17, 204:17,       dislike [1] - 67:4                            drained [2] - 195:17, 197:11
    205:3                                       dismissed [1] - 191:7                         draining [1] - 195:21
   developed [1] - 44:20                        Disney [1] - 174:22                           draw [2] - 22:1, 23:19
   developing [2] - 104:3, 202:18               Disney-like [1] - 174:22                      drawing [1] - 228:3
   devil [1] - 114:15                           disorder [1] - 134:10                         drawn [2] - 32:2, 33:19
   devise [1] - 28:5                            dispensation [1] - 209:19                     dressed [2] - 174:20, 197:11
   devoted [1] - 178:16                         disposition [2] - 162:25, 163:1               drew [2] - 41:3, 43:3
   die [5] - 47:25, 69:23, 69:25, 70:3, 70:5    dispositions [1] - 162:22                     drill [2] - 63:1, 218:20
   dies [1] - 76:10                             dispute [1] - 33:14                           drills [3] - 187:10, 218:15, 219:2
   diet [4] - 47:16, 134:2, 170:18, 170:19      disregard [6] - 28:15, 29:2, 29:13,           drink [2] - 61:14, 134:20
   dieting [1] - 170:15                          32:22, 34:3, 34:6                            drinking [1] - 141:22
   different [45] - 45:11, 61:8, 61:9, 73:12,   disrupted [2] - 181:8, 181:10                 drive [1] - 43:21
    87:8, 92:11, 92:22, 100:11, 106:23,         distasteful [2] - 47:25, 80:10                driven [2] - 24:8, 45:20
    111:23, 111:24, 128:17, 129:1, 129:4,       distilling [1] - 162:12                       driving [1] - 75:17
    131:6, 132:20, 133:6, 136:5, 136:10,        distinction [2] - 34:24, 67:21                drove [4] - 76:16, 76:19, 77:1
    137:23, 137:24, 137:25, 138:1, 138:2,       DISTRICT [3] - 1:1, 1:1, 1:10                 Duanesburg [2] - 92:3, 92:5
    147:21, 157:24, 158:17, 164:3,              District [4] - 1:13, 23:11, 41:17, 54:7       due [2] - 22:14, 209:22




                                                Denise Parisi, RPR, CRR
                                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 244 of 267 PageID #:
                                   11592

                                                                                                                                      10
   duly [1] - 83:22                             element [1] - 31:13                            152:9, 153:7, 153:15
   dumb [1] - 59:22                             elements [2] - 30:5, 30:12                    enroll [1] - 110:22
   dummies [1] - 59:22                          eleven [1] - 133:10                           enrolled [3] - 96:2, 96:6, 164:12
   Dunkirk [2] - 81:3, 81:6                     eligible [1] - 104:9                          enrolling [3] - 110:23, 111:6, 164:13
   Duran [2] - 207:5, 207:16                    elite [8] - 132:5, 156:9, 157:1, 157:2,       enslaving [1] - 50:15
   during [51] - 9:7, 19:21, 23:10, 23:13,       157:5, 192:2, 193:9, 217:7                   ensure [1] - 36:19
    23:21, 24:11, 25:2, 25:13, 30:19, 31:5,     ELMO [1] - 180:16                             ensuring [1] - 43:8
    31:12, 32:6, 32:12, 35:24, 36:12,           EM [9] - 171:17, 171:19, 171:21, 172:2,       enter [3] - 33:12, 54:23, 81:10
    36:14, 36:18, 37:11, 38:17, 38:18,           172:9, 172:17, 172:20, 172:25                entering [1] - 34:18
    38:21, 38:23, 41:23, 42:12, 46:12,          EM'er [1] - 172:18                            enterprise [7] - 26:23, 27:2, 27:6, 27:9,
    49:16, 50:12, 63:18, 93:24, 100:5,          EM's [1] - 145:3                               27:13, 42:9, 51:6
    112:24, 116:2, 130:7, 130:8, 136:15,        embarrassed [3] - 140:14, 140:19,             enters [9] - 2:3, 8:5, 10:2, 22:24, 55:17,
    144:4, 152:2, 153:21, 154:5, 155:24,         214:6                                         120:5, 122:7, 189:13, 189:19
    160:6, 174:14, 175:19, 195:2, 198:7,        embarrassing [1] - 212:11                     entertainment [1] - 138:1
    207:22, 225:12, 225:15                      embrace [1] - 68:10                           enthusiastic [2] - 93:21, 112:21
   duty [7] - 12:2, 16:7, 32:23, 33:4, 33:22,   emotional [4] - 65:12, 177:24, 178:25,        enthusiastically [1] - 115:11
    37:7, 120:15                                 179:3                                        entice [1] - 28:12
                                                emotionally [5] - 41:10, 181:16, 181:21,      enticed [1] - 28:24
                       E                         181:23, 193:15                               entire [2] - 75:14, 106:1
   E-mail [1] - 1:24                            emotions [1] - 184:7                          entirely [4] - 32:22, 35:17, 36:24, 71:19
   e-mail [17] - 38:12, 42:4, 61:6, 90:2,       EMP [3] - 172:13, 172:16, 172:24              entitled [2] - 79:17, 79:18
    179:24, 180:4, 182:18, 190:1, 190:2,        empathy [1] - 58:13                           envelope [1] - 213:10
    190:4, 190:12, 191:12, 191:15, 194:5,       emphasis [1] - 33:2                           envisioned [2] - 86:9, 132:4
    194:20, 195:5, 225:7                        employ [1] - 52:8                             equal [1] - 33:1
   e-mailing [1] - 21:23                        employed [2] - 27:5, 126:23                   equestrian [1] - 132:5
   e-mails [10] - 50:1, 51:13, 56:7, 61:25,     employees [1] - 88:22                         equivalent [1] - 200:17
    62:3, 79:2, 82:9, 180:12, 194:14            empowering [1] - 50:14                        erroneous [1] - 32:25
   early [3] - 44:8, 99:9, 156:7                empowerment [4] - 48:4, 48:17, 50:11,         ESP [25] - 94:8, 94:14, 94:19, 94:23,
   earn [4] - 45:11, 131:1, 157:16, 164:13       50:12                                         101:24, 104:3, 105:21, 110:22,
   earned [1] - 164:5                           EMs [6] - 172:5, 172:12, 172:19, 177:25,       110:24, 111:2, 116:13, 142:4, 142:11,
   earth [1] - 60:21                             178:2, 178:5                                  147:20, 149:10, 152:5, 161:23,
   ease [1] - 179:19                            enchanted [1] - 85:23                          163:20, 171:24, 178:24, 193:24,
   easier [3] - 190:8, 195:1, 215:5             encourage [2] - 102:3, 196:15                  197:5, 197:9, 211:7, 211:10
   easily [1] - 227:22                          encouraged [5] - 95:17, 104:19, 110:25,       ESP's [2] - 104:6, 105:17
   East [1] - 1:14                               118:5, 130:23                                especially [7] - 15:11, 19:18, 32:23,
   EASTERN [1] - 1:1                            encouragement [2] - 104:13, 198:21             67:4, 136:9, 146:19, 165:25
   Eastern [3] - 1:13, 41:17, 54:7              encouraging [1] - 179:16                      ESQ [8] - 1:12, 1:15, 1:15, 1:16, 1:19,
   easy [3] - 15:1, 75:20, 134:14               encrypted [2] - 218:6                          1:19, 1:22, 1:22
   eat [9] - 61:13, 61:14, 63:14, 93:5,         End [1] - 16:15                               essential [1] - 112:2
    135:9, 135:17, 135:22, 170:19, 170:25       end [44] - 4:6, 5:19, 6:6, 6:16, 7:5, 14:9,   essentially [4] - 156:11, 157:21, 176:23,
   eaten [1] - 143:21                            19:14, 20:16, 30:15, 37:10, 57:22,            179:4
   eating [7] - 133:5, 134:2, 134:7, 134:10,     65:17, 67:14, 78:18, 81:25, 82:5,            established [1] - 33:18
    135:24, 143:23, 194:21                       82:11, 90:24, 96:10, 108:6, 113:1,           esteem [1] - 113:25
   Ed [2] - 8:15, 9:6                            117:7, 125:25, 128:4, 139:18, 145:7,         et [3] - 165:16, 195:3
   edge [1] - 67:15                              145:19, 167:3, 172:19, 173:3, 174:1,         ethical [6] - 43:1, 44:22, 112:4, 112:6,
                                                 175:6, 180:15, 195:15, 196:20,                142:9, 142:20
   educational [2] - 2:23, 100:21
                                                 201:25, 202:4, 202:5, 203:14, 218:6,         ethically [1] - 112:4
   effect [2] - 164:20, 192:1
                                                 221:21, 221:25, 227:23                       ethicist [1] - 116:21
   efficient [1] - 134:5
                                                endeavored [1] - 77:16                        Ethicist [1] - 211:23
   effort [2] - 9:9, 163:16
                                                ended [11] - 75:8, 130:8, 136:4, 142:2,       ethics [5] - 59:25, 60:1, 80:1, 80:2,
   efforts [4] - 146:14, 149:22, 149:24,
                                                 159:2, 161:9, 173:13, 179:5, 187:3,           142:6
    149:25
                                                 195:25, 202:23                               ethos [3] - 130:11, 130:13, 130:14
   eggs [1] - 132:17
                                                ends [3] - 67:15, 75:22, 210:9                EthosEnergy [1] - 152:14
   eight [3] - 170:2, 187:17, 196:2
                                                enemies [3] - 42:5, 49:25, 50:3               European [1] - 88:7
   eight-week [1] - 196:2
                                                enforced [1] - 194:3                          evaluate [3] - 35:18, 57:15, 79:13
   eighteen [1] - 73:11
                                                engage [3] - 28:18, 29:4, 29:16               evaluating [1] - 57:8
   eighteenth [1] - 73:9
                                                engaged [5] - 27:9, 28:15, 29:2, 29:13,       evening [5] - 99:18, 113:14, 137:25,
   Einstein [1] - 43:2
                                                 66:3                                          221:10, 225:22
   either [12] - 106:2, 118:9, 125:3, 127:23,
                                                England [12] - 81:12, 85:20, 98:10,           event [3] - 34:11, 34:24, 37:16
    150:14, 151:1, 166:7, 176:20, 187:17,
                                                 125:13, 146:1, 146:22, 149:23, 152:3,        events [1] - 161:5
    198:17, 201:5, 211:22



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 245 of 267 PageID #:
                                   11593

                                                                                                                                   11
   eventually [10] - 102:11, 102:18,           exercise [5] - 105:3, 105:9, 182:25,          68:12
    102:21, 126:22, 127:1, 131:22, 136:4,       183:3, 184:22                               eyesight [1] - 187:17
    179:5, 200:2, 220:18                       exercises [2] - 174:11, 174:18
   everywhere [1] - 207:24                     exercising [7] - 136:17, 187:23, 188:1,                          F
   evidence [125] - 11:12, 20:3, 20:4, 20:7,    188:6, 188:11, 190:14, 191:8
                                                                                            face [9] - 68:1, 81:16, 107:19, 122:2,
    20:10, 20:13, 21:15, 25:13, 25:16,         exertion [1] - 193:14
                                                                                              122:4, 221:13, 222:1
    25:17, 25:18, 26:1, 26:2, 26:3, 26:14,     exhibit [2] - 26:3, 35:20
                                                                                            face-to-face [1] - 107:19
    29:22, 30:3, 30:9, 30:14, 31:3, 31:4,      Exhibit [13] - 99:24, 101:3, 101:17,
                                                                                            Facebook [3] - 38:14, 223:13, 225:9
    31:7, 31:10, 31:16, 31:18, 31:23,           105:1, 107:8, 111:10, 179:22, 180:22,
                                                                                            faces [1] - 22:4
    31:24, 32:1, 32:2, 32:6, 32:16, 32:17,      182:15, 183:14, 190:1, 191:15, 194:14
                                                                                            facilitation [1] - 104:10
    32:22, 33:7, 33:9, 33:12, 33:18, 33:19,    Exhibits [4] - 83:5, 83:7, 83:12, 234:4
                                                                                            fact [17] - 4:13, 23:20, 28:16, 29:3,
    33:22, 34:2, 34:4, 34:5, 34:8, 34:13,      exhibits [13] - 30:15, 31:16, 31:20, 33:8,
                                                                                              29:14, 34:10, 40:1, 40:4, 54:6, 60:22,
    34:23, 34:25, 35:1, 35:3, 35:18, 35:22,     33:22, 34:4, 35:19, 39:8, 54:22, 55:4,
                                                                                              68:20, 71:5, 91:13, 126:19, 179:9,
    37:9, 37:11, 37:25, 38:23, 39:8, 39:13,     55:9, 83:9, 83:10
                                                                                              228:6
    39:20, 44:5, 50:13, 51:11, 51:12,          exit [1] - 4:22
    52:17, 52:18, 52:24, 53:1, 53:3, 56:15,                                                 factors [1] - 35:9
                                               exits [7] - 9:23, 16:14, 53:16, 119:2,
    57:5, 57:8, 57:9, 57:17, 57:18, 57:20,                                                  facts [17] - 32:20, 32:21, 32:24, 33:1,
                                                188:16, 189:11, 225:20
    57:21, 58:8, 59:8, 61:8, 61:18, 62:22,                                                    33:6, 33:13, 33:14, 33:16, 33:17,
                                               expect [4] - 64:16, 69:20, 78:22, 91:7
    63:18, 63:23, 64:4, 64:8, 64:24, 65:16,                                                   33:18, 34:14, 35:6, 36:2, 36:6, 56:22,
                                               expectations [1] - 205:1
    66:7, 66:20, 67:8, 69:4, 71:10, 72:16,                                                    227:2, 228:21
                                               expected [2] - 23:10, 92:9
    73:8, 73:24, 74:1, 77:10, 77:13, 79:8,                                                  factual [2] - 39:5, 227:4
                                               expecting [1] - 127:12
    80:4, 81:24, 82:8, 82:25, 83:5, 83:11,                                                  factually [1] - 209:20
                                               expensive [3] - 88:25, 138:10, 172:14
    83:14, 99:24, 101:2, 101:16, 111:9,                                                     Facundo [3] - 76:8, 76:9, 76:10
                                               experience [11] - 12:2, 35:4, 40:14,
    151:14, 179:21, 182:14, 183:13,                                                         fail [2] - 177:23, 219:11
                                                48:16, 113:12, 117:6, 118:20, 129:10,
    189:25, 191:14, 194:13, 234:6                                                           failed [1] - 140:13
                                                169:23, 169:24, 172:6
   evidentiary [1] - 36:14                                                                  failing [1] - 178:25
                                               experienced [1] - 112:14
   evolves [1] - 105:20                                                                     failure [1] - 177:22
                                               expire [1] - 145:18
   ex [1] - 20:6                                                                            fair [13] - 6:7, 6:9, 6:14, 6:18, 80:5,
                                               expired [3] - 145:19, 145:22
   exact [6] - 160:7, 168:9, 202:11, 207:9,                                                   175:1, 209:16, 209:17, 209:24,
                                               explain [18] - 17:22, 25:4, 32:9, 61:7,
    220:22, 230:13                                                                            228:10, 229:12, 230:6, 230:8
                                                74:15, 87:3, 97:20, 111:17, 113:16,
   exactly [14] - 3:20, 92:8, 95:23, 175:14,                                                fairly [1] - 36:19
                                                114:11, 128:20, 137:3, 137:5, 147:19,
    180:12, 209:13, 210:5, 210:6, 216:2,                                                    faith [11] - 58:6, 58:7, 77:16, 77:18,
                                                162:8, 171:21, 211:25, 219:22
    218:8, 221:17, 227:16, 228:2                                                              77:20, 80:16, 81:22, 82:5, 82:6, 82:13
                                               explained [1] - 224:15
   examination [9] - 6:8, 20:8, 20:17,                                                      Fall [7] - 113:15, 113:16, 113:20,
                                               explaining [2] - 180:7, 180:8
    20:19, 21:16, 122:23, 189:6, 189:22,                                                      113:21, 114:8, 114:11
                                               explanation [5] - 95:1, 105:14, 195:24,
    211:2                                                                                   fall [3] - 115:10, 175:7, 230:4
                                                204:16, 220:8
   EXAMINATION [6] - 84:2, 109:5, 115:1,                                                    falling [3] - 85:13, 114:13
                                               explicit [2] - 46:14, 221:24
    123:1, 223:1, 233:7                                                                     false [4] - 28:7, 47:22, 70:25, 109:23
                                               exploit [2] - 42:6, 44:2
   examine [1] - 82:6                                                                       familiar [4] - 101:18, 104:12, 109:9,
                                               exploitation [1] - 27:15
   examined [1] - 83:23                                                                       228:14
                                               exploited [3] - 41:5, 44:4, 51:25
   examining [1] - 6:21                                                                     family [42] - 13:16, 22:14, 38:5, 43:22,
                                               exploration [1] - 171:22
   example [17] - 34:10, 34:16, 37:13,                                                        44:7, 44:9, 44:12, 44:16, 44:21, 45:6,
                                               express [2] - 103:6, 194:12
    44:7, 51:19, 69:19, 70:6, 80:21,                                                          47:22, 70:25, 72:11, 75:4, 75:7, 78:20,
                                               extend [1] - 177:11
    103:14, 110:1, 110:7, 110:15, 110:22,                                                     85:25, 86:1, 87:1, 87:4, 87:7, 87:14,
                                               extended [1] - 203:2                           89:4, 98:11, 124:21, 145:9, 147:22,
    114:16, 180:10, 186:19
                                               extension [1] - 50:6                           147:24, 148:1, 148:4, 148:12, 148:24,
   examples [2] - 44:3, 170:16
                                               extent [4] - 19:20, 97:12, 125:12, 227:21      149:5, 157:22, 193:12, 195:9, 202:15,
   except [3] - 15:25, 40:8, 40:12
                                               external [1] - 193:6                           212:16, 224:25
   excerpt [1] - 180:22
                                               extort [1] - 46:25                           family's [1] - 75:6
   excess [1] - 231:18
                                               extorted [1] - 47:20                         famous [2] - 76:9, 81:4
   exchanged [2] - 51:15, 229:16
                                               extorting [1] - 53:7                         famously [1] - 81:7
   excited [1] - 90:14
                                               extortion [4] - 27:15, 41:13, 47:11, 51:7    fantasy [1] - 204:3
   excluded [1] - 25:17
                                               extra [4] - 145:20, 145:22, 165:21, 203:5    far [6] - 56:9, 86:18, 112:14, 138:8,
   excluding [1] - 25:15
                                               extreme [3] - 212:21, 213:1, 228:21            183:11, 228:21
   exclusively [1] - 38:22
                                               extremely [11] - 18:1, 38:25, 98:5,          farm [6] - 92:4, 117:24, 129:6, 135:19,
   excuse [6] - 3:15, 18:2, 41:8, 41:9,
                                                129:21, 133:4, 133:6, 143:6, 174:7,           141:10, 141:11
    144:16, 191:18
                                                212:11, 222:16, 224:23                      fast [3] - 138:18, 140:10, 210:3
   excused [9] - 15:24, 17:20, 18:8, 22:14,
                                               eye [8] - 34:11, 69:8, 69:24, 70:1, 70:4,    father [5] - 68:8, 76:16, 76:20, 77:3
    119:6, 119:9, 188:19, 225:21, 226:1
                                                107:19                                      father's [1] - 68:8
   executed [1] - 47:10
                                               eye-to-eye [1] - 107:19                      fatigue [1] - 184:6
   Executive [2] - 94:20, 110:8
                                               eyes [6] - 57:22, 58:9, 58:14, 68:2, 68:8,   fault [1] - 206:12
   executives [1] - 60:24



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 246 of 267 PageID #:
                                   11594

                                                                                                                                       12
   favor [1] - 79:13                             finances [1] - 88:16                          flying [2] - 82:1, 175:25
   FBI [2] - 2:8, 24:18                          financially [1] - 154:17                      focus [5] - 86:23, 88:7, 93:2, 166:1,
   fear [6] - 81:11, 81:12, 81:16, 117:3,        Finch [2] - 58:17, 58:18                        167:13
     181:14, 192:22                              findings [1] - 227:4                          focused [2] - 92:23, 179:1
   fearful [1] - 182:3                           fine [15] - 17:10, 18:10, 18:11, 18:19,       fold [2] - 67:10, 67:12
   fears [7] - 182:24, 214:21, 214:22,             19:7, 55:12, 66:12, 76:20, 77:3, 77:6,      folder [1] - 46:15
     216:14, 216:16, 216:17                        94:10, 189:4, 189:7                         follow [9] - 19:25, 33:4, 39:1, 44:12,
   feature [1] - 218:7                           finger [3] - 67:15, 67:17, 202:1                52:12, 184:11, 196:4, 196:15, 224:24
   February [5] - 28:10, 28:22, 29:8,            finish [5] - 86:19, 86:20, 87:10, 140:3,      followed [1] - 45:19
     127:16, 157:11                                140:4                                       followers [9] - 41:12, 42:2, 42:21,
   federal [1] - 51:4                            finished [4] - 85:12, 117:14, 140:3,            42:23, 43:3, 43:6, 43:20, 43:22, 43:24
   Federal [1] - 41:21                             152:24                                      following [15] - 7:6, 8:1, 16:16, 25:20,
   fee [1] - 2:20                                finishing [1] - 117:9                           30:20, 30:24, 35:9, 37:18, 67:23, 83:5,
   feedback [2] - 139:16, 176:20                 first [82] - 2:17, 20:8, 21:15, 26:19,          151:16, 196:17, 199:21, 209:4, 221:22
   feeliness [1] - 118:19                          40:11, 40:21, 54:16, 57:1, 59:8, 63:9,      follows [1] - 83:24
   feelings [4] - 44:20, 103:7, 214:6,             72:13, 82:21, 83:22, 85:17, 92:8,           food [14] - 50:7, 92:23, 92:25, 93:2,
     216:22                                        92:22, 93:4, 94:13, 94:17, 95:8, 96:19,       133:5, 133:23, 134:2, 134:12, 135:8,
   feely [1] - 123:14                              97:5, 97:10, 97:13, 97:17, 99:13,             141:2, 144:9, 170:24, 171:1
   feet [1] - 90:18                                100:9, 100:12, 101:13, 109:15,              fooled [1] - 60:25
   fell [1] - 85:12                                109:17, 109:21, 110:21, 111:13,             football [1] - 64:12
   fellow [6] - 30:4, 38:1, 38:2, 40:4, 40:10,     112:11, 112:23, 112:24, 113:2, 114:1,       FOR [1] - 1:9
     225:1                                         123:5, 123:6, 124:3, 126:23, 133:11,        force [11] - 27:21, 28:16, 28:19, 29:3,
   felt [59] - 45:4, 49:1, 49:15, 107:4,           137:1, 142:4, 160:15, 163:14, 164:25,         29:4, 29:6, 29:14, 29:17, 81:17
     112:19, 112:25, 114:1, 115:18,                165:4, 165:6, 165:10, 165:12, 165:13,       forced [10] - 13:5, 27:14, 27:17, 41:13,
     115:24, 117:11, 117:16, 117:18,               165:17, 165:21, 167:4, 167:8, 173:3,          42:3, 47:11, 51:8, 63:22, 64:18
     117:19, 125:19, 126:18, 126:19,               199:7, 200:24, 201:22, 202:17,              forcing [2] - 179:3, 183:8
     126:20, 132:9, 132:19, 140:10,                204:25, 209:7, 209:12, 215:6, 217:12,       foreign [3] - 27:10, 27:11, 113:11
     140:13, 140:14, 140:17, 140:19,               217:22, 217:25, 219:15, 226:12,             forever [1] - 69:13
     143:11, 144:15, 145:2, 161:21,                226:16, 226:18, 227:5, 227:21, 228:2,       forget [1] - 58:11
     171:12, 172:6, 173:5, 173:6, 177:23,          228:4, 229:8, 230:16, 231:8                 forgiveness [1] - 45:11
     180:14, 181:22, 181:24, 184:10,             fistula [1] - 195:22                          form [5] - 35:19, 38:8, 60:4, 148:6,
     184:12, 185:2, 191:6, 192:23, 194:6,        fit [2] - 110:18                                225:3
     194:8, 194:10, 194:12, 194:19, 195:6,       fitness [1] - 186:6                           formal [2] - 26:11, 37:12
     195:11, 196:8, 203:12, 206:11,              Fitness [1] - 139:21                          formally [1] - 26:12
     206:15, 206:16, 208:1, 216:21,              fitness-wise [1] - 186:6                      forms [1] - 107:12
     216:22, 217:4                               fits [2] - 53:1                               forth [8] - 157:20, 171:16, 175:16,
   Ferdinand [2] - 67:7, 67:9                    five [23] - 16:1, 94:15, 94:25, 95:3, 95:7,     185:19, 186:3, 186:13, 198:8, 220:23
   few [29] - 23:9, 25:3, 39:3, 44:3, 45:9,        95:10, 95:21, 96:10, 96:18, 97:17,          forties [1] - 73:11
     45:21, 51:10, 62:21, 63:9, 64:9, 74:6,        98:13, 99:7, 110:2, 112:11, 113:1,          forums [2] - 116:22, 116:25
     78:10, 80:22, 92:14, 98:21, 113:2,            117:6, 117:7, 117:14, 130:10, 159:2,        forward [1] - 144:8
     118:8, 132:18, 151:3, 154:5, 159:19,          183:21, 187:3, 224:21                       forwarded [2] - 183:16, 183:24
     159:20, 178:8, 182:1, 192:6, 221:22,        five-day [15] - 94:15, 94:25, 95:3, 95:10,    fought [1] - 49:24
     223:9, 227:15                                 95:21, 96:10, 96:18, 97:17, 98:13,
                                                                                               Founders [1] - 104:21
   fiber [1] - 197:15                              99:7, 112:11, 113:1, 117:6, 117:14,
                                                                                               four [5] - 44:9, 85:22, 86:5, 159:2, 192:7
   field [2] - 127:10, 164:16                      130:10
                                                                                               fourth [1] - 31:18
   fifth [1] - 32:3                              fix [1] - 44:23
                                                                                               frame [3] - 196:22, 196:25, 223:10
   fight [1] - 81:23                             fizzle [2] - 128:11, 131:18
                                                                                               France [1] - 81:1
   fighting [1] - 192:19                         fizzling [1] - 132:25
                                                                                               frankly [1] - 75:12
   figure [4] - 89:16, 147:2, 202:25, 206:25     flag [1] - 82:1
                                                                                               fraternities [1] - 64:11
   figures [1] - 64:11                           flashy [1] - 174:23
                                                                                               fraud [11] - 27:14, 28:2, 28:16, 28:19,
   figuring [2] - 165:22, 207:2                  flew [3] - 127:15, 176:2, 176:3
                                                                                                 29:3, 29:6, 29:14, 29:17, 41:14, 47:11,
   file [1] - 223:20                             flight [2] - 125:6, 126:4
                                                                                                 51:7
   filed [4] - 5:16, 21:13, 50:1, 50:2           flights [2] - 173:11, 174:2
                                                                                               fraudulent [1] - 28:7
   filing [1] - 21:23                            flirting [1] - 199:18
                                                                                               freaked [5] - 96:20, 170:3, 203:6,
   fill [1] - 152:6                              floor [2] - 45:2, 141:12                        203:11, 219:25
   film [1] - 138:24                             Floor [1] - 1:18                              freaky [1] - 222:12
   filmed [1] - 139:23                           Florida [1] - 127:23                          free [2] - 35:19, 211:15
   final [5] - 29:7, 30:10, 32:4, 39:21, 86:16   flown [1] - 127:15                            freedom [1] - 82:1
   finally [2] - 39:18, 45:17                    flucloxacillin [1] - 184:17                   freeing [1] - 193:6
   finals [1] - 156:5                            fly [1] - 227:7                               Freemasons [1] - 69:8




                                                 Denise Parisi, RPR, CRR
                                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 247 of 267 PageID #:
                                   11595

                                                                                                                                    13
   Freihofer [3] - 159:3, 159:10, 159:15        glad [1] - 117:12                            167:14, 168:7
   frequently [4] - 128:19, 134:23, 154:4,      glasses [6] - 68:4, 68:11, 68:12, 220:19,   grove [1] - 131:5
     176:3                                       220:20                                     grow [1] - 85:19
   Friday [2] - 54:2                            go-between [1] - 176:23                     Growing [1] - 111:5
   friend [9] - 65:10, 71:16, 71:21, 71:22,     goal [1] - 193:20                           growing [2] - 85:24, 111:5
     89:18, 92:9, 93:14, 178:16, 203:21         Goals [2] - 176:21, 176:25                  grown [1] - 49:19
   friendly [1] - 94:5                          god [1] - 115:17                            growth [3] - 97:2, 97:3, 104:6
   friends [21] - 38:5, 43:23, 49:9, 62:10,     God [4] - 77:15, 77:17, 219:23, 220:12      guaranteed [1] - 125:19
     62:12, 62:14, 62:17, 71:11, 71:15,         gold [2] - 62:23, 63:8                      Guatemala [1] - 76:12
     71:19, 71:23, 72:7, 114:22, 143:10,        Goldman [1] - 153:9                         guess [24] - 92:3, 94:20, 96:5, 102:8,
     153:13, 158:18, 160:15, 160:17,            Goldman's [2] - 154:2, 156:9                 105:10, 108:2, 114:9, 117:12, 118:3,
     161:14, 203:20, 224:25                     Government [52] - 1:12, 5:11, 5:16,          130:3, 132:24, 134:9, 136:19, 140:11,
   friendship [2] - 73:6                         20:16, 20:18, 21:5, 21:6, 21:13, 21:19,     142:13, 145:13, 146:8, 157:23,
   front [7] - 17:8, 73:10, 89:10, 99:3,         21:22, 21:24, 22:21, 24:15, 25:7,           161:24, 164:21, 167:13, 181:12,
     128:11, 180:23, 193:5                       52:15, 54:23, 55:23, 56:2, 56:24, 59:4,     201:18, 216:25
   frontal [1] - 213:24                          59:5, 59:9, 62:20, 72:10, 72:14, 77:24,    guidance [2] - 30:16, 33:4
   fruition [1] - 150:18                         82:21, 82:23, 83:4, 83:5, 83:6, 83:16,     guide [1] - 39:21
   frustration [1] - 74:4                        83:22, 99:24, 101:2, 101:17, 104:25,       guilt [1] - 39:16
   full [10] - 157:18, 206:2, 209:11, 209:19,    107:8, 111:10, 179:21, 180:21,             guilty [12] - 29:23, 29:25, 37:3, 37:6,
     209:20, 213:24, 226:17, 229:9               182:14, 226:14, 226:21, 227:7,              39:11, 53:9, 126:18, 228:18, 230:24,
   fully [1] - 39:23                             227:19, 228:1, 228:2, 228:3, 228:11,        230:25, 231:2, 231:3
   fun [8] - 59:15, 59:16, 62:9, 86:1, 202:2,    229:17                                     guitar [2] - 70:12, 70:17
     207:25, 208:2                              government [19] - 26:10, 26:20, 27:3,       guru [1] - 41:11
   function [1] - 37:3                           27:18, 28:3, 28:10, 28:21, 29:8, 29:21,    guy [4] - 64:12, 98:21, 161:18, 220:9
   functional [1] - 155:11                       30:5, 30:22, 31:6, 31:9, 31:13, 37:4,      guys [7] - 6:3, 64:5, 65:14, 79:1, 79:2,
   funeral [2] - 76:11, 76:12                    39:15, 40:20, 183:14, 209:17                82:7
   funky [1] - 160:9                            Government's [12] - 20:8, 21:17, 53:22,     gym [2] - 135:18, 135:19
   Furman [1] - 54:3                             71:13, 82:18, 83:12, 190:1, 191:15,
   furtherance [1] - 27:13                       194:13, 226:12, 230:23, 234:4                                  H
   future [3] - 132:9, 132:20, 202:14           government's [4] - 26:8, 30:24, 31:1,
                                                 40:22                                      Haddad [1] - 25:1
                                                Governments [1] - 75:5                      hairstyle [1] - 100:12
                       G                                                                    HAJJAR [6] - 1:15, 22:22, 40:24, 41:1,
                                                grace [2] - 114:13
   gain [1] - 193:3                             grainy [1] - 124:11                          46:21, 51:2
   gained [2] - 41:5, 136:6                                                                 Hajjar [4] - 2:7, 24:16, 40:22, 41:16
                                                grand [4] - 47:9, 95:24, 173:23, 173:24
   gallery [1] - 2:2                                                                        half [8] - 81:9, 87:14, 95:24, 99:16,
                                                Grand [1] - 42:21
   game [1] - 64:12                                                                          188:25, 205:16, 205:17, 209:11
                                                grants [1] - 104:4
   games [1] - 209:25                                                                       hallway [1] - 37:17
                                                graphic [3] - 46:9, 46:18, 47:23
   Gandhi [1] - 43:2                                                                        hand [6] - 24:3, 33:1, 34:13, 60:6, 83:21,
                                                gratification [1] - 50:16
   GARAUFIS [1] - 1:10                                                                       108:4
                                                grave [1] - 78:15
   Garaufis [2] - 23:12, 57:23                                                              handheld [1] - 48:12
                                                gravity [2] - 91:13, 91:25
   geared [1] - 116:4                                                                       handle [1] - 6:13
                                                Great [1] - 81:9
   general [8] - 22:13, 112:24, 147:15,                                                     handled [1] - 36:17
                                                great [8] - 9:9, 12:1, 12:2, 73:7, 81:15,
    147:16, 160:12, 165:20, 167:21, 184:6                                                   hands [4] - 46:22, 107:25, 108:1, 108:2
                                                 110:8, 187:18, 227:25
   generalities [1] - 66:24                                                                 handshake [1] - 107:22
                                                greater [1] - 35:21
   generally [8] - 20:14, 21:1, 23:23, 32:13,                                               handshakes [1] - 107:21
                                                greatest [2] - 58:12, 110:10
    34:9, 34:14, 101:21, 193:5                                                              hanging [1] - 118:9
                                                greatly [1] - 73:19
   generation [8] - 165:12, 165:13, 165:15,                                                 happier [1] - 48:4
                                                green [2] - 200:17, 201:16
    165:16, 165:17, 165:21, 167:4, 167:5                                                    happiness [2] - 60:6, 60:7
                                                grew [1] - 49:23
   genus [3] - 149:9, 149:10, 149:11                                                        happy [22] - 21:4, 59:23, 59:24, 60:1,
                                                groggy [1] - 181:24
   Geragos [2] - 2:12, 24:23                                                                 60:2, 60:3, 60:9, 60:11, 60:15, 67:1,
                                                groom [1] - 41:9
   GERAGOS [1] - 1:19                                                                        77:7, 78:20, 98:5, 117:16, 125:11,
                                                groomed [1] - 87:18
   German [1] - 67:8                                                                         191:22, 203:24, 204:5, 228:11, 228:12
                                                ground [5] - 74:16, 74:17, 74:19, 74:22,
   Germans [2] - 81:2, 81:13                                                                harbor [2] - 28:12, 29:10
                                                 205:7
   girl [8] - 49:18, 49:19, 89:25, 94:14,                                                   harbored [1] - 28:24
                                                grounds [1] - 4:17
    96:6, 117:24, 134:6, 174:19                                                             hard [20] - 3:10, 3:14, 12:22, 62:18,
                                                groundswell [1] - 78:17
   girls [9] - 41:7, 92:9, 92:20, 92:22,                                                     82:6, 89:14, 90:21, 113:2, 113:8,
                                                group [11] - 42:8, 42:10, 47:7, 48:4,
    93:12, 93:21, 95:16, 96:7, 135:18                                                        142:12, 158:18, 173:8, 178:22, 179:3,
                                                 49:7, 71:10, 107:12, 113:3, 165:14,
   given [13] - 31:21, 33:2, 48:23, 56:6,                                                    180:9, 183:7, 192:3, 207:2
                                                 199:17, 229:13
    77:14, 77:22, 143:2, 167:11, 175:2,                                                     harder [2] - 176:1, 218:9
                                                groups [5] - 105:5, 113:4, 113:7,
    177:6, 177:10, 220:4, 223:17                                                            hardest [1] - 70:14



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 248 of 267 PageID #:
                                   11596

                                                                                                                                     14
   hardly [1] - 184:22                          himself [4] - 42:25, 43:1, 52:10, 165:7      199:15, 227:15
   hardship [3] - 22:11, 22:12, 22:14           hired [1] - 50:1                            house [16] - 47:23, 60:8, 75:3, 75:6,
   Harjay [1] - 203:21                          hit [2] - 143:24, 192:6                      76:1, 76:2, 135:8, 141:9, 170:5, 198:3,
   harm [4] - 27:23, 28:1, 71:22                hold [4] - 53:4, 53:5, 53:6, 188:9           201:6, 201:7, 212:5, 212:6, 213:20
   Hauppauge [1] - 62:25                        holding [4] - 99:24, 141:23, 181:20,        housing [1] - 127:9
   head [12] - 3:23, 47:6, 86:11, 99:6,          228:4                                      HRA [1] - 10:15
    113:5, 113:6, 142:8, 162:17, 178:11,        homage [1] - 69:8                           huddle [1] - 107:11
    178:23, 200:4, 200:21                       home [20] - 3:13, 3:16, 65:5, 81:18,        huge [2] - 78:17, 143:12
   headache [1] - 112:23                         81:21, 81:22, 82:1, 82:12, 87:13,          hugger [1] - 88:11
   headed [2] - 76:4, 199:17                     87:15, 89:14, 121:8, 126:11, 132:15,       hum [1] - 65:3
   headlines [1] - 56:17                         144:22, 144:23, 144:25, 145:7, 145:9       human [2] - 44:23, 114:19
   headquartered [1] - 84:20                    honest [7] - 80:19, 90:14, 92:1, 106:25,    humankind [1] - 112:3
   heal [4] - 192:7, 193:25, 196:1, 197:15       109:23, 216:21, 216:24                     humble [1] - 58:13
   healed [1] - 192:2                           honestly [11] - 90:21, 91:23, 110:7,        humiliating [2] - 174:11, 228:22
   health [2] - 16:4, 93:2                       114:4, 132:2, 145:10, 145:15, 160:6,       humiliation [3] - 43:12, 174:11, 174:18
   healthier [2] - 136:7, 168:18                 161:17, 162:1, 172:11                      hundred [7] - 45:12, 127:16, 135:21,
   healthy [2] - 114:4, 168:16                  Honor [46] - 2:6, 2:11, 5:4, 5:7, 5:17,      135:22, 143:2, 143:25, 144:5
   hear [52] - 5:23, 6:1, 25:3, 25:11, 25:12,    6:4, 6:11, 6:18, 7:4, 12:25, 18:18,        hundreds [6] - 46:17, 75:12, 75:13,
    25:17, 30:14, 35:10, 36:21, 42:15,           19:2, 19:3, 22:9, 22:18, 22:19, 22:22,      111:21
    42:16, 51:13, 51:18, 51:19, 51:23,           40:24, 46:21, 54:17, 54:18, 54:22,         hungry [2] - 61:13, 182:11
    51:25, 52:1, 52:4, 54:10, 56:2, 56:4,        55:3, 57:23, 82:23, 83:2, 83:15,           hurt [8] - 66:11, 71:20, 71:23, 72:7,
    56:5, 58:2, 59:1, 59:2, 59:8, 60:10,         118:23, 119:12, 122:24, 124:13,             190:14, 190:21, 191:8
    60:19, 60:22, 61:2, 61:4, 64:24, 65:16,      146:25, 154:24, 188:14, 189:23,            hurting [2] - 184:12, 190:21
    66:17, 66:20, 67:7, 69:4, 70:8, 70:19,       209:1, 215:14, 215:18, 224:19,             hurts [1] - 181:13
    71:10, 73:8, 77:4, 77:12, 80:4, 116:14,      226:10, 227:20, 229:20, 230:11,            husband [4] - 199:6, 203:19, 222:13
    163:13, 211:8, 219:6, 227:19, 228:9          231:22, 231:25, 232:3                      hyperbole [2] - 120:15, 122:13
   heard [28] - 25:3, 30:8, 32:3, 32:15,        HONORABLE [1] - 1:10
    34:7, 35:11, 35:22, 38:16, 41:16, 56:8,     honorable [1] - 169:14
                                                                                                                 I
    56:9, 56:10, 56:11, 56:12, 63:20, 84:6,     honoring [1] - 223:3
                                                hope [6] - 69:23, 69:25, 70:3, 70:5,        iCloud [4] - 223:15, 223:16, 223:18,
    88:4, 93:9, 95:14, 115:15, 135:6,
                                                 207:13, 230:4                                223:20
    163:14, 170:2, 211:21, 211:23,
    225:11, 228:8                               hoped [1] - 171:15                          idea [33] - 6:12, 48:6, 60:13, 61:8, 66:21,
   heart [12] - 69:23, 69:25, 70:3, 184:10,     hoping [5] - 90:21, 118:9, 128:2,             69:4, 86:11, 101:24, 102:7, 113:21,
                                                 216:23, 221:7                                131:9, 138:4, 139:8, 142:3, 145:2,
    186:7, 186:13, 187:15, 187:25, 188:6,
                                                horrible [1] - 78:24                          145:4, 150:11, 151:15, 152:20,
    188:10
                                                horrific [1] - 228:22                         152:21, 152:25, 154:8, 158:1, 163:18,
   hearts [1] - 71:15
                                                                                              166:14, 189:5, 194:1, 197:2, 200:20,
   heavier [1] - 141:21                         horrified [1] - 223:23
                                                                                              201:1, 212:22, 213:3, 227:8
   heiresses [1] - 43:3                         horse [29] - 86:3, 86:13, 87:25, 89:6,
                                                                                            ideas [4] - 60:21, 212:9, 213:5, 213:8
   held [8] - 51:21, 82:20, 96:12, 129:8,        89:7, 89:9, 89:15, 93:1, 125:9, 125:13,
                                                                                            identification [2] - 45:7, 45:23
    130:15, 137:13, 137:14, 159:15               125:16, 125:17, 125:19, 125:20,
                                                 127:14, 127:15, 127:24, 128:14,            identified [4] - 38:21, 83:17, 124:14,
   help [18] - 30:14, 42:14, 57:14, 59:7,
                                                 128:23, 129:14, 132:13, 150:12,              225:15
    93:22, 95:14, 95:17, 95:18, 125:13,
                                                 150:13, 150:23, 151:2, 151:3, 151:5,       identify [3] - 21:1, 55:8, 124:9
    130:24, 140:24, 143:15, 152:22,
                                                 151:7, 151:9                               identifying [3] - 40:9, 40:12, 40:13
    172:10, 182:25, 207:12, 211:8, 216:13
                                                horse-riding [1] - 128:23                   identity [3] - 27:14, 51:7, 68:5
   helped [7] - 42:6, 50:8, 59:7, 76:6,
    103:3, 103:10, 182:1                        horses [19] - 85:23, 85:25, 86:4, 87:19,    idolization [1] - 112:16
   helpful [2] - 21:21, 147:5                    87:21, 88:19, 88:22, 88:23, 89:2,          idolized [1] - 112:19
   helping [3] - 47:8, 75:16, 75:17              91:19, 92:5, 128:17, 129:2, 129:4,         idyllic [1] - 59:11
   helps [1] - 191:19                            129:11, 132:15, 132:25, 135:19             IEP [2] - 10:20, 10:21
   Helsinki [1] - 87:25                         hospital [1] - 10:12                        ignoring [1] - 192:20
   herbal [1] - 134:22                          hot [2] - 220:19, 220:20                    II [1] - 81:10
   hero [2] - 77:19, 77:20                      Hotaling [1] - 178:7                        ill [3] - 4:13, 185:3
   herself [1] - 173:19                         hotel [1] - 137:16                          illegal [1] - 76:18
   hi [3] - 10:4, 190:13                        hour [12] - 23:25, 99:16, 118:25, 119:15,   illness [2] - 18:1, 180:5
   hide [1] - 36:16                              163:4, 177:8, 185:9, 185:10, 188:25,       illustrates [1] - 35:21
   hierarchy [1] - 42:20                         226:4, 226:6                               image [2] - 93:3, 107:2
   high [2] - 192:4, 195:20                     hours [25] - 21:21, 34:17, 87:14, 119:12,   images [1] - 46:11
   higher [3] - 99:4, 107:24, 108:3              119:13, 165:21, 165:25, 176:12,            imagine [4] - 6:3, 60:13, 102:1, 154:18
   highest [3] - 108:7, 129:17, 129:18           176:14, 178:21, 185:1, 185:7, 185:9,       immigration [2] - 175:23, 176:2
   highest-ranking [1] - 108:7                   185:10, 187:5, 187:6, 187:12, 187:13,      impact [1] - 222:8
                                                 188:23, 188:25, 193:19, 199:13,            impeachment [4] - 20:3, 20:10, 20:13,



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 249 of 267 PageID #:
                                   11597

                                                                                                                                   15
     21:3                                      information [10] - 38:10, 40:9, 40:10,      internet [1] - 38:9
   impeding [1] - 210:1                          40:12, 40:13, 104:10, 123:24, 186:3,      interruptions [1] - 36:24
   imperfect [1] - 107:18                        187:24, 225:5                             interstate [2] - 27:10, 27:11
   implying [1] - 229:24                       informed [1] - 22:2                         interventions [2] - 140:21, 140:23
   importance [5] - 35:2, 64:25, 110:24,       initial [3] - 151:11, 151:12, 220:22        interview [2] - 3:12, 153:3
     146:17, 165:3                             initials [2] - 48:19, 52:3                  interviewed [1] - 13:20
   important [22] - 9:4, 16:5, 19:5, 23:18,    injurious [1] - 121:11                      interwoven [1] - 111:23
     32:23, 36:12, 38:25, 56:20, 57:7, 62:1,   inner [3] - 41:12, 42:1, 50:5               intimate [3] - 79:9, 79:10, 79:19
     62:22, 64:7, 70:22, 102:24, 106:21,       innocence [3] - 49:20, 210:1, 228:17        intimidate [1] - 50:3
     125:17, 130:23, 131:10, 159:10,           innocent [4] - 31:17, 37:20, 39:12,         intimidated [1] - 69:15
     224:24, 230:6, 230:8                        226:23                                    intrigued [1] - 211:12
   imposed [1] - 56:14                         inquire [1] - 84:1                          introduce [5] - 20:7, 24:14, 31:7, 82:25,
   imposes [1] - 31:14                         inside [7] - 52:7, 58:21, 58:24, 67:10,       113:21
   impress [2] - 90:21, 117:18                   114:23, 196:2, 197:15                     introduced [3] - 88:3, 171:19, 211:22
   impression [4] - 93:17, 122:18, 145:6,      insides [4] - 66:9, 66:10, 66:13, 67:21     introduces [1] - 20:2
     207:10                                    insight [1] - 193:23                        introducing [3] - 31:16, 97:7, 101:23
   impressions [1] - 96:17                     Instagram [2] - 38:14, 225:9                introduction [1] - 31:4
   improve [2] - 41:3, 216:19                  instance [6] - 70:12, 88:21, 92:23, 94:8,   invented [2] - 60:12, 60:13
   impulsive [1] - 170:17                        174:19, 226:24                            invest [1] - 150:10
   in-depth [1] - 202:13                       instead [4] - 16:1, 44:15, 71:20, 227:6     invested [4] - 9:9, 150:16, 161:20,
   in-person [1] - 123:6                       instruct [2] - 33:2, 57:23                    161:23
   incapable [1] - 216:21                      instructed [2] - 34:6, 37:15                Investigation [1] - 41:21
   incentives [2] - 165:20, 178:12             instruction [4] - 39:1, 39:2, 224:24,       investigation [2] - 38:20, 225:14
   incident [1] - 223:11                         227:22                                    investigators [1] - 50:1
   inclined [4] - 4:15, 18:2, 54:5, 55:2       instructions [7] - 30:15, 32:5, 32:6,       investor [4] - 150:6, 150:7, 151:4,
   include [4] - 27:14, 51:7, 125:15, 165:1      33:3, 39:21, 57:24, 57:25                   198:17
   included [2] - 57:13                        instructor [1] - 63:1                       invite [1] - 218:2
   including [9] - 30:12, 38:5, 38:14,         instruments [1] - 46:24                     invited [3] - 117:23, 202:6, 213:19
     42:24, 45:25, 52:2, 52:5, 181:6, 225:9    integration [2] - 105:19, 172:3             involved [8] - 48:24, 49:2, 49:3, 85:24,
   inconsistent [1] - 80:11                    intellectually [1] - 73:1                     110:8, 130:6, 130:12, 170:3
   inconvenience [1] - 15:20                   intelligent [1] - 129:17                    involvement [1] - 51:3
   inconvenient [1] - 4:14                     intended [5] - 27:24, 35:24, 36:1, 36:5,    involves [1] - 44:7
   increase [2] - 47:1, 94:11                    126:1                                     involving [2] - 47:11, 228:18
   increasing [1] - 177:18                     intending [1] - 71:6                        IQ [2] - 129:18
   indeed [3] - 190:16, 228:16, 228:17         intends [3] - 21:20, 31:5, 54:23            irrelevant [1] - 154:23
   independent [2] - 38:19, 225:13             intense [3] - 97:1, 170:1, 179:7            irrevocable [1] - 19:19
   India [1] - 78:2                            intensified [1] - 174:9                     is.. [1] - 110:2
   India's [1] - 78:13                         intensive [10] - 97:18, 98:25, 99:8,        Isaac [3] - 77:15, 77:18
   indicate [3] - 35:24, 36:6                    109:16, 112:12, 117:6, 130:9, 163:22,     Island [1] - 62:25
   indicated [1] - 22:11                         166:3                                     island [6] - 81:18, 81:21, 81:22, 82:1,
   indicating) [1] - 124:8                     Intensive [1] - 95:2                          82:12
   indictment [12] - 26:9, 26:11, 26:14,       intensives [1] - 106:22                     isolated [3] - 43:22, 59:10, 59:16
     26:17, 27:12, 29:20, 30:1, 30:6, 31:8,    intent [4] - 58:2, 58:3, 58:4, 58:5         isolation [1] - 43:19
     39:14, 51:4                               intention [10] - 36:16, 63:2, 63:3, 63:5,   issue [24] - 2:18, 6:12, 6:21, 10:23,
   indirectly [2] - 26:23, 27:7                  70:20, 70:21, 71:4, 71:7, 109:24,           10:24, 10:25, 18:18, 21:18, 37:7,
   individual [3] - 104:7, 112:16, 112:19        194:5                                       39:19, 63:1, 63:2, 63:4, 109:25, 120:7,
   individually [1] - 13:20                    intentionally [7] - 26:22, 27:6, 27:20,       122:14, 134:7, 170:25, 177:24, 179:3,
   individuals [1] - 228:19                      28:5, 28:12, 28:24, 29:10                   186:15, 209:13
   indoctrina [1] - 148:16                     intentions [5] - 80:14, 80:15, 81:23,       issues [7] - 2:17, 11:19, 36:14, 36:17,
   indoctrinated [1] - 148:11                    126:7, 203:1                                66:24, 186:12, 209:23
   indoctrination [11] - 146:22, 147:19,       interact [1] - 93:25                        items [3] - 60:6, 155:5, 155:7
     148:5, 148:10, 148:17, 148:21,            interacted [3] - 94:7, 123:10, 134:1        iteration [1] - 165:10
     148:25, 149:3, 149:8, 154:1, 206:17       interacting [2] - 98:2, 98:4                itself [2] - 79:13, 226:16
   inexplicable [1] - 71:20                    interaction [5] - 94:2, 107:15, 107:17,     iTunes [1] - 223:17
   infection [3] - 179:7, 192:1, 192:10          107:19, 123:6
   infer [1] - 34:20                           interest [6] - 35:13, 35:14, 73:17,                             J
   inferences [2] - 32:2, 33:18                  152:15, 159:8, 160:20
                                                                                           J1 [7] - 127:2, 128:4, 130:5, 132:19,
   influence [1] - 36:1                        interested [3] - 44:14, 89:20, 110:16
                                                                                             144:22, 145:18, 149:24
   inform [1] - 21:25                          interests [1] - 71:17
                                                                                           January [1] - 127:16
   informal [1] - 107:16                       Internet [1] - 225:4
                                                                                           jargon [1] - 56:16



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 250 of 267 PageID #:
                                   11598

                                                                                                                                       16
   jaw [1] - 181:9                                  37:22, 38:1, 38:3, 40:4, 40:10, 121:4,      KIM [1] - 1:15
   Jessica [4] - 78:3, 78:5, 78:6                   121:8, 225:1                                kind [95] - 34:15, 46:18, 59:21, 72:21,
   JFK [2] - 176:1, 176:2                         Jury [7] - 22:24, 53:16, 119:2, 122:7,         73:1, 75:1, 76:8, 76:9, 79:14, 80:23,
   Jness [27] - 154:7, 162:7, 162:8, 162:9,         188:16, 189:19, 225:20                       93:3, 93:6, 93:19, 94:7, 97:2, 98:1,
     162:12, 162:17, 163:10, 163:13,              jury [56] - 2:1, 4:10, 4:15, 9:6, 9:7, 9:8,    98:5, 101:23, 102:2, 102:7, 103:6,
     163:17, 164:22, 164:24, 165:1, 166:5,          9:10, 10:25, 13:22, 15:17, 17:1, 17:21,      108:1, 109:13, 111:8, 112:15, 112:21,
     166:15, 166:19, 167:3, 167:6, 169:11,          19:15, 22:17, 22:20, 23:1, 23:3, 23:6,       113:4, 113:23, 118:8, 118:10, 118:14,
     169:12, 169:23, 169:24, 170:11,                23:21, 24:6, 24:8, 30:19, 33:1, 36:20,       118:18, 126:6, 127:1, 129:18, 129:25,
     174:9, 204:1, 206:20, 206:24, 211:22           38:3, 40:8, 53:15, 54:15, 55:17, 56:19,      130:2, 131:3, 131:21, 132:17, 132:24,
   job [16] - 11:24, 12:4, 39:4, 56:20,             58:25, 64:5, 67:13, 82:16, 119:1,            134:1, 134:6, 134:14, 138:1, 138:3,
     89:17, 89:24, 94:4, 96:9, 131:1,               120:2, 120:14, 120:16, 121:1, 121:3,         139:4, 139:7, 139:16, 139:24, 140:8,
     152:11, 156:20, 156:22, 157:10,                121:21, 122:10, 188:15, 189:16,              140:17, 141:14, 141:18, 146:6, 146:8,
     157:15, 157:22, 158:2                          209:10, 210:2, 210:8, 224:23, 225:12,        146:11, 147:18, 147:22, 148:3, 148:4,
   John [20] - 110:1, 199:6, 201:1, 201:15,         225:16, 225:19, 226:19, 227:2,               154:9, 154:14, 155:16, 157:12, 160:9,
     201:18, 202:5, 202:6, 202:19, 203:20,          227:10, 227:11                               160:13, 163:3, 165:22, 167:13,
     204:9, 204:21, 204:24, 205:7, 205:20,        JURY [2] - 23:2, 40:25                         167:21, 167:24, 168:2, 168:18,
     206:10, 206:16, 222:13, 223:4, 223:5,                                                       169:15, 170:2, 171:15, 174:8, 175:7,
     224:2                                                             K                         178:25, 182:9, 190:23, 195:12, 197:2,
   John's [1] - 206:11                                                                           198:18, 199:16, 200:4, 200:23,
                                                  Karen [2] - 178:7, 178:10
   join [2] - 44:8, 49:8                                                                         201:17, 202:8, 212:6, 212:17, 217:6,
                                                  Katie [4] - 117:24, 118:12, 128:13,
   joined [4] - 24:17, 41:20, 101:13, 216:10                                                     220:12, 221:3
                                                   138:14
   joining [3] - 47:7, 48:4, 49:7                                                               kindly [1] - 54:3
                                                  keep [17] - 6:5, 12:7, 32:12, 36:23, 39:3,
   joking [1] - 198:15                                                                          kinds [1] - 103:10
                                                   39:19, 47:18, 60:1, 110:5, 130:16,
   Joseph [2] - 24:25, 40:3                                                                     kissing [4] - 98:7, 118:18, 123:14
                                                   171:23, 191:8, 194:7, 215:22, 215:24,
   joy [1] - 113:23                                                                             Knife [3] - 199:9, 199:12, 217:5
                                                   227:2
   judge [2] - 35:7, 57:15                                                                      knocked [1] - 89:9
                                                  keeping [1] - 186:3
   Judge [11] - 4:21, 7:3, 19:8, 19:24,                                                         knowing [5] - 28:15, 29:2, 29:13, 48:7,
                                                  KEITH [1] - 1:7
     20:22, 21:4, 23:11, 53:18, 54:3, 57:23,                                                     141:25
                                                  Keith [106] - 2:13, 23:5, 24:20, 25:7,
     57:25                                                                                      knowingly [7] - 26:21, 27:6, 27:19, 28:4,
                                                   26:21, 26:24, 27:5, 27:19, 28:4, 28:11,
   JUDGE [1] - 1:10                                                                              28:11, 28:23, 29:9
                                                   28:23, 29:9, 29:23, 29:25, 41:1, 48:20,
   Judge's [1] - 57:24                                                                          knowledge [2] - 34:10, 66:21
                                                   50:3, 57:4, 57:10, 57:12, 57:14, 57:15,
   judges [1] - 56:22                                                                           known [2] - 89:25, 178:15
                                                   58:25, 60:12, 68:25, 69:1, 69:9, 73:2,
   judgment [2] - 21:17, 57:10                                                                  knows [5] - 19:5, 40:9, 221:4, 228:2,
                                                   74:3, 74:6, 74:7, 74:18, 74:20, 74:22,
   judicial [2] - 23:15, 33:16                                                                   228:6
                                                   76:2, 76:4, 76:6, 79:8, 85:15, 95:7,
   July [2] - 76:10, 203:17                                                                     KR [1] - 48:19
                                                   99:20, 100:15, 101:7, 114:21, 114:22,
   jump [1] - 86:23                                116:11, 116:22, 117:20, 118:4, 118:7,
   jumper [4] - 87:23, 90:15, 124:12,              118:11, 123:6, 124:7, 124:14, 128:23,                            L
     132:16                                        136:8, 137:11, 137:24, 138:2, 138:4,         Lab [2] - 176:22, 176:25
   jumping [4] - 92:25, 127:11, 131:22,            138:22, 143:20, 144:4, 144:12,               label [1] - 116:15
     131:24                                        147:17, 147:21, 147:23, 149:14,              labeled [4] - 46:16, 116:6, 116:10,
   Junco [1] - 204:14                              153:17, 154:4, 157:20, 158:4, 158:11,          116:12
   Junco's [2] - 226:25, 227:1                     158:19, 159:9, 162:20, 162:24, 163:9,        labels [2] - 56:16, 73:25
   June [7] - 27:19, 28:4, 28:11, 28:23,           166:8, 166:21, 169:6, 176:9, 176:10,         labor [8] - 27:14, 27:17, 27:20, 27:25,
     29:9, 80:25, 81:13                            176:19, 176:23, 177:6, 179:12,                 41:13, 46:3, 47:11, 51:8
   JUROR [41] - 8:9, 8:12, 8:14, 8:21, 8:24,       179:25, 180:5, 183:18, 183:25,               lacked [2] - 170:12, 170:16
     9:2, 9:12, 9:15, 9:17, 9:20, 10:4, 10:8,      185:14, 190:3, 190:13, 198:15,               lackey [1] - 171:11
     10:10, 10:20, 10:23, 11:4, 11:15,             200:24, 201:2, 201:20, 204:14,               ladies [1] - 158:16
     11:18, 11:23, 12:1, 12:8, 12:13, 12:16,       211:13, 219:18, 220:18                       lady [1] - 172:23
     12:20, 12:25, 13:3, 13:10, 13:17,            Keith's [5] - 138:5, 159:12, 159:13,          Lakes [1] - 206:4
     13:25, 14:4, 14:8, 14:10, 14:15, 14:20,       159:14, 224:13
                                                                                                land [2] - 98:15, 204:4
     14:24, 15:4, 15:7, 15:10, 15:13, 15:19,      Ken [1] - 203:20
                                                                                                language [4] - 139:4, 139:6, 142:15,
     16:11                                        kept [5] - 46:15, 49:25, 52:1, 141:25,          194:20
   juror [16] - 2:17, 2:18, 2:25, 3:1, 3:2,        151:9
                                                                                                larger [1] - 191:19
     3:19, 3:21, 3:24, 4:5, 4:18, 4:20,           Kettering [2] - 10:12, 11:2
                                                                                                last [30] - 8:16, 16:2, 23:22, 41:25,
     11:10, 12:24, 13:23, 17:25, 40:12            key [1] - 39:3                                  69:13, 77:17, 80:15, 80:17, 81:5,
   Juror [16] - 3:7, 3:8, 4:3, 8:5, 8:11, 9:23,   keys [2] - 212:4, 212:5                         81:24, 123:5, 124:6, 130:11, 149:20,
     9:25, 10:2, 10:7, 16:14, 17:13, 18:3,        kicks [1] - 187:11                              156:10, 161:12, 180:2, 181:10,
     18:8, 22:11, 22:14, 22:15                    kid [4] - 62:24, 65:22, 69:21, 69:25            181:11, 182:3, 193:22, 204:13, 207:4,
   JURORS [1] - 55:25                             Kill [2] - 58:15, 58:16                         227:9, 228:4, 229:1, 229:2, 229:23,
   jurors [13] - 4:9, 7:2, 24:4, 30:4, 32:19,     killing [1] - 80:6                              229:24




                                                  Denise Parisi, RPR, CRR
                                                     Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 251 of 267 PageID #:
                                   11599

                                                                                                                                       17
   lastly [1] - 52:18                             213:9, 213:14                               LOL [1] - 190:21
   lasts [1] - 134:25                           letters [7] - 21:12, 45:9, 49:8, 52:21,       London [19] - 153:8, 153:13, 153:15,
   late [2] - 80:25, 219:6                        75:10, 75:12, 75:13                           153:24, 156:2, 156:4, 156:12, 157:11,
   laughed [2] - 198:19, 219:20                 Level [1] - 95:2                                157:21, 158:8, 160:25, 161:4, 161:7,
   laughing [2] - 202:2, 202:3                  level [8] - 87:20, 88:6, 88:23, 88:25,          161:15, 175:14, 175:18, 185:19,
   laundering [1] - 27:15                         89:15, 94:2, 107:16, 142:3                    199:13
   Laura [4] - 204:12, 204:14, 226:25,          levels [5] - 86:17, 86:20, 87:5, 87:6,        lonely [4] - 66:2, 193:16, 193:17, 194:7
     227:1                                        142:3                                       long-term [1] - 86:8
   Lauren [4] - 142:8, 178:8, 206:9, 212:25     Lever [1] - 24:18                             look [33] - 52:7, 57:21, 61:22, 62:3,
   law [14] - 24:25, 30:11, 31:14, 32:5,        liar [1] - 45:15                                64:17, 68:2, 68:18, 69:7, 72:7, 73:24,
     32:16, 33:2, 33:3, 33:4, 33:5, 34:24,      liberty [1] - 32:22                             74:1, 79:14, 80:18, 82:6, 145:5, 150:6,
     42:8, 57:23, 57:24, 58:1                   library [1] - 223:17                            150:8, 150:16, 150:23, 173:11, 182:5,
   lawn [2] - 212:4, 212:6                      lick [1] - 58:7                                 182:23, 190:18, 212:16, 214:5, 214:7,
   lawsuits [1] - 50:2                          life [39] - 45:19, 57:6, 59:1, 59:2, 60:15,     220:19, 220:20
   lawyer [10] - 25:12, 33:22, 33:25, 34:1,       68:7, 73:17, 77:4, 77:5, 92:6, 103:3,       looked [8] - 48:13, 101:13, 118:15,
     36:10, 37:20, 37:21, 58:19, 62:2,            114:19, 120:9, 120:10, 120:11,                157:25, 182:18, 186:20, 186:24, 190:3
     126:23                                       120:20, 120:22, 120:25, 122:12,             looking [21] - 11:23, 34:22, 41:3, 58:9,
   lawyer's [1] - 36:10                           131:25, 132:1, 132:4, 132:7, 133:8,           58:14, 67:24, 68:19, 71:17, 71:20,
   lawyers [9] - 15:18, 30:10, 33:9, 36:9,        143:10, 152:3, 152:17, 153:7, 153:10,         71:22, 71:23, 87:18, 118:15, 133:16,
     36:13, 37:16, 150:2, 150:3, 151:12           153:15, 155:12, 158:8, 161:7, 171:12,         154:9, 154:14, 155:4, 155:5, 155:11,
   lay [2] - 171:15, 196:1                        195:14, 200:8, 204:9, 215:5, 222:8            155:13, 177:22
   lead [5] - 34:14, 35:5, 79:6, 109:24,        lifestyle [2] - 153:22, 153:24                looks [3] - 90:11, 184:18, 187:6
     215:12                                     lifetime [2] - 47:13                          loose [1] - 210:3
   leader [4] - 41:2, 41:25, 100:21, 100:22     light [4] - 184:11, 184:20, 184:21, 190:5     lose [4] - 70:12, 70:16, 81:13, 146:22
   leading [3] - 53:5, 101:20, 215:16           lighter [1] - 136:11                          loser [1] - 140:19
   learn [11] - 41:23, 42:12, 44:11, 46:13,     lighting [1] - 68:19                          loses [1] - 78:11
     46:22, 49:17, 50:13, 85:7, 89:17,          likely [5] - 35:9, 72:15, 125:22, 168:20,     losing [2] - 11:10, 70:14
     146:10, 217:15                               192:7                                       lost [6] - 89:9, 90:16, 133:2, 154:1,
   learned [4] - 44:1, 97:22, 217:20,           likeness [4] - 22:1, 22:3, 22:7, 122:3          203:25, 204:4
     217:21                                     limb [1] - 158:3                              loud [1] - 219:5
   least [19] - 10:16, 13:11, 13:12, 21:1,      limbo [1] - 146:6                             love [15] - 62:13, 65:21, 65:22, 66:10,
     26:25, 27:1, 58:12, 104:19, 105:11,        limine [2] - 5:15, 21:12                        71:12, 71:18, 137:5, 166:17, 166:25,
     117:1, 131:11, 138:22, 139:22,             limitations [3] - 93:23, 95:15, 183:5           193:1, 193:3, 193:11, 193:13, 195:3
     188:23, 195:19, 201:21, 205:3, 213:3,      limited [2] - 229:13, 229:14                  loved [2] - 49:9, 72:18
     231:5                                      line [6] - 20:12, 47:18, 115:13, 115:16,      lover [1] - 65:9
   leave [24] - 13:2, 13:4, 13:5, 13:6, 13:8,     228:3, 228:4                                low [4] - 113:25, 133:6, 133:20, 171:15
     13:10, 13:14, 24:12, 45:5, 45:17,          lines [3] - 60:14, 67:23, 220:24              lower [6] - 89:15, 108:1, 108:4, 168:1,
     72:21, 76:14, 76:15, 77:3, 89:19,          linked [1] - 223:18                             221:19
     119:8, 124:23, 132:11, 143:4, 143:12,      lips [3] - 98:7, 118:18, 123:15               lower-ranked [2] - 108:1, 108:4
     145:24                                     list [1] - 229:10                             lowest [1] - 133:18
   leaves [4] - 76:13, 76:14, 210:8             listen [8] - 38:7, 52:15, 56:22, 61:9,        loyal [2] - 42:11, 168:18
   leaving [2] - 124:25, 209:10                   72:1, 115:19, 225:2, 231:16                 Lucifer [2] - 114:13, 114:14
   lecture [1] - 73:2                           listening [2] - 56:15, 63:23                  lunch [10] - 23:25, 24:12, 24:13, 93:5,
   led [2] - 52:5, 85:17                        literally [3] - 81:2, 185:2, 221:25             99:16, 118:22, 118:24, 118:25,
   ledger [1] - 78:23                           live [9] - 14:23, 14:24, 15:2, 43:15, 60:3,     119:15, 123:13
   left [17] - 45:5, 45:17, 48:12, 76:15,         200:15, 204:2, 204:3, 206:2                 lunchtime [1] - 118:21
     77:3, 86:19, 86:21, 87:13, 90:6, 116:5,    lived [5] - 134:6, 172:23, 178:11,            luxuries [1] - 60:8
     123:5, 124:21, 124:24, 146:5, 181:17,        205:24, 222:13                              lying [3] - 141:18, 142:7, 142:25
     197:7, 197:8                               lives [6] - 17:14, 41:3, 43:25, 47:15,
   legal [4] - 39:7, 39:9, 91:5, 91:13            50:11, 63:16                                                    M
   legally [1] - 43:15                          living [16] - 11:22, 17:15, 75:3, 92:2,       ma'am [2] - 121:19, 122:9
   legitimate [2] - 144:16, 200:15                93:12, 148:17, 152:7, 153:24, 157:21,
                                                                                              machine [1] - 135:18
   lemon [1] - 134:20                             161:4, 175:9, 175:10, 198:1, 201:6,
                                                                                              mad [1] - 74:9
   LESKO [1] - 1:16                               202:19, 205:20
                                                                                              mail [19] - 1:24, 15:4, 38:12, 42:4, 61:6,
   Lesko [3] - 2:7, 24:17, 41:18                LLC [1] - 150:5
                                                                                               90:2, 179:24, 180:4, 182:18, 190:1,
   less [10] - 95:24, 121:11, 131:21,           loads [1] - 164:17
                                                                                               190:2, 190:4, 190:12, 191:12, 191:15,
     181:21, 184:23, 185:5, 191:24, 228:21      locations [2] - 38:21, 225:15                  194:5, 194:20, 195:5, 225:7
   lesson [3] - 163:5, 163:6, 163:8             locked [2] - 75:5, 75:6                       mailing [1] - 21:23
   lessons [2] - 66:7, 67:22                    log [8] - 180:11, 183:18, 183:19, 183:21,     mails [10] - 50:1, 51:13, 56:7, 61:25,
   letter [6] - 20:6, 20:9, 21:23, 75:13,         183:22, 185:4, 185:20, 186:19                62:3, 79:2, 82:9, 180:12, 194:14




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 252 of 267 PageID #:
                                   11600

                                                                                                                                 18
   main [1] - 111:1                             matriculated [1] - 2:21                    mentioned [17] - 33:20, 72:10, 94:25,
   mainstay [1] - 70:10                         matter [8] - 37:20, 47:14, 57:1, 57:3,      102:11, 120:8, 122:11, 133:22, 135:5,
   maintain [3] - 28:13, 29:11, 30:1             57:11, 82:19, 90:16, 232:4                 138:12, 156:23, 162:7, 176:10,
   maintained [5] - 28:25, 43:6, 43:19,         matters [6] - 36:4, 36:21, 56:22, 56:25,    176:11, 188:8, 190:4, 216:13, 229:9
    45:23, 50:9                                  58:4, 58:7                                mentor [4] - 41:6, 41:8, 44:10, 128:25
   major [3] - 64:1, 69:8, 193:25               mattress [1] - 45:2                        mentoring [1] - 44:14
   majority [2] - 109:3, 175:17                 max [1] - 192:4                            mentors [1] - 167:11
   male [1] - 167:11                            Meadows [2] - 127:25, 128:3                mentorship [1] - 49:7
   man [20] - 41:2, 43:1, 44:20, 57:4,          meal [1] - 99:18                           message [6] - 183:16, 183:24, 185:20,
    58:20, 73:21, 77:16, 77:17, 77:20,          meals [2] - 207:20, 207:23                  199:19, 220:19, 223:21
    79:18, 118:15, 154:9, 154:15, 155:11,       mean [59] - 4:8, 4:15, 13:2, 15:2, 26:2,   messages [9] - 51:14, 51:15, 56:7, 62:4,
    160:23, 167:17, 168:19, 168:21,              60:16, 61:19, 64:14, 66:17, 68:6, 70:5,    79:2, 82:8, 204:19, 218:6, 221:16
    169:19, 169:25                               70:7, 70:11, 73:11, 75:12, 75:19,         messaging [3] - 38:12, 218:3, 225:7
   man's [2] - 81:22, 81:23                      88:17, 91:11, 91:17, 92:14, 94:3,         met [14] - 24:25, 30:5, 49:11, 88:2,
   manage [2] - 187:7, 187:13                    96:14, 96:19, 116:16, 121:9, 123:22,       98:16, 153:3, 156:12, 199:6, 201:2,
   management [1] - 192:10                       129:15, 131:24, 135:7, 138:7, 139:1,       201:10, 201:11, 219:17
   manager [2] - 96:8, 98:15                     150:8, 151:6, 152:5, 157:23, 158:15,      metaphor [1] - 114:10
   Manhattan [1] - 10:12                         159:25, 160:4, 163:1, 163:19, 164:8,      meters [1] - 184:14
   manipulate [1] - 141:21                       165:19, 166:23, 182:7, 183:19,            method [1] - 34:1
   maple [1] - 134:20                            184:21, 192:13, 196:17, 197:10,           Mexican [2] - 44:7, 172:23
   Marc [2] - 2:11, 24:22                        200:6, 200:16, 205:15, 214:19,            Mexico [8] - 44:13, 45:6, 45:21, 45:25,
   March [5] - 26:16, 26:21, 27:4, 41:24,        217:16, 219:21, 220:1, 220:13, 223:10      72:11, 72:18, 72:22, 79:24
    128:7                                       meaning [4] - 15:4, 105:21, 148:1,         mic [1] - 199:15
   marched [1] - 81:2                            171:22                                    Michael [4] - 2:8, 24:18, 41:20
   Mariana [2] - 79:24, 79:25                   meaningful [1] - 193:11                    microphone [3] - 84:15, 103:23, 121:22
   Marianna [4] - 72:12, 124:1, 162:19          means [31] - 25:15, 25:18, 25:19, 26:7,    midday [1] - 24:11
   marine [1] - 62:25                            27:21, 28:7, 28:16, 28:17, 28:20, 29:4,   middle [9] - 14:7, 14:8, 44:18, 118:7,
   marines [1] - 63:7                            29:6, 29:14, 29:15, 29:18, 32:25,          124:21, 182:17, 183:23, 184:3, 190:11
   Mark [6] - 2:7, 24:17, 41:18, 78:9, 78:10,    37:12, 38:12, 40:8, 51:5, 68:7, 71:4,     might [28] - 10:24, 34:20, 37:2, 37:21,
    203:20                                       72:3, 87:5, 87:18, 87:23, 142:13,          58:23, 66:11, 79:25, 80:6, 90:14,
   mark [1] - 48:13                              162:13, 171:1, 182:5, 218:8, 225:8         102:1, 102:3, 102:4, 107:17, 115:25,
   MARK [2] - 1:16, 1:19                        meant [8] - 73:16, 95:1, 100:18, 135:4,     117:17, 122:18, 135:22, 139:4, 139:8,
   marketing [2] - 152:13                        155:9, 183:1, 185:3, 219:22                139:9, 139:14, 170:3, 173:24, 182:25,
   marriage [2] - 200:15, 206:7                 measuring [1] - 104:6                       200:14, 215:4
   married [14] - 148:24, 198:16, 198:22,       medal [2] - 62:23, 63:8                    mile [3] - 177:9, 187:9, 187:11
    200:8, 200:10, 200:11, 200:18,              media [5] - 38:8, 38:13, 40:6, 225:3,      miles [5] - 138:17, 177:8, 185:8, 187:3,
    200:20, 200:22, 202:17, 203:14,              225:9                                      187:4
    203:15, 205:19, 206:18                      medical [6] - 186:14, 195:16, 195:23,      military [2] - 81:2, 81:8
   marry [4] - 154:9, 198:19, 198:25, 200:5      223:21, 223:22                            millionaire [1] - 43:2
   marrying [1] - 201:15                        meet [13] - 49:10, 49:11, 78:10, 117:20,   millions [1] - 88:24
   Marshal [2] - 24:9, 24:11                     118:3, 118:11, 159:18, 199:1, 201:3,      mind [10] - 32:12, 32:14, 32:17, 39:4,
                                                 201:4, 201:12, 213:20, 219:14              39:19, 61:17, 78:11, 93:20, 131:2,
   marshal [2] - 40:2, 40:15
                                                meeting [7] - 95:12, 97:7, 104:5, 105:5,    172:10
   massage [1] - 181:20
                                                 217:12, 217:22, 218:1                     mind/body [1] - 142:5
   massive [2] - 112:23, 158:4
                                                meetings [1] - 164:3                       mine [2] - 11:19, 89:18
   massively [2] - 88:6, 183:12
                                                meets [2] - 76:19, 77:2                    minimize [1] - 214:6
   master [8] - 47:9, 134:19, 134:25,
                                                meld [1] - 172:2                           minimum [2] - 36:24, 176:14
    214:14, 215:23, 219:24, 220:3, 220:5
                                                member [1] - 176:22                        minute [8] - 10:6, 58:11, 64:17, 64:23,
   Master [1] - 42:22
                                                members [12] - 23:1, 23:3, 38:5, 42:9,      77:17, 82:17, 188:13, 189:8
   Master/Slave [5] - 214:13, 217:11,
                                                 47:22, 52:4, 64:11, 70:25, 82:16, 87:1,   minutes [18] - 43:21, 53:12, 53:23,
    218:16, 218:25, 219:12
                                                 122:10, 133:23                             53:24, 53:25, 62:6, 62:21, 63:9, 64:9,
   match [5] - 135:24, 154:11, 172:2,
                                                memory [1] - 221:18                         80:22, 110:17, 138:17, 183:21, 184:9,
    185:4, 203:1
                                                men [24] - 65:16, 65:19, 66:22, 69:6,       184:13, 187:10, 187:11
   matched [1] - 135:17
                                                 69:9, 129:17, 154:10, 155:6, 162:14,      mirror [2] - 67:24, 68:2
   material [3] - 42:5, 47:19, 60:6
                                                 162:16, 165:2, 167:12, 167:16,            misconception [1] - 135:15
   materialistic [1] - 168:12
                                                 167:23, 168:8, 168:10, 168:15,            misimpression [2] - 120:14, 121:4
   materially [1] - 28:7
                                                 168:16, 169:13, 169:15, 169:25            Mission [13] - 99:14, 103:17, 105:11,
   Materials [1] - 106:14
                                                men's [2] - 169:11, 169:13                  105:15, 105:16, 105:22, 105:25,
   materials [9] - 20:2, 20:9, 20:14, 20:15,
                                                mentally [1] - 3:10                         106:7, 106:10, 111:11, 111:12,
    20:18, 20:20, 20:24, 21:2, 97:24
                                                mention [5] - 122:10, 229:1, 229:2,         111:14, 111:23
   mathematician [2] - 67:8, 67:20
                                                 229:23, 229:25



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 253 of 267 PageID #:
                                   11601

                                                                                                                                       19
   mission [2] - 104:3, 104:5                   mother [5] - 75:23, 76:7, 76:10, 78:13,                           N
   Mississippi [1] - 62:25                       207:23
                                                motion [7] - 5:15, 21:12, 21:17, 209:23,      naked [10] - 46:9, 46:18, 47:23, 48:25,
   mistrial [6] - 209:8, 209:25, 210:6,
                                                 226:7, 226:8, 230:4                           64:22, 66:18, 68:14, 70:24, 213:24,
    226:11, 227:17
                                                motivate [1] - 219:10                          221:23
   misunderstands [1] - 78:3
                                                                                              name [24] - 40:11, 41:16, 46:4, 78:2,
   Mocking [2] - 58:15, 58:16                   motivated [1] - 115:18
                                                                                               124:3, 124:6, 150:4, 159:12, 180:2,
   mode [1] - 181:25                            motivation [3] - 58:6, 130:25, 131:7
                                                                                               204:13, 207:4, 209:7, 209:19, 209:20,
   model [1] - 112:9                            motivator [1] - 143:13
                                                                                               226:25, 227:1, 227:3, 227:8, 227:9,
   module [5] - 113:24, 115:3, 115:10,          Mount [1] - 77:15
                                                                                               229:1, 229:2, 229:23
    130:18                                      mouth [1] - 215:22
                                                                                              named [6] - 49:5, 58:19, 76:8, 78:3,
   Module [4] - 113:16, 113:20, 113:21,         move [10] - 6:24, 43:20, 103:23, 104:19,
                                                                                               78:9, 84:6
    114:8                                        104:24, 108:5, 111:1, 130:23, 153:8,
                                                                                              names [19] - 56:11, 100:17, 209:11,
   modules [4] - 113:17, 113:19, 130:15,         184:9
                                                                                               209:12, 226:13, 226:17, 226:18,
    130:17                                      moved [3] - 44:12, 152:11, 175:15
                                                                                               228:4, 228:14, 229:8, 229:9, 229:10,
   MOIRA [1] - 1:15                             movement [2] - 100:22, 193:13
                                                                                               229:24, 230:16, 230:22
   Moira [3] - 2:6, 24:16, 41:18                moves [1] - 83:4
                                                                                              Nancy [15] - 99:21, 100:1, 100:15,
   mom [6] - 72:13, 75:25, 78:14, 148:2,        movie [2] - 58:15, 231:19
                                                                                               101:1, 101:14, 113:5, 115:4, 115:5,
    203:19                                      movies [1] - 81:4
                                                                                               143:1, 143:17, 143:20, 144:6, 162:18,
   moment [7] - 6:9, 74:4, 116:19, 118:10,      moving [10] - 86:16, 104:25, 106:14,
                                                                                               162:22, 163:7
    121:19, 194:25, 200:16                       136:5, 209:8, 209:24, 210:6, 226:10,
                                                                                              Nancy's [1] - 143:1
   Monday [5] - 11:7, 186:24, 186:25             226:11, 227:17
                                                                                              narcissistic [1] - 168:13
   monetary [1] - 12:3                          MR [65] - 2:11, 3:4, 3:14, 3:17, 3:24, 4:2,
                                                                                              narrow [1] - 20:25
   money [23] - 18:20, 18:21, 27:15, 28:6,       4:11, 4:21, 5:1, 5:5, 6:2, 7:3, 17:7,
                                                                                              national [3] - 86:15, 88:6, 156:5
    41:4, 74:4, 74:12, 88:24, 112:1, 138:6,      17:10, 18:5, 18:10, 18:14, 18:18,
                                                                                              natural [6] - 66:1, 68:22, 110:13,
    150:10, 150:12, 150:13, 150:16,              18:21, 18:24, 19:2, 19:7, 19:12, 19:24,
                                                                                               168:19, 224:20
    150:22, 150:24, 157:16, 164:1, 164:2,        20:22, 21:4, 21:9, 22:18, 53:11, 53:18,
                                                                                              naturally [1] - 205:2
    164:6, 164:11, 172:12                        53:22, 53:25, 54:9, 54:11, 54:14, 55:2,
                                                                                              nature [1] - 30:16
   Moni [5] - 207:21, 208:3, 208:4, 208:6        55:7, 55:12, 55:15, 55:21, 55:23, 56:1,
                                                                                              near [3] - 84:23, 85:20
   Monica [18] - 207:3, 207:16, 207:20,          77:1, 83:8, 120:18, 121:13, 146:25,
                                                                                              nearer [1] - 96:13
    207:21, 211:4, 213:18, 216:1, 216:13,        147:5, 154:22, 189:7, 189:18, 209:1,
                                                 209:6, 215:12, 215:16, 226:10, 228:7,        nearly [1] - 45:18
    217:10, 217:25, 218:1, 218:14,
                                                 228:10, 230:6, 230:10, 230:18,               necessarily [1] - 74:12
    218:24, 219:14, 221:8, 224:8, 224:10,
                                                 230:21, 231:10, 231:14, 231:24               necessary [3] - 36:8, 36:11, 40:5
    224:16
                                                MS [74] - 2:6, 3:5, 3:18, 3:23, 4:1, 5:4,     necessity [2] - 19:23, 22:5
   Monica's [1] - 215:23
                                                 5:7, 5:11, 5:14, 5:21, 6:18, 6:22, 7:4,      need [27] - 6:1, 9:17, 16:6, 20:25, 53:12,
   monitor [1] - 188:11
                                                 18:6, 18:11, 22:9, 22:19, 22:22, 40:24,       56:12, 58:24, 61:15, 61:16, 74:12,
   monitored [2] - 42:4, 49:25
                                                 41:1, 46:21, 51:2, 54:17, 54:21, 54:25,       110:6, 110:7, 125:21, 158:10, 189:4,
   monitoring [3] - 141:4, 192:8, 207:20
                                                 55:16, 82:23, 83:1, 83:4, 83:15, 83:19,       189:5, 192:8, 192:11, 192:25, 215:2,
   monogamous [1] - 205:10
                                                 84:3, 109:6, 115:2, 118:23, 119:12,           215:4, 216:5, 216:6, 219:1, 228:22,
   monogram [2] - 48:21, 51:17
                                                 119:14, 122:24, 123:2, 124:13,                229:3, 230:2
   monologue [1] - 163:3
                                                 124:16, 147:3, 147:8, 147:9, 148:19,         needed [31] - 11:2, 43:10, 43:11, 65:23,
   month [8] - 70:16, 145:20, 145:22,
                                                 152:1, 154:24, 180:16, 186:18,                99:9, 103:1, 134:4, 141:5, 143:19,
    202:12, 216:4
                                                 188:14, 188:22, 188:25, 189:2,                143:22, 161:21, 166:19, 170:10,
   months [10] - 45:3, 75:8, 75:9, 90:4,
                                                 189:10, 189:23, 189:24, 197:17,               177:6, 177:11, 177:17, 194:2, 196:9,
    124:20, 132:18, 195:15, 195:19, 223:9
                                                 198:6, 200:1, 211:3, 215:14, 215:18,          202:25, 207:18, 211:9, 213:21,
   morality [1] - 80:12
                                                 223:2, 224:19, 226:4, 227:20, 228:11,         214:25, 215:3, 216:3, 216:22, 218:2,
   morally [4] - 79:16, 79:18, 80:1, 80:7
                                                 229:12, 229:20, 231:20, 231:22,               218:16, 220:3, 220:17, 224:13
   moreover [1] - 31:2
                                                 231:25, 232:3, 233:8                         needing [1] - 196:25
   Moriah [1] - 77:15
                                                multiple [8] - 74:23, 79:9, 79:19, 99:21,     needle [4] - 69:23, 70:1, 70:3, 70:4
   morning [36] - 2:6, 2:10, 2:11, 8:9, 8:10,
                                                 128:1, 168:17, 211:23                        needs [5] - 24:4, 46:23, 55:8, 184:19,
    11:10, 12:18, 15:23, 21:13, 23:1, 23:2,
                                                musician [1] - 129:19                          196:1
    23:24, 24:1, 40:24, 40:25, 53:11,
                                                must [26] - 26:5, 29:24, 30:1, 32:5,          nefarious [1] - 73:23
    55:24, 55:25, 84:4, 84:5, 92:18, 99:10,
                                                 32:10, 32:11, 32:12, 32:14, 32:16,           nerves [1] - 89:14
    118:6, 136:10, 143:23, 156:7, 165:24,
                                                 32:17, 34:4, 37:25, 38:7, 38:15, 38:22,      nervous [1] - 140:10
    186:25, 187:6, 189:4, 219:3, 224:22,
                                                 39:21, 91:20, 111:21, 125:3, 138:21,         network [1] - 153:13
    225:17, 225:23, 231:21, 232:2
                                                 194:23, 212:19, 223:9, 223:20, 225:2,        never [32] - 13:15, 31:14, 36:24, 43:25,
   most [15] - 25:4, 32:13, 43:1, 52:6, 93:1,
                                                 225:10                                        45:13, 47:23, 49:16, 58:10, 67:15,
    109:1, 129:16, 138:10, 146:21, 158:1,
                                                mutual [1] - 73:15                             71:2, 71:3, 71:4, 71:5, 71:6, 79:16,
    163:22, 172:14, 177:24, 195:1, 230:8
                                                Möbius [6] - 67:6, 67:7, 67:9, 67:19,          92:24, 93:9, 97:1, 97:2, 134:8, 135:6,
   most-trusted [1] - 52:6
                                                 67:23                                         164:8, 173:7, 177:3, 177:19, 177:20,
   mostly [1] - 66:23
                                                                                               177:21, 212:12, 218:17




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 254 of 267 PageID #:
                                   11602

                                                                                                                                     20
   NEW [1] - 1:1                                 notepads [1] - 24:5                         obtaining [1] - 26:10
   new [12] - 60:19, 60:22, 89:17, 128:18,       notes [9] - 3:25, 4:1, 24:5, 45:9, 52:21,   obvious [1] - 203:20
    136:19, 153:13, 165:1, 169:5, 211:13,         180:14, 181:5, 181:15, 187:18              obviously [10] - 9:9, 11:7, 150:9,
    211:14, 211:24, 216:5                        nothing [15] - 22:18, 45:2, 50:14, 57:17,    157:17, 166:23, 201:16, 202:24,
   New [26] - 1:4, 1:13, 1:14, 1:18, 1:21,        68:15, 68:16, 68:19, 70:18, 211:7,          203:19, 222:13, 227:24
    41:18, 42:1, 43:21, 44:13, 45:20, 54:7,       211:10, 211:13, 222:1, 231:24              occasions [1] - 231:5
    59:10, 84:21, 84:22, 96:16, 125:7,           notice [2] - 26:13, 33:16                   occur [1] - 63:17
    202:6, 202:20, 202:21, 205:17,               noticed [1] - 181:23                        occurred [2] - 8:1, 209:4
    205:23, 205:24, 206:2, 206:4, 206:14         notifies [2] - 21:20, 21:24                 ocean [1] - 81:3
   newspaper [1] - 38:9                          notify [1] - 21:19                          October [6] - 85:12, 91:2, 145:21,
   newspapers [1] - 225:4                        November [3] - 179:25, 230:3                 145:22, 206:21, 230:2
   Nexium [1] - 211:16                           nude [1] - 51:21                            odd [2] - 62:1, 62:2
   next [44] - 3:7, 4:18, 11:11, 27:3, 27:17,    number [16] - 3:21, 40:13, 54:22, 55:9,     OF [3] - 1:1, 1:2, 1:9
    28:2, 28:9, 28:21, 50:18, 51:10, 54:1,        74:19, 74:22, 134:3, 135:17, 135:24,       offended [1] - 171:12
    67:25, 68:4, 76:21, 78:10, 87:12,             141:22, 141:24, 141:25, 186:7, 201:8       offense [3] - 28:19, 29:5, 29:17
    89:16, 101:9, 101:10, 107:7, 107:21,         Number [6] - 103:21, 104:21, 105:2,         offenses [1] - 31:13
    109:8, 114:25, 141:16, 161:8, 165:14,         106:14, 107:9, 108:5                       offer [1] - 77:15
    181:8, 185:21, 192:16, 195:15,               numbers [1] - 3:19                          offered [6] - 41:8, 42:14, 44:10, 164:25,
    206:20, 208:7, 210:10, 212:8, 212:24,        nurse [4] - 192:8, 196:3, 197:1, 197:6       169:3, 174:4
    213:2, 219:10, 219:12, 220:14, 221:9,        nurses [1] - 197:4                          office [4] - 41:19, 72:25, 74:5, 143:1
    221:22, 222:17, 223:24, 224:18               NXIVM [44] - 42:15, 42:16, 59:2, 59:5,      officer [2] - 103:12, 103:13
   nice [6] - 16:12, 60:7, 161:18, 208:2          59:7, 59:18, 59:22, 60:10, 60:23,          official [4] - 37:14, 135:1, 135:4, 204:16
   Nicholas [1] - 23:12                           61:19, 62:11, 66:13, 67:18, 67:20,         officially [3] - 85:15, 89:8, 96:3
   NICHOLAS [1] - 1:10                            70:10, 72:17, 72:21, 78:18, 78:25,         often [6] - 144:11, 154:3, 176:21,
   Nicki [2] - 173:15                             84:6, 84:25, 85:18, 90:9, 93:12, 94:21,     177:16, 181:19, 219:3
   nickname [3] - 46:5, 148:8, 227:5              94:23, 97:14, 100:14, 107:23, 112:8,       Ohannesian [2] - 2:12, 24:23
   nicknames [2] - 149:16, 226:13                 114:17, 116:2, 118:2, 129:9, 146:17,       OHANNESIAN [3] - 1:20, 1:22
   Nicole [8] - 49:5, 49:6, 49:13, 49:14,         153:23, 158:6, 175:22, 198:22, 199:1,      old [12] - 3:19, 10:19, 17:16, 17:19,
    49:15, 52:2                                   211:7, 211:10                               49:19, 62:24, 72:23, 73:21, 73:22,
   night [13] - 99:16, 115:4, 115:9, 118:7,                                                   91:3, 125:4, 160:22
    139:21, 181:12, 181:14, 191:5, 203:5,                            O                       Old [1] - 77:13
    212:24, 219:4, 219:5, 221:21                                                             older [4] - 98:22, 98:23, 100:9, 160:23
                                                 o'clock [4] - 13:12, 13:14, 224:21, 232:1
   night's [2] - 181:9, 225:18                                                               Olympian [1] - 158:20
                                                 oath [2] - 122:22, 189:21
   nine [5] - 3:22, 6:11, 9:24, 9:25, 232:1                                                  Olympics [2] - 157:3, 161:4
                                                 obedience [4] - 47:14, 48:10, 48:23,
   nine-tenths [1] - 6:11                                                                    once [11] - 37:22, 41:5, 49:10, 67:17,
                                                  52:22
   NO [41] - 8:9, 8:12, 8:14, 8:21, 8:24, 9:2,                                                85:15, 128:8, 144:16, 146:3, 153:20,
                                                 obeyed [1] - 47:14
    9:12, 9:15, 9:17, 9:20, 10:4, 10:8,                                                       192:1, 200:20
                                                 object [6] - 2:24, 18:2, 33:22, 154:22,
    10:10, 10:20, 10:23, 11:4, 11:15,                                                        Once [1] - 104:16
                                                  226:20, 227:23
    11:18, 11:23, 12:1, 12:8, 12:13, 12:16,                                                  One [3] - 169:5, 169:23, 169:24
                                                 objected [8] - 25:16, 209:6, 226:12,
    12:20, 12:25, 13:3, 13:10, 13:17,                                                        one [141] - 5:11, 10:15, 13:23, 23:25,
                                                  227:24, 230:12, 230:13, 230:15,
    13:25, 14:4, 14:8, 14:10, 14:15, 14:20,                                                   24:20, 27:21, 27:23, 27:25, 28:6,
                                                  230:18
    14:24, 15:4, 15:7, 15:10, 15:13, 15:19,                                                   28:13, 28:18, 29:5, 29:11, 29:16,
                                                 objectifying [1] - 154:10
    16:11                                                                                     34:19, 37:16, 42:15, 43:7, 43:8, 44:7,
                                                 objection [15] - 3:3, 18:4, 18:6, 25:15,
   nobody [3] - 40:8, 171:15, 230:25                                                          49:4, 51:19, 56:1, 58:2, 58:3, 58:5,
                                                  25:17, 33:25, 34:1, 34:5, 83:8, 83:11,
   nondegree [1] - 2:22                                                                       58:6, 58:7, 58:22, 61:4, 62:1, 62:7,
                                                  147:4, 215:15, 226:14, 227:14, 230:20
   nondisclosure [5] - 97:15, 97:20,                                                          62:11, 62:19, 63:17, 64:1, 64:17,
                                                 objections [4] - 25:13, 33:21, 34:3,
    106:18, 107:1, 107:5                                                                      64:23, 65:11, 65:13, 65:15, 66:4, 66:6,
                                                  226:15
   none [5] - 10:17, 35:20, 68:21, 70:22,                                                     66:19, 66:20, 67:12, 67:14, 67:16,
                                                 objective [1] - 194:1
    71:1                                                                                      67:22, 69:21, 70:4, 70:13, 70:22,
                                                 objects [1] - 107:20
   normal [11] - 103:3, 107:16, 112:17,                                                       71:15, 71:16, 72:3, 72:5, 72:13, 73:2,
                                                 obligated [3] - 2:24, 31:1, 31:11
    118:16, 134:13, 168:18, 168:22,                                                           74:2, 74:19, 75:23, 75:25, 76:2, 76:3,
                                                 obligation [4] - 26:8, 31:11, 54:2, 121:7
    181:21, 184:20, 190:6                                                                     76:7, 77:21, 78:1, 78:20, 79:20, 79:21,
                                                 obligations [1] - 26:7
   normalize [1] - 102:24                                                                     79:22, 80:13, 81:14, 88:1, 92:16,
                                                 obliterate [1] - 78:18
   normalized [1] - 134:11                                                                    93:15, 95:4, 96:7, 96:20, 97:17, 98:14,
                                                 observations [1] - 98:3
   normalizing [1] - 102:7                                                                    100:8, 100:9, 100:12, 101:11, 102:10,
                                                 observe [1] - 103:5
   normally [2] - 85:22, 134:25                                                               103:24, 107:1, 111:1, 112:16, 112:19,
                                                 observed [1] - 123:25
   north [1] - 81:1                                                                           114:18, 114:23, 116:1, 117:1, 117:10,
                                                 obsessive [1] - 168:10
   notch [1] - 43:11                                                                          118:11, 118:25, 119:15, 120:7, 121:1,
                                                 obsessively [1] - 93:7
   note [3] - 3:7, 19:11, 98:24                                                               121:2, 125:22, 127:1, 127:24, 128:1,
                                                 obtain [4] - 27:20, 28:6, 28:13, 29:11       129:16, 130:18, 131:2, 131:13,
   noted [1] - 123:10
                                                 obtained [1] - 28:25                         132:13, 132:17, 137:12, 142:4, 142:5,



                                                 Denise Parisi, RPR, CRR
                                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 255 of 267 PageID #:
                                   11603

                                                                                                                                    21
    142:6, 142:7, 162:19, 166:7, 167:8,        overseeing [3] - 128:24, 185:13, 185:15      PARISI [1] - 1:23
    167:16, 168:19, 169:7, 170:16, 181:8,      overtaken [1] - 81:13                        Park [11] - 59:10, 77:5, 84:21, 84:23,
    182:3, 186:20, 193:9, 205:14, 208:3,       overview [1] - 147:18                         96:14, 141:9, 201:6, 206:1, 206:4
    211:14, 213:3, 226:15, 226:25, 230:22      overwhelm [1] - 184:6                        Parliament [2] - 81:14, 81:16
   one's [4] - 63:19, 100:9, 203:20, 214:7     overwhelming [3] - 81:17, 96:21, 98:12       part [38] - 16:3, 26:4, 46:13, 51:6, 67:5,
   one-hour [3] - 23:25, 118:25, 119:15        own [30] - 47:24, 48:19, 51:13, 51:16,        68:3, 68:5, 68:13, 80:9, 84:8, 84:10,
   ones [2] - 49:9, 186:20                      56:15, 59:25, 60:1, 63:19, 64:19,            84:25, 94:21, 94:23, 95:8, 97:5, 97:14,
   open [13] - 2:1, 6:5, 17:1, 18:12, 19:15,    66:25, 67:4, 67:5, 69:10, 75:18, 80:11,      108:9, 109:21, 111:5, 112:8, 115:14,
    32:12, 39:19, 65:25, 66:3, 120:2,           88:19, 88:23, 89:1, 89:6, 93:20,             120:14, 121:4, 130:22, 136:8, 145:21,
    192:7, 196:1, 197:11                        125:16, 125:17, 125:19, 125:22,              148:21, 159:3, 167:11, 167:24,
   opening [24] - 22:21, 30:21, 30:22,          128:14, 128:20, 131:12, 158:3, 194:8,        174:18, 186:3, 192:2, 193:9, 215:12,
    30:23, 30:24, 30:25, 31:2, 31:3, 31:5,      223:15                                       217:11, 222:6
    31:6, 31:24, 40:19, 40:20, 40:23,          owned [3] - 88:19, 88:22, 88:23              parte [1] - 20:6
    53:21, 53:22, 55:19, 55:20, 66:6,          owner [1] - 88:22                            partial [2] - 226:13, 227:5
    74:17, 115:7, 120:8, 122:11                owners [1] - 88:18                           participant [1] - 108:7
   operating [1] - 48:7                        ownership [3] - 151:5, 151:7, 151:9          participant's [2] - 105:18, 105:19
   opinion [7] - 35:25, 36:6, 58:13, 79:17,                                                 participants [3] - 105:8, 106:15, 228:14
    79:18, 79:19, 210:3                                            P                        participate [3] - 26:22, 127:12, 159:5
   opportunities [5] - 72:18, 90:22,                                                        participated [1] - 27:7
                                               p.m [8] - 14:13, 23:24, 24:1, 24:2, 119:6,
    104:11, 117:18, 131:2                                                                   participating [2] - 159:8, 218:11
                                                120:5, 189:11, 189:13
   opportunity [11] - 5:16, 30:9, 30:21,                                                    participation [3] - 28:14, 29:1, 29:12
                                               pace [3] - 177:5, 177:9
    31:21, 53:3, 54:3, 89:17, 90:14,                                                        particular [6] - 5:24, 26:2, 26:3, 78:1,
                                               paces [1] - 177:11
    104:16, 125:20, 202:7                                                                    123:23, 181:22
                                               pack [3] - 197:6, 197:9, 197:10
   opposed [1] - 65:16                                                                      particularly [3] - 23:17, 44:19, 165:5
                                               packaging [1] - 135:8
   option [1] - 215:11                                                                      parties [16] - 2:23, 9:10, 14:1, 22:12,
                                               packed [5] - 115:6, 126:6, 196:3, 197:1,
   oral [1] - 49:14                                                                          22:13, 24:14, 25:9, 30:21, 32:1, 32:4,
                                                197:14
   orally [2] - 30:18, 32:4                                                                  33:20, 37:8, 37:13, 37:16, 40:8, 57:12
                                               packing [1] - 197:7
   order [13] - 8:2, 19:4, 19:19, 19:21,                                                    parties' [1] - 21:12
                                               Padilla [3] - 172:21, 172:22, 178:6
    30:20, 42:25, 44:16, 46:1, 52:25,                                                       partly [2] - 133:3, 170:22
    55:13, 111:3, 158:11                       PAGE [1] - 233:3
                                                                                            partner [2] - 155:12, 216:20
   ordered [4] - 45:24, 49:11, 54:18, 54:19    page [16] - 7:6, 16:16, 25:20, 50:18,
                                                                                            partners [5] - 51:14, 79:9, 79:10, 79:19,
   orders [7] - 18:19, 19:2, 19:3, 45:20,       76:21, 101:16, 114:25, 151:16,
                                                                                             168:17
                                                182:17, 185:21, 190:11, 190:18,
    48:2, 48:8, 50:5                                                                        parts [6] - 46:10, 46:15, 80:10, 80:19,
                                                199:21, 208:7, 210:10, 222:17
   ordinarily [1] - 32:24                                                                    111:1
                                               pages [2] - 20:20, 20:24
   Oregon [1] - 201:8                                                                       party [11] - 25:16, 31:4, 31:20, 33:25,
                                               paid [10] - 2:20, 8:20, 9:6, 9:7, 50:7,
   Organization [1] - 111:6                                                                  37:19, 37:21, 124:21, 124:23, 124:25,
                                                68:13, 91:7, 91:15, 91:19, 91:21
   organization [35] - 27:8, 42:1, 42:15,                                                    129:8
                                               pain [11] - 180:7, 180:8, 181:11, 181:12,
    42:17, 43:7, 47:2, 49:23, 52:5, 53:6,                                                   pass [1] - 227:17
                                                181:14, 181:16, 183:5, 190:16, 191:4,
    69:2, 84:6, 84:8, 84:11, 84:20, 84:25,                                                  passing [3] - 57:10, 120:8, 122:12
                                                191:5, 191:25
    85:1, 85:7, 104:5, 114:17, 114:20,                                                      passive [1] - 147:1
                                               painful [3] - 181:9, 219:9
    114:23, 115:6, 115:24, 116:5, 116:6,                                                    past [1] - 134:10
    127:6, 130:22, 162:10, 162:12, 164:6,      Pam [10] - 138:22, 138:23, 139:22,
                                                                                            path [4] - 125:23, 132:2, 193:16, 195:1
    164:7, 169:12, 169:13, 218:19, 218:23       140:23, 159:9, 162:18, 163:14,
                                                                                            Path [3] - 96:4, 104:19, 130:24
   organizations [3] - 42:14, 42:18, 52:7       163:23, 166:6
                                                                                            paths [1] - 157:24
                                               Pamela [4] - 124:5, 140:14, 171:8, 201:5
   organized [1] - 50:3                                                                     patient [2] - 36:18, 36:25
                                               Pamela's [1] - 201:5
   Oslo [1] - 87:25                                                                         patronize [2] - 28:13, 29:11
                                               panic [1] - 140:2
   otherwise [1] - 229:9                                                                    patronized [1] - 28:25
                                               panned [1] - 230:14
   ought [1] - 121:10                                                                       pattern [4] - 26:24, 27:8, 51:5, 168:25
                                               paper [3] - 45:3, 67:10, 96:3
   ourselves [1] - 202:14                                                                   patterns [2] - 27:24, 194:21
                                               papers [5] - 101:19, 106:23, 106:25,
   outlet [1] - 136:19                                                                      Paul [2] - 2:12, 24:23
                                                107:3, 227:17
   outside [13] - 34:12, 34:21, 37:14,                                                      PAUL [1] - 1:22
                                               paperwork [1] - 9:17
    38:10, 38:16, 45:16, 59:10, 67:11,                                                      Pause [2] - 10:1, 22:23
    112:14, 193:8, 201:6, 225:5, 225:11        paragraph [3] - 191:17, 192:16, 193:22
                                                                                            pause [1] - 82:20
   outsides [1] - 67:21                        paragraphs [1] - 184:3
                                                                                            pay [11] - 8:21, 18:20, 18:21, 19:21,
   overall [1] - 191:24                        paralegal [1] - 41:19
                                                                                             62:3, 95:19, 106:24, 125:13, 157:17,
   overcome [1] - 142:20                       Paralegal [2] - 2:9, 24:19
                                                                                             172:13, 173:22
   overflow [1] - 121:18                       paranoid [1] - 154:13
                                                                                            paying [2] - 95:20, 95:25
   overlap [1] - 92:10                         parent [1] - 65:10
                                                                                            peace [1] - 193:11
   overrule [1] - 25:17                        parents [8] - 44:11, 44:24, 45:14, 76:4,
                                                                                            Peggy [2] - 128:15, 150:23
   oversee [1] - 176:24                         89:6, 213:9, 213:11, 213:17
                                                                                            pen [1] - 48:11
                                               parents' [1] - 152:7



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 256 of 267 PageID #:
                                   11604

                                                                                                                                 22
   penalties [1] - 122:15                      perfect [1] - 124:4                          100:11, 101:7, 101:11, 213:22, 214:3,
   penalty [13] - 120:11, 120:12, 120:13,      perform [4] - 27:25, 32:23, 140:12,          221:12, 221:13, 222:11
    120:16, 120:17, 120:24, 120:25,             178:5                                      Pictures [1] - 104:21
    121:5, 121:9, 122:13, 122:14, 122:18,      performances [1] - 138:3                    pictures [29] - 66:16, 66:17, 66:18,
    122:19                                     performing [1] - 49:14                       66:20, 66:23, 68:18, 99:19, 99:20,
   penance [1] - 219:7                         period [17] - 75:24, 79:9, 100:5, 132:22,    99:21, 101:10, 104:22, 133:17,
   penances [1] - 219:8                         134:24, 135:1, 136:15, 143:3, 144:5,        203:21, 214:9, 214:11, 221:19,
   pens [1] - 45:2                              149:17, 152:2, 153:21, 159:17, 175:4,       221:23, 221:24, 222:5, 222:9, 223:7,
   Penza [8] - 2:6, 24:16, 41:18, 54:16,        175:19, 193:21, 198:7                       223:22, 224:5, 224:6, 224:13, 224:14
    55:8, 118:21, 226:2, 231:5                 permanent [1] - 48:13                       picturing [1] - 3:20
   PENZA [70] - 1:15, 2:6, 3:5, 3:18, 3:23,    permission [3] - 224:13, 224:14, 224:15     piece [5] - 26:3, 32:15, 32:21, 67:9,
    4:1, 5:4, 5:7, 5:11, 5:14, 5:21, 6:18,     permit [1] - 39:24                           124:9
    6:22, 7:4, 18:6, 18:11, 22:9, 22:19,       permitted [2] - 22:1, 37:13                 piggy [1] - 149:19
    54:17, 54:21, 54:25, 55:16, 82:23,         permitting [1] - 25:18                      pile [1] - 108:2
    83:1, 83:4, 83:15, 83:19, 84:3, 109:6,     person [48] - 29:1, 29:4, 29:16, 34:9,      pillars [1] - 95:7
    115:2, 118:23, 119:12, 119:14,              37:18, 39:24, 43:24, 49:13, 49:15,         pizza [1] - 93:6
    122:24, 123:2, 124:13, 124:16, 147:3,       49:17, 52:11, 59:2, 60:5, 60:16, 61:12,    place [14] - 15:25, 26:15, 43:11, 62:13,
    147:8, 147:9, 148:19, 152:1, 154:24,        67:24, 67:25, 68:4, 73:22, 74:10,           62:16, 69:20, 129:3, 137:14, 146:23,
    180:16, 186:18, 188:14, 188:22,             74:14, 78:3, 96:6, 108:1, 108:3, 108:4,     175:13, 175:17, 206:3, 206:4, 215:24
    188:25, 189:2, 189:10, 189:23,              109:22, 110:7, 112:17, 113:25,             places [1] - 101:25
    189:24, 197:17, 198:6, 200:1, 211:3,        115:20, 115:23, 123:6, 140:12,             plan [18] - 2:24, 44:25, 47:11, 47:12,
    215:14, 215:18, 223:2, 224:19, 226:4,       142:14, 148:4, 172:17, 173:14, 197:9,       112:6, 127:22, 142:19, 143:10, 150:3,
    227:20, 228:11, 229:12, 229:20,             198:25, 200:9, 207:12, 209:21,              150:18, 151:10, 157:10, 157:13,
    231:20, 231:22, 231:25, 232:3, 233:8        219:18, 224:18, 226:21, 227:4               157:18, 169:17, 187:3, 187:5, 187:9
   People [1] - 112:1                          person's [3] - 227:3, 227:8, 227:9          plane [4] - 126:9, 126:19, 126:20, 197:3
   people [153] - 34:18, 41:2, 42:13, 42:24,   personal [13] - 15:5, 35:13, 63:19,         planned [9] - 126:15, 132:2, 136:25,
    43:12, 43:14, 44:2, 44:4, 52:7, 52:11,      63:24, 80:1, 80:2, 96:23, 97:2, 97:3,       144:25, 157:10, 157:11, 187:1,
    59:4, 59:10, 59:14, 59:23, 59:24,           104:5, 152:13, 172:6                        187:12, 205:3
    60:11, 60:20, 60:23, 61:10, 61:22,         personally [3] - 90:8, 165:17, 171:4        planning [1] - 204:25
    62:6, 62:11, 62:13, 62:20, 63:13, 65:3,    persons [6] - 27:21, 28:1, 28:6, 28:14,     plans [2] - 27:24, 127:18
    66:3, 66:25, 68:4, 68:13, 69:24, 73:17,     28:18, 29:12                               platform [1] - 159:11
    74:23, 78:22, 80:5, 87:7, 88:10, 88:21,    perspective [6] - 62:7, 62:9, 103:1,        platonic [1] - 201:22
    89:5, 91:19, 92:16, 96:20, 97:7, 97:23,     161:20, 194:22, 195:9                      play [1] - 118:4
    98:2, 98:3, 98:5, 98:6, 98:10, 98:18,      perspectives [1] - 79:3                     played [2] - 59:13, 226:16
    98:22, 102:1, 102:2, 102:6, 102:8,         persuade [1] - 164:3                        player [2] - 6:14, 70:12
    102:17, 102:20, 103:2, 103:10,             persuasion [1] - 165:5                      playing [5] - 77:7, 118:7, 118:15,
    103:15, 104:16, 105:4, 106:6, 107:2,       phasing [1] - 132:24                         209:25, 210:5
    107:17, 107:19, 107:20, 107:24,            philosophical [1] - 100:22                  Plaza [1] - 1:14
    109:24, 110:22, 110:24, 111:6, 112:4,      philosophy [1] - 60:17                      plea [1] - 230:24
    112:21, 113:22, 115:8, 115:21, 116:4,
                                               phone [13] - 38:12, 90:3, 154:3, 158:10,    pleaded [3] - 29:23, 39:11, 228:18
    116:5, 116:6, 116:11, 116:13, 116:15,
                                                158:15, 171:14, 173:5, 218:5, 218:16,      pleased [1] - 117:11
    117:2, 118:8, 118:9, 118:18, 123:11,
                                                218:17, 218:21, 218:24, 225:7              pleasing [1] - 216:23
    127:4, 129:25, 134:11, 134:18,
                                               photo [2] - 101:14, 213:25                  pled [2] - 230:22, 230:25
    134:23, 135:2, 135:3, 135:8, 137:23,
                                               photograph [1] - 46:7                       pledge [1] - 112:4
    138:6, 140:8, 141:19, 142:17, 146:18,
                                               photographs [16] - 46:9, 46:10, 46:13,      pledged [2] - 47:12, 48:23
    146:25, 153:22, 153:23, 163:15,
                                                46:15, 46:18, 46:23, 46:24, 47:23,         plenty [1] - 14:10
    163:20, 163:21, 164:2, 164:3, 164:6,
                                                48:25, 52:19, 52:20, 52:22, 68:13,         plus [2] - 17:25, 187:9
    164:7, 164:12, 164:13, 164:18,
                                                68:14, 99:23                               podcasts [2] - 38:9, 225:4
    164:19, 165:23, 168:17, 172:4, 173:1,
                                               photos [7] - 64:22, 70:24, 221:25,          point [98] - 4:20, 5:2, 6:4, 6:11, 6:16,
    178:6, 178:9, 185:14, 191:9, 193:17,
                                                223:19, 224:16, 224:18                      6:17, 24:2, 37:15, 57:21, 61:20, 63:18,
    198:22, 198:23, 205:13, 206:6,
                                               phrase [2] - 139:15, 203:25                  66:21, 67:5, 74:2, 75:23, 76:3, 76:7,
    207:19, 208:5, 208:6, 209:18, 216:21,
                                               physical [5] - 27:22, 52:18, 65:12,          76:14, 82:14, 85:6, 86:2, 86:7, 87:24,
    216:23, 216:24, 226:18, 226:22,
                                                193:13                                      88:4, 89:3, 89:12, 89:17, 95:9, 117:20,
    227:12, 227:13, 228:15, 228:17,
                                               physically [2] - 193:13, 219:9               122:20, 125:10, 127:14, 128:22,
    229:8, 229:13, 230:19, 230:21, 230:24
                                               pick [11] - 10:16, 11:2, 13:11, 13:14,       128:24, 129:23, 130:5, 131:17,
   people's [2] - 209:11
                                                14:2, 14:16, 14:20, 17:18, 121:1,           132:11, 132:14, 133:12, 135:11,
   pepper [1] - 134:21
                                                121:3, 154:2                                135:14, 140:20, 141:7, 141:20,
   per [1] - 177:8
                                               picked [3] - 11:5, 14:6, 14:10               142:22, 142:24, 144:1, 150:9, 151:4,
   perceive [1] - 216:19
                                               picnics [1] - 77:8                           151:15, 152:8, 152:11, 152:15,
   percent [5] - 65:10, 127:16, 173:25,
                                               picture [12] - 4:3, 100:3, 100:5, 100:7,     153:10, 155:19, 160:1, 160:7, 162:11,
    175:13, 231:8




                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 257 of 267 PageID #:
                                   11605

                                                                                                                                 23
    162:15, 163:10, 169:4, 174:24, 176:6,       149:1, 159:9, 170:11, 212:23, 213:3       producing [3] - 31:16, 46:11, 53:8
    177:18, 177:19, 178:18, 178:22,            presenting [1] - 25:14                     production [3] - 21:1, 41:14, 51:8
    182:12, 183:4, 186:9, 190:9, 190:15,       presiding [1] - 23:12                      professional [15] - 86:17, 87:8, 87:23,
    197:19, 199:1, 203:4, 203:23, 204:21,      pressure [7] - 3:13, 110:12, 140:11,        89:1, 90:23, 92:19, 125:23, 126:24,
    206:9, 207:16, 208:3, 211:15, 215:10,       187:16, 187:20, 187:21, 206:15             126:25, 127:8, 127:24, 129:3, 129:5,
    215:20, 216:2, 217:1, 220:24, 223:3,       presume [1] - 29:25                         143:15, 172:17
    224:20, 224:22, 226:7, 226:22,             presumed [2] - 31:17, 39:11                professions [1] - 102:5
    227:14, 227:23, 229:21, 230:23             presuming [2] - 231:2, 231:3               Program [1] - 91:6
   points [5] - 75:5, 182:5, 182:8, 186:10,    presumption [3] - 30:2, 209:25, 228:16     program [12] - 95:10, 104:8, 105:17,
    187:14                                     pretend [1] - 150:13                        111:7, 116:12, 128:21, 159:13, 177:3,
   police [2] - 103:12, 103:13                 pretended [2] - 41:11, 174:25               196:18, 218:16, 218:25
   Pond [1] - 96:16                            pretending [2] - 109:23, 141:20            programmed [2] - 148:3, 148:5
   ponies [2] - 86:14, 86:16                   pretenses [1] - 28:8                       programming [2] - 147:23, 147:24
   pony [1] - 85:24                            pretty [22] - 96:19, 97:1, 98:12, 115:4,   Programs [2] - 94:20, 110:9
   pool [2] - 185:10, 185:12                    118:15, 133:25, 145:14, 146:4, 152:5,     programs [3] - 42:14, 94:24, 104:10
   pornography [5] - 27:16, 41:15, 46:11,       155:8, 161:6, 173:17, 176:3, 181:22,      progress [1] - 104:7
    51:9, 53:8                                  182:2, 184:10, 203:6, 211:14, 211:22,     project [12] - 199:8, 199:11, 199:16,
   portion [1] - 16:15                          213:1, 217:7, 224:15                       207:11, 211:6, 212:20, 214:12,
   posed [1] - 46:18                           previous [2] - 127:25, 191:3                214:13, 215:8, 215:21, 217:11, 219:12
   poses [1] - 222:3                           previously [2] - 10:22, 133:8              promise [1] - 70:19
   position [7] - 6:24, 21:14, 89:21, 89:22,   prideful [1] - 43:10                       promises [2] - 28:8, 41:4
    121:11, 126:21                             primarily [1] - 144:4                      promoted [3] - 42:2, 111:3, 111:4
   possessing [2] - 46:11, 53:8                primitive [1] - 168:16                     promotion [4] - 103:24, 104:2, 104:4,
   possession [3] - 27:16, 41:14, 51:8         princess [4] - 174:20, 174:21, 174:23       104:7
   possessions [1] - 141:23                    princess-y [1] - 174:21                    prompted [1] - 220:17
   possibility [2] - 120:19, 230:3             principle [1] - 104:12                     prompting [1] - 221:14
   possible [5] - 3:1, 22:6, 40:2, 112:5,      principles [1] - 39:3                      pronounce [1] - 184:17
    122:19                                     printed [1] - 90:8                         proof [3] - 26:6, 26:7, 26:8
   possibly [1] - 143:24                       prison [2] - 120:20, 120:23                proper [2] - 34:1, 217:8
   postpone [1] - 30:25                        privacy [2] - 228:15, 228:19               properly [3] - 33:23, 90:13, 133:6
   potential [4] - 13:21, 120:16, 122:14,      private [3] - 46:10, 46:15, 50:1           property [2] - 28:6, 125:16
    175:23                                     privately [1] - 36:13                      proposal [3] - 6:2, 6:4, 125:15
   potentially [3] - 134:7, 195:10, 207:14     privileges [1] - 104:8                     propose [1] - 229:3
   pounds [7] - 70:16, 133:17, 133:21,         prize [1] - 174:24                         proposed [3] - 21:14, 125:10, 125:12
    136:7, 143:2, 143:25, 144:5                prizes [2] - 175:2, 175:3                  prosecution [3] - 25:6, 25:8, 26:12
   power [3] - 43:5, 47:1, 50:16               problem [19] - 9:20, 10:9, 10:10, 13:16,   prostitute [3] - 213:7, 213:15
   powerful [1] - 44:1                          13:21, 13:24, 15:21, 17:23, 116:5,        protect [2] - 228:15, 228:22
   PowerPoint [1] - 180:22                      121:6, 121:17, 134:12, 226:23, 227:2,     protected [1] - 228:20
   practice [1] - 209:14                        227:16, 229:10, 230:11, 231:3             Protectors [3] - 169:9, 169:10, 169:12
   practices [1] - 128:18                      problematic [1] - 154:16                   protocols [1] - 196:4
   preadmission [1] - 55:3                     problems [1] - 16:8                        proud [2] - 68:9, 117:9
   precocious [1] - 74:10                      procedural [1] - 36:14                     prove [2] - 31:13, 44:6
   predator [1] - 41:7                         procedure [5] - 209:16, 226:24, 227:2,     proven [1] - 125:11
   predictability [1] - 195:2                   230:13, 231:3                             proves [1] - 51:11
   predicted [1] - 23:22                       procedures [1] - 195:16                    provide [12] - 27:20, 28:13, 29:11,
   Prefect [8] - 100:2, 100:15, 100:20,        proceed [3] - 30:20, 40:22, 55:20           30:16, 40:9, 127:8, 155:13, 155:15,
    100:21, 101:1, 106:13, 108:20, 108:22      proceedings [7] - 23:9, 25:2, 37:12,        158:13, 211:20, 213:22, 216:10
   prejudice [2] - 36:9, 227:22                 37:14, 82:20, 119:17, 189:12              provided [9] - 2:20, 24:5, 24:12, 28:25,
   prejudiced [1] - 33:24                      Proceedings [1] - 1:25                      30:17, 49:8, 213:13, 229:5, 229:7
   preliminary [3] - 30:13, 30:14, 57:25       process [12] - 23:10, 107:22, 148:14,      provides [1] - 26:12
   premise [3] - 58:18, 59:24, 71:14            167:15, 192:17, 195:21, 196:3, 197:7,     providing [1] - 48:24
   prep [1] - 20:18                             209:22, 225:13, 225:16, 228:1             province [1] - 210:1
   prepare [1] - 23:8                          processes [1] - 167:16                     proving [4] - 26:7, 30:5, 37:4, 39:15
   prepared [1] - 39:23                        proctor [8] - 130:21, 130:24, 131:9,       psyche [1] - 222:14
   presence [2] - 39:25, 227:10                 142:18, 164:11, 172:24, 178:11            psychopath [3] - 117:1, 117:4
   present [13] - 2:1, 8:3, 17:1, 19:15,       Proctor [7] - 104:14, 104:17, 104:19,      psychopaths [3] - 116:16, 116:19,
    24:24, 31:10, 31:21, 31:25, 51:10,          106:10, 108:7, 111:4                       116:23
    115:5, 120:2, 200:24, 202:8                Proctors [3] - 104:9, 106:13, 108:22       publicly [1] - 49:24
   presented [12] - 11:11, 11:12, 31:9,        produce [4] - 20:15, 26:8, 31:5, 39:13     pull [2] - 84:15, 186:19
    129:15, 129:20, 129:24, 146:20,            produced [1] - 1:25                        pulled [1] - 203:23




                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 258 of 267 PageID #:
                                   11606

                                                                                                                                    24
   pulls [1] - 187:11                         rained [1] - 34:22                          reaffirming [1] - 130:1
   pulse [1] - 186:2                          raining [1] - 34:12                         real [7] - 81:11, 81:12, 116:24, 120:19,
   punch [2] - 115:12, 115:16                 raise [4] - 24:3, 33:21, 231:8, 231:12       141:24, 141:25, 199:19
   punished [1] - 44:20                       Raise [1] - 83:21                           reality [2] - 62:4, 65:13
   punishing [1] - 181:25                     raised [8] - 209:13, 209:23, 210:4,         realize [2] - 60:4, 223:16
   purchased [2] - 89:6, 89:7                  226:14, 226:15, 227:15, 227:16,            realized [5] - 108:21, 137:6, 181:17,
   purpose [7] - 32:19, 36:4, 52:8, 105:8,     231:10                                      181:19, 182:3
    105:21, 107:15, 148:14                    Ramadan [1] - 3:24                          realizes [1] - 76:13
   pursuant [1] - 52:14                       ran [4] - 135:21, 139:18, 139:22, 176:21    really [154] - 6:9, 13:1, 13:6, 14:18, 16:2,
   pursue [1] - 149:4                         random [1] - 198:25                          42:13, 44:14, 56:12, 56:17, 57:11,
   pursuits [2] - 2:23, 87:9                  ranged [1] - 138:7                           58:20, 59:15, 60:7, 61:13, 61:15,
   push [6] - 107:13, 110:13, 179:2,          Raniere [71] - 2:13, 19:17, 23:5, 24:20,     61:20, 65:23, 71:23, 72:21, 72:23,
    181:19, 214:21, 214:22                     24:21, 25:7, 26:21, 26:25, 27:5, 27:19,     73:1, 73:17, 73:18, 78:15, 85:15,
   pushes [1] - 78:14                          28:4, 28:11, 28:23, 29:9, 29:23, 29:25,     87:22, 87:25, 88:17, 88:22, 89:9,
   pushing [2] - 192:19, 197:2                 41:1, 48:20, 50:4, 57:4, 57:10, 57:12,      89:10, 89:13, 90:3, 90:11, 90:13,
   put [25] - 11:13, 13:16, 13:17, 15:25,      57:14, 57:15, 60:12, 61:22, 62:17,          90:17, 91:12, 91:25, 92:21, 93:11,
    18:8, 19:9, 43:4, 43:11, 55:5, 66:14,      68:25, 69:1, 69:9, 70:11, 73:2, 73:5,       94:4, 94:18, 94:21, 97:11, 104:18,
    70:7, 83:1, 91:12, 96:5, 106:4, 132:17,    73:20, 74:18, 74:20, 74:23, 75:11,          106:24, 108:2, 110:25, 111:19, 113:2,
    151:11, 151:12, 174:22, 186:10,            77:22, 78:1, 78:6, 79:8, 85:16, 99:20,      113:3, 113:8, 113:10, 117:15, 118:4,
    201:25, 207:20, 213:10, 214:4              100:16, 101:7, 117:20, 118:11, 120:9,       118:13, 121:6, 123:17, 123:18,
   putting [2] - 73:13, 91:24                  123:6, 124:7, 124:14, 128:23, 137:11,       128:10, 128:11, 128:13, 129:21,
   pyramid [2] - 42:19, 69:7                   144:12, 147:17, 149:14, 153:17,             132:1, 132:6, 132:7, 132:8, 132:9,
                                               154:5, 157:20, 158:4, 163:9, 179:25,        132:14, 133:4, 134:9, 135:25, 138:8,
                                               180:5, 183:18, 183:25, 190:3, 198:15,       139:23, 140:10, 140:13, 140:25,
                       Q                                                                   141:19, 142:5, 143:8, 143:10, 144:15,
                                               226:23, 231:2
   qualified [1] - 151:14                     RANIERE [1] - 1:7                            146:6, 146:11, 146:12, 152:4, 154:19,
   qualify [2] - 127:1, 150:17                Raniere's [2] - 59:1, 95:7                   158:14, 158:18, 160:15, 161:5,
   Queens [4] - 14:24, 15:3, 15:5, 17:14      rank [7] - 42:19, 85:1, 104:4, 104:8,        161:10, 161:12, 161:14, 161:17,
   Queensborough [2] - 2:19, 9:14              104:9, 104:20, 107:24                       161:18, 161:24, 163:15, 165:19,
   questioned [2] - 36:8, 43:8                ranked [3] - 108:1, 108:3, 108:4             165:25, 166:1, 166:3, 166:12, 166:13,
   questioning [2] - 20:24, 139:16            ranking [1] - 108:7                          166:18, 168:2, 168:11, 168:12,
   questionnaire [5] - 11:14, 13:16, 13:18,   ranks [2] - 86:14, 111:2                     168:24, 170:6, 171:12, 173:7, 173:18,
    64:5, 225:15                              rarely [3] - 23:18, 108:25, 144:14           173:24, 175:6, 177:3, 178:23, 179:7,
   questionnaires [2] - 96:22, 96:23          rate [9] - 184:10, 186:2, 186:7, 186:13,     183:9, 184:8, 185:3, 191:8, 192:11,
   questions [20] - 32:15, 33:8, 33:10,        187:16, 187:25, 188:1, 188:6, 188:10        192:21, 192:22, 193:8, 194:6, 194:7,
    36:3, 39:5, 39:7, 39:10, 97:1, 103:11,    rather [12] - 6:8, 21:2, 39:14, 47:25,       194:8, 199:18, 200:6, 203:1, 203:11,
    113:3, 113:6, 113:7, 113:8, 113:10,        52:12, 61:10, 61:11, 71:16, 71:17,          207:5, 207:18, 207:25, 211:8, 213:15,
    113:25, 114:2, 115:12, 126:5, 126:16       107:20, 147:1                               213:16, 216:17, 216:21, 217:3, 217:4,
   quit [13] - 86:22, 131:22, 132:12,         rationalize [1] - 91:16                      218:8, 219:14, 222:13, 223:8, 231:19
    136:18, 156:9, 156:22, 157:11,            raw [1] - 134:3                             realm [1] - 193:15
    157:14, 157:22, 158:10, 195:7             RE [2] - 184:15, 191:22                     realtime [8] - 17:5, 17:6, 18:12, 18:16,
   quite [25] - 75:12, 89:10, 91:20, 93:21,                                                18:19, 19:17, 19:21, 19:22
                                              reach [5] - 35:4, 39:23, 56:12, 56:15,
    94:16, 96:21, 99:2, 103:1, 103:3,                                                     rear [1] - 34:19
                                               75:18
    118:15, 138:18, 141:19, 145:13,                                                       reason [8] - 19:4, 63:15, 68:3, 106:9,
                                              reachable [1] - 218:24
    157:25, 158:1, 167:18, 178:8, 181:7,                                                   110:2, 115:7, 135:13, 192:2
                                              reached [2] - 118:21, 177:19
    181:16, 193:1, 193:6, 195:6, 207:7,                                                   reasonable [8] - 26:9, 30:6, 31:14,
                                              reaching [1] - 39:22
    212:21, 222:15                                                                         35:16, 37:5, 39:17, 44:6, 51:11
                                              react [4] - 117:13, 126:13, 145:9, 157:22
   quitting [4] - 87:11, 131:20, 131:24,                                                  reasoning [1] - 158:13
                                              reaction [2] - 140:6, 144:25
    157:10                                                                                reasons [3] - 131:9, 226:15, 230:13
                                              reactions [1] - 103:10
                                                                                          Reccoppa [6] - 2:18, 9:18, 24:25, 40:3,
                                              read [25] - 38:7, 38:16, 103:21, 104:23,
                       R                       105:2, 105:14, 105:19, 107:9, 109:19,
                                                                                           40:15, 180:16
                                                                                          receive [6] - 15:4, 37:2, 37:11, 40:7,
   R-Tech [1] - 159:12                         110:3, 111:13, 111:25, 181:5, 181:15,
                                                                                           84:25, 219:2
   race [4] - 159:4, 159:6, 159:8, 159:10      183:23, 184:3, 191:7, 191:17, 192:16,
                                                                                          received [12] - 26:2, 31:18, 32:6, 33:8,
   racing [1] - 158:12                         193:22, 194:14, 194:17, 225:2,
                                               225:11, 225:12                              33:23, 38:23, 39:8, 39:9, 39:20, 83:14,
   racketeering [8] - 26:19, 26:24, 27:1,
                                                                                           229:15, 234:6
    27:3, 27:8, 27:12, 42:8, 51:4             readiness [4] - 218:12, 218:15, 219:2,
                                                                                          receiving [1] - 17:17
   radio [2] - 38:9, 225:4                     219:7
                                              reading [2] - 90:13, 194:19                 Recess [1] - 53:19
   rails [1] - 78:12
                                              ready [7] - 54:13, 54:14, 54:16, 189:5,     recess [2] - 119:17, 189:12
   rain [2] - 34:13, 34:23
                                               218:20, 218:21, 218:22                     reciprocal [1] - 229:18
   raincoat [1] - 34:19
                                                                                          recitation [1] - 105:14



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 259 of 267 PageID #:
                                   11607

                                                                                                                                   25
   recite [2] - 105:22, 106:1                   remain [1] - 119:3                          resolve [1] - 229:11
   recited [2] - 105:17, 111:21                 remained [1] - 17:25                        resolved [1] - 121:18
   reciting [1] - 105:6                         remark [1] - 35:23                          resort [1] - 195:1
   reckless [3] - 28:15, 29:2, 29:13            remarks [1] - 30:13                         resources [3] - 19:20, 112:2, 112:5
   recognize [3] - 20:12, 79:7, 101:4           remedy [1] - 227:14                         respect [4] - 62:1, 73:7, 193:16
   recommended [1] - 196:23                     remember [91] - 35:12, 40:6, 86:5, 88:1,    respectfully [1] - 83:4
   recommending [1] - 196:24                     90:3, 90:13, 91:24, 93:4, 95:19, 95:21,    respond [6] - 179:15, 201:20, 202:10,
   reconciling [1] - 15:10                       95:25, 96:15, 100:6, 100:10, 100:19,         218:20, 220:21, 228:9
   record [8] - 18:8, 19:10, 55:6, 83:2,         106:2, 106:9, 108:17, 116:20, 116:25,      response [8] - 110:13, 182:20, 182:23,
    120:19, 124:13, 186:6, 186:8                 129:7, 131:12, 131:14, 131:19,               190:19, 194:15, 194:17, 195:6, 220:22
   recorded [3] - 1:25, 186:7, 188:5             131:20, 132:6, 132:9, 132:10, 133:3,       responsibilities [1] - 60:3
   recordings [2] - 51:19                        135:2, 135:10, 139:23, 140:25, 142:5,      responsibility [5] - 16:7, 39:15, 63:19,
   recreate [1] - 97:23                          143:16, 144:20, 145:10, 146:9,               63:20, 63:24
   recruit [3] - 28:12, 29:10, 42:25             146:13, 149:9, 149:17, 149:20, 152:4,      responsible [3] - 16:7, 168:15, 204:3
   recruited [13] - 28:24, 42:23, 43:2, 43:3,    152:7, 158:14, 160:3, 160:7, 162:4,        rest [5] - 98:22, 116:2, 171:11, 193:25,
    43:14, 44:8, 47:3, 47:5, 48:3, 48:6,         163:12, 166:6, 166:12, 166:13,               196:19
    48:22, 63:21, 85:6                           166:18, 167:2, 167:8, 168:7, 168:24,       restate [1] - 155:2
   recruits [1] - 77:11                          172:20, 173:5, 173:9, 175:14, 179:16,      resting [2] - 187:15, 187:21
   redacted [1] - 180:2                          179:17, 196:17, 196:18, 196:24,            restraint [2] - 27:22
   redressing [1] - 192:8                        198:15, 201:7, 201:8, 201:11, 201:25,      restricting [1] - 133:5
   refer [7] - 23:13, 25:6, 25:8, 25:10,         202:2, 204:6, 204:16, 206:3, 207:9,        restrictive [1] - 170:23
    25:11, 100:23, 113:17                        212:3, 214:4, 215:5, 216:2, 220:22,        result [1] - 66:2
   reference [1] - 67:6                          220:25, 221:10, 221:15, 221:17,            results [6] - 156:4, 176:16, 176:18,
                                                 221:18, 223:10, 229:14                       183:8, 193:3, 193:6
   referred [7] - 100:1, 100:13, 100:15,
                                                remembered [1] - 108:13                     resume [2] - 224:22, 225:23
    100:16, 129:1, 208:3, 209:18
   referring [1] - 120:18                       remind [5] - 29:20, 119:5, 122:21,          resumes [2] - 121:16, 189:15
                                                 189:20, 224:23
   reflect [1] - 124:13                                                                     retire [1] - 32:8
                                                reminding [1] - 108:12
   reflecting [1] - 213:16                                                                  retrospect [1] - 91:11
                                                remove [1] - 180:2
   refusing [1] - 75:10                                                                     return [5] - 53:9, 125:6, 128:6, 145:16,
                                                removes [1] - 110:12
   regard [9] - 17:5, 17:11, 17:13, 19:16,                                                    146:1
                                                repeat [3] - 38:24, 84:13, 226:8            returned [2] - 146:1, 149:23
    19:18, 20:14, 22:2, 54:1, 122:1
   regarding [14] - 5:12, 5:15, 20:1, 20:7,     repeating [1] - 123:13                      returning [4] - 125:25, 147:11, 147:14,
    21:12, 32:20, 33:13, 39:19, 106:18,         repeats [1] - 113:6                           152:16
    136:24, 140:21, 168:23, 178:2, 229:6        repetition [1] - 105:20                     review [2] - 4:1, 53:3
   regards [1] - 157:5                          rephrase [1] - 215:17                       reviewed [2] - 20:6, 21:11
   regimental [1] - 168:2                       replace [1] - 18:3                          reviewing [1] - 30:3
   regimented [2] - 171:2, 174:6                replaced [2] - 18:9, 22:15                  RICHARD [1] - 1:12
   register [1] - 8:22                          report [4] - 40:1, 40:14, 143:21, 177:17    ride [3] - 86:15, 125:22, 193:17
   regularly [1] - 141:6                        reported [1] - 176:16                       rider [10] - 86:10, 88:7, 88:13, 89:1,
   rejected [1] - 110:15                        Reporter [1] - 1:23                           89:8, 90:23, 92:17, 125:16, 125:24,
   relate [2] - 114:3, 183:2                    reporting [2] - 141:24, 197:22                132:5
   related [6] - 114:19, 129:9, 149:19,         represent [1] - 41:21                       riders [4] - 87:14, 88:2, 88:7, 92:18
    151:1, 195:16                               representations [1] - 28:8                  riding [16] - 86:4, 86:24, 87:22, 127:19,
   relationship [28] - 73:10, 73:14, 73:15,     represented [2] - 24:15, 24:22                128:11, 128:19, 128:23, 129:3,
    73:16, 74:3, 74:14, 74:18, 76:8, 79:13,     represents [1] - 33:25                        129:14, 131:20, 131:22, 132:12,
    94:12, 94:22, 123:21, 133:23, 160:15,       repugnant [1] - 80:7                          136:18, 136:25
    160:20, 178:13, 199:2, 200:7, 201:17,       request [1] - 34:1                          ripe [1] - 44:19
    202:16, 202:18, 204:17, 204:25,             requesting [1] - 54:4                       rise [4] - 53:15, 119:1, 188:15, 225:19
    205:8, 205:14, 212:14                       require [3] - 19:19, 21:18, 24:3            ritual [1] - 99:14
   relationships [4] - 41:4, 160:12, 193:12,    required [6] - 19:20, 32:9, 36:20, 36:21,   rituals [3] - 101:24, 102:1, 103:20
    205:13                                       39:13, 100:25                              Rituals [7] - 97:11, 101:20, 101:22,
   released [8] - 47:24, 70:23, 71:1, 71:3,     requirement [2] - 20:5, 104:7                 103:22, 109:18, 109:20, 112:12
    71:5, 71:6, 71:7, 220:6                     requirements [3] - 20:11, 104:2, 104:6      Road [1] - 96:16
   releasing [1] - 71:4                         requisite [1] - 104:1                       robbed [1] - 49:20
   relevance [1] - 21:14                        research [5] - 38:9, 38:19, 90:6, 225:4,    robe [2] - 23:15, 23:18
   relevant [1] - 96:4                           225:13                                     robes [1] - 23:16
   relied [1] - 42:1                            reserved [1] - 98:11                        robing [1] - 8:1
   relies [2] - 14:21                           reserves [1] - 21:16                        Robinson [1] - 58:19
   religions [1] - 60:16                        resist [1] - 110:13                         robot [8] - 148:9, 148:10, 194:21, 195:8,
   relinquish [2] - 151:5, 151:6                resistance [1] - 171:18                       195:10, 196:10, 206:14, 206:17




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 260 of 267 PageID #:
                                   11608

                                                                                                                                   26
   rode [1] - 88:14                               163:20, 163:25, 164:5, 164:15              secretly [1] - 49:25
   role [3] - 63:19, 69:8, 157:4                 salsa [2] - 207:24, 207:25                  secrets [1] - 47:21
   romantic [1] - 160:1                          Salzman [12] - 99:21, 100:1, 100:15,        section [1] - 174:8
   room [47] - 8:1, 15:17, 16:10, 24:6,           115:5, 142:8, 143:1, 143:18, 162:18,       secure [1] - 9:9
    36:21, 37:12, 38:3, 44:23, 45:1, 45:5,        162:22, 163:7, 178:8, 206:9                seduce [8] - 77:22, 78:1, 219:18,
    45:15, 45:16, 45:17, 49:11, 49:14,           Sara [3] - 141:3, 157:14, 157:19             219:21, 220:9, 220:11, 221:6
    52:1, 53:13, 67:13, 75:4, 75:5, 75:6,        Sara's [1] - 141:2                          see [79] - 11:21, 11:25, 14:22, 24:6,
    75:9, 75:14, 76:13, 76:14, 76:15,            Sarah [1] - 217:5                            30:15, 35:10, 37:16, 51:12, 51:13,
    98:20, 98:24, 99:2, 99:3, 99:19, 106:1,      sashes [1] - 99:1                            51:15, 52:9, 52:10, 52:16, 52:18,
    108:24, 115:5, 115:8, 117:1, 119:8,          sat [4] - 94:18, 101:9, 200:14, 231:7        52:19, 52:20, 52:21, 52:22, 53:1, 54:1,
    121:18, 141:9, 141:11, 165:8, 206:24         satiated [1] - 61:7                          61:18, 61:21, 61:25, 62:8, 63:12, 64:4,
   ropes [1] - 87:22                             satiation [1] - 61:6                         64:12, 64:15, 64:17, 64:18, 64:21,
   Rosa [4] - 204:12, 204:14, 226:25, 227:1      satisfy [2] - 20:17, 45:22                   64:22, 66:5, 66:6, 68:4, 68:11, 68:23,
   ROSE [1] - 1:19                               satisfying [1] - 50:16                       75:11, 75:18, 79:3, 79:4, 79:12, 90:4,
   Rosetta [1] - 146:10                          save [1] - 81:8                              90:5, 103:22, 107:20, 110:18, 118:9,
   rosettes [1] - 175:2                          saw [11] - 34:12, 34:18, 35:11, 47:17,       124:7, 132:16, 132:20, 174:12,
   round [1] - 106:3                              73:20, 103:9, 104:22, 118:13, 191:3,        174:16, 179:22, 180:9, 180:12,
   routine [2] - 92:16, 152:8                     213:16, 231:18                              180:13, 180:19, 182:15, 183:9,
   rover [1] - 200:23                            scale [3] - 141:22, 141:24, 144:18           183:14, 184:22, 186:5, 187:1, 187:14,
   RPR [1] - 1:23                                scared [3] - 115:16, 143:6, 191:5            187:17, 190:2, 200:13, 201:15,
   rude [1] - 37:18                              scary [10] - 97:8, 97:12, 117:5, 143:7,      201:18, 202:14, 212:2, 218:9, 225:17,
   ruinous [1] - 212:11                           168:3, 169:22, 174:7, 193:7, 194:23         227:18, 230:1
   rule [9] - 5:19, 5:23, 74:19, 74:22, 74:25,   scene [1] - 185:16                          seeing [2] - 186:12, 202:15
    75:1, 205:4                                  schedule [9] - 10:14, 23:23, 47:16, 99:7,   seek [2] - 38:10, 225:5
   Rule [3] - 20:1, 20:5, 20:11                   128:2, 176:17, 176:18, 230:7               seem [2] - 64:18, 207:5
   ruled [1] - 5:17                              scheme [2] - 28:5, 200:4                    sees [2] - 4:22, 6:5
   rules [8] - 37:19, 72:3, 74:16, 74:17,        schemes [1] - 27:23                         segue [1] - 61:5
    101:24, 102:1, 103:20, 205:7                 schism [2] - 78:19                          selected [6] - 3:2, 8:25, 10:25, 12:24,
   Rules [7] - 97:11, 101:20, 101:21,            scholarship [1] - 72:19                      13:22, 17:21
    103:21, 109:17, 109:19, 112:12               school [15] - 8:14, 8:18, 10:18, 14:9,      selecting [1] - 41:7
   ruling [2] - 34:2, 35:23                       17:18, 86:18, 86:19, 86:20, 86:22,         selection [4] - 23:21, 225:12, 225:16
   rumors [2] - 88:9, 170:2                       87:5, 87:6, 87:10, 87:11, 135:11,          self [8] - 42:14, 60:4, 68:3, 71:17,
   run [17] - 53:12, 67:14, 99:15, 131:12,        152:25                                      113:25, 168:13, 181:25, 193:11
    138:19, 138:24, 139:20, 140:10,              scope [2] - 20:25, 30:17                    self-absorbed [1] - 168:13
    157:1, 157:7, 157:8, 157:18, 177:7,          scored [1] - 129:18                         self-beating [1] - 181:25
    177:15, 177:20, 181:7, 182:24                Scout [2] - 58:17, 58:20                    self-confidence [1] - 60:4
   runner [7] - 156:9, 157:1, 157:5, 157:17,     screen [5] - 103:22, 107:13, 179:22,        self-conscious [1] - 68:3
    158:3, 161:22, 175:5                          180:19, 188:9                              self-esteem [1] - 113:25
   runners [2] - 159:14, 176:12                  script [1] - 109:13                         self-help [1] - 42:14
   running [41] - 136:18, 136:20, 136:21,        Scripting [1] - 109:8                       self-love [1] - 193:11
    136:24, 138:16, 138:25, 139:24,              scripting [2] - 109:9, 109:19               sell [4] - 109:13, 151:2, 163:18, 164:19
    146:12, 149:5, 152:6, 153:12, 156:1,         scrolled [1] - 187:13                       selling [1] - 164:19
    156:6, 157:6, 158:2, 158:10, 159:13,         SE's [1] - 86:21                            semester [1] - 8:18
    159:23, 160:8, 160:10, 160:22, 166:1,        sealed [5] - 8:2, 16:13, 16:15, 21:12,      send [7] - 19:10, 54:4, 186:11, 213:11,
    170:6, 175:7, 177:2, 177:3, 177:7,            21:23                                       221:12, 222:5, 222:8
    178:3, 183:2, 183:5, 185:9, 185:12,          seas [1] - 81:19                            sending [12] - 183:21, 185:20, 194:5,
    187:1, 196:6, 196:18, 196:19, 197:19,        seat [6] - 8:6, 8:7, 10:3, 190:24, 197:3,    221:12, 221:23, 223:6, 224:1, 224:5,
    197:21, 217:6                                 209:18                                      224:6, 224:12, 224:14, 224:18
   runs [1] - 94:23                              seated [14] - 2:2, 17:3, 22:25, 53:20,      SENIOR [1] - 1:10
   rustic [1] - 138:9                             55:18, 119:4, 120:6, 121:14, 121:19,       sense [22] - 29:21, 35:5, 44:5, 49:23,
                                                  122:8, 122:9, 188:20, 189:20, 225:25        52:16, 59:25, 71:11, 71:25, 72:1, 72:2,
                        S                        second [22] - 27:11, 31:6, 57:3, 72:15,      72:4, 72:6, 72:8, 77:19, 130:4, 132:8,
                                                  78:2, 79:6, 102:10, 105:7, 111:22,          144:21, 158:5, 166:2, 195:3
   Sachs [1] - 153:9
                                                  111:25, 137:12, 142:6, 165:15, 167:5,      sensible [1] - 158:1
   sacrifice [3] - 51:22, 158:21, 158:23
                                                  169:7, 174:3, 175:9, 180:17, 191:17,       sent [7] - 51:14, 176:18, 183:20, 190:3,
   sad [1] - 194:19
                                                  203:5, 217:19, 224:9                        191:12, 220:18, 223:21
   safe [1] - 214:4
                                                 seconds [2] - 5:10, 184:13                  sentence [4] - 37:2, 37:7, 111:22,
   safety [2] - 16:5, 18:1
                                                 secret [10] - 32:9, 69:5, 69:6, 69:10,       122:16
   sake [1] - 198:20
                                                  218:1, 218:3, 218:8, 218:13, 221:5,        sentencing [1] - 54:5
   sales [1] - 164:14
                                                  222:12                                     separate [2] - 162:14, 164:14
   salespeople [6] - 163:17, 163:19,




                                                 Denise Parisi, RPR, CRR
                                                    Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 261 of 267 PageID #:
                                   11609

                                                                                                                                    27
   separated [3] - 15:6, 17:15, 161:11        shopping [4] - 61:15, 61:16, 61:20,           190:23, 197:3, 228:8
   separation [1] - 15:7                       63:14                                       sites [2] - 38:15, 225:10
   sepsis [1] - 179:6                         shores [1] - 81:18                           sits [1] - 99:5
   September [5] - 27:18, 28:3, 85:11,        short [4] - 24:1, 91:21, 118:14, 149:17      sitting [3] - 4:19, 12:4, 167:19
    145:20, 230:2                             shortcuts [1] - 193:18                       situate [1] - 149:23
   Sequin [1] - 25:1                          shot [2] - 15:1, 76:12                       situation [10] - 12:23, 15:17, 16:3, 17:7,
   serene [1] - 59:13                         show [26] - 36:9, 44:6, 50:13, 77:10,         75:20, 75:22, 175:10, 202:14, 229:22
   serious [7] - 5:25, 18:1, 27:22, 27:23,     86:23, 87:23, 87:25, 90:15, 92:25,          situations [1] - 105:5
    28:1, 52:13, 78:15                         93:1, 127:11, 127:24, 131:4, 131:22,        six [20] - 4:18, 10:20, 10:25, 16:1, 16:2,
   seriously [2] - 6:21, 143:5                 131:24, 132:16, 151:14, 159:12,              17:16, 17:18, 23:22, 176:12, 176:14,
   Serpentine [4] - 156:2, 158:11, 158:16,     159:13, 174:22, 175:1, 180:23,               178:20, 184:17, 185:1, 185:7, 187:12,
    161:11                                     182:14, 183:13, 189:25, 191:14               187:13, 187:17, 192:7, 196:2
   serve [10] - 3:10, 3:11, 4:10, 14:14,      showed [2] - 77:17, 90:12                    six-year-old [1] - 17:16
    14:15, 17:12, 31:4, 40:17, 46:23, 47:4    showing [7] - 70:5, 87:22, 101:2,            size [2] - 78:11
   served [1] - 42:10                          101:16, 111:9, 179:21, 194:13               sketch [5] - 21:25, 122:1, 122:2, 122:3,
   service [2] - 9:6, 9:7                     shown [3] - 32:2, 165:14, 174:14              122:4
   Service [2] - 24:10, 24:11                 shows [4] - 86:3, 86:13, 127:21, 188:9       sketched [3] - 22:4, 54:18, 54:19
   services [3] - 27:21, 27:25, 46:3          shun [1] - 43:24                             ski [1] - 62:24
   session [6] - 105:5, 105:18, 107:12,       shut [1] - 215:22                            skier [1] - 62:23
    108:6, 117:23, 167:10                     sic [1] - 181:7                              skill [1] - 104:3
   sessions [8] - 159:20, 159:22, 159:23,     sick [8] - 11:7, 11:16, 13:15, 175:6,        skills [1] - 104:1
    177:6, 178:22, 183:8, 183:11, 185:6        175:8, 176:6, 178:18, 187:3                 skin [3] - 48:12, 58:21, 58:24
   set [9] - 37:19, 45:15, 103:2, 113:23,     sicky [1] - 181:7                            skinny [1] - 140:15
    134:24, 205:7, 207:19, 213:25, 227:11     side [13] - 25:14, 67:12, 67:14, 67:16,      skip [1] - 116:18
   sets [1] - 104:3                            67:17, 67:22, 69:7, 78:23, 140:18,          skipped [1] - 144:11
   settle [1] - 152:8                          175:16, 189:5, 222:14                       Skype [2] - 199:14, 199:15
   settled [1] - 152:17                       sidebar [6] - 2:15, 6:16, 17:2, 209:2,       slave [7] - 47:25, 51:16, 51:17, 51:20,
   seven [3] - 26:16, 121:1, 121:2             209:4, 226:7                                 77:11, 214:15, 215:23
   several [11] - 34:17, 43:7, 74:5, 74:6,    Sidebar [5] - 2:16, 7:5, 17:4, 19:14,        slave's [1] - 47:21
    116:25, 130:15, 178:9, 195:15,             210:9                                       slaves [10] - 47:4, 47:5, 47:19, 48:9,
    199:16, 217:21, 219:5                     sidebars [3] - 18:17, 19:6, 19:18             48:15, 48:21, 48:22, 52:2, 52:23,
   severe [1] - 181:12                        sides [3] - 32:12, 32:13, 67:11               228:5
   sex [39] - 27:14, 28:9, 28:18, 28:21,      sign [9] - 2:25, 74:21, 74:24, 74:25,        slaves' [1] - 47:15
    29:5, 29:7, 29:16, 41:9, 41:13, 43:5,      97:15, 97:17, 106:15, 107:3                 sleep [6] - 78:5, 141:8, 181:9, 181:11,
    44:15, 46:6, 47:12, 49:3, 49:14, 51:7,    signal [1] - 227:11                           225:18
    71:9, 77:23, 77:24, 79:22, 80:4,          signed [6] - 8:13, 8:16, 63:13, 63:16,       slept [1] - 187:16
    160:18, 168:5, 168:10, 168:11,             106:23, 138:8                               slice [1] - 93:6
    168:16, 168:23, 203:7, 203:8, 203:9,      significance [4] - 67:18, 67:19, 67:20       slide [2] - 107:7, 109:8
    204:9, 204:10, 204:15, 204:20, 223:5,     significant [2] - 57:7, 161:13               slip [1] - 134:14
    230:23, 230:25, 231:1                     signing [3] - 106:22, 106:24, 106:25         slipped [3] - 133:1, 194:21
   sexist [1] - 65:18                         silence [2] - 50:2, 231:7                    Sloan [2] - 10:12, 11:2
   sexual [7] - 27:15, 46:23, 50:16, 68:17,   silly [2] - 70:1, 70:6                       slogans [2] - 56:10, 56:13
    73:9, 160:14, 160:20                      Silver [1] - 137:15                          slowed [1] - 90:9
   sexualized [1] - 68:21                     silver [2] - 156:4, 156:16                   slowly [1] - 41:3
   sexually [3] - 41:11, 42:6, 53:7           similar [3] - 38:15, 117:2, 225:10           small [1] - 87:8
   shades [1] - 34:18                         simple [2] - 68:20, 70:11                    smaller [1] - 113:7
   shadow [1] - 98:14                         simply [4] - 29:20, 31:3, 36:16, 37:18       smart [4] - 72:17, 72:20, 73:5, 73:18
   shake [1] - 107:25                         singer [2] - 76:8, 76:9                      smartest [1] - 43:1
   shaking [1] - 34:20                        singers [1] - 138:3                          SMITH [1] - 1:22
   shall [4] - 20:15, 21:19, 21:24, 22:3      single [4] - 58:12, 71:2, 186:23             Smith [2] - 2:12, 24:23
   shame [2] - 43:12, 202:1                   singling [1] - 226:19                        snap [2] - 167:24, 182:1
   shameful [2] - 67:2, 68:10                 singular [1] - 193:19                        so-called [1] - 42:18
   share [1] - 192:17                         Siobhan [1] - 178:7                          social [4] - 38:13, 110:1, 129:9, 225:8
   shared [1] - 204:24                        sister [10] - 44:16, 44:17, 65:10, 132:13,   societies [1] - 69:6
   shattering [1] - 60:21                      141:3, 143:22, 152:12, 203:19,              Society [2] - 169:10, 169:12
   sheet [1] - 228:12                          205:25, 207:23                              society [3] - 69:5, 69:10, 169:9
   shell [1] - 66:14                          sisterhood [2] - 69:1, 69:12                 soft [1] - 66:14
   shifted [1] - 113:12                       sisters [1] - 79:23                          sold [2] - 42:25, 151:3
   shock [1] - 219:20                         sit [14] - 4:18, 4:20, 10:6, 58:23, 63:23,   soldiers [1] - 81:8
   shooting [1] - 81:25                        80:22, 101:10, 168:1, 181:12, 181:13,       solely [3] - 33:6, 37:3, 38:22




                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 262 of 267 PageID #:
                                   11610

                                                                                                                                   28
   solicit [2] - 28:13, 29:11                   214:12, 214:20, 215:8                       206:12, 210:4, 221:11, 221:12,
   solicited [1] - 28:25                       Special [3] - 2:8, 24:18, 41:20              223:14, 226:12, 227:15, 230:12,
   solidify [1] - 153:7                        specialist [1] - 41:19                       231:11
   solution [1] - 229:3                        Specialist [1] - 2:9                        starting [6] - 41:24, 115:13, 118:4,
   someone [32] - 14:2, 49:13, 58:14,          specific [20] - 22:6, 52:8, 107:25,          128:11, 191:17, 192:24
    58:19, 60:13, 60:14, 63:20, 63:21,          127:18, 127:21, 131:19, 134:3, 147:6,      starts [3] - 73:6, 74:13, 75:2
    63:22, 78:9, 88:11, 90:1, 98:14,            156:23, 168:4, 177:1, 177:6, 201:24,       State [1] - 175:16
    109:13, 110:13, 110:14, 112:20,             205:1, 209:20, 209:21, 210:2, 213:8,       state [4] - 2:5, 68:22, 181:24, 229:8
    114:20, 135:9, 138:19, 151:3, 160:18,       217:18, 227:4                              State-side [1] - 175:16
    172:17, 173:13, 197:5, 198:20, 199:1,      specifically [19] - 21:2, 110:4, 114:19,    statement [18] - 26:3, 30:11, 30:22,
    200:5, 200:6, 204:12, 208:1, 230:24         126:18, 127:11, 130:19, 137:21,             30:24, 30:25, 31:2, 31:5, 35:23, 40:20,
   sometimes [14] - 10:14, 10:15, 25:6,         148:22, 154:7, 161:17, 161:25,              40:23, 55:19, 66:6, 74:17, 105:6,
    25:9, 25:10, 25:11, 25:12, 33:21,           168:24, 170:12, 170:24, 179:18,             105:20, 109:22, 110:6
    64:12, 66:24, 74:10, 75:15, 85:7,           185:4, 204:18, 206:9, 226:17               Statement [13] - 99:14, 103:17, 105:11,
    165:23                                     specifics [1] - 164:9                        105:15, 105:16, 105:22, 105:25,
   somewhere [4] - 99:11, 105:12, 150:15,      speculate [1] - 23:7                         106:7, 106:10, 111:11, 111:12,
    158:9                                      speech [1] - 163:5                           111:14, 111:23
   son [16] - 10:16, 10:17, 10:19, 11:3,       speeches [1] - 81:15                        statements [8] - 29:22, 30:22, 31:3,
    11:5, 13:11, 13:14, 14:2, 14:6, 14:10,     speed [1] - 178:4                            31:6, 31:24, 33:11, 40:20
    14:20, 17:16, 17:18, 44:9, 68:9, 77:14     spelled [1] - 42:16                         STATES [3] - 1:1, 1:2, 1:10
   son's [2] - 16:5, 18:1                      spend [6] - 120:22, 205:16, 205:22,         states [1] - 197:8
   soon [4] - 40:1, 73:21, 94:16, 110:14        205:23, 206:5                              States [35] - 1:4, 1:13, 1:16, 2:7, 23:11,
   SOP [13] - 169:4, 169:8, 169:17, 170:10,    spending [5] - 161:13, 199:13, 199:15,       24:9, 24:10, 24:15, 24:16, 25:6, 41:17,
    170:12, 170:14, 171:9, 173:3, 173:19,       206:14, 222:10                              41:22, 43:16, 81:10, 90:20, 90:24,
    173:21, 174:5, 204:1, 218:19               spent [4] - 64:5, 160:24, 184:5, 202:12      124:18, 124:19, 125:18, 125:25,
   sorry [42] - 3:18, 10:4, 11:8, 12:25,       spin [1] - 73:22                             128:6, 132:11, 133:11, 133:15,
    15:16, 45:10, 45:12, 46:20, 84:13,         spiteful [1] - 168:20                        133:19, 135:6, 145:16, 146:15, 150:1,
    84:21, 96:1, 99:17, 100:13, 102:16,        spoken [2] - 110:1, 124:24                   150:7, 157:20, 159:1, 159:18, 160:24,
    102:20, 103:13, 105:18, 107:13,            spooked [2] - 89:11, 112:13                  200:17
    108:16, 113:16, 121:24, 123:13,            sport [1] - 193:14                          States' [1] - 23:4
    124:2, 130:15, 137:6, 138:20, 139:2,       sports [1] - 64:10                          status [1] - 91:5
    142:12, 148:1, 149:10, 151:6, 160:6,       spread [1] - 185:11                         stay [10] - 44:23, 45:15, 124:17, 124:19,
    161:25, 171:23, 175:13, 181:18,            spreadsheet [1] - 186:10                     141:2, 145:20, 162:3, 175:15, 198:3,
    184:16, 199:10, 218:1, 224:5, 224:8,       Spruce [2] - 127:25, 128:3                   204:21
    224:9                                      stable [2] - 154:18, 158:1                  stayed [4] - 124:20, 141:8, 145:21,
   Sorry [1] - 5:14                            stables [1] - 128:13                         145:22
   sort [54] - 6:4, 51:21, 62:2, 66:7, 67:6,   stage [4] - 10:11, 11:1, 11:6, 17:16        staying [9] - 14:25, 126:7, 141:3, 159:2,
    68:19, 70:5, 73:3, 74:3, 78:19, 86:14,     stamped [1] - 213:10                         170:4, 175:12, 200:16, 202:23, 205:25
    86:16, 87:17, 95:6, 95:8, 98:6, 113:24,                                                steady [1] - 192:12
                                               stand [16] - 5:18, 23:6, 24:21, 35:15,
    118:9, 126:6, 126:18, 127:12, 128:1,                                                   steal [2] - 74:8
                                                35:20, 56:5, 59:6, 61:3, 76:6, 82:17,
    130:23, 133:5, 133:9, 137:20, 138:1,                                                   steals [3] - 74:4, 74:5, 74:11
                                                82:18, 83:20, 94:4, 121:16, 169:8,
    139:5, 146:20, 146:21, 150:12,                                                         stenography [1] - 1:25
                                                189:15
    152:17, 154:1, 154:8, 159:11, 160:4,                                                   step [4] - 72:1, 72:2, 188:17, 219:12
                                               standard [1] - 157:2
    160:18, 161:12, 171:13, 174:12,                                                        steps [4] - 94:11, 150:19, 150:21, 153:7
                                               standing [3] - 70:2, 97:7, 119:3
    176:12, 177:19, 183:12, 191:2, 200:6,                                                  stick [6] - 69:23, 69:25, 70:3, 70:4,
                                               standpoint [1] - 94:13
    201:14, 201:17, 201:23, 202:3,                                                          205:5, 205:6
                                               stands [1] - 171:22
    202:12, 206:12, 212:19, 220:16                                                         still [38] - 11:18, 45:22, 69:24, 90:16,
                                               start [19] - 5:9, 7:2, 21:22, 70:9, 73:5,
   sorts [2] - 60:23, 73:22                                                                 90:23, 104:25, 107:7, 122:21, 129:25,
                                                74:9, 82:17, 97:4, 99:11, 99:12,
   sound [1] - 93:9                                                                         136:7, 146:12, 152:5, 153:16, 153:18,
                                                105:18, 130:6, 140:20, 141:5, 143:19,
   sounded [3] - 169:22, 200:5, 212:21                                                      153:19, 157:16, 157:21, 170:23,
                                                184:20, 190:5, 218:11, 220:17
   souvenirs [1] - 46:16                                                                    171:13, 173:2, 173:10, 175:17,
                                               started [56] - 4:6, 13:20, 45:1, 46:6,
   Spain [1] - 144:17                                                                       188:22, 189:21, 197:8, 197:18,
                                                47:2, 57:19, 59:2, 70:9, 96:22, 99:15,
   span [1] - 219:14                                                                        197:19, 197:20, 197:23, 198:4, 198:8,
                                                106:24, 113:24, 114:5, 115:16, 118:5,
   Spanish [2] - 146:11, 149:18                                                             200:23, 205:13, 217:5, 217:6, 223:3
                                                129:1, 132:25, 135:24, 136:18, 137:6,
   spanning [1] - 144:7                         138:16, 141:1, 143:23, 152:12,             stipulated [1] - 33:15
   spare [1] - 213:25                           152:20, 153:8, 153:12, 153:13,             stipulations [1] - 33:13
   spared [1] - 77:19                           153:14, 154:2, 154:11, 155:19, 156:7,      stole [1] - 74:6
   speaking [1] - 66:24                         157:10, 161:11, 164:19, 166:13,            stone [1] - 146:10
   speaks [1] - 37:22                           173:4, 175:7, 175:15, 176:14, 178:21,      stood [7] - 87:9, 92:15, 123:15, 123:19,
   special [10] - 41:7, 73:17, 104:10,          184:12, 187:2, 199:8, 199:9, 200:4,         134:9, 141:23, 167:9
    197:15, 207:11, 211:6, 212:20,                                                         stop [13] - 13:13, 73:24, 73:25, 89:12,



                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 263 of 267 PageID #:
                                   11611

                                                                                                                                 29
    105:7, 158:11, 169:7, 192:14, 196:19,      suggestions [1] - 139:12                   tampered [1] - 42:5
    224:14, 224:17, 231:7, 231:17              suitable [1] - 127:2                       Tanya [3] - 2:7, 24:16, 41:16
   stopped [7] - 177:25, 178:4, 223:11,        Suite [1] - 1:21                           TANYA [1] - 1:15
    224:5, 224:6, 224:12                       suited [1] - 90:5                          targeted [2] - 41:2, 41:7
   stories [2] - 32:14, 114:18                 summary [2] - 29:19, 30:14                 tasked [2] - 178:2, 215:1
   story [5] - 4:5, 114:8, 114:12, 114:14,     summer [3] - 2:19, 8:18, 85:15             taster [1] - 193:21
    115:23                                     sums [1] - 80:23                           taught [13] - 87:20, 99:13, 107:24,
   Straight [1] - 130:24                       sunny [1] - 34:17                            109:15, 111:18, 113:22, 115:3,
   straight [3] - 15:1, 96:20, 168:1           super [7] - 98:11, 167:8, 184:13,            128:14, 147:20, 147:22, 165:9, 169:6,
   straightforward [1] - 114:3                  184:19, 184:21, 190:5, 207:17               212:3
   street [1] - 96:15                          supervision [2] - 37:23, 186:14            taxed [1] - 184:7
   stress [2] - 17:22, 192:4                   supper [1] - 99:17                         tea [1] - 99:17
   stressful [2] - 174:7, 222:16               support [4] - 20:3, 31:22, 112:6, 157:19   teach [7] - 41:9, 67:23, 113:15, 115:5,
   stressing [1] - 192:3                       supported [4] - 42:2, 52:17, 158:16,         129:21, 169:19, 170:13
   stretch [1] - 82:17                          194:10                                    teaches [1] - 66:13
   strike [1] - 4:17                           supportive [1] - 206:6                     teaching [11] - 44:15, 70:10, 87:17,
   Stripe [3] - 85:2, 96:4, 104:19             supports [1] - 31:7                          163:2, 165:7, 167:17, 167:22, 169:25,
   Strohmeier [1] - 25:1                       suppose [3] - 73:22, 74:4, 78:25             171:24, 172:1, 182:9
   strong [16] - 35:13, 59:25, 66:9, 66:10,    supposed [12] - 10:16, 75:2, 93:18,        teachings [6] - 42:19, 44:12, 95:7,
    66:13, 66:14, 131:6, 144:15, 195:3,         118:17, 159:1, 162:18, 169:13,              168:4, 168:5, 168:23
    212:15, 212:25, 213:1, 213:4, 213:18,       191:10, 196:8, 205:22, 221:4, 221:6       team [2] - 107:16, 158:15
    213:19                                     supposedly [1] - 42:14                     tear [1] - 114:23
   stronger [5] - 48:5, 214:24, 216:3, 216:7   suppressed [1] - 184:6                     teaser [2] - 73:3, 73:4
   strongly [1] - 226:12                       suppressive [6] - 115:17, 115:24,          teasing [1] - 149:17
   structure [5] - 42:19, 92:19, 113:4,         115:25, 116:7, 116:12, 116:13             Tech [1] - 159:12
    164:9, 211:17                              suppressives [4] - 113:22, 115:16,         technical [1] - 226:9
   struggle [1] - 171:3                         115:22, 116:7                             technically [2] - 14:24, 15:2
   struggling [2] - 141:20, 194:7              surgery [2] - 184:19, 196:1                Telegram [3] - 218:2, 218:3, 218:4
   stuck [4] - 81:1, 81:6, 93:11, 117:12       surgical [1] - 48:12                       Telephone [1] - 1:24
   student [5] - 2:21, 111:2, 152:22,          surprised [2] - 118:14, 213:1              temperament [1] - 192:4
    198:17                                     surrounded [1] - 52:10                     temperature [2] - 186:8, 186:9
   students [4] - 100:23, 101:24, 103:6,       surveillance [1] - 45:16                   temporary [1] - 75:3
    111:7                                      survival [1] - 112:2                       temptations [1] - 194:25
   studies [1] - 46:16                         suspend [1] - 224:21                       ten [4] - 135:2, 137:8, 188:13, 189:8
   study [4] - 72:19, 82:8                     sustain [2] - 25:14, 34:3                  ten-day [1] - 137:8
   stuff [17] - 5:8, 15:5, 60:14, 61:17,       sustained [2] - 34:5, 37:4                 ten-minute [1] - 189:8
    61:20, 90:9, 90:12, 93:10, 103:17,         sustaining [1] - 26:6                      tend [1] - 66:23
    107:3, 140:9, 141:14, 167:23, 168:14,      swear [1] - 69:21                          tended [1] - 116:4
    170:6, 175:18                              swim [3] - 140:4, 184:12, 187:9            tension [1] - 192:23
   style [1] - 185:20                          Switzerland [1] - 72:19                    tenths [1] - 6:11
   subject [6] - 20:5, 20:10, 22:4, 35:21,     sworn/affirmed [1] - 83:23                 Teny [2] - 2:12, 24:22
    76:5, 147:7                                Sylv [1] - 190:13                          TENY [1] - 1:19
   submit [5] - 56:8, 227:3, 228:12, 231:20    Sylvie [12] - 83:17, 83:18, 84:4, 123:3,   Teri [2] - 2:9, 24:19
   submitted [1] - 35:18                        148:9, 149:12, 149:15, 180:19,            term [6] - 26:6, 86:8, 94:19, 139:11,
   substantial [1] - 12:3                       189:25, 194:19, 194:22, 215:19              165:10, 211:21
   success [6] - 41:4, 104:2, 106:5,           SYLVIE [2] - 83:22, 233:6                  termed [1] - 85:8
    107:11, 107:14, 112:6                      Sylvie-bot [3] - 148:9, 149:12, 149:15     terms [13] - 25:3, 25:4, 34:7, 86:25,
   Success [2] - 94:20, 110:8                  symbol [1] - 48:16                           130:3, 131:6, 136:21, 141:16, 156:24,
   successful [4] - 48:5, 60:23, 87:8, 112:3   symbolize [2] - 48:10                        175:10, 177:2, 186:2, 210:2
   successfully [1] - 82:2                     sympathetic [1] - 11:9                     terrible [4] - 44:21, 78:12, 79:1, 79:25
   suffer [1] - 28:1                           symptoms [1] - 132:23                      Terry [1] - 41:19
   suffering [3] - 133:12, 133:18, 136:16      syrup [1] - 134:20                         test [1] - 129:18
   sufficient [1] - 45:12                      system [1] - 192:4                         Testament [1] - 77:14
   suggest [1] - 143:14                                                                   testified [2] - 31:19, 83:23
   suggested [22] - 136:23, 138:23, 139:1,                          T                     testify [5] - 22:3, 61:3, 72:14, 78:23,
    139:3, 139:7, 139:11, 142:1, 145:3,                                                     121:23
    156:8, 166:8, 172:9, 175:25, 190:14,       table [4] - 2:8, 24:17, 49:13, 51:21
                                                                                          testifying [3] - 35:13, 52:14, 229:7
    193:24, 196:4, 197:5, 201:21, 204:15,      tablets [1] - 184:17
                                                                                          testimony [25] - 5:23, 6:1, 6:5, 20:16,
    213:9, 221:11, 221:12, 222:2               tabs [1] - 49:25
                                                                                            21:15, 21:22, 23:23, 33:8, 33:21, 34:4,
   suggesting [2] - 94:15, 221:19              talented [2] - 88:13, 129:21
                                                                                            34:9, 34:10, 34:14, 35:15, 35:18, 36:7,




                                               Denise Parisi, RPR, CRR
                                                  Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 264 of 267 PageID #:
                                   11612

                                                                                                                                   30
     38:21, 39:7, 52:16, 78:4, 119:6,             134:15, 142:12, 154:12, 184:19,           touch [1] - 193:1
     188:18, 215:13, 225:22, 226:16               184:21, 190:5, 190:25, 193:24, 202:2,     touched [1] - 131:8
   Tests [1] - 77:12                              207:7                                     touchy [3] - 98:11, 118:19, 123:14
   text [6] - 38:12, 56:7, 62:4, 79:2, 82:8,    thinks [4] - 78:5, 191:25, 192:7, 192:11    touchy-feeliness [1] - 118:19
     225:7                                      third [7] - 21:19, 31:9, 49:13, 49:15,      touchy-feely [1] - 123:14
   thanked [1] - 109:1                            49:17, 113:14, 165:16                     tourist [4] - 91:14, 93:25, 124:18,
   THE [235] - 1:10, 2:2, 2:4, 2:10, 2:14,      Third [1] - 1:18                              175:21
     2:17, 3:6, 3:9, 3:16, 3:21, 3:22, 4:4,     thirsty [1] - 182:11                        Tourist [1] - 91:6
     4:12, 4:24, 5:2, 5:6, 5:8, 5:13, 5:19,     thoughtful [1] - 16:3                       toward [2] - 6:16, 36:9
     5:22, 6:15, 6:20, 6:23, 8:4, 8:6, 8:7,     thoughts [1] - 133:4                        towards [3] - 116:4, 135:11, 150:19
     8:10, 8:13, 8:19, 8:23, 8:25, 9:3, 9:13,   thousand [1] - 160:5                        town [1] - 81:3
     9:16, 9:18, 9:22, 9:24, 9:25, 10:3,        thousands [2] - 74:5, 74:7                  towns [1] - 81:20
     10:6, 10:9, 10:19, 10:21, 10:24, 11:6,     threat [1] - 43:17                          track [1] - 90:15
     11:16, 11:21, 11:25, 12:5, 12:11,          threatening [1] - 167:18                    tracked [1] - 42:4
     12:14, 12:18, 12:21, 13:1, 13:7, 13:13,    threats [6] - 27:22, 27:23, 28:16, 29:3,    Tracks [11] - 154:7, 163:10, 163:13,
     13:19, 14:1, 14:6, 14:9, 14:12, 14:19,       29:14, 45:19                                163:17, 164:22, 164:24, 166:5,
     14:22, 15:2, 15:6, 15:9, 15:12, 15:16,     three [16] - 2:19, 44:9, 44:15, 53:12,        166:15, 166:19, 167:3, 167:6
     15:21, 16:12, 17:2, 17:5, 17:8, 17:11,       79:23, 86:5, 87:14, 90:4, 95:23, 105:4,   tracks [2] - 149:10, 149:11
     18:7, 18:12, 18:15, 18:20, 18:23, 19:1,      107:21, 120:25, 124:20, 167:12,           trafficking [11] - 27:15, 28:9, 28:21,
     19:4, 19:9, 19:13, 19:16, 19:25, 20:23,      185:9, 231:19                               29:7, 41:14, 46:3, 47:12, 51:7, 71:9,
     21:8, 21:10, 22:10, 22:20, 22:25, 23:2,    Three [1] - 85:2                              230:23, 231:1
     23:3, 26:1, 40:25, 46:20, 53:10, 53:14,    threw [3] - 97:11, 112:23, 194:2            Trail [1] - 201:8
     53:17, 53:20, 53:24, 54:1, 54:10,          throughout [3] - 24:5, 40:17, 151:9         train [11] - 89:7, 127:8, 127:9, 128:23,
     54:12, 54:15, 54:19, 54:24, 55:1, 55:5,    thrown [1] - 174:10                           138:14, 156:22, 157:18, 159:17,
     55:8, 55:13, 55:18, 55:22, 82:16,          throws [1] - 73:3                             176:11, 177:2, 193:4
     82:21, 82:25, 83:3, 83:10, 83:18,
                                                thrust [1] - 121:5                          trained [7] - 157:20, 158:3, 158:11,
     83:25, 84:1, 84:15, 84:17, 108:23,
                                                tick [1] - 155:5                              158:17, 158:19, 164:18, 178:12
     108:25, 109:1, 109:3, 109:4, 118:21,
                                                tied [1] - 49:12                            trainer [11] - 113:5, 113:6, 128:24,
     118:24, 119:3, 119:7, 119:8, 119:10,
                                                tiny [1] - 107:13                             128:25, 142:8, 164:17, 178:11, 184:9,
     119:13, 119:15, 120:3, 120:6, 120:21,
                                                tired [1] - 181:20                            185:10, 185:12, 188:9
     121:14, 121:17, 121:20, 121:21,
                                                title [3] - 96:9, 102:5, 102:8              trainers [2] - 99:6, 100:23
     121:24, 121:25, 122:8, 122:25,
                                                titles [3] - 102:2, 103:15, 103:18          training [58] - 87:22, 94:15, 104:11,
     124:15, 147:6, 148:1, 148:2, 148:6,
                                                today [22] - 12:9, 12:12, 12:13, 12:15,       125:16, 127:5, 127:13, 128:15,
     148:7, 148:11, 148:13, 148:14,
                                                  13:11, 14:3, 23:15, 41:20, 62:5, 124:7,     128:20, 128:24, 129:14, 130:10,
     148:16, 148:18, 154:25, 155:1, 155:2,
                                                  136:11, 181:7, 181:21, 182:2, 184:5,        131:17, 142:4, 149:10, 156:7, 159:14,
     156:12, 156:13, 156:15, 156:16,
                                                  200:12, 218:24, 225:18, 227:24,             159:20, 161:22, 162:6, 165:24,
     156:17, 156:18, 156:19, 180:18,
                                                  230:14, 231:13                              167:24, 168:9, 169:5, 170:8, 173:8,
     185:7, 185:8, 185:13, 185:14, 185:16,
                                                together [15] - 25:9, 26:21, 27:5, 27:19,     174:1, 174:3, 174:5, 174:19, 175:5,
     185:18, 186:2, 186:5, 186:12, 186:15,
                                                  28:4, 28:11, 28:23, 29:9, 38:4, 41:21,      176:7, 176:14, 176:17, 176:18,
     186:17, 187:20, 187:22, 187:23,
                                                  53:1, 106:1, 110:18, 200:15, 202:15         176:24, 178:20, 178:24, 179:19,
     187:25, 188:2, 188:3, 188:4, 188:5,
                                                Tom [1] - 58:19                               180:11, 183:20, 183:22, 184:15,
     188:7, 188:8, 188:12, 188:15, 188:17,
                                                tomorrow [8] - 4:7, 5:9, 189:3, 224:22,       184:23, 184:25, 185:4, 185:13,
     188:20, 188:24, 189:1, 189:3, 189:8,
                                                  225:17, 225:23, 231:21, 232:1               185:17, 185:20, 186:4, 187:12, 190:9,
     189:14, 189:16, 189:20, 191:18,
                                                tone [2] - 168:1, 204:6                       192:14, 193:16, 196:6, 197:18,
     197:10, 197:12, 197:13, 197:14,
                                                tonight [1] - 121:8                           197:23, 206:20
     197:16, 198:1, 198:3, 198:4, 198:5,
                                                tons [3] - 118:8, 137:24, 141:22            trainings [1] - 116:21
     209:3, 209:5, 210:7, 211:1, 215:17,
                                                took [26] - 26:15, 41:10, 46:9, 46:14,      transaction [1] - 151:4
     224:11, 224:21, 225:21, 226:2, 226:6,
                                                  52:19, 52:20, 60:23, 60:24, 60:25,        TRANSCRIPT [1] - 1:9
     227:18, 228:8, 228:24, 229:13,
                                                  72:17, 72:21, 73:17, 91:25, 93:5,         Transcript [1] - 1:25
     229:21, 230:8, 230:15, 230:19, 231:7,
     231:12, 231:15, 231:21, 231:23, 232:1        97:24, 112:11, 116:1, 120:25, 126:11,     transcript [2] - 19:17, 231:5
   theft [2] - 27:14, 51:7                        130:11, 139:13, 167:5, 168:13, 174:3,     Transcription [1] - 1:25
   theme [3] - 62:22, 63:3, 66:5                  176:13, 212:23                            transition [1] - 171:6
   themes [3] - 64:1, 64:23, 65:15              tool [1] - 48:12                            transport [2] - 28:13, 29:10
   themselves [4] - 33:11, 51:24, 97:8,         tools [1] - 44:1                            transported [1] - 28:24
     100:7                                      top [12] - 3:23, 42:20, 69:22, 87:20,       travel [2] - 87:19, 196:25
   theories [1] - 31:25                           88:5, 88:23, 98:8, 108:4, 182:20,         traveled [1] - 85:25
   theory [2] - 20:3, 59:25                       183:17, 190:18, 193:18                    traveling [3] - 90:24, 175:20, 198:7
   therefore [3] - 29:25, 111:15, 150:17        topic [1] - 60:11                           treadmill [5] - 139:19, 139:20, 177:8,
   thin [2] - 134:9, 145:5                      total [1] - 187:10                            177:16, 185:7
   thinking [13] - 3:19, 80:21, 121:13,         totally [2] - 66:21, 92:15                  tree [2] - 69:22, 88:11




                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 265 of 267 PageID #:
                                   11613

                                                                                                                                      31
   tremendous [2] - 59:1, 81:2                    Twitter [2] - 38:14, 225:9                    41:17, 41:22, 43:16, 81:10, 90:20,
   trial [72] - 2:4, 13:13, 14:12, 16:2, 19:21,   two [57] - 2:17, 7:2, 10:14, 12:10, 13:12,    90:24, 124:18, 124:19, 125:18,
     23:4, 23:6, 23:8, 23:10, 23:13, 23:21,         13:14, 26:25, 27:1, 32:13, 45:18,           125:25, 128:6, 132:11, 133:11,
     23:23, 24:5, 25:13, 25:15, 26:4, 26:8,         56:17, 56:18, 57:1, 57:3, 57:10, 67:11,     133:14, 133:19, 135:6, 145:16,
     30:8, 30:15, 30:20, 31:5, 31:12, 32:6,         70:16, 74:22, 75:7, 75:8, 78:21, 86:15,     146:14, 150:1, 159:18, 160:24
     32:13, 35:1, 35:22, 35:24, 36:12,              86:21, 87:5, 87:6, 87:13, 87:14, 92:9,     universe [1] - 21:6
     36:19, 37:11, 37:12, 37:14, 38:17,             93:20, 99:3, 138:17, 143:3, 144:4,         university [6] - 87:5, 87:7, 152:23,
     38:18, 38:23, 38:24, 39:4, 40:7, 40:18,        160:5, 162:19, 172:1, 177:10, 183:23,       153:3, 153:4, 178:15
     41:23, 42:12, 46:12, 49:17, 50:12,             184:3, 185:10, 187:4, 187:5, 187:6,        unless [6] - 2:24, 18:2, 30:2, 37:21,
     54:7, 56:3, 57:6, 57:11, 57:12, 64:24,         188:23, 188:25, 201:22, 204:15,             211:20, 231:1
     81:24, 120:9, 120:10, 120:12, 120:24,          204:18, 204:22, 205:5, 219:13, 231:5       unlikely [1] - 37:15
     122:12, 209:18, 209:24, 210:4,               two-week [2] - 143:3, 144:4                  unlocked [2] - 45:4, 76:2
     225:13, 225:17, 226:11, 226:22,              type [14] - 107:18, 126:22, 126:24,          unnerving [4] - 112:22, 134:11, 134:13,
     227:15, 227:16, 230:6, 230:8, 230:12,          129:20, 136:22, 137:15, 142:4,              136:14
     231:10                                         142:15, 169:25, 175:3, 175:19,             unprincipled [1] - 209:9
   TRIAL [1] - 1:9                                  184:16, 214:8, 216:16                      unstoppable [1] - 49:23
   trials [1] - 72:4                              types [3] - 116:14, 148:20, 223:7            unsure [1] - 194:24
   triathlete [1] - 176:9                         typical [1] - 157:25                         Unterreiner [2] - 178:7, 178:10
   triathletes [1] - 176:11                       typically [2] - 137:12, 163:22               untouchable [1] - 50:5
   triathlon [6] - 138:13, 138:15, 140:1,                                                      unusual [10] - 64:4, 64:10, 75:23, 86:25,
     140:5, 140:7                                                     U                         88:20, 89:1, 98:9, 112:18, 115:4,
   tribute [4] - 104:3, 105:23, 138:2, 138:4                                                    118:19
                                                  U.K [1] - 197:4
   tried [6] - 17:22, 114:22, 120:25,                                                          unusually [2] - 72:17, 73:5
                                                  U.S [1] - 43:15
     171:14, 184:11, 214:6                                                                     up [127] - 2:25, 6:6, 8:13, 8:16, 10:16,
                                                  UK [7] - 86:20, 89:6, 92:12, 93:10,
   triggering [1] - 136:12                                                                      11:2, 11:5, 13:11, 13:14, 14:2, 14:6,
                                                   152:18, 153:12, 200:17
   trip [1] - 203:2                                                                             14:10, 14:16, 14:20, 14:25, 15:18,
                                                  ultimate [2] - 77:20, 111:15
   trivial [1] - 37:21                                                                          17:14, 17:18, 19:25, 32:14, 32:17,
                                                  ultimately [3] - 57:10, 57:22, 213:13
   trouble [2] - 3:20, 75:1                                                                     33:17, 45:15, 46:10, 49:19, 60:3,
                                                  umbrella [1] - 34:20
   true [8] - 33:17, 47:21, 61:10, 71:1,                                                        60:20, 63:13, 65:25, 66:5, 67:3, 68:12,
                                                  unable [1] - 17:18
     130:4, 230:10, 230:25                                                                      69:18, 70:18, 73:10, 74:24, 74:25,
                                                  unanimous [1] - 32:10
   truly [2] - 193:2, 228:22                                                                    75:8, 75:22, 76:20, 77:2, 78:11, 78:18,
                                                  unanimously [1] - 39:16
   trust [11] - 18:23, 18:25, 19:19, 41:5,                                                      80:23, 81:3, 81:6, 82:17, 82:18, 84:19,
                                                  unavoidable [1] - 36:23
     43:4, 66:10, 71:12, 74:3, 208:1                                                            85:19, 85:24, 86:14, 86:15, 86:16,
                                                  uncle's [2] - 125:2, 170:5
   trusted [3] - 48:6, 52:6, 52:11                                                              90:24, 93:20, 94:16, 96:10, 97:7,
                                                  uncomfortable [4] - 103:16, 136:13,           99:24, 101:25, 102:10, 103:2, 104:19,
   trustees [1] - 19:22
                                                   167:18, 168:3                                109:12, 109:21, 111:1, 112:24, 113:1,
   truth [10] - 50:13, 56:3, 56:4, 56:6, 56:9,
                                                  unconscionable [1] - 228:20                   113:7, 113:23, 120:7, 124:20, 125:25,
     56:13, 79:4, 109:22
                                                  under [14] - 3:12, 17:22, 37:22, 47:4,        128:4, 130:8, 130:23, 136:4, 138:8,
   try [20] - 8:17, 24:4, 60:16, 62:17,
                                                   48:8, 68:2, 68:8, 68:12, 108:7, 122:21,      139:18, 142:2, 145:7, 154:2, 159:2,
     109:13, 115:19, 121:6, 121:22,
                                                   127:10, 136:7, 189:21, 228:5                 161:9, 161:10, 161:13, 161:16, 163:3,
     126:23, 135:23, 157:16, 167:23,
                                                  underneath [2] - 164:12, 164:20               167:3, 172:2, 172:19, 173:13, 174:1,
     169:1, 171:15, 190:23, 192:20,
                                                  understood [16] - 6:22, 22:8, 100:21,         174:20, 176:12, 177:17, 179:5,
     192:23, 194:24, 215:4
                                                   112:8, 127:22, 128:21, 128:22,               179:19, 181:11, 181:14, 182:24,
   trying [28] - 6:14, 69:19, 86:10, 89:15,
                                                   131:16, 148:7, 148:10, 155:18,               184:7, 184:12, 186:19, 186:25, 187:4,
     125:23, 130:2, 130:21, 146:10, 147:5,
                                                   162:15, 162:20, 168:10, 178:16,              191:4, 192:22, 195:16, 195:25,
     152:6, 152:17, 154:20, 155:5, 166:3,
                                                   204:23                                       196:20, 199:17, 202:4, 202:5, 202:23,
     167:20, 168:21, 174:23, 179:1, 179:2,
                                                  underweight [1] - 133:4                       203:14, 205:19, 205:25, 207:19,
     184:22, 185:5, 193:3, 194:9, 194:11,
                                                  undo [1] - 148:16                             210:7, 211:4, 212:22, 213:25
     194:12, 204:6, 206:25, 222:10
                                                  unemployed [2] - 11:23, 17:13                uphold [3] - 142:11, 170:17, 170:19
   Tube [1] - 225:9
                                                  unfairly [1] - 226:19                        upholding [6] - 139:15, 146:21, 149:1,
   turmoil [1] - 13:5
                                                  unfortunate [1] - 13:1                        149:4, 169:14, 172:8
   turn [3] - 55:10, 69:6, 155:21
                                                  unfortunately [2] - 8:19, 11:8               upset [6] - 158:14, 166:12, 166:18,
   turned [8] - 44:16, 44:24, 45:3, 45:4,
     195:21, 195:22, 222:15                       unhappy [2] - 207:6, 207:7                    171:12, 173:16, 191:2
   turning [6] - 107:7, 109:8, 149:22,            unheard [1] - 64:10                          upsetting [1] - 158:21
     164:22, 206:20                               uniform [1] - 102:6                          upstairs [4] - 177:16, 213:21, 213:23
   turns [1] - 229:18                             uniforms [1] - 102:2                         upstate [4] - 42:1, 43:20, 44:13
   tutor [1] - 44:10                              uninfluenced [1] - 162:16                    useful [2] - 44:19, 229:25
   TV [3] - 38:9, 43:3, 225:4                     union [2] - 107:13, 107:14                   utter [1] - 175:3
   twelve [4] - 32:11, 38:3, 133:10               UNITED [3] - 1:1, 1:2, 1:10                  utter-type [1] - 175:3
   Twin [1] - 206:4                               United [32] - 1:4, 1:13, 1:16, 2:7, 23:4,
                                                   23:11, 24:9, 24:10, 24:15, 24:16, 25:5,




                                                  Denise Parisi, RPR, CRR
                                                     Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 266 of 267 PageID #:
                                   11614

                                                                                                                                32
                                              visit [3] - 38:20, 153:2, 225:14             137:7, 137:8, 137:10, 137:12, 137:19,
                      V
                                              visited [1] - 153:2                          137:22, 138:6, 138:12, 155:24,
   vagina [1] - 222:1                                                                      156:13, 156:14, 156:15, 161:3, 161:6,
                                              voice [3] - 51:18, 147:1, 168:1
   vaguely [1] - 88:5                                                                      161:8, 162:2, 162:3, 163:11, 164:23
                                              volleyball [13] - 59:14, 77:8, 117:23,
   vampire [1] - 71:21                         117:25, 118:1, 118:4, 118:7, 118:12,       weekend [2] - 45:1, 202:7
   Vancouver [4] - 170:4, 170:5, 175:11,       118:15, 138:23, 139:20, 139:21,            weekly [1] - 130:14
    175:12                                     149:18                                     weeks [17] - 4:19, 10:25, 16:2, 23:22,
   Vanguard [26] - 42:21, 100:16, 100:22,     volunteers [1] - 4:24                        45:3, 51:10, 75:8, 92:11, 121:1, 121:2,
    100:24, 100:25, 101:7, 104:18,            vote [2] - 226:25, 227:9                     159:2, 190:22, 192:7, 193:19, 197:7,
    105:22, 106:6, 106:13, 108:7, 108:19,     voucher [3] - 8:16, 8:20                     197:8, 219:13
    108:20, 108:21, 108:23, 112:20,                                                       weigh [3] - 133:14, 133:16, 143:22
                                              vow [2] - 47:25, 217:21
    112:22, 118:16, 128:23, 131:14,                                                       weight [22] - 35:1, 36:7, 70:13, 70:14,
                                              Vow [2] - 42:17, 47:3
    131:16, 137:21, 165:7, 171:24, 171:25                                                  92:24, 133:2, 133:18, 136:6, 136:8,
                                              vows [2] - 52:22, 69:13
   Vanguard's [1] - 137:9                                                                  136:9, 140:21, 141:5, 141:17, 141:18,
                                              vulnerability [6] - 64:25, 65:1, 65:2,
   various [5] - 36:14, 116:8, 116:22,                                                     142:7, 142:23, 142:25, 143:19,
                                               65:4, 66:19
    135:3, 195:16                                                                          144:10, 144:19, 187:14, 194:20
                                              vulnerable [13] - 65:4, 65:5, 65:6, 65:7,
   vast [1] - 109:3                                                                       weird [16] - 88:11, 93:9, 97:12, 103:1,
                                               66:8, 66:9, 66:15, 221:14, 221:20,
   vegan [1] - 134:3                                                                       128:17, 129:25, 160:10, 160:19,
                                               221:21
   venture [3] - 28:14, 29:1, 29:12                                                        200:6, 205:4, 206:19, 221:4, 221:8,
   verbatim [1] - 176:13                                                                   222:14, 222:16
   verdict [4] - 32:8, 32:9, 32:10, 53:9
                                                                  W
                                                                                          weirded [1] - 105:10
   verdicts [1] - 39:24                       wait [3] - 36:20, 120:3, 224:9              well-being [2] - 16:5, 18:1
   verge [1] - 179:6                          waiting [2] - 54:10, 146:7                  Weniger [3] - 2:8, 24:19, 41:20
   versa [1] - 218:14                         Waiver [1] - 91:6                           wet [2] - 34:19, 34:20
   version [2] - 149:19, 169:11               waiver [1] - 175:21                         What'sApp [1] - 220:18
   versus [4] - 141:24, 148:25, 149:5,        waking [2] - 181:11, 191:4                  What'sApp'ing [1] - 220:23
    155:11                                    walk [12] - 58:21, 58:24, 58:25, 85:17,     whatsoever [2] - 11:12, 39:14
   vice [1] - 218:14                           150:21, 154:8, 160:8, 166:8, 166:9,        whereas [4] - 148:25, 168:12, 168:18,
   Vicente [3] - 78:9, 78:10, 78:22            166:11, 166:12, 186:21                      218:24
   victim [3] - 111:16, 226:14, 226:21        walking [2] - 155:3, 187:4                  whole [14] - 58:18, 95:4, 99:14, 115:6,
   victim's [1] - 50:11                       wall [1] - 99:1                              163:15, 174:7, 191:25, 200:18,
   victimization [1] - 229:6                  wand [1] - 174:21                            205:15, 205:18, 206:1, 209:6, 211:12
   victimize [1] - 49:21                      wants [3] - 74:24, 76:14, 228:1             wholly [1] - 193:21
   victimized [1] - 49:18                     War [1] - 81:10                             whoops [1] - 199:14
   victims [18] - 22:3, 42:6, 50:2, 51:15,    warm/fuzzy [1] - 107:17                     wife [14] - 3:9, 3:14, 4:9, 4:14, 4:16,
    51:23, 53:7, 111:15, 111:19, 226:22,      warned [1] - 210:6                           10:10, 11:1, 13:15, 15:6, 17:15, 17:16,
    226:23, 227:12, 227:13, 228:16,           wasted [1] - 45:19                           207:1, 216:20
    228:17, 229:5, 230:20, 230:24, 231:1      watch [5] - 38:7, 64:12, 138:24, 143:22,    wife's [3] - 15:17, 16:4, 17:25
   video [5] - 52:22, 64:15, 107:2, 113:5,     225:2                                      willing [2] - 90:16, 211:20
    165:15                                    watched [1] - 139:22                        willingness [1] - 40:17
   videos [3] - 51:18, 174:14, 174:17         water [7] - 134:20, 140:2, 140:13,          win [2] - 82:4, 140:9
   view [5] - 54:6, 57:21, 227:12, 227:13,     140:16, 141:22, 194:3                      winding [1] - 136:25
    228:20                                    ways [15] - 43:7, 43:12, 43:17, 44:3,       window [1] - 34:22
   village [1] - 85:20                         73:23, 76:2, 103:3, 103:15, 111:24,        winners [1] - 63:8
   violating [1] - 107:4                       116:8, 132:20, 133:7, 164:10, 171:3,       wins [2] - 86:16, 88:5
   violation [2] - 209:21, 209:24              206:12
                                                                                          Winston [2] - 81:14, 231:17
   Virgin [1] - 46:5                          weak [3] - 66:8, 184:13
                                                                                          wire [2] - 28:2, 47:11
   virtually [1] - 50:10                      wealth [2] - 112:1, 112:5
                                                                                          wise [1] - 186:6
   visa [41] - 27:14, 91:14, 93:25, 124:18,   wealthy [1] - 88:18
                                                                                          wish [1] - 14:4
    124:19, 126:8, 126:22, 126:24, 127:2,     wear [6] - 23:16, 23:18, 68:3, 68:11,
                                                                                          wishes [1] - 228:12
    127:3, 127:5, 128:4, 130:5, 132:19,        102:6
                                                                                          withheld [2] - 45:25, 48:18
    133:19, 144:22, 145:18, 145:21,           wearing [6] - 23:15, 34:19, 102:1,
                                                                                          withholding [1] - 168:23
    146:5, 149:24, 150:2, 150:7, 150:17,       124:10, 124:11, 188:10
                                                                                          Witness [6] - 83:20, 119:9, 121:16,
    151:5, 151:14, 152:10, 152:22,            website [3] - 38:13, 90:12, 225:8
                                                                                           188:19, 189:15, 226:1
    152:23, 153:4, 153:6, 175:19, 175:21,     wedding [1] - 203:22
                                                                                          witness [42] - 5:17, 5:22, 6:20, 20:8,
    198:8, 198:11, 198:14, 198:16,            Wednesday [1] - 184:18
                                                                                           20:18, 21:7, 21:20, 34:11, 35:8, 35:10,
    198:18, 198:20, 198:25                    week [17] - 8:16, 12:7, 12:8, 12:9, 54:2,
                                                                                           35:11, 35:12, 35:15, 35:20, 36:7,
   Visa [1] - 91:6                             73:9, 107:1, 130:15, 137:8, 137:9,          52:24, 54:16, 56:5, 59:6, 76:6, 82:22,
   visas [1] - 198:22                          143:3, 144:4, 153:20, 155:22, 181:10,       82:24, 83:16, 83:20, 119:5, 119:11,
   vision [1] - 90:19                          182:6, 196:2                                121:15, 122:2, 122:3, 122:4, 122:21,
   visions [1] - 156:23                       Week [24] - 137:1, 137:2, 137:3, 137:5,



                                              Denise Parisi, RPR, CRR
                                                 Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 825 Filed 01/02/20 Page 267 of 267 PageID #:
                                   11615

                                                                                            33
    124:14, 188:21, 189:14, 189:20,             wounds [2] - 65:12
    189:22, 225:21, 226:3, 227:1, 229:23        wow [5] - 115:14, 211:12, 211:15,
   WITNESS [31] - 83:25, 84:17, 108:25,          212:19, 214:6
    109:3, 119:7, 121:20, 121:24, 148:2,        write [4] - 142:19, 162:25, 190:21, 213:9
    148:7, 148:13, 148:16, 155:1, 156:13,       writes [1] - 75:13
    156:16, 156:18, 185:8, 185:14,              writing [7] - 30:18, 32:4, 70:25, 179:11,
    185:18, 186:5, 186:15, 187:22,               191:1, 209:13, 229:4
    187:25, 188:3, 188:5, 188:8, 197:12,        written [5] - 26:11, 187:7, 187:18,
    197:14, 198:3, 198:5, 224:11, 233:3          205:15, 205:18
   witness' [2] - 35:11, 35:18                  wrote [7] - 45:9, 45:11, 45:12, 52:21,
   witness's [3] - 20:16, 21:15, 21:22           179:24, 192:13, 213:14
   witnesses [18] - 21:24, 22:5, 22:7,
    31:16, 31:19, 33:8, 35:7, 36:3, 51:24,                          Y
    52:6, 52:13, 56:5, 56:23, 59:6, 61:3,
                                                year [12] - 17:16, 41:25, 49:22, 62:24,
    69:15, 122:5, 229:4
                                                 73:21, 81:5, 81:9, 128:3, 137:1, 156:2,
   witnesses' [2] - 22:1, 33:10
                                                 161:4
   woke [1] - 181:14
                                                Year [1] - 125:7
   woman [8] - 49:4, 49:20, 51:25, 74:19,
                                                year-old [1] - 62:24
    76:16, 77:11, 78:2, 162:13
                                                years [31] - 17:18, 45:4, 45:18, 46:17,
   woman's [2] - 45:18, 69:2
                                                 49:18, 51:3, 59:3, 67:8, 79:10, 79:11,
   women [58] - 41:10, 47:3, 47:5, 47:6,
                                                 84:12, 84:14, 87:6, 98:21, 98:22,
    47:8, 47:12, 48:2, 48:3, 48:6, 48:7,
                                                 103:9, 110:2, 110:10, 127:25, 144:9,
    50:14, 51:24, 52:2, 64:14, 64:18,
                                                 151:3, 160:7, 193:19, 201:22, 204:15,
    65:17, 66:22, 66:23, 66:24, 69:5,
                                                 204:18, 204:22, 205:5
    69:10, 70:24, 71:9, 71:12, 74:17,
                                                yesterday [12] - 2:20, 8:20, 8:23, 11:9,
    77:21, 123:14, 123:16, 123:21,
                                                 12:16, 12:18, 12:20, 13:19, 14:16,
    123:22, 123:25, 133:25, 134:8, 154:8,
                                                 15:23, 21:13
    155:9, 162:14, 162:15, 165:2, 167:17,
                                                yesterday's [1] - 20:1
    167:22, 168:5, 168:12, 168:18,
    168:23, 168:25, 169:19, 170:10,             YMCA [1] - 137:15
    170:12, 170:15, 170:16, 174:11,             YMCA-type [1] - 137:15
    174:25, 204:2                               YORK [1] - 1:1
   women's [7] - 46:15, 47:7, 48:4, 49:7,       York [24] - 1:4, 1:13, 1:14, 1:18, 1:21,
    50:12, 162:10, 169:12                        41:18, 42:1, 43:21, 44:13, 45:20, 54:7,
   women's-only [1] - 47:7                       59:10, 84:21, 84:22, 202:6, 202:20,
   won [1] - 62:23                               202:21, 205:17, 205:23, 205:24,
   wonderful [2] - 59:7, 59:13                   206:2, 206:5, 206:14
                                                young [6] - 41:7, 41:10, 45:18, 72:24,
   wondering [1] - 209:10
                                                 78:1, 87:21
   word [13] - 60:1, 70:3, 70:8, 82:7, 112:5,
                                                younger [1] - 86:12
    117:5, 131:18, 139:2, 147:23, 169:14,
    174:6, 205:10, 219:16                       youngest [3] - 46:4, 85:22, 98:20
   words [16] - 31:19, 32:10, 32:17, 47:24,     yourself [6] - 37:1, 61:11, 139:15,
    48:20, 51:13, 64:20, 116:14, 142:10,         142:11, 194:24
    168:9, 170:18, 186:14, 202:11, 207:9,       yourselves [3] - 24:7, 34:21, 39:9
    221:14                                      yous [1] - 108:10
   wore [1] - 195:12                            YouTube [1] - 38:14
   works [1] - 74:4
   world [10] - 42:24, 43:1, 58:14, 86:10,
    87:19, 92:25, 112:2, 129:5, 129:17,
    193:23
   World [1] - 81:10
   worried [4] - 6:3, 115:20, 145:11,
    145:12
   worry [3] - 68:6, 68:7
   worse [3] - 179:4
   worst [1] - 96:24
   worth [2] - 58:4, 96:24
   wound [9] - 65:22, 65:23, 192:8, 192:22,
    196:1, 196:3, 197:1, 197:4, 197:11
   wounded [8] - 65:8, 65:11, 65:13,
    65:20, 65:24, 65:25



                                                Denise Parisi, RPR, CRR
                                                   Official Court Reporter
